

 
EXHIBIT 10.1
 
SEQUOIA RESIDENTIAL FUNDING, INC.
Depositor
 
 
  
WELLS FARGO BANK, N.A.
 Master Servicer and Securities Administrator




and




CITIBANK, N.A.
 Trustee




___________________________


POOLING AND SERVICING AGREEMENT


dated as of February 1, 2011
___________________________














SEQUOIA MORTGAGE TRUST 2011-1
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS
7
Section 1.01
Definitions
7
Section 1.02
Calculations Respecting Mortgage Loans
29
ARTICLE II DECLARATION OF TRUST; ISSUANCE OF CERTIFICATES
29
Section 2.01
Creation and Declaration of Trust Fund; Conveyance of Mortgage Loans
29
Section 2.02
Acceptance of Trust Fund by Trustee; Review of Documentation for Trust Fund
30
Section 2.03
Representations and Warranties of the Depositor
30
Section 2.04
Discovery of Seller Breach; Repurchase of Mortgage Loans
32
Section 2.05
Obligations in Respect of Alleged Breach of Originator Representations and
Warranties
33
Section 2.06
Intention of Parties
34
Section 2.07
Controlling Holder Purchase Right and Assumption of Servicing Agreement Rights
35
ARTICLE III THE CERTIFICATES
36
Section 3.01
The Certificates
36
Section 3.02
Registration
36
Section 3.03
Transfer and Exchange of Certificates
37
Section 3.04
Cancellation of Certificates
40
Section 3.05
Replacement of Certificates
40
Section 3.06
Persons Deemed Owners
41
Section 3.07
Temporary Certificates
41
Section 3.08
Appointment of Paying Agent
41
Section 3.09
Book-Entry Certificates
42
ARTICLE IV ADMINISTRATION OF THE TRUST FUND
43
Section 4.01
Custodial Accounts; Distribution Account
43
Section 4.02
Reports to Trustee and Certificateholders
44
ARTICLE V DISTRIBUTIONS TO HOLDERS OF CERTIFICATES
47
Section 5.01
Distributions Generally
47
Section 5.02
Distributions From the Distribution Account
47
Section 5.03
Allocation of Losses
49
Section 5.04
Servicer Obligations
50
Section 5.05
Advances by Master Servicer
50
Section 5.06
Master Servicer Compensating Interest Payments
50
ARTICLE VI CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR; EVENTS OF
DEFAULT
50
Section 6.01
Duties of Trustee and the Securities Administrator
50
Section 6.02
Certain Matters Affecting the Trustee and the Securities Administrator
53
Section 6.03
Trustee and Securities Administrator Not Liable for Certificates
54
Section 6.04
Trustee and Securities Administrator May Own Certificates
55
Section 6.05
Eligibility Requirements for Trustee and Securities Administrator
55
Section 6.06
Resignation and Removal of Trustee and the Securities Administrator
55
Section 6.07
Successor Trustee and Successor Securities Administrator
56
Section 6.08
Merger or Consolidation of Trustee or Securities Administrator
57
Section 6.09
Appointment of Co-Trustee, Separate Trustee or Custodian
57
Section 6.10
Authenticating Agents
58
Section 6.11
Indemnification of the Trustee, the Securities Administrator and the Master
Servicer
59

 
 
2

--------------------------------------------------------------------------------

 
 
Section 6.12
Fees and Expenses of the Securities Administrator, the Certificate Registrar,
the Paying Agent, Authenticating Agent, the Trustee and the Custodian
60
Section 6.13
Collection of Monies
60
Section 6.14
Events of Default; Trustee to Act; Appointment of Successor
60
Section 6.15
Additional Remedies of Trustee Upon Event of Default
64
Section 6.16
Waiver of Defaults
64
Section 6.17
Notification to Holders
64
Section 6.18
Directions by Certificateholders and Duties of Trustee During Event of Defaul
65
Section 6.19
Action Upon Certain Failures of the Master Servicer and Upon Event of Default
65
Section 6.20
Preparation of Tax Returns and Other Reports
65
Section 6.21
Reporting to the Commission
66
Section 6.22
Annual Statements of Compliance
71
Section 6.23
Annual Assessments of Compliance
71
Section 6.24
Accountant’s Attestation
72
Section 6.25
Intention of the Parties and Interpretation; Indemnification
73
ARTICLE VII PURCHASE OF MORTGAGE LOANS AND TERMINATION OF THE TRUST FUND
74
Section 7.01
Purchase of Mortgage Loans; Termination of Trust Fund Upon Purchase or
Liquidation of All Mortgage Loans
74
Section 7.02
Procedure Upon Redemption and Termination of Trust Fund
75
Section 7.03
Additional Trust Fund Termination Requirements
75
ARTICLE VIII RIGHTS OF CERTIFICATEHOLDERS
76
Section 8.01
Limitation on Rights of Holders
76
Section 8.02
Access to List of Holders
77
Section 8.03
Acts of Holders of Certificates
77
ARTICLE IX  ADMINISTRATION AND SERVICING OF MORTGAGE LOANS BY THE MASTER
SERVICER
78
Section 9.01
Duties of the Master Servicer; Enforcement of Servicer’s and Master Servicer’s
Obligations
78
Section 9.02
Assumption of Master Servicing by Trustee
80
Section 9.03
Representations, Warranties and Covenants of the Master Servicer
80
Section 9.04
Compensation to the Master Servicer
82
Section 9.05
Merger or Consolidation
83
Section 9.06
Resignation of Master Servicer
83
Section 9.07
Assignment or Delegation of Duties by the Master Servicer
83
Section 9.08
Limitation on Liability of the Master Servicer and Others
84
Section 9.09
Indemnification; Third-Party Claims
84
Section 9.10
Master Servicer Fidelity Bond and Master Servicer Errors and Omissions Insurance
Policy
84
ARTICLE X REMIC ADMINISTRATION
85
Section 10.01
REMIC Administration
85
Section 10.02
Prohibited Transactions and Activities
86
Section 10.03
Indemnification With Respect to Prohibited Transactions or Loss of REMIC Status
87
Section 10.04
REO Property
87
ARTICLE XI MISCELLANEOUS PROVISIONS
88
Section 11.01
Binding Nature of Agreement; Assignment
88
Section 11.02
Entire Agreement
88

 
 
3

--------------------------------------------------------------------------------

 
 
Section 11.03
Amendment
88
Section 11.04
Voting Rights
89
Section 11.05
Provision of Information
89
Section 11.06
Governing Law
90
Section 11.07
Notices
90
Section 11.08
Severability of Provisions
91
Section 11.09
Indulgences; No Waivers
92
Section 11.10
Headings Not to Affect Interpretation
92
Section 11.11
Benefits of Agreement
92
Section 11.12
Special Notices to the Rating Agency
92
Section 11.13
Conflicts
93
Section 11.14
Counterparts
93
Section 11.15
No Petitions
93



ATTACHMENTS
 
Exhibit A
Forms of Certificates
Exhibit B
Form of Residual Certificate Transfer Affidavit (Transferee)
Exhibit C
Residual Certificate Transfer Affidavit (Transferor)
Exhibit D
Form of Custodial Agreement
Exhibit E-1
Form of Rule 144A Transfer Certificate
Exhibit E-2
Form of Purchaser’s Letter for Qualified Institutional Buyers
Exhibit F
Form of Purchaser’s Letter for Institutional Accredited Investor
Exhibit G
Form of ERISA Transfer Affidavit
Exhibit H
List of Purchase and Servicing Agreements (The “Servicing Agreements”)
Exhibit I
Additional Disclosure Notification
Exhibit J
Back-up Certificate to Form 10-K Certificate
Exhibit K
Servicing Criteria to Be Addressed in Assessment of Compliance
Exhibit L
Additional Form 10-D Disclosure
Exhibit M
Additional Form 10-K Disclosure
Exhibit N
Additional Form 8-K Disclosure
   
Schedule A
Mortgage Loan Schedule



 
4

--------------------------------------------------------------------------------

 
 
This POOLING AND SERVICING AGREEMENT, dated as of February 1, 2011 (the
“Agreement”), by and among SEQUOIA RESIDENTIAL FUNDING, INC., a Delaware
corporation, as depositor (the “Depositor”), CITIBANK, N.A., a national banking
association, not in its individual capacity but solely as trustee (the
“Trustee”) and WELLS FARGO BANK, N.A., a national banking association, in its
dual capacities as master servicer (the “Master Servicer”) and securities
administrator (the “Securities Administrator”).
 
PRELIMINARY STATEMENT
 
The Depositor has acquired the Mortgage Loans from the Seller and at the Closing
Date is the owner of the Mortgage Loans and related property being conveyed by
the Depositor to the Trustee hereunder for inclusion in the Trust Fund.  On the
Closing Date, the Depositor will acquire the Certificates from the Trustee as
consideration for the Depositor’s transfer to the Trust Fund of the Mortgage
Loans, and the other property constituting the Trust Fund.  The Depositor has
duly authorized the execution and delivery of this Agreement to provide for the
conveyance to the Trustee of the Mortgage Loans and the related property
constituting the Trust Fund.  All covenants and agreements made by the Seller in
the Mortgage Loan Purchase and Sale Agreement, each Servicing Agreement and in
this Agreement and by the Depositor, the Master Servicer, the Securities
Administrator and the Trustee herein, with respect to the Mortgage Loans and the
other property constituting the Trust Fund, are for the benefit of the Holders
from time to time of the Certificates.  The Depositor, the Master Servicer, the
Securities Administrator and the Trustee are entering into this Agreement, and
the Trustee is accepting the Trust Fund created hereby, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged.
 
As provided herein, the Trustee, at the direction of the Securities
Administrator, shall elect that the Trust Fund be treated for federal income tax
purposes as comprising two real estate mortgage investment conduits (each, a
“REMIC” or, in the alternative, the “Lower-Tier REMIC” and the “Upper-Tier
REMIC,” respectively).  Each Certificate, other than the Class R Certificate and
the Class LT-R Certificate, is hereby designated as a regular interest in the
Upper-Tier REMIC, as described herein.  The Class R Certificate represents and
is hereby designated as the sole class of residual interest in the Upper-Tier
REMIC.
 
The Class LT-R Certificate evidences ownership of the sole class of residual
interest in the Lower-Tier REMIC (the “LT-R Interest”).  The Lower-Tier REMIC
shall hold as its assets all property of the Trust Fund, other than the
interests in any REMIC formed hereby.  Each Lower-Tier Interest other than the
LT-R Interest shall be uncertificated and is hereby designated as a regular
interest in the Lower-Tier REMIC and the LT-R Interest is hereby designated as
the sole Class of residual interest in the Lower-Tier REMIC.  The Upper-Tier
REMIC shall hold as its assets the Lower-Tier Interests other than the LT-R
Interest.  
 
The Lower-Tier REMIC Interests
 
The following table sets forth (or describes) the Class designation, interest
rate, and initial Class Principal Amount for each Class of Lower-Tier Interests:
 
Lower-Tier
REMIC Interest
Designation
 
 
 Interest Rate
 
Initial Class
Principal Amount
 
Corresponding Class of Certificate(s)
LT-A1
 
(1)
 
(2)
 
A-1, A-IO
LT-B1
 
(1)
 
(2)
 
B-1
LT-B2
 
(1)
 
(2)
 
B-2
LT-B3
 
(1)
 
(2)
 
B-3
LT-B4
 
(1)
 
(2)
 
B-4
LT-B5
 
(1)
 
(2)
 
B-5
LT-R
 
(1)
 
(3)
 
N/A

 
 
5

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

(1)
The interest rate with respect to any Distribution Date (and the related Accrual
Period) for this Lower-Tier Interest will be a per annum rate equal to the Net
WAC Rate for such Distribution Date.

 
(2)
This interest shall have an initial class principal amount equal to the
aggregate Initial Class Principal Amount of its Corresponding Class(es) of
Certificates (other than any interest-only certificates).

 
(3)
The LT-R Interest is the sole class of residual interest in the Lower-Tier
REMIC.  

 
On each Distribution Date, the Available Distribution Amount distributable as
interest shall be deemed to have been distributed as interest with respect to
the Lower-Tier Interests based on the interest rates described above.  On each
Distribution Date, Interest Shortfalls shall be allocated to each Lower-Tier
Interest to the same extent that such Interest Shortfalls are allocated to the
related Class of Upper-Tier Interests.
 
On each Distribution Date, the remaining Available Distribution Amount
distributable with respect to principal shall be deemed to have been distributed
to the Lower-Tier Interests as follows:
 

 
(i)
first, to the Lower-Tier Interest LT-A1, until its Class Principal Amount equals
the sum of the Class Principal Amount of the Class A-1 Certificate immediately
after taking account of the distributions to such Class of Certificates pursuant
to Section 5.02;

 

 
(ii)
second, to the LT-B1 Interest until its Class Principal Amount equals the Class
Principal Amount of the Class B-1 Certificate immediately after taking account
of the distributions to such Class of Certificates pursuant to Section 5.02;

 

 
(iii)
third, to the LT-B2 Interest until its Class Principal Amount equals the Class
Principal Amount of the Class B-2 Certificate immediately after taking account
of the distributions to such Class of Certificates pursuant to Section 5.02;

 

 
(iv)
fourth, to the LT-B3 Interest until its Class Principal Amount equals the Class
Principal Amount of the Class B-3 Certificate immediately after taking account
of the distributions to such Class of Certificates pursuant to Section 5.02;

 

 
(v)
fifth, to the LT-B4 Interest until its Class Principal Amount equals the Class
Principal Amount of the Class B-4 Certificate immediately after taking account
of the distributions to such Class of Certificates pursuant to Section 5.02;

 

 
(vi)
sixth, to the LT-B5 Interest until its Class Principal Amount equals the Class
Principal Amount of the Class B-5 Certificate immediately after taking account
of the distributions to such Class of Certificates pursuant to Section 5.02; and
       
(vii)
finally, to the LT-R Interest, any remaining amounts.

 
The Certificates and the Upper-Tier REMIC
 
The following table sets forth (or describes) the Class designation, Certificate
Interest Rate, initial Class Principal Amount (or initial Class Notional Amount)
and minimum denomination for each Class of Certificates comprising interests in
the Trust Fund created hereunder.  The Class A-1, Class A-IO, Class B-1, Class
B-2, Class B-3, Class B-4 and Class B-5 Certificates represent regular interests
in the Upper-Tier REMIC; the Class R Certificate represents the sole class of
residual interest in the Upper-Tier REMIC; and the Class LT-R Certificate
represents the sole class of residual interest in the Lower-Tier REMIC and does
not represent an interest in the Upper Tier REMIC.
 
 
6

--------------------------------------------------------------------------------

 
 
 
Class Designation
 
Certificate
Interest Rate
 
Initial
Class Principal Amount or Class Notional Amount
 
Minimum
Denominations or Percentage
Interest
Class A-1
 
(1)
 
$273,280,000
 
$100,000
Class A-IO
 
(2)
 
(3)
 
100%
Class B-1
 
Net WAC Rate
 
$7,385,000
 
$100,000
Class B-2
 
Net WAC Rate
 
$5,171,000
 
$100,000
Class B-3
 
Net WAC Rate
 
$3,693,000
 
$100,000
Class B-4
 
Net WAC Rate
 
$2,215,000
 
$100,000
Class B-5
 
Net WAC Rate
 
$3,693,297
 
$100,000
Class R
 
Net WAC Rate
 
(4)
 
100%
             

--------------------------------------------------------------------------------

(1)
The Certificate Interest Rate of the Class A-1 Certificates will be an annual
rate equal to the lesser of (a) the Net WAC Rate and (b) 4.125%.

 
(2)
The Certificate Interest Rate of the Class A-IO Certificates will be an annual
rate equal to the excess, if any, of the Net WAC Rate over 4.125%.



(3)
The Class A-IO Certificate is an interest only Certificate and for any
Distribution Date the Class Notional Amount of the Class A-IO Certificates is
equal to the Class Principal Amount of the Class A-1 Certificates immediately
before such Distribution Date.  The initial Class Notional Amount of the Class
A-IO Certificates is $273,280,000.

 
(4)
Amounts allocated to the Class LT-R Certificate pursuant to Sections 5.02(a)(i)
and 5.02(a)(ii) shall be excluded from the Available Distribution Amount for the
Upper-Tier REMIC.



As of the Cut-off Date, the Mortgage Loans had an Aggregate Stated Principal
Balance of $295,437,297.51.
 
In consideration of the mutual agreements herein contained, the Depositor, the
Master Servicer, the Securities Administrator and the Trustee hereby agree as
follows.
 
 
ARTICLE I


DEFINITIONS
 
Section 1.01                             Definitions.  The following words and
phrases, unless the context otherwise requires, shall have the following
meanings:
 
10-K Filing Deadline:  As defined in Section 6.21(b)(i) hereof.
  
Accepted Master Servicing Practices:  With respect to any Mortgage Loan, those
mortgage master servicing practices of prudent mortgage master servicing
institutions which master service mortgage loans
 
 
7

--------------------------------------------------------------------------------

 
 
of the same type as such Mortgage Loan in the jurisdiction where the related
Mortgaged Property is located.


Accountant:  A Person engaged in the practice of accounting who (except when
this Agreement provides that an Accountant must be Independent) may be employed
by or affiliated with the Depositor or an Affiliate of the Depositor.
 
Accountant’s Attestation:  As defined in Section 6.24.
 
Accrual Period:  With respect to any Distribution Date and for each Class of
Certificates, the calendar month preceding the month in which the Distribution
Date occurs.  Interest shall accrue on all Classes of Certificates and on all
Lower-Tier Interests on the basis of a 360-day year consisting of twelve 30-day
months.
 
Acknowledgements:  The Assignment, Assumption and Recognition Agreements, each
dated March 1, 2011, assigning rights under the Servicing Agreements from the
Seller to the Depositor and from the Depositor to the Trustee, for the benefit
of the Certificateholders, acknowledged by the Master Servicer, and providing
certain rights to the Controlling Holder.
 
Additional Form 10-D Disclosure:  As defined in Section 6.21(a)(i).
 
Additional Form 10-K Disclosure:  As defined in Section 6.21(b)(i).
 
Additional Servicer: Each affiliate of a Servicer that services any of the
Mortgage Loans and each Person who is not an affiliate of the Depositor or a
Servicer, who services 10% or more of the Mortgage Loans (measured by aggregate
Stated Principal Balance of the Mortgage Loans annually at the commencement of
the calendar year prior to the year in which an Item 1123 Certificate is
required to be delivered).  For clarification purposes, the Master Servicer and
the Securities Administrator are Additional Servicers.


Adjustable Rate Mortgage Loan:  A Mortgage Loan which provides for the
adjustment of the Mortgage Rate payable in respect thereto.


Adjustment Date:  As to any Adjustable Rate Mortgage Loan, the date on which the
related Mortgage Rate adjusts in accordance with the terms of the related
Mortgage Note.
 
Advance:  The payments required to be made by the Master Servicer or the
applicable Servicer with respect to any Distribution Date pursuant to this
Agreement or the Servicing Agreements, as applicable, the amount of any such
payment being equal to the aggregate of the payments of principal and interest
(net of the Master Servicing Fee and/or the applicable Servicing Fee) on the
Mortgage Loans that were due on the related Due Date and not received as of the
close of business on the related Determination Date, less the aggregate amount
of any such delinquent payments that the Master Servicer or the Servicers have
determined would constitute Nonrecoverable Advances if advanced.
 
Adverse REMIC Event:  Either (i) loss of status as a REMIC, within the meaning
of Section 860D of the Code, for any group of assets identified as a REMIC in
the Preliminary Statement to this Agreement, or (ii) imposition of any tax,
including the tax imposed under Section 860F(a)(1) on prohibited transactions,
and the tax imposed under Section 860G(d) on certain contributions to a REMIC,
on any REMIC created hereunder to the extent such tax would be payable from
assets held as part of the Trust Fund.
 
Affiliate:  With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such
 
 
8

--------------------------------------------------------------------------------

 
 
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.


 Aggregate Expense Rate:  The sum of the Master Servicing Fee Rate and the
applicable Servicing Fee Rate.
 
Aggregate Stated Principal Balance:  As to any Distribution Date, the aggregate
of the Stated Principal Balances for all Mortgage Loans which were outstanding
on the Due Date in the month preceding the month of such Distribution Date.
 
Aggregate Voting Interests:  The aggregate of the Voting Interests of all the
Certificates under this Agreement.
 
Agreement:  This Pooling and Servicing Agreement and all amendments and
supplements hereto.
 
Applicable Credit Support Percentage:  As to any Class of Subordinate
Certificates and any Distribution Date, the sum of the Class Subordination
Percentage of such Class and the aggregate of the Class Subordination
Percentages of all other Classes (if any) of Subordinate Certificates having
higher numerical Class designations than such Class.
 
Appraised Value:  With respect to any Mortgage Loan, the Appraised Value of the
related Mortgaged Property shall be the lesser of:  (i) the value (or the
Reconciled Market Value if more than one appraisal is received) thereof as
determined by a Qualified Appraiser at the time of origination of the Mortgage
Loan, and (ii) the purchase price paid for the related Mortgaged Property by the
Mortgagor with the proceeds of the Mortgage Loan; provided, however, that in the
case of a Refinancing Mortgage Loan, such value (or the Reconciled Market Value
if more than one appraisal is received) of the Mortgaged Property is based
solely upon the value determined by an appraisal or appraisals made for the
originator of such Refinancing Mortgage Loan at the time of origination of such
Refinancing Mortgage Loan by a Qualified Appraiser.
 
Assessment of Compliance:  As defined in Section 6.23(a).
 
Authenticating Agent:  Any authenticating agent appointed by the Trustee
pursuant to Section 6.10 until any successor authenticating agent for the
Certificates is named, and thereafter  “Authenticating Agent” shall mean any
such successor.  The initial Authenticating Agent shall be the Securities
Administrator under this Agreement.
 
Authorized Officer:  Any Person who may execute an Officer’s Certificate on
behalf of the Depositor.
 
Available Distribution Amount:  With respect to any Distribution Date, the sum
of the following amounts: (i) all scheduled payments of interest (net of the
Servicing Fees and the Master Servicing Fee) and principal due during the
related Due Period, together with any Advances in respect thereof;
(ii) Insurance Proceeds received during the related Prepayment Period; (iii)
Liquidation Proceeds received during the related Prepayment Period (net of
unreimbursed expenses incurred in connection with a liquidation or foreclosure
and unreimbursed Advances and Servicing Advances, if any); (iv) Subsequent
Recoveries received during the related Prepayment Period; (v) all partial or
full Principal Prepayments, together with any accrued interest thereon,
identified as having been received on the Mortgage Loans during the related
Prepayment Period, plus any amounts received from the Servicers or the Master
Servicer in respect of Prepayment Interest Shortfalls on such Mortgage Loans;
(vi) amounts received with respect to such Distribution Date as the Substitution
Amount and the Purchase Price in respect of a Deleted Mortgage Loan or a
Mortgage Loan purchased by an Originator or the Seller as of such Distribution
Date as a result of a breach of a representation or warranty or by the
Controlling Holder pursuant to Section 2.07; and
 
 
9

--------------------------------------------------------------------------------

 
 
(vii) the Clean-up Call Price paid by the party exercising its right to purchase
the Mortgage Loans and terminate the Trust Fund, if applicable; minus


(A) amounts applied to reimburse Advances and Servicing Advances previously made
and other amounts as to which the Servicers are entitled to be reimbursed
pursuant to the Servicing Agreements; (B) amounts applied to reimburse Advances
and Servicing Advances previously made as to which the Master Servicer is
entitled to be reimbursed pursuant to this Agreement; and (C) the sum of all
related fees, charges and other costs, including indemnification amounts and
costs of arbitration (other than the Master Servicing Fee and amounts required
to be paid by the Master Servicer from the Master Servicing Fee) payable or
reimbursable to the Master Servicer, the Securities Administrator and the
Trustee from the Trust Fund under this Agreement and the Custodian under the
Custodial Agreement, subject to an aggregate maximum amount of $300,000 annually
(per year from the Closing Date to the first anniversary of the Closing Date and
each subsequent anniversary year thereafter) to be paid to such parties
collectively, in the order claims for payment of such amounts are received by
the Securities Administrator; provided, however, that if a claim is presented
for an amount that, when combined with the amount of prior claims paid during
that year, would exceed $300,000, then only a portion of such claim will be paid
that will make the total amount paid during that year equal to $300,000 and the
excess remaining unpaid, together with any additional claims received during
that year, will be deferred until the following anniversary year and if the
total amount of such deferred claims exceeds $300,000 then payment in such
following anniversary year (and each subsequent anniversary year as may be
needed until such deferred claims are paid in full) shall be apportioned among
the Master Servicer, the Securities Administrator, the Custodian and the
Trustee, in proportion to the aggregate amount of deferred claims submitted by
such entity as of the last day of the prior year.


Back-Up Certificate:  As defined in Section 6.21(e).
 
Bankruptcy:  As to any Person, the making of an assignment for the benefit of
creditors, the filing of a voluntary petition in bankruptcy, adjudication as a
bankrupt or insolvent, the entry of an order for relief in a bankruptcy or
insolvency proceeding, the seeking of reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief, or seeking, consenting
to or acquiescing in the appointment of a trustee, receiver or liquidator,
dissolution, or termination, as the case may be, of such Person pursuant to the
provisions of either the Bankruptcy Code or any other similar state laws.
 
Bankruptcy Code:  The United States Bankruptcy Code, as amended.
 
Benefit Plan Opinion:  An Opinion of Counsel satisfactory to the Certificate
Registrar, the Depositor and the Trustee to the effect that any proposed
transfer will not (i) cause the assets of the Trust Fund to be regarded as plan
assets for purposes of the Plan Asset Regulations or (ii) give rise to any
fiduciary duty on the part of the Depositor or the Trustee.
 
Book-Entry Certificates:  Beneficial interests in Certificates designated as
“Book-Entry Certificates” in this Agreement, ownership and transfers of which
shall be evidenced or made through book entries by a Clearing Agency as
described in Section 3.09; provided, that after the occurrence of a Book-Entry
Termination whereupon book-entry registration and transfer are no longer
permitted and Definitive Certificates are to be issued to Certificate Owners,
such Book-Entry Certificates shall no longer be “Book-Entry Certificates.”  As
of the Closing Date, the following Classes of Certificates constitute Book-Entry
Certificates:  Class A-1, Class A-IO, Class B-1, Class B-2, Class B-3, Class B-4
and Class B-5.


Book-Entry Termination:  As defined in Section 3.09(c).
 
Business Day:  Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the States of California, Maryland, Minnesota, Missouri or New York,
(iii) a day on which banking institutions in the States of California, Maryland,
Minnesota, Missouri or New York are authorized or obligated by law or
 
 
10

--------------------------------------------------------------------------------

 
 
executive order to be closed or (iv) a day on which the New York Stock Exchange
or the Federal Reserve Bank of New York is closed.


Certificate:  Any one of the certificates signed by the Trustee and
authenticated by the Securities Administrator as Authenticating Agent in
substantially the forms attached hereto as Exhibit A.
 
Certificate Interest Rate:  With respect to each Class of Certificates and any
Distribution Date, the applicable per annum rate described in the Preliminary
Statement to this Agreement.
 
Certificate Owner:  With respect to a Book-Entry Certificate, the Person who is
the owner of such Book-Entry Certificate, as reflected on the books of the
Clearing Agency, or on the books of a Person maintaining an account with such
Clearing Agency (directly or as an indirect participant, in accordance with the
rules of such Clearing Agency).
 
Certificate Principal Amount:  With respect to any Certificate (other than the
Class A-IO, Class R and Class LT-R Certificates), at the time of determination,
the maximum specified dollar amount of principal to which the Holder thereof is
then entitled hereunder, such amount being equal to the initial principal amount
set forth on the face of such Certificate, less (i) the amount of all principal
distributions previously made with respect to such Certificate; (ii) the
principal portion of all Realized Losses previously allocated to such
Certificate; and (iii) any Certificate Writedown Amount previously allocated to
such Certificate; provided, however, that on any Distribution Date on which a
Subsequent Recovery is distributed, the Certificate Principal Amount of any
Certificate then outstanding to which a Realized Loss amount has been applied
will be increased sequentially, in order of seniority, by an amount equal to the
lesser of (A) the principal portion of any Realized Loss amount previously
allocated to that Certificate to the extent not previously recovered and (B) the
principal portion of any Subsequent Recovery allocable to such Certificate after
application (for this purpose) to more senior Classes of Certificates pursuant
to this Agreement; and provided further that on any Distribution Date on which
the Aggregate Stated Principal Balance of the Mortgage Loans exceeds the
aggregate Certificate Principal Amount, such excess will be allocated to
increase the Certificate Principal Amount of any Certificate then outstanding to
which a Realized Loss amount has previously been allocated, sequentially in
order of seniority, up to the principal amount of such Realized Loss to the
extent not previously recovered.  The Class A-IO, Class R and Class LT-R
Certificates are issued without Certificate Principal Amounts.
 
Certificate Register and Certificate Registrar:  The register maintained and the
registrar appointed pursuant to Section 3.02.  The Securities Administrator will
act as the initial Certificate Registrar.


Certificate Writedown Amount:  The amount by which the aggregate Certificate
Principal Amount of all the Certificates (other than the Class A-IO, Class R and
Class LT-R Certificates) on any Distribution Date (after giving effect to
distributions of principal and allocations of Realized Losses on that
Distribution Date) exceeds the Aggregate Stated Principal Balance of the
Mortgage Loans for the Distribution Date.
 
Certificateholder:  The meaning provided in the definition of “Holder.”
 
Certification:  As defined in the Custodial Agreement.


Civil Relief Act:  The Servicemembers Civil Relief Act, as amended, or any
similar state or local law.
 
Class:  Collectively, Certificates bearing the same class designation.  In the
case of the Lower-Tier REMIC, the term “Class” refers to all Lower-Tier
Interests having the same alphanumeric designation.
 
Class LT-R Certificate:  The Class LT-R Certificate executed by the Trustee and
authenticated and delivered by the Authenticating Agent, substantially in the
form annexed as Exhibit A and evidencing ownership of the LT-R Interest.
 
 
11

--------------------------------------------------------------------------------

 
 
Class R Certificate:  The Class R Certificate executed by the Trustee, and
authenticated and delivered by the Authenticating Agent, substantially in the
form annexed hereto as Exhibit A, and evidencing the ownership of the sole
residual interest in the Upper-Tier REMIC.


Class Notional Amount:  With respect to the Interest-Only Certificates, the
applicable class notional amount calculated as provided in the Preliminary
Statement to this Agreement.
 
Class Principal Amount:  With respect to each Class of Certificates (other than
the Class A-IO, Class R and Class LT-R Certificates), the aggregate of the
Certificate Principal Amounts of all Certificates of such Class at the date of
determination.  With respect to any Lower-Tier Interest, the initial Class
Principal Amount as shown or described in the table set forth in the Preliminary
Statement to this Agreement for the Lower-Tier REMIC, as reduced by principal
distributed with respect to such Lower-Tier Interest and Realized Losses
allocated to such Lower-Tier Interest at the date of determination.
 
Class Subordination Percentage:  With respect to each Class of Subordinate
Certificates, for each Distribution Date, the percentage obtained by dividing
the Class Principal Amount of such Class immediately prior to such Distribution
Date by the aggregate of the Class Principal Amounts of all Classes of
Certificates (other than the Class A-IO, Class R and Class LT-R Certificates)
immediately prior to such Distribution Date.
 
Clean-up Call:  The optional purchase of the Mortgage Loans and all property
acquired in respect of any Mortgage Loan remaining in the Trust Fund on any date
on which the Aggregate Stated Principal Balance is less than 20% or 5%, as
applicable, of the Aggregate Stated Principal Balance as of the Cut-off Date, in
accordance with Section 7.01(d) or (e) of this Agreement.


Clean-up Call Price:  The price paid by the party exercising the Clean-up Call
pursuant to Section 7.01(d) or (e) of this Agreement, which is equal to the sum
of (i) 100% of the aggregate outstanding principal balance of the Mortgage Loans
plus accrued interest thereon, to, but not including, the first day of the month
in which the Clean-up Call Price is to be distributed and (ii) the fair market
value of any REO Property; provided, however, that such purchase price may be
increased as is necessary, as determined by the Depositor, to avoid
disqualification of any REMIC created under this Agreement as a REMIC.


Clearing Agency:  An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.  As of the Closing Date, the Clearing Agency
shall be The Depository Trust Company.
 
Clearing Agency Participant:  A broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.
 
Closing Date:  March 1, 2011.
 
Code:  The Internal Revenue Code of 1986, as amended, and as it may be further
amended from time to time, any successor statutes thereto, and applicable U.S.
Department of Treasury regulations issued pursuant thereto in temporary or final
form.
 
Commission:  U.S. Securities and Exchange Commission.
  
Controlling Holder:  At any time, any Affiliate of the Depositor other than the
Seller, so long as such entity is the Holder of the majority of the Class
Principal Amount of the most subordinate Class of Certificates then outstanding
with a Class Principal Amount greater than zero; if an Affiliate of the
Depositor other than the Seller is no longer the Holder of such Certificates,
then no entity will have any
 
 
12

--------------------------------------------------------------------------------

 
 
rights under this Agreement as a Controlling Holder.  Neither the Depositor nor
the Seller shall be a Controlling Holder.


Cooperative Corporation:  The entity that holds title (fee or an acceptable
leasehold estate) to the real property and improvements constituting the
Cooperative Property and which governs the Cooperative Property, which
Cooperative Corporation must qualify as a Cooperative Housing Corporation under
Section 216 of the Code.
 
Cooperative Loan:  Any Mortgage Loan secured by Cooperative Shares and a
Proprietary Lease.
 
Cooperative Property:  The real property and improvements owned by the
Cooperative Corporation, that includes the allocation of individual dwelling
units to the holders of the shares of the Cooperative Corporation.
 
Cooperative Shares:  Shares issued by a Cooperative Corporation.
 
Corporate Trust Office:  With respect to the Trustee, the corporate trust office
of the Trustee located at 388 Greenwich Street, 14th Floor, New York, New York,
10013, Attention: Global Transaction Services – Sequoia Mortgage Trust 2011-1,
or at such other address as the Trustee may designate from time to time by
notice to the Certificateholders, the Depositor, the Master Servicer and the
Securities Administrator or the principal corporate trust office of any
successor Trustee.  With respect to the Certificate Registrar and presentment of
Certificates for registration of transfer, exchange or final payment, Sixth
Street and Marquette Avenue, Minneapolis, Minnesota  55479,
Attention:  Corporate Trust Services -- Sequoia Mortgage Trust 2011-1.
 
Corresponding Class of Certificates:  With respect to each Lower-Tier Interest,
the Class or Classes of Certificates appearing opposite such Lower-Tier
Interest, as described in the Preliminary Statement to this Agreement.
 
Credit Support Depletion Date:  The first Distribution Date, if any, on which
the aggregate of the Class Principal Amounts of the Subordinate Certificates has
been reduced to zero.
 
Current Interest:  With respect to each Class of Certificates and any
Distribution Date, the aggregate amount of interest accrued at the applicable
Certificate Interest Rate during the related Accrual Period on the Class
Principal Amount or Class Notional Amount, as applicable, of such Class
immediately prior to such Distribution Date.
 
Custodial Accounts:  Each Custodial Account (other than an Escrow Account)
established and maintained by a Servicer pursuant to a Servicing Agreement with
respect to the Mortgage Loans.


Custodial Agreement:  The Custodial Agreement, dated as of February 1, 2011,
among the Depositor, the Seller, the Trustee, Wells Fargo Bank, N.A., as
Custodian and Wells Fargo Bank, N.A., as Master Servicer, as amended from time
to time.  A copy of the Custodial Agreement is attached hereto as Exhibit D.
 
Custodian:  A Person who is at any time appointed by the Trustee as a custodian
of all or a portion of the Mortgage Documents and the Trustee Mortgage Files and
listed on the Mortgage Loan Schedule as the Custodian of such Mortgage Documents
and Trustee Mortgage Files.  The initial Custodian is Wells Fargo Bank, N.A.
 
Cut-off Date:  February 1, 2011.
 
 
13

--------------------------------------------------------------------------------

 
 
Debt Service Reduction:  With respect to any Mortgage Loan, a reduction in the
Scheduled Payment for such Mortgage Loan by a court of competent jurisdiction in
a proceeding under the Bankruptcy Code, which became final and non-appealable,
except such a reduction resulting from a Deficient Valuation or any reduction
that results in a permanent forgiveness of principal.
 
Defective Mortgage Loan:  The meaning specified in Section 2.04.
 
Deficient Valuation:  With respect to any Mortgage Loan, a valuation of the
related Mortgaged Property by a court of competent jurisdiction in an amount
less than the then outstanding indebtedness under the Mortgage Loan, or any
reduction in the amount of principal to be paid in connection with any Scheduled
Payment that results in a permanent forgiveness of principal, which valuation or
reduction results from an order of such court which is final and non-appealable
in a proceeding under the Bankruptcy Code.
 
Definitive Certificate:  A Certificate of any Class issued in definitive, fully
registered, certificated form, which shall initially be the Class LT-R and Class
R Certificates.
 
Deleted Mortgage Loan:  A Mortgage Loan replaced or to be replaced with a
Qualified Substitute Mortgage Loan in accordance with either Servicing
Agreement.
 
Delinquent:  Any Mortgage Loan with respect to which the Scheduled Payment due
on a Due Date is not received, based on the Mortgage Bankers Association method
of calculating delinquency.
 
Depositor:  Sequoia Residential Funding, Inc., a Delaware corporation having its
principal place of business in California, or its successors in interest.
 
Determination Date:  With respect to each Distribution Date, the 16th day of the
month in which such Distribution Date occurs, or, if such 16th day is not a
Business Day, the next succeeding Business Day; provided, however, that with
respect to a Servicer and such Servicer's Advance obligations pursuant to the
related Servicing Agreement, the Determination Date is the date set forth in the
related Servicing Agreement.
 
Disqualified Organization:  A “disqualified organization” as defined in Section
860E(e)(5) of the Code.
 
Distribution Account:  The separate Eligible Account created and maintained by
the Securities Administrator, on behalf of the Trustee, pursuant to Section
4.01.  Funds in the Distribution Account (exclusive of any earnings on
investments made with funds deposited in the Distribution Account) shall be held
in trust for the Certificateholders for the uses and purposes set forth in this
Agreement.
 
Distribution Date:  The 25th day of each month or, if such 25th day is not a
Business Day, the next succeeding Business Day, commencing in March 2011.
 
Distribution Date Statement:  As defined in Section 4.02.
 
Due Date:  With respect to any Mortgage Loan, the date on which a Scheduled
Payment is due under the related Mortgage Note as indicated in the applicable
Servicing Agreement, exclusive of any days of grace.
 
Due Period:  As to any Distribution Date, the period beginning on the second day
of the calendar month preceding the month in which such Distribution Date
occurs, and ending on the first day of the calendar month in which such
Distribution Date occurs.
 
 
14

--------------------------------------------------------------------------------

 
 
Eligible Account:  Any account or accounts maintained with a federal or state
chartered depository institution or trust company the short-term and long-term
unsecured debt obligations of which (or, in the case of a depository institution
or trust company that is the principal subsidiary of a holding company, the debt
obligations of such holding company) have the highest short-term rating and one
of the two highest long-term ratings of the Rating Agency, respectively, at the
time any amounts are held on deposit therein. Eligible Accounts may bear
interest, and may include, if otherwise qualified under this definition,
accounts maintained with the Trustee or the Paying Agent.  If the short-term or
long-term credit rating of the depository institution or trust company that
maintains the account or accounts falls below the highest short-term rating or
one of the two highest long-term ratings of the Rating Agency, respectively, the
funds on deposit therewith in connection with this transaction shall be
transferred to an Eligible Account within 30 days of such downgrade.
 
Eligible Investments:  At any time, any one or more of the following obligations
and securities:
 
(i)           direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;


(ii)           (a) demand or time deposits, federal funds or bankers’
acceptances issued by any depository institution or trust company incorporated
under the laws of the United States of America or any state thereof and subject
to supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations and (b) any other demand or time deposit or certificate of deposit
that is fully insured by the FDIC;


(iii)           repurchase obligations with a term not to exceed thirty (30)
days and with respect to any security described in clause (i)  above and entered
into with a depository institution or trust company (acting as principal)
described in clause (ii)(a) above;


(iv)           securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category by the Rating Agency
for long-term unsecured debt with a maturity of more than one year or in the
highest rating category with respect to short-term obligations, in each case at
the time of such investment or contractual commitment providing for such
investment; provided, however, that securities issued by any particular
corporation will not be Eligible Investments to the extent that investments
therein will cause the then outstanding principal amount of securities issued by
such corporation and held as Eligible Investments to exceed 10% of the aggregate
outstanding principal balances of all of the Mortgage Loans and Eligible
Investments;


(v)           commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) that is rated in
the highest rating category by the Rating Agency at the time of such investment;
and


(vi)           any money market funds rated in one of the two highest rating
categories by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations, including any such fund managed or advised by the Trustee or any of
its Affiliates;


provided, however, that no instrument or security shall be a Eligible Investment
if such instrument or security evidences a right to receive only interest
payments with respect to the obligations underlying
 
 
15

--------------------------------------------------------------------------------

 
 
such instrument or if such security provides for payment of both principal and
interest with a yield to maturity in excess of 120% of the yield to maturity at
par or if such instrument or security is purchased at a price greater than par.


ERISA:  The Employee Retirement Income Security Act of 1974, as amended.
 
ERISA-Qualifying Underwriting:  A best efforts or firm commitment underwriting
or private placement that meets the requirements of an Underwriter’s Exemption.
 
ERISA-Restricted Certificate:  The Class R, Class LT-R, Class A-IO, Class B-2,
Class B-3, Class B-4 or Class B-5 Certificates and any Certificate that does not
satisfy the applicable rating requirement under the Underwriter’s Exemption.
 
Escrow Account:  As defined in Section 1.01 of each Servicing Agreement.
 
Event of Default:  Any one of the conditions or circumstances enumerated in
Section 6.14.
 
Exception Report:  As defined in the Custodial Agreement.


Exchange Act:  The Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder.
 
Fannie Mae:  Fannie Mae or any successor thereto.
 
FDIC:  The Federal Deposit Insurance Corporation or any successor thereto.
 
FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of
1989, as amended and in effect from time to time.


Fitch:  Fitch, Inc., or any successor in interest.


Form 8-K Disclosure Information:  As defined in Section 6.21(c)(i).
 
Freddie Mac:  Freddie Mac, or any successor thereto.


Holder or Certificateholder:  The registered owner of any Certificate as
recorded on the books of the Certificate Registrar except that, solely for the
purposes of taking any action or giving any consent pursuant to this Agreement,
any Certificate registered in the name of the Trustee, the Master Servicer, the
Securities Administrator or either Servicer, or any Affiliate thereof shall be
deemed not to be outstanding in determining whether the requisite percentage
necessary to take such action or effect such consent has been obtained, and, in
determining whether the Trustee shall be protected in taking such action or in
relying upon such consent, only Certificates which a Responsible Officer of the
Trustee actually knows to be so owned shall be disregarded.  The Trustee, the
Certificate Registrar and the Securities Administrator may request and
conclusively rely on certifications by the Master Servicer, the Securities
Administrator  or either Servicer in determining whether any Certificates are
registered to an Affiliate of the Master Servicer, the Securities
Administrator  or either Servicer.
 
Home Valuation Code of Conduct:  The Home Valuation Code of Conduct effective as
of May 1, 2009, as amended and in effect from time to time.


HUD:  The United States Department of Housing and Urban Development, or any
successor thereto.
 
 
16

--------------------------------------------------------------------------------

 
 
Independent:  When used with respect to any Accountants, a Person who is
“independent” within the meaning of Rule 2-01(b) of the Securities and Exchange
Commission’s Regulation S-X.  When used with respect to any other Person, a
Person who (a) is in fact independent of another specified Person and any
Affiliate of such other Person, (b) does not have any material direct financial
interest in such other Person or any Affiliate of such other Person, and (c) is
not connected with such other Person or any Affiliate of such other Person as an
officer, employee, promoter, underwriter, trustee, partner, director or Person
performing similar functions.
 
Index:  As to each Adjustable Rate Mortgage Loan, the index from time to time in
effect for adjustment of the Mortgage Rate as set forth as such on the related
Mortgage Note.
  
Insurance Policy:  With respect to any Mortgage Loan, any insurance policy,
including all names and endorsements thereto in effect, including any
replacement policy or policies for any Insurance Policies.
 
Insurance Proceeds:  Proceeds paid by any Insurance Policy (excluding proceeds
required to be applied to the restoration and repair of the related Mortgaged
Property or released to the Mortgagor), in each case other than any amount
included in such Insurance Proceeds in respect of Insured Expenses.
 
Insured Expenses:  Expenses covered by an Insurance Policy or any other
insurance policy with respect to the Mortgage Loans.
 
Interest Distribution Amount:  For each Class of Certificates on any
Distribution Date, the Current Interest for such Class as reduced by such
Class’s share of Net Prepayment Interest Shortfalls and Relief Act Shortfalls,
which shall be allocated to each Class on a pro rata basis based on the amount
of Current Interest payable to each such Class.  
 
Interest-Only Certificates:  The Class A-IO Certificates.
 
Interest Shortfall:  As to any Class of Certificates and any Distribution Date,
the amount by which (i) the Interest Distribution Amount for such Class on all
prior Distribution Dates exceeds (ii) amounts distributed in respect of interest
to such Class on prior Distribution Dates.
  
Item 1123 Certificate:  As defined in Section 6.22.


Latest Possible Maturity Date:  The Distribution Date occurring in February
2041.
 
Liquidated Mortgage Loan:  With respect to any Distribution Date, a defaulted
Mortgage Loan (including any REO Property) as to which, prior to the close of
business on the Business Day immediately preceding the Due Date, the applicable
Servicer has determined that all recoverable Liquidation Proceeds and Insurance
Proceeds have been received.
 
Liquidation Proceeds:  All cash amounts, including Insurance Proceeds, received
in connection with the partial or complete liquidation of defaulted Mortgage
Loans, whether through trustee’s sale, foreclosure sale or otherwise or amounts
received in connection with any condemnation or partial release of a Mortgaged
Property and any other net proceeds received in connection with the disposition
of an REO Property.
 
Loan-To-Value Ratio:  With respect to any Mortgage Loan and as to any date of
determination, the fraction (expressed as a percentage) the numerator of which
is the principal balance of the related Mortgage Loan at such date of
determination and the denominator of which is the Appraised Value of the related
Mortgaged Property.
 
 
17

--------------------------------------------------------------------------------

 
 
Lower-Tier Interest:  Any one of the interests in the Lower-Tier REMIC as
described in the Preliminary Statement to this Agreement.
 
Lower-Tier REMIC:  As described in the Preliminary Statement to this Agreement.
 
LT-R Interest:  The residual interest in the Lower-Tier REMIC, as described in
the Preliminary Statement to this Agreement.
 
Margin:  As to each Adjustable Rate Mortgage Loan, the percentage amount set
forth on the related Mortgage Note added to the Index in calculating the
Mortgage Rate thereon.
 
Master Servicer:  Wells Fargo Bank, N.A., a national banking association
organized under the laws of the United States in its capacity as Master Servicer
and any successor in interest, or if any successor master servicer shall be
appointed as herein provided, then such successor master servicer.


Master Servicer Compensating Interest Payment:  As to any Distribution Date and
the Master Servicer, the lesser of (1) the Master Servicing Fee for such date
and (2) any Prepayment Interest Shortfalls for such date (to the extent such
Prepayment Interest Shortfalls are required to be paid but are not actually paid
by the Servicers as a Servicer Compensating Interest Payment).


Master Servicing Fee:  With respect to any Distribution Date, an amount equal to
the product of one-twelfth of the Master Servicing Fee Rate and the Stated
Principal Balance of each Mortgage Loan as of the first day of the related Due
Period.


Master Servicing Fee Rate:  0.019% per annum.


Master Servicing Transfer Costs:  All reasonable costs and expenses incurred by
the Trustee in connection with the appointment of a successor master servicer
and the transfer of master servicing from a predecessor master servicer,
including, without limitation, any reasonable costs or expenses associated with
the identification and engagement of a successor master servicer, the
documentation of the assumption of master servicing by the successor master
servicer, the complete transfer of all master servicing data and the completion,
correction or manipulation of such master servicing data as may be required by
the Trustee or the successor master servicer to correct any errors or
insufficiencies in the master servicing data or otherwise to enable the Trustee
or other successor master servicer to master service the Mortgage Loans properly
and effectively.


Maximum Rate:  As to any Adjustable Rate Mortgage Loan, the maximum rate set
forth on the related Mortgage Note at which interest can accrue on such
Adjustable Rate Mortgage Loan.
 
Moody’s:  Moody’s Investors Service, Inc., or any successor in interest.


Mortgage:  A mortgage, deed of trust or other instrument creating a first lien
on, or first priority ownership interest in, an estate in fee simple in real
property securing a Mortgage Note, together with improvements thereto.
 
Mortgage Documents:  With respect to each Mortgage Loan, the mortgage documents
required to be delivered to the Custodian pursuant to the Custodial Agreement.
 
Mortgage Loan:  A Mortgage and the related Mortgage Note or other evidences of
indebtedness secured by each such Mortgage conveyed, transferred, sold, assigned
to or deposited with the Trustee pursuant to Section 2.01 (including any
Qualified Substitute Mortgage Loan and REO Property), including without
limitation, each Mortgage Loan listed on the Mortgage Loan Schedule, as amended
from time to time.
 
 
18

--------------------------------------------------------------------------------

 
 
Mortgage Loan Purchase and Sale Agreement:  The mortgage loan purchase and sale
agreement, dated as of March 1, 2011, between the Seller and the Depositor.
 
Mortgage Loan Schedule:  The schedule attached hereto as Schedule A, which shall
identify each Mortgage Loan, as such schedule may be amended by the Depositor or
the Servicer from time to time to reflect the addition of Qualified Substitute
Mortgage Loans to, or the deletion of Deleted Mortgage Loans from, the Trust
Fund. 
 
Mortgage Note:  The original executed note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage under a Mortgage Loan.
  
Mortgaged Property:  The underlying property securing a Mortgage Loan which,
with respect to a Cooperative Loan, is the related Cooperative Shares and
Proprietary Lease.
 
Mortgage Rate:  As to any Mortgage Loan and any Distribution Date, the annual
rate of interest borne by the related Mortgage Note as of the related Due Date,
taking into account any Servicing Modification or other amendments to the
Mortgage Note.
 
Mortgagor:  The obligor on a Mortgage Note.
 
Net Liquidation Proceeds:  With respect to any Liquidated Mortgage Loan or any
other disposition of related Mortgaged Property, the related Liquidation
Proceeds net of Advances, Servicing Advances, related Servicing Fees and/or
Master Servicing Fees and any other accrued and unpaid servicing fees received
and retained in connection with the liquidation of such Mortgage Loan or
Mortgaged Property.
 
Net Mortgage Rate:  With respect to any Mortgage Loan and any Distribution Date,
the related Mortgage Rate as of the Due Date in the month preceding the month of
such Distribution Date reduced by the Aggregate Expense Rate.
 
Net Prepayment Interest Shortfall:  With respect to any Mortgage Loan and any
Distribution Date, the amount by which any Prepayment Interest Shortfall for the
related Due Period exceeds the amount of Master Servicer Compensating Interest
Payment paid by the Master Servicer and Servicer Compensating Interest Payment
paid by the applicable Servicer in respect of such shortfall for such Due
Period.
  
Net WAC Rate:  With respect to any Distribution Date, the weighted average of
the Net Mortgage Rates for all the Mortgage Loans as of the first day of the
calendar month immediately preceding the calendar month of that Distribution
Date, weighted on the basis of their Stated Principal Balances.


Non-Book-Entry Certificate:  Any Certificate other than a Book-Entry
Certificate.
 
Non-permitted Foreign Holder:  As defined in Section 3.03(f).
 
Nonrecoverable Advance:  Any portion of an Advance or Servicing Advance
previously made or proposed to be made by the Master Servicer and/or a Servicer
(as certified in an Officer’s Certificate of the Master Servicer and/or
Servicer, as applicable), which in the good faith judgment of such party, shall
not be ultimately recoverable by such party from the related Mortgagor, related
Liquidation Proceeds or otherwise.
 
Non-Upper-Tier REMIC:  As defined in Section 10.01(d).
 
Non-U.S. Person:  Any person other than a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
 
 
19

--------------------------------------------------------------------------------

 
 
Notional Amount:  With respect to an Interest-Only Certificate and any
Distribution Date, such Certificate’s Percentage Interest of the Class Notional
Amount of such Class of Certificates for such Distribution Date.
 
Officer’s Certificate:  (a) With respect to the Depositor, a certificate signed
by two Authorized Officers of the Depositor, (b) with respect to the Master
Servicer or the Securities Administrator, a certificate signed by the Chairman
of the Board, any Vice Chairman, the President, any Vice President or any
Assistant Vice President of the Master Servicer or the Securities Administrator,
(c) with respect to First Republic Bank, a certificate signed by the Chairman of
the Board, the Vice Chairman of the Board, a President or a Vice President or
any other duly authorized officers or agents of First Republic Bank and (d) with
respect to PHH Mortgage Corporation, a certificate signed by (i) the President
or a Vice President and (ii) the Treasurer or the Secretary or one of the
Assistant Treasurers or Assistant Secretaries of PHH Mortgage Corporation, and
in each case delivered to the Trustee, the Securities Administrator or the
Master Servicer, as required hereby.
 
Opinion of Counsel:  A written opinion of counsel, reasonably acceptable in form
and substance to the Trustee, the Securities Administrator or the Master
Servicer, as required hereby, and who may be in-house or outside counsel to the
Depositor, the Master Servicer, the Securities Administrator or the Trustee but
which must be Independent outside counsel with respect to any such opinion of
counsel concerning the transfer of any Residual Certificate or concerning
certain matters with respect to ERISA or the taxation, or the federal income tax
status, of each REMIC.


Original Applicable Credit Support Percentage:  With respect to each Class of
Subordinate Certificates, the related Applicable Credit Support Percentage as of
the Closing Date, which shall be equal to the corresponding approximate
percentage set forth in the table below opposite its Class designation:

   
Class B-1
7.50%
Class B-2
5.00%
Class B-3
3.25%
Class B-4
2.00%
Class B-5
1.25%

 
Original Subordinate Class Principal Amount:  The aggregate of the Class
Principal Amounts of the Classes of Subordinate Certificates as of the Closing
Date.
 
Originator:  Each of PHH Mortgage Corporation and First Republic Bank, each as
seller under the related Servicing Agreement, and any successor thereto.


Paying Agent:  Any paying agent appointed pursuant to Section 3.08.  The initial
Paying Agent shall be the Securities Administrator under this Agreement.
 
Percentage Interest:  With respect to any Certificate, its percentage interest
in the undivided beneficial ownership interest in the Trust Fund evidenced by
all Certificates of the same Class as such Certificate.  With respect to any
Certificate, other than an Interest-Only Certificate, if applicable, or the
Class R Certificates and the Class LT-R Certificates, the Percentage Interest
evidenced thereby shall equal the initial Certificate Principal Amount thereof
divided by the initial Class Principal Amount of all Certificates of the same
Class.  With respect to each of the Class R Certificates and the Class LT-R
Certificates, the Percentage Interest evidenced thereby shall be as specified on
the face thereof, or otherwise, be equal to 100%.  With respect to an
Interest-Only Certificate, the Percentage Interest evidenced thereby shall equal
its initial Notional Amount as set forth on the face thereof divided by the
initial Class Notional Amount of such Class.
 
 
20

--------------------------------------------------------------------------------

 
 
Person:  Any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
 
Plan:  An employee benefit plan or other retirement arrangement which is subject
to Section 406 of ERISA and/or Section 4975 of the Code or any entity whose
underlying assets include “plan assets” of such plan or arrangement under the
Plan Asset Regulations by reason of their investment in the entity.
 
Plan Asset Regulations:  The U.S. Department of Labor regulations set forth in
29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA.
 
Prepayment Interest Shortfall:  With respect to a Mortgage Loan and any
Distribution Date, the amount by which interest paid by the related Mortgagor in
connection with a Principal Prepayment on the Mortgage Loan is less than one
month’s interest at the related Mortgage Rate on the Stated Principal Balance of
that Mortgage Loan as of the preceding Distribution Date.
 
Prepayment Period:  With respect to each Distribution Date, the calendar month
immediately preceding the month in which the Distribution Date occurs.
 
Primary Mortgage Insurance Policy:  Each policy of primary mortgage guaranty
insurance or any replacement policy therefor with respect to any Mortgage Loan.
 
Principal Distribution Amount:  With respect to any Distribution Date, the sum
of (a) the principal portion of each Scheduled Payment (before taking into
account any Deficient Valuations or Debt Service Reductions) due on the related
Due Date, whether or not received, (b) the principal portion of each full and
partial Principal Prepayment made by a Mortgagor during the related Prepayment
Period; (c) the principal portion of each other unscheduled collection,
including any Subsequent Recoveries, Insurance Proceeds and Net Liquidation
Proceeds (other than with respect to any Mortgage Loan that became a Liquidated
Mortgage Loan during the related Prepayment Period) received during the related
Prepayment Period;  (d) that portion of the purchase price representing
principal of any Mortgage Loans repurchased by an Originator or the Seller in
accordance with a Servicing Agreement, by the Seller in accordance with
Section 2.04 herein or by the Controlling Holder in accordance with Section 2.07
herein, in each case to the extent received during the related Prepayment
Period; (e) the principal portion of any related Substitution Amount received
during the related Prepayment Period; and (f) on the Distribution Date on which
the Trust Fund is to be terminated pursuant to Article VII hereof, that portion
of the Clean-up Call Price in respect of principal.
 
Principal Forbearance Amount:  With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount of principal of the Mortgage
Loan, if any, that has been deferred and that does not accrue interest.


Principal Prepayment:  Any Mortgagor payment of principal or other recovery of
principal on a Mortgage Loan that is recognized as having been received or
recovered in advance of its scheduled Due Date and applied to reduce the
principal balance of the Mortgage Loan in accordance with the terms of the
Mortgage Note or the applicable Servicing Agreement.
 
Principal Prepayment In Full:  Any Principal Prepayment of the entire principal
balance of the Mortgage Loans.


Proceeding:  Any suit in equity, action at law or other judicial or
administrative proceeding.
 
Proprietary Lease:  With respect to any Cooperative Property, a lease or
occupancy agreement between a Cooperative Corporation and a holder of related
Cooperative Shares.
 
 
21

--------------------------------------------------------------------------------

 
 
Prospectus:  The prospectus supplement dated February 25, 2011 and the
accompanying prospectus dated February 16, 2011, relating to the Class A-1,
Class A-IO, Class B-1, Class B-2 and Class B-3 Certificates, together with any
supplement thereto.
 
Purchase Price:  With respect to any Mortgage Loan, the “Repurchase Price” as
defined in the applicable Servicing Agreement.
 
Qualified Appraiser:  With respect to each Mortgage Loan, an appraiser, duly
appointed by the originator, who had no interest, direct or indirect in the
Mortgaged Property or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan, and such appraiser and the appraisal made by such appraiser both satisfy
the requirements of Fannie Mae or Freddie Mac (including but not limited to the
Home Valuation Code of Conduct with respect to conventional Mortgage Loans) and
Title XI of FIRREA and the regulations promulgated thereunder, all as in effect
on the date the Mortgage Loan was originated.


Qualified Substitute Mortgage Loan:  A mortgage loan substituted by the
Originator for a Deleted Mortgage Loan in accordance with the applicable
Servicing Agreement which must, on the date of such substitution, (a) have an
outstanding principal balance, after deduction of all scheduled payments due in
the month of substitution (or in the case of a substitution of more than one
mortgage loan for a Deleted Mortgage Loan, an aggregate principal balance), not
in excess of the Stated Principal Balance of the Deleted Mortgage Loan (the
amount of any shortfall will be paid by the Originator and distributed to Trust
Fund in the month of substitution), (b) have a Mortgage Rate not less than, and
not more than one percentage point greater than, the Mortgage Rate of the
Deleted Mortgage Loan or in the case of an Adjustable Rate Mortgage Loan, have
the same Index, a Margin that is not less than the margin of the Deleted
Mortgage Loan, a Maximum Rate not less than (and not more than two percentage
points greater than) the Maximum Rate of the Deleted Mortgage Loan and
Adjustment Dates that are of the same frequency as those of the Deleted Mortgage
Loan, (c) have a remaining term to maturity not greater than (and not more than
one year less than) that of the Deleted Mortgage Loan, (d) have a Loan-to-Value
Ratio at origination no greater than that of the Deleted Mortgage Loan and (e)
comply as of the date of substitution with each representation and warranty
relating to the Mortgage Loans set forth in the applicable Servicing Agreement.


Rating Agency:  Fitch.
 
Realized Loss:  (a) With respect to each Liquidated Mortgage Loan, an amount
(not less than zero or more than the Stated Principal Balance of the Mortgage
Loan plus accrued interest) as of the date of such liquidation, equal to (i) the
unpaid principal balance of the Liquidated Mortgage Loan as of the date of such
liquidation, plus (ii) interest at the Net Mortgage Rate from the Due Date as to
which interest was last paid by the borrower to Certificateholders up to the Due
Date in the month in which Liquidation Proceeds are required to be distributed
on the Stated Principal Balance of such Liquidated Mortgage Loan from time to
time, minus (iii) the Liquidation Proceeds received during the month in which
such liquidation occurred, to the extent not previously applied as recoveries of
interest at the Net Mortgage Rate and to principal of the Liquidated Mortgage
Loan;


(b) with respect to each Mortgage Loan that has become the subject of a
Deficient Valuation, if the principal amount due under the related Mortgage Note
has been reduced, the difference between the principal balance of the Mortgage
Loan outstanding immediately prior to such Deficient Valuation and the principal
balance of the Mortgage Loan as reduced by the Deficient Valuation;


(c) with respect to each Mortgage Loan that has been the subject of a Servicing
Modification, any principal due on the Mortgage Loan that has been written off
by a Servicer and any Principal Forbearance Amount; and


 
22

--------------------------------------------------------------------------------

 
 
(d)  with respect to each Class of Certificates, the amount by which the Class
Principal Amount is reduced as a result of clauses (a), (b) or (c) above.
 
Reconciled Market Value:  The estimated market value of a Mortgaged Property or
REO Property as reasonably determined by the applicable Servicer based on
different results obtained from different permitted valuation methods or at
different time periods, all in accordance with such Servicer's customary
servicing procedures.


Record Date:  As to any Distribution Date, the last Business Day of the month
preceding the month of such Distribution Date (or the Closing Date, in the case
of the first Distribution Date).
 
Refinancing Mortgage Loan:  Any Mortgage Loan originated in connection with the
refinancing of an existing mortgage loan.
 
Regulation AB:  Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarifications and interpretations as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
 
Relevant Servicing Criteria:  The Servicing Criteria applicable to each party,
as set forth on an exhibit to each Servicing Agreement and Exhibit K
hereto.  Multiple parties can have responsibility for the same Relevant
Servicing Criteria.  With respect to a Servicing Function Participant engaged by
the Master Servicer, the Securities Administrator  or any Servicer, the term
“Relevant Servicing Criteria” may refer to a portion of the Relevant Servicing
Criteria applicable to such parties.
 
Relief Act Shortfalls:  With respect to any Distribution Date and any Mortgage
Loan as to which there has been a reduction in the amount of interest
collectible thereon for the most recently ended calendar month as a result of
the application of the Civil Relief Act, the amount, if any, by which (i)
interest collectible on such Mortgage Loan for the most recently ended calendar
month is less than (ii) interest accrued thereon for such month pursuant to the
Mortgage Note.
 
REMIC:  Each pool of assets in the Trust Fund designated as a REMIC as described
in the Preliminary Statement to this Agreement.
 
REMIC Provisions:  The provisions of the federal income tax law relating to real
estate mortgage investment conduits, which appear at sections 860A through 860G
of the Code, and related provisions, and regulations, including proposed
regulations and rulings, and administrative pronouncements promulgated
thereunder, as the foregoing may be in effect from time to time.
 
REO Property:  A Mortgaged Property acquired by the Trust Fund through
foreclosure or deed-in-lieu of foreclosure in connection with a defaulted
Mortgage Loan or otherwise treated as having been acquired pursuant to the REMIC
Provisions.
 
Reportable Event:  As defined in Section 6.21(c)(i).
 
Reporting Servicer:  As defined in Section 6.21(b)(i).
 
Residual Certificate:  The Class LT-R Certificates and the Class R Certificates.
 
Responsible Officer:  With respect to any party, any officer in the corporate
trust department or similar group of such party with direct responsibility for
the administration of this Agreement and also,
 
 
23

--------------------------------------------------------------------------------

 
 
with respect to a particular corporate trust matter, any other officer to whom
such matter is referred because of his or her knowledge of and familiarity with
the particular subject.
 
Restricted Certificate:   Any Class B-4, Class B-5, Class R or Class LT-R
Certificate.
 
S&P:  Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, or any successor in interest.


Scheduled Payment:  The scheduled monthly payment on a Mortgage Loan due on any
Due Date allocable to principal and/or interest on such Mortgage Loan which,
unless otherwise specified in the Servicing Agreements, shall give effect to any
related Debt Service Reduction, any Deficient Valuation and any Servicing
Modification that affects the amount of the monthly payment due on such Mortgage
Loan.
 
Securities Act:  The Securities Act of 1933, as amended, and the rules and
regulations thereunder.
 
Securities Administrator:  Wells Fargo Bank, N.A., not in its individual
capacity but solely as Securities Administrator, or any successor in interest,
or if any successor Securities Administrator shall be appointed as herein
provided, then such successor Securities Administrator.  Wells Fargo Bank, N.A.
shall act as Securities Administrator for so long as it is Master Servicer under
this Agreement.


Seller:  Redwood Residential Acquisition Corporation, a Delaware corporation.
 
Senior Certificate:  Any one of the Class A-1 and Class A-IO Certificates, as
applicable.
 
Senior Percentage:  With respect to each Distribution Date, the percentage
equivalent of a fraction, the numerator of which is the Class Principal Amount
of the Class A-1 Certificates immediately prior to such Distribution Date, and
the denominator of which is the Aggregate Stated Principal Balance of all of the
Mortgage Loans for such Distribution Date.
 
Senior Prepayment Percentage:  With respect to any Distribution Date occurring
before the Distribution Date in March 2016, 100%.  Except as provided herein,
the Senior Prepayment Percentage for any Distribution Date occurring in or after
March 2016 shall be as follows:


(i) in or after March 2016 to and including February 2017, the Senior Percentage
plus 70% of the Subordinate Percentage for that Distribution Date;


(ii) in or after March 2017 to and including February 2018, the Senior
Percentage plus 60% of the Subordinate Percentage for that Distribution Date;


(iii) in or after March 2018 to and including February 2019, the Senior
Percentage plus 40% of the Subordinate Percentage for that Distribution Date;


(iv) in or after March 2019 to and including February 2020, the Senior
Percentage plus 20% of the Subordinate Percentage for that Distribution Date;
and


(v) in or after March 2020, the Senior Percentage for that Distribution Date;


provided, however, that there shall be no reduction in the Senior Prepayment
Percentage unless the Step-Down Test is satisfied; and provided, further, that
if on any such Distribution Date on or after the Distribution Date in March
2016, the Senior Percentage exceeds the initial Senior Percentage, the Senior
Prepayment Percentage for that Distribution Date shall again equal 100%.
 
 
24

--------------------------------------------------------------------------------

 
 
If on any Distribution Date the allocation to the Senior Certificates then
entitled to distributions of principal of full and partial Principal Prepayments
and other amounts in the percentage required above would reduce the aggregate of
the Class Principal Amounts of those Certificates to below zero, the Senior
Prepayment Percentage for such Distribution Date shall be limited to the
percentage necessary to reduce that Class Principal Amount to zero.
 
Senior Principal Distribution Amount:  With respect to the Mortgage Loans and
any Distribution Date, the sum of:
 
(1)           the Senior Percentage of all amounts described in clause (a) of
the definition of “Principal Distribution Amount” for that Distribution Date;
 
(2)           the Senior Prepayment Percentage of the amounts described in
clauses (b), (c), (d), (e) and (f) of the definition of “Principal Distribution
Amount”;
 
(3)           with respect to each Mortgage Loan that became a Liquidated
Mortgage Loan during the related Prepayment Period, the lesser of:


(x)           Net Liquidation Proceeds allocable to principal received with
respect to that Mortgage Loan; and


(y)           the Senior Prepayment Percentage of the Stated Principal Balance
of that Mortgage Loan; and
 
(4)          any amounts described in clauses (1) through (3) that remain unpaid
with respect to the Senior Certificates from prior Distribution Dates;


provided, however, that if on any Distribution Date the aggregate of the Class
Principal Amounts of the Subordinate Certificates was reduced to less than or
equal to 1.25% of the Stated Principal Balance of the Mortgage Loans as of the
Closing Date, the Senior Principal Distribution Amount for each succeeding
Distribution Date will include all principal collections on the Mortgage Loans
distributable on that Distribution Date, and the Subordinate Principal
Distribution Amount will  be zero, until the aggregate of the Class Principal
Amount of the Class A-1 Certificates is reduced to zero.
 
Servicer:  Each Servicer under a Servicing Agreement.
 
Servicer Compensating Interest Payment:  As to any Distribution Date and either
Servicer, the lesser of (1) the Servicing Fee for such Servicer for such date
and (2) any Prepayment Interest Shortfalls with respect to any Mortgage Loans
serviced by such Servicer for such date.


Servicer Remittance Date:  The 18th day of each calendar month or, if such 18th
day is not a Business Day, the next succeeding Business Day, commencing in March
2011.


Servicing Advances:  As defined in the applicable Servicing Agreement.
 
Servicing Agreement:  The agreements listed on Exhibit H, as amended or
supplemented from time to time as permitted thereunder and as modified by the
related Acknowledgment.


Servicing Criteria:  The criteria set forth in paragraph (d) of Item 1122 of
Regulation AB, as such may be amended from time to time.
 
 
25

--------------------------------------------------------------------------------

 
 
Servicing Fee:  As to any Distribution Date and each Mortgage Loan, an amount
equal to the product of (a) one-twelfth of the Servicing Fee Rate and (b) the
Stated Principal Balance of such Mortgage Loan as of the first day of the
related Due Period.
 
Servicing Fee Rate:   A per annum rate equal to 0.25%, or such other rate as may
be agreed to by the Master Servicer pursuant to Section 9.01(b) of this
Agreement and the related Servicing Agreement.
 
Servicing Function Participant:  Any Subservicer or Subcontractor, other than
each Servicer, the Master Servicer, the Securities Administrator or the Trustee,
that is participating in the servicing function within the meaning of Regulation
AB, unless such Person’s activities relate only to 5% or less of the Mortgage
Loans.
 
Servicing Modification:  Any reduction of the Mortgage Rate on or the
outstanding principal balance of a Mortgage Loan, any extension of the final
maturity date of a Mortgage Loan, any increase to the outstanding principal
balance of a Mortgage Loan by adding to the Stated Principal Balance unpaid
principal and interest and other amounts owing under the Mortgage Loan, any
Principal Forbearance Amount and any other modification, in each case pursuant
to a modification of a Mortgage Loan that is in default or for which, in the
judgment of the Servicer of such Mortgage Loan, default is reasonably
foreseeable in accordance with the related Servicing Agreement.


Servicing Officer:  Any officer of a Servicer involved in, or responsible for,
the administration and servicing of the Mortgage Loans whose name and facsimile
signature appear on a list of servicing officers furnished to the Master
Servicer by the Servicers on the Closing Date pursuant to the Servicing
Agreements, as such list may from time to time be amended.
 
Startup Day:  The day designated as such pursuant to Section 10.01(b) hereof.
 
Stated Principal Balance:  As to any Mortgage Loan and date of determination,
the unpaid principal balance of such Mortgage Loan as of the most recent Due
Date as determined by the amortization schedule for the Mortgage Loan at the
time relating thereto (before any adjustment to such amortization schedule by
reason of any moratorium or similar waiver or grace period) after giving effect
to any previous Servicing Modification, Principal Prepayments and related
Liquidation Proceeds allocable to principal and to the payment of principal due
on such Due Date (but not unscheduled Principal Prepayments received on such Due
Date) and irrespective of any delinquency in payment by the related Mortgagor.
 
Step-Down Test:  As to any Distribution Date, the test will be satisfied if both
of the following conditions are met:


First, the aggregate outstanding principal balance of all Mortgage Loans 60 days
or more Delinquent (including Mortgage Loans in foreclosure, REO or bankruptcy
status), Mortgage Loans subject to a Servicing Modification within the twelve
months prior to that Distribution Date and any Mortgage Loans 120 or more days
Delinquent that were purchased by the Controlling Holder within the 12 months
prior to that Distribution Date, averaged over the preceding six month period,
as a percentage of the aggregate Class Principal Amount of the Subordinate
Certificates on such Distribution Date (without giving effect to any payments on
such Distribution Date), does not equal or exceed 50%; and


Second, cumulative Realized Losses with respect to the Mortgage Loans do not
exceed (a) with respect to each Distribution Date occurring in the period from
March 2016 to and including February 2017, 30% of the Original Subordinate Class
Principal Amount, (b) with respect to each Distribution Date occurring in the
period from March 2017 to and including February 2018, 35% of the Original
Subordinate Class Principal Amount, (c) with respect to each Distribution Date
occurring in the period from March 2018 to and including February 2019, 40% of
the Original Subordinate Class Principal Amount, (d) with respect to each
Distribution Date in the period from March 2019 to and including February 2020,
45% of
 
 
26

--------------------------------------------------------------------------------

 
 
the Original Subordinate Class Principal Amount and (e) with respect to the
Distribution Date occurring in March 2020 and thereafter, 50% of the Original
Subordinate Class Principal Amount.
  
Subcontractor:  Any vendor, subcontractor or other Person that is not
responsible for the overall servicing of Mortgage Loans but performs one or more
discrete functions identified in Item 1122(d) of Regulation AB with respect to
Mortgage Loans under the direction or authority of any Servicer (or a
Subservicer of any Servicer), the Master Servicer or the Securities
Administrator.
 
Subordinate Certificate:  Any of the Class B-1, Class B-2, Class B-3, Class B-4
or Class B-5 Certificates.
 
Subordinate Class Percentage:  As to any Distribution Date and any Class of
Subordinate Certificates, a fraction, expressed as a percentage, the numerator
of which is the Class Principal Amount of such Class on such date, and the
denominator of which is the aggregate of the Class Principal Amounts of all
Classes of Subordinate Certificates on such date.


Subordinate Percentage:  With respect to any Distribution Date, the difference
between 100% and the Senior Percentage for such Distribution Date.
  
Subordinate Prepayment Percentage:  With respect to any Distribution Date, the
difference between 100% and the Senior Prepayment Percentage for that
Distribution Date.
 
Subordinate Principal Distribution Amount:  With respect to any Distribution
Date and the Mortgage Loans, an amount equal to the sum of:
 
(1)           the Subordinate Percentage of all amounts described in clause (a)
of the definition of “Principal Distribution Amount” for that Distribution Date;
 
(2)           the Subordinate Prepayment Percentage of all amounts described in
clauses (b), (c), (d), (e) and (f) of the definition of “Principal Distribution
Amount” for that Distribution Date; and
 
(3)           with respect to each Mortgage Loan that became a Liquidated
Mortgage Loan during the related Prepayment Period, the amount of the Net
Liquidation Proceeds allocated to principal received with respect thereto
remaining after application thereof pursuant to clause (3) of the definition of
“Senior Principal Distribution Amount” for that Distribution Date; and
 
(4)           any amounts described in clauses (1) through (3) for any previous
Distribution Date that remain unpaid.


Notwithstanding the above, with respect to each Class of Subordinate
Certificates other than the Class B-1 Certificates, if on any Distribution Date
the Class Principal Amount of that Class and the aggregate of the Class
Principal Amount of all Classes of Subordinate Certificates that have a lower
payment priority than that Class was reduced to less than or equal to 1.25% of
the Stated Principal Balance of the Mortgage Loans as of the Closing Date, the
portion of the Subordinate Principal Distribution Amount otherwise distributable
to such Class or Classes on each succeeding Distribution Date will be allocated
among the Subordinate Certificates with a higher payment priority, pro rata,
based on their respective Class Principal Amounts and the excess, if any, will
be included in the Senior Principal Distribution Amount for such Distribution
Date.


If on any Distribution Date the aggregate of the Class Principal Amounts of the
Subordinate Certificates was reduced to less than or equal to 1.25% of the
Stated Principal Balance of the Mortgage Loans as of the Closing Date, the
Senior Principal Distribution Amount on each succeeding Distribution Date will
include all principal collections on the Mortgage Loans on that Distribution
Date, and the Subordinate Principal Distribution Amount will  be zero, until the
aggregate of the Class Principal
 
 
27

--------------------------------------------------------------------------------

 
 
Amounts of the Senior Certificates is reduced to zero, then to the Subordinate
Certificates then outstanding, sequentially in order of payment priority, until
the Class Principal Amount of each such Certificate is reduced to zero.
 
Subsequent Recovery:  Any amount recovered by a Servicer (i) with respect to a
Liquidated Mortgage Loan (after reimbursement of any unreimbursed Advances or
expenses of such Servicer) with respect to which a Realized Loss was incurred
after the liquidation or disposition of such Mortgage Loan or (ii) as a
Principal Forbearance Amount.
 
Subservicer:  Any Person that (i) services Mortgage Loans on behalf of any
Servicer, and (ii) is responsible for the performance (whether directly or
through sub-servicers or Subcontractors) of Servicing functions that are
identified in Item 1122(d) of Regulation AB required to be performed under this
Agreement, any related Servicing Agreement or any sub-servicing agreement.
 
Substitution Amount:  For any month in which an Originator substitutes one or
more Qualified Substitute Mortgage Loans for one or more Deleted Mortgage Loans
pursuant to a Servicing Agreement, the amount by which the aggregate Purchase
Price of all such Deleted Mortgage Loans exceeds the aggregate Stated Principal
Balance of the Qualified Substitute Mortgage Loans, together with one month's
interest at the applicable Net Mortgage Rate.
 
Tax Matters Person:  With respect to each of the Lower Tier REMIC and the Upper
Tier REMIC, the “tax matters person” as specified in the REMIC Provisions which
shall initially be the party described as such in Section 10.01(k).
 
Trust Fund:  As defined in Section 2.01 herein.
 
Trustee:  Citibank, N.A., not in its individual capacity but solely as Trustee,
or any successor in interest, or if any successor trustee or any co-trustee
shall be appointed as herein provided, then such successor trustee and such
co-trustee, as the case may be.
 
Trustee Mortgage Files:  With respect to each Mortgage Loan, the Mortgage
Documents to be retained in the custody and possession of the Trustee or the
Custodian on behalf of the Trustee pursuant to the Custodial Agreement.
 
UCC:  The Uniform Commercial Code as enacted in any applicable jurisdiction from
time to time.
  
Underwriter:  Each of Credit Suisse Securities (USA) LLC, Jefferies & Company,
Inc. and J.P. Morgan Securities LLC.
 
Underwriter’s Exemption:  Prohibited Transaction Exemption (“PTE”) 89-90 (58
Fed. Reg. 52899 (1990)), as most recently amended and restated by PTE 2007-5 (72
Fed. Reg. 13130 (March 20, 2007)) or any substantially similar administrative
exemption granted by the U.S. Department of Labor to the Underwriters.
 
Underwriting Agreement:  The Underwriting Agreement, dated February 18, 2011,
among the Seller, the Depositor, Redwood Trust, Inc. and the Underwriters.
 
Upper-Tier REMIC:  As described in the Preliminary Statement to this Agreement.
 
Voting Interests:  The portion of the voting rights of all the Certificates that
is allocated to any Certificate for purposes of the voting provisions of this
Agreement.  At all times during the term of this Agreement, 99.00% of all Voting
Interests shall be allocated to the Class A-1, Class B-1, Class B-2, Class B-3,
Class B-4 and Class B-5 Certificates in proportion to their respective
Certificate Principal
 
 
28

--------------------------------------------------------------------------------

 
 
Amounts.  At all times during the term of this Agreement, 1.00% of all Voting
Interests shall be allocated to the Class A-IO Certificates.  Voting Interests
shall be allocated among the Certificates of each Class based on their
Percentage Interests and no Certificate with a principal amount equal to zero
will have any voting rights.  The Class R Certificates and Class LT-R
Certificate shall not have any voting rights.
 
Section 1.02                             Calculations Respecting Mortgage Loans.
 
Calculations required to be made pursuant to this Agreement with respect to any
Mortgage Loan in the Trust Fund shall be made based upon current information as
to the terms of the Mortgage Loans and reports of payments received from the
Mortgagor on such Mortgage Loans and payments to be made to the Securities
Administrator as supplied to the Securities Administrator by the Master
Servicer.  The Securities Administrator shall not be required to recompute,
verify or recalculate the information supplied to it by the Master Servicer or
any Servicer.
 


ARTICLE II


DECLARATION OF TRUST; ISSUANCE OF CERTIFICATES
 
Section 2.01                             Creation and Declaration of Trust Fund;
Conveyance of Mortgage Loans.
 
Concurrently with the execution and delivery of this Agreement, the Depositor
does hereby sell, transfer, assign, set over, deposit with and otherwise convey
to the Trustee, without recourse, subject to Sections 2.02 and 2.04, in trust,
all right, title and interest of the Depositor in and to the Trust Fund
consisting of: (i) the Mortgage Loans, including the Mortgage Notes, the
Mortgages, and the right to all payments of principal and interest received on
or with respect to the Mortgage Loans after the Cut-off Date (other than
Scheduled Payments due on or before such date), and all such payments due after
such date but received on or prior to such date and intended by the related
Mortgagors to be applied after such date; (ii) all of the Depositor’s right,
title and interest, if any, in and to all amounts from time to time credited to
and the proceeds of the Distribution Account, any Custodial Accounts or any
Escrow Account established with respect to the Mortgage Loans; (iii) with
respect to the Mortgage Loans, to the extent set forth in the Acknowledgements,
the Depositor’s rights under the Servicing Agreements and all of the Depositor’s
rights under the Mortgage Loan Purchase and Sale Agreement; (iv) all of the
Depositor’s right, title and interest, if any, in REO Property and the proceeds
thereof; (v) all of the Depositor’s rights under any Insurance Policies related
to the Mortgage Loans; and (vi) the Depositor’s security interest in any
collateral pledged to secure the Mortgage Loans, including the Mortgaged
Properties; and the Trustee declares that, subject to the Custodian's review
provided for in Section 2.02, it has received and shall hold the Trust Fund, as
trustee, in trust, for the benefit and use of the Holders of the Certificates
and for the purposes and subject to the terms and conditions set forth in this
Agreement, and, concurrently with such receipt, has caused to be executed,
authenticated and delivered to or upon the order of the Depositor, in exchange
for the Trust Fund, all of the Certificates in the authorized denominations
specified by the Depositor pursuant to Section 3.01(b).
 
The foregoing sale, transfer, assignment, set-over, deposit and conveyance does
not and is not intended to result in the creation or assumption by the Trustee
of any obligation of the Depositor, the Seller or any other Person in connection
with the Mortgage Loans or any other agreement or instrument relating thereto
except as specifically set forth therein.


Notwithstanding anything to the contrary contained herein, the parties hereto
acknowledge that the functions of the Trustee with respect to the custody,
acceptance and inspection of the Trustee Mortgage Files and release of Mortgage
Documents, and preparation and delivery of the certifications relating to the
Trustee Mortgage Files shall be performed by the Custodian pursuant to the terms
and conditions of the Custodial Agreement.  In addition, the Trustee is hereby
directed to execute, not in its individual capacity but solely as Trustee
hereunder, and deliver the Acknowledgements and the Custodial Agreement.  The
 
 
29

--------------------------------------------------------------------------------

 
 
Master Servicer, the Depositor, the Securities Administrator and the
Certificateholders (by their acceptance of such Certificates) acknowledge and
agree that the Trustee is executing and delivering the Custodial Agreement and
the Acknowledgements solely in its capacity as Trustee and not in its individual
capacity.


In connection with such sale, transfer and assignment of the Mortgage Loans, the
Depositor does hereby deliver to, and deposit with, or cause to be delivered to
and deposited with, the Custodian acting on the Trustee's behalf, the Trustee
Mortgage Files.


Section 2.02                             Acceptance of Trust Fund by Trustee;
Review of Documentation for Trust Fund. 
 
(a)           The Trustee, by execution and delivery hereof and the
below-referenced delivery to the Trustee of the Certification and Exception
Report, acknowledges receipt by it (or by the Custodian on its behalf) of the
Trustee Mortgage Files pertaining to the Mortgage Loans listed on the Mortgage
Loan Schedule, subject to review thereof by the Custodian on behalf of the
Trustee in accordance with Section 3.2 of the Custodial Agreement and the
exceptions set forth on the Exception Report.  The Custodian, on behalf of the
Trustee, will execute and deliver to the Trustee and the Depositor a
Certification and Exception Report on the Closing Date in the forms required by
the Custodial Agreement.
 
(b)           Within 270 days after the Closing Date, the Custodian, on behalf
of the Trustee, will, for the benefit of Holders of the Certificates, review
each related Trustee Mortgage File to ascertain that all required documents set
forth in the Custodial Agreement have been received and appear on their face to
conform with the requirements set forth in Sections 3.2 and 3.3 of the Custodial
Agreement.
 
(c)           Nothing in this Agreement shall be construed to constitute an
assumption by the Trust Fund, the Trustee, the Custodian or the
Certificateholders of any unsatisfied duty, claim or other liability on any
Mortgage Loan or to any Mortgagor.
 
(d)           Each of the parties hereto acknowledges that the Custodian shall
perform the applicable review of the related Mortgage Loans and respective
certifications as provided in the Custodial Agreement.
 
(e)           Upon execution of this Agreement, the Depositor hereby delivers to
the Trustee and the Trustee acknowledges receipt of the Acknowledgements,
together with the Servicing Agreements and the Mortgage Loan Purchase and Sale
Agreement.
 
Section 2.03                             Representations and Warranties of the
Depositor.  
 
(a)           The Depositor hereby represents and warrants to the Trustee, for
the benefit of the Certificateholders, and to the Master Servicer and the
Securities Administrator, as of the Closing Date or such other date as is
specified, that:
 
(i)           the Depositor is a corporation duly organized, validly existing
and in good standing under the laws governing its creation and existence and has
full corporate power and authority to own its property, to carry on its business
as presently conducted, to enter into and perform its obligations under this
Agreement, and to create the trust pursuant hereto;
 
(ii)           the execution and delivery by the Depositor of this Agreement
have been duly authorized by all necessary corporate action on the part of the
Depositor; neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Depositor or its properties or the
certificate of incorporation or bylaws of the Depositor;
 
 
30

--------------------------------------------------------------------------------

 
 
(iii)           the execution, delivery and performance by the Depositor of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or agency, except such as has been obtained, given,
effected or taken prior to the date hereof;
 
(iv)           this Agreement has been duly executed and delivered by the
Depositor and, assuming due authorization, execution and delivery by the
Trustee, the Master Servicer and the Securities Administrator, constitutes a
valid and binding obligation of the Depositor enforceable against it in
accordance with its terms except as such enforceability may be subject to (A)
applicable bankruptcy and insolvency laws and other similar laws affecting the
enforcement of the rights of creditors generally and (B) general principles of
equity regardless of whether such enforcement is considered in a proceeding in
equity or at law;
 
(v)           there are no actions, suits or proceedings pending or, to the
knowledge of the Depositor, threatened or likely to be asserted, against or
affecting the Depositor, before or by any court, administrative agency,
arbitrator or governmental body (A) with respect to any of the transactions
contemplated by this Agreement or (B) with respect to any other matter which in
the judgment of the Depositor will be determined adversely to the Depositor and
will if determined adversely to the Depositor materially and adversely affect it
or its business, assets, operations or condition, financial or otherwise, or
adversely affect its ability to perform its obligations under this Agreement;
 
(vi)           immediately prior to the transfer and assignment of the Mortgage
Loans to the Trustee, the Depositor was the sole owner and holder of each
Mortgage Loan, and the Depositor had good and marketable title thereto, and had
full right to transfer and sell each Mortgage Loan to the Trustee free and
clear, subject only to (1) liens of current real property taxes and assessments
not yet due and payable and, if the related Mortgaged Property is a condominium
unit, any lien for common charges permitted by statute, (2) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record as of the date of recording of such Mortgage acceptable to
mortgage lending institutions in the area in which the related Mortgaged
Property is located and specifically referred to in the lender’s title insurance
policy or attorney’s opinion of title and abstract of title delivered to the
originator of such Mortgage Loan, and (3) such other matters to which like
properties are commonly subject which do not, individually or in the aggregate,
materially interfere with the benefits of the security intended to be provided
by the Mortgage, of any encumbrance, equity, participation interest, lien,
pledge, charge, claim or security interest, and had full right and authority,
subject to no interest or participation of, or agreement with, any other party,
to sell and assign each Mortgage Loan pursuant to this Agreement;
 
(vii)           This Agreement creates either a sale or a valid and continuing
security interest (as defined in the UCC), in the Mortgage Loans in favor of the
Trustee, which security interest is prior to all other liens, and is enforceable
as such against creditors of and purchasers from the Depositor;
 
(viii)          The Mortgage Notes constitute “instruments” within the meaning
of the applicable UCC;
 
(ix)           Other than the security interest granted to the Trustee pursuant
to this Agreement, the Depositor has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Mortgage Loans.  The
Depositor has not authorized the filing of and is not aware of any financing
statement against the Depositor that includes a description of the collateral
covering the Mortgage Loans other than a financing statement relating to the
security interest granted to the Trustee hereunder or that has been
terminated.  The Depositor is not aware of any judgment or tax lien filings
against the Depositor;
 
(x)           None of the Mortgage Loans have any marks or notations indicating
that such Mortgage Loans have been pledged, assigned or otherwise conveyed to
any Person other than the Trustee; and
 
 
31

--------------------------------------------------------------------------------

 
 
(xi)           The Depositor has received all consents and approvals required by
the terms of the Mortgage Loans to convey the Mortgage Loans hereunder to the
Trustee.
 
The foregoing representations made in this Section 2.03 shall survive the
termination of this Agreement and shall not be waived by any party hereto.
 
Section 2.04                             Discovery of Seller Breach; Repurchase
of Mortgage Loans.
 
(a)           Pursuant to Section 2 of the Mortgage Loan Purchase and Sale
Agreement, the Seller has (i)  represented and warranted as of the Closing Date
that, immediately prior to its transfer of Mortgage Loans under the Mortgage
Loan Purchase and Sale Agreement, the Seller owned and had good, valid and
marketable title to the Mortgage Loans free and clear of any Lien, claim or
encumbrance of any Person and (ii) made certain other representations and
warranties with respect to the Mortgage Loans, and each of the Depositor and the
Trustee intend that the Mortgage Loans (including any Qualified Substitute
Mortgage Loans) included in the Trust Fund satisfy such representations and
warranties.  The Depositor, for the benefit of the Trustee and the
Certificateholders, hereby assigns any rights it has against the Seller with
respect to such representations and warranties to the Trustee, and the Seller
acknowledges that it has agreed to comply with the provisions of this Section
2.04 in respect of a breach of any of such representations and warranties.
 
It is understood and agreed that the representations and warranties set forth in
Section 2 of the Mortgage Loan Purchase and Sale Agreement shall survive
delivery of the Trustee Mortgage Files and the sale and assignment of each
Mortgage Loan to the Trustee and shall continue throughout the term of this
Agreement.  Upon discovery by the Depositor or the Seller of the breach by the
Seller of any representation or warranty under the Mortgage Loan Purchase and
Sale Agreement in respect of any Mortgage Loan, which materially adversely
affects the value of that Mortgage Loan or the interest therein of the
Certificateholders (a “Defective Mortgage Loan”) (each of such parties hereby
agreeing to give written notice thereof to the Trustee and the other of such
parties), the Trustee, or its designee, shall promptly notify the Depositor in
writing of such breach and request that the Depositor cure or cause the cure of
such breach within 90 days from the earlier of the date that the Depositor
discovered or was notified of such breach, and if the Depositor does not cure or
cause the cure of such breach in all material respects during such period, the
Trustee shall enforce the Seller’s obligation under the Mortgage Loan Purchase
and Sale Agreement to repurchase that Mortgage Loan from the Trust Fund at the
Purchase Price on or prior to the Determination Date following the expiration of
such 90-day period; provided, however, that, in connection with any such breach
that could not reasonably have been cured within such 90-day period, the Seller
shall be required to repurchase the Mortgage Loan no later than 120 days after
its discovery or notice of such breach, and provided further, that, if such
breach would cause the Mortgage Loan to be other than a “qualified mortgage” (as
defined in the Code), then notwithstanding the previous provisions of this
paragraph, the Seller shall be required to repurchase the Defective Mortgage
Loan within 60 days from the date the defect was discovered.  The Purchase Price
for the repurchased Mortgage Loan shall be deposited in the Distribution
Account, and the Trustee, or its designee, upon receipt of written certification
of such deposit, shall release to the Seller, the related Trustee Mortgage File
and shall execute and deliver such instruments of transfer or assignment, in
each case without recourse, representation or warranties, as either party shall
furnish to the Trustee and as shall be necessary to vest in such party any
Mortgage Loan released pursuant hereto and the Trustee, or its designee, shall
have no further responsibility with regard to such Trustee Mortgage File (it
being understood that the Trustee shall have no responsibility for determining
the sufficiency of such assignment for its intended purpose).  It is understood
and agreed that the obligation of the Seller to cure, to cause the cure of or to
repurchase any Mortgage Loan as to which such a breach has occurred and is
continuing shall constitute the sole remedy against the such party respecting
such omission, defect or breach available to the Trustee on behalf of the
Certificateholders. Costs and expenses incurred by the Trustee pursuant to this
Section 2.04, to the extent not reimbursed by the Seller, shall be reimbursed by
the Trust Fund, subject to the limitation in clause (C) of the definition of
Available Distribution Amount.  The Trustee hereby directs the Master Servicer,
and the Master Servicer hereby accepts such direction, to pursue any such claim
in accordance with this Section 2.04(a) on behalf of the Trustee.
 
 
32

--------------------------------------------------------------------------------

 
 
(b)          The Seller indemnifies and holds the Trust Fund, the Trustee, the
Master Servicer, the Securities Administrator, the Depositor and each
Certificateholder harmless against any and all taxes, claims, losses, penalties,
fines, forfeitures, reasonable legal fees and related costs, judgments, and any
other costs, fees and expenses that the Trust Fund, the Trustee, the Master
Servicer, the Securities Administrator, the Depositor and any Certificateholder
may sustain in connection with any actions of the Seller relating to a
repurchase of a Mortgage Loan other than in compliance with the terms of this
Section 2.04 and the Mortgage Loan Purchase and Sale Agreement, to the extent
that any such action causes an Adverse REMIC Event.
 
Section 2.05                             Obligations in Respect of Alleged
Breach of Originator Representations and Warranties.


(a)           For so long as there is a Controlling Holder under this Agreement,
the Trustee shall pursue an action in respect of an alleged breach by an
Originator of a representation and warranty relating to the characteristics of
the Mortgage Loans set forth in Section 3.03 of the Servicing Agreement in
respect of PHH Mortgage Corporation and Section 7.01 of the Servicing Agreement
in respect of First Republic Bank only upon its receipt of (i) written direction
to do so by the Holders of 66 2/3% of the aggregate Voting Interests of the
Class A-1 and Class A-IO Certificates and (ii) an agreement by Holders directing
the Trustee to take such action to provide in advance to the Trustee funds to
pay for any costs and expenses incurred by the Trustee or the Master Servicer,
and to provide any indemnification reasonably requested by the Trustee and the
Master Servicer.  The Trustee shall provide notice to the Controlling Holder
prior to taking any such action.  However, Certificateholders shall not have the
right to require the Trustee to pursue any action with respect to any Mortgage
Loan as to which a final and binding decision by an arbitrator has already been
issued, regardless of the particular claims made.  In connection with any such
action, the Master Servicer shall seek reimbursement for the Master Servicer's
costs and expenses from the applicable Originator under the terms of the related
Servicing Agreement.  If the Master Servicer recovers any such costs and
expenses from the Originator, the Master Servicer will pay such amounts to the
Certificateholders that provided funds to the Trustee pursuant to the agreement
described in clause (ii) above.  Costs and expenses incurred by the Trustee and
the Master Servicer pursuant to this Section 2.05(a) shall not be reimbursed by
the Trust Fund.  The Trustee hereby directs the Master Servicer, and the Master
Servicer hereby accepts such direction, to pursue any such claim in accordance
with this Section 2.05(a) on behalf of the Trustee.


(b)           If there is no Controlling Holder under this Agreement, the Master
Servicer shall review or cause to be reviewed each Mortgage Loan that has been
Delinquent for more than 120 days, other than any such Mortgage Loan that was
the subject of a previous arbitration proceeding under the related Servicing
Agreement, to review whether there is evidence of the occurrence of any breaches
of the representations and warranties given by an Originator under the related
Servicing Agreement or if the Seller has a related repurchase obligation in the
case of such breach that existed only as of the Closing Date.  The Master
Servicer may engage a third party or Wells Fargo Bank, N.A., to perform such
review and report its findings to the Master Servicer.  Any such review shall
include, at a minimum, a review as to whether the Mortgage Loan was underwritten
in accordance with the Originator's underwriting standards in effect at the time
of origination, whether the Mortgage Loan was originated in accordance with all
applicable laws and regulations, and whether any fraud may have occurred in
connection with the origination of the Mortgage Loan.   If as a result of such
review, there is evidence that a breach of representation or warranty may have
occurred requiring the Originator or the Seller to repurchase the related
Mortgage Loan, then the Master Servicer will enforce such repurchase obligation,
including participating in an arbitration proceeding pursuant to the related
Servicing Agreement, if necessary.  Any fees, costs and expenses incurred by the
Master Servicer pursuant to this Section 2.05(b), to the extent not reimbursed
by the Originator within ninety days of written request from the Master
Servicer, shall be reimbursed by the Trust Fund, subject to the limitation in
clause (C) of the definition of Available Distribution Amount.  In connection
with any such action against an Originator, the Master Servicer shall pursue
reimbursement for the fees, costs and expenses of the Master Servicer from such
Originator under
 
 
33

--------------------------------------------------------------------------------

 
 
the terms of the related Servicing Agreement.  If the Master Servicer recovers
any such fees, costs and expenses from the Originator, the Master Servicer will
pay such amounts to the Trust Fund.


(c)           Furthermore, if there is no Controlling Holder under this
Agreement, the Trustee will pursue an action in respect of an alleged breach by
an Originator of a representation and warranty relating to the characteristics
of the Mortgage Loans set forth in Section 3.03 of the Servicing Agreement in
respect of PHH Mortgage Corporation and Section 7.01 of the Servicing Agreement
in respect of First Republic Bank only upon its receipt of  (i) written
direction to do so by the Holders of more than 50% of the Aggregate Voting
Interests of the Certificates and (ii) an agreement by Holders directing the
Trustee to take such action to provide in advance to the Trustee funds to pay
for any costs and expenses incurred by the Trustee and the Master Servicer, and
to provide any indemnification reasonably requested by the Trustee and the
Master Servicer.  In connection with any such action, the Master Servicer shall
seek reimbursement for the Master Servicer’s costs and expenses from such
Originator under the terms of the applicable Servicing Agreement.  If the Master
Servicer recovers any such costs and expenses from the Originator, the Master
Servicer will pay such amounts to the Certificateholders that provided funds to
the Trustee pursuant to the agreement described in clause (ii) above.  Costs and
expenses incurred by the Trustee and the Master Servicer pursuant to this
Section 2.05(c), to the extent not reimbursed by the Originator or the
applicable Certificateholders, shall be reimbursed by the Trust Fund, subject to
the limitation in clause (C) of the definition of Available Distribution
Amount.  The Trustee hereby directs the Master Servicer, and the Master Servicer
hereby accepts such direction, to pursue any such claim in accordance with this
Section 2.05(c) on behalf of the Trustee.


(d)           If an Originator has breached a representation under the related
Servicing Agreement stating that a Mortgage Loan is a “qualified mortgage” (as
defined in the REMIC Provisions) and the Originator fails to repurchase such
non-qualified Mortgage Loan within ninety days from the date the defect was
discovered, the Depositor shall use commercially reasonable efforts to sell such
Mortgage Loan for its fair market value, as determined by the Depositor and
which may be less than its outstanding principal balance, within ninety days
from the date the defect was discovered.  The Trustee will release the
applicable Mortgage Loan upon receipt of the sale price in accordance with the
procedures set forth in Section 2.04(a) hereof.


Section 2.06                             Intention of Parties.
 
(a)           Notwithstanding any other provision of this Agreement, it is
intended by each of the parties hereto that the conveyance of the Depositor’s
right, title and interest in and to property constituting the Trust Fund
pursuant to this Agreement shall constitute, and shall be construed as, a sale
of such property and not a grant of a security interest to secure a loan or
other obligation, so that the Trustee shall be the owner of the Trust Fund for
the benefit of the holders of the Certificates.
 
However, in the event that, notwithstanding the intent of the parties, the Trust
Fund is held to be the property of the Depositor, or if for any other reason
this Agreement is held or deemed to create a security interest in the Trust
Fund, then (a) this Agreement shall constitute a security agreement, and (b) the
conveyance provided for in Section 2.01 shall be deemed to be a grant by the
Depositor to the Trustee of, and the Depositor hereby grants to the Trustee, to
secure all of the Depositor’s obligations hereunder, a security interest in all
of the Depositor’s right, title, and interest, whether now owned or hereafter
acquired, in and to (i) the Mortgage Loans, (ii) all other property in the Trust
Fund, (iii) all accounts, chattel paper, deposit accounts, documents, general
intangibles, goods, instruments, investment property, letter of credit rights,
letters of credit, money, and oil, gas, and other minerals, consisting of,
arising from, or relating to, any of the foregoing, and (iv) all proceeds of the
foregoing.
 
(b)           The Depositor shall, to the extent consistent with this Agreement,
take such reasonable actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Trust Fund, such
security interest would be a perfected security interest of first priority under
applicable law and will be maintained as such throughout the term of this
Agreement.  The Depositor will, at its own expense, make all initial filings on
or about the Closing Date and shall forward a copy of such filing or
 
 
34

--------------------------------------------------------------------------------

 
 
filings to the Trustee.  Without limiting the generality of the foregoing, the
Depositor shall prepare and forward for filing, or shall cause to be forwarded
for filing, at the expense of the Depositor, all filings necessary to maintain
the effectiveness of any original filings necessary under the relevant UCC to
perfect the Trustee’s security interest in the Trust Fund, including without
limitation (i) continuation statements, and (ii) such other statements as may be
occasioned by (A) any change of name of the Seller, the Depositor or the
Trustee, (B) any change of location of the Seller or the Depositor, or (C) any
change under the relevant UCC or other applicable laws.  Neither of the Seller
nor the Depositor shall organize under the law of any jurisdiction other than
the State under which each is organized as of the Closing Date (whether changing
its jurisdiction of organization or organizing under the laws of an additional
jurisdiction) without giving 30 days prior written notice of such action to its
immediate and intermediate transferee, including the Trustee.  Before effecting
such change, the Seller or the Depositor proposing to change its jurisdiction of
organization shall prepare and file in the appropriate filing office any
financing statements or other statements necessary to continue the perfection of
the interests of its immediate and mediate transferees, including the Trustee,
in the Mortgage Loans.  In connection with the transactions contemplated by this
Agreement, each of the Seller and the Depositor authorizes its immediate or
mediate transferee to file in any filing office any initial financing
statements, any amendments to financing statements, any continuation statements,
or any other statements or filings described in this paragraph (b).
 
Section 2.07                             Controlling Holder Purchase Right and
Assumption of Servicing Agreement Rights.
 
(a)           The Controlling Holder may, at its option, purchase from the Trust
Fund any Mortgage Loan that is 120 days or more Delinquent for a purchase price,
determined in accordance with guidelines adopted by the Controlling Holder, to
be the then fair market value of such Mortgage Loan at the time of purchase,
provided that at the time of repurchase the Mortgage Loan remains
Delinquent.  Upon receipt of such purchase price from the Controlling Holder,
the Trustee shall release the applicable Mortgage Loan to the Controlling Holder
in accordance with the procedures set forth in Section 2.04(a)
hereof.   Pursuant to each Servicing Agreement, any purchase under this Section
2.07 shall be subject to the prior consent of the applicable Servicer, which
consent shall be governed by Section 17(b) of the Acknowledgement in respect of
PHH Mortgage Corporation and Section 14(b) of the Acknowledgement in respect of
First Republic Bank, as applicable.


(b)           By its purchase of the applicable Class of Subordinate
Certificates, the Controlling Holder assumes the rights and all related
responsibilities of the Trustee as  “Purchaser” under each Servicing Agreement
as set forth in Section 16(a) of the Acknowledgement in respect of PHH Mortgage
Corporation and Section 13(a) of the Acknowledgement in respect of First
Republic Bank, and shall be entitled to exercise such rights in its sole
discretion.  The Depositor, the Controlling Holder and each other
Certificateholder, by its acceptance of any Certificate or any beneficial
ownership interest therein, each acknowledges and agrees that (i) the
Controlling Holder may exercise such rights in such a manner that may not be in
the best interests of all of the Certificateholders, (ii) none of the Master
Servicer, the Securities Administrator or the Trustee shall have any liability
with respect to any acts or omissions of the Controlling Holder in the exercise
of such rights, and (iii) none of the Master Servicer, the Securities
Administrator or the Trustee shall have any duty or obligation to exercise any
such rights in the place or stead of the Controlling Holder (so long as there is
a Controlling Holder) or to monitor or oversee the exercise of any such rights
by the Controlling Holder.  The Controlling Holder agrees that it shall exercise
its rights in such a manner as will maximize returns to all Classes of
Certificateholders taken as a whole.


(c)           Each of the Master Servicer, the Securities Administrator and the
Trustee shall cooperate with the Controlling Holder as may be reasonably
necessary for the Controlling Holder to exercise its rights hereunder and under
the Servicing Agreements; provided, however, that, except as otherwise provided
in Section 2.05, neither the Master Servicer nor the Trustee shall be required
to take any  legal action or participate in or facilitate any arbitration
proceeding or other litigation relating to the Mortgage Loans or the obligations
of the Originators or Servicers with respect thereto unless and until it is
directed in writing by the Controlling Holder and it is assured of the recovery
of its expenses from the Controlling Holder.
 
 
35

--------------------------------------------------------------------------------

 


(d)           The Controlling Holder shall indemnify each of the Master
Servicer, the Securities Administrator and the Trustee and hold it harmless from
and against any claim, loss, liability, damage, cost or expense (including,
without limitation, reasonable legal fees and expenses) incurred or expended by
the Master Servicer, the Securities Administrator or the Trustee (without
negligence or willful misconduct on the part of the Master Servicer, the
Securities Administrator or the Trustee) with respect to claims of a third party
arising from any act or omission of the Controlling Holder in the exercise of
its rights as Controlling Holder hereunder and under the Servicing Agreements.


(e)           If  the Controlling Holder transfers its ownership interest in any
Class of Certificates in a manner resulting in there being no Controlling Holder
under this Agreement or a change in the Controlling Holder, it shall so notify
the Master Servicer, the Securities Administrator and the Trustee.   If the
Depositor has actual knowledge of a change in Controlling Holder or that there
is no Controlling Holder under this Agreement, it shall so notify the Master
Servicer, the Securities Administrator and the Trustee.




ARTICLE III


THE CERTIFICATES
 
Section 3.01                             The Certificates. 
 
(a)           The Certificates shall be issuable in registered form only and
shall be securities governed by Article 8 of the New York UCC.  The Certificates
will be evidenced by one or more certificates, ownership of which will be held
in the minimum denominations in Certificate Principal Amount or Notional Amount
specified in the Preliminary Statement to this Agreement and in integral
multiples of $1 in excess thereof, or in the Percentage Interests specified in
the Preliminary Statement to this Agreement, as applicable.
 
(b)           The Certificates shall be executed by manual or facsimile
signature on behalf of the Trustee by an authorized officer of the
Trustee.  Each Certificate shall, on original issue, be authenticated by the
Authenticating Agent upon the order of the Depositor upon the sale of the
Mortgage Loans to the Trustee  as described in Section 2.01.  No Certificate
shall be entitled to any benefit under this Agreement, or be valid for any
purpose, unless there appears on such Certificate a certificate of
authentication substantially in the form provided for herein, executed by an
authorized officer of the Authenticating Agent, by manual signature, and such
certification upon any Certificate shall be conclusive evidence, and the only
evidence, that such Certificate has been duly authenticated and delivered
hereunder.  All Certificates shall be dated the date of their authentication.  


(c)           The Class B-4, Class B-5, Class R and Class LT-R Certificates are
offered and sold in reliance on the exemption from registration under Rule 144A
under the Securities Act and shall be issued with the applicable legends set
forth in Exhibit A.  The Class B-4 and Class B-5 Certificates shall be issued
initially as Book-Entry Certificates and the Class R and Class LT-R Certificates
shall be issued only as Definitive Certificates.  


Section 3.02                             Registration. 
 
The Securities Administrator is hereby appointed, and the Securities
Administrator hereby accepts its appointment as, initial Certificate Registrar
in respect of the Certificates and shall maintain books for the registration and
for the transfer of Certificates (the “Certificate Register”).  A registration
book shall be maintained for the Certificates collectively.  The Certificate
Registrar may at any time resign by giving at least 30 days' advance written
notice of resignation to the Trustee, the Depositor and the Master
Servicer.  The Trustee may at any time remove the Certificate Registrar by
giving written notice of such removal to such Certificate Registrar, the
Depositor and the Master Servicer.  Upon receiving a notice of resignation or
upon such a removal, the Trustee may appoint a bank or trust company to act as
successor certificate
 
 
36

--------------------------------------------------------------------------------

 
 
registrar, shall give written notice of such appointment to the Depositor and
the Master Servicer and shall mail notice of such appointment to all Holders of
Certificates.  Any successor certificate registrar upon acceptance of its
appointment hereunder shall become vested with all the rights, powers, duties
and responsibilities of its predecessor hereunder, with like effect as if
originally named as Certificate Registrar. The Certificate Registrar may
appoint, by a written instrument delivered to the Holders and the Master
Servicer, any bank or trust company to act as co-registrar under such conditions
as the Certificate Registrar may prescribe; provided, however, that the
Certificate Registrar shall not be relieved of any of its duties or
responsibilities hereunder by reason of such appointment.
 
Section 3.03                             Transfer and Exchange of Certificates. 
 
(a)           A Certificate (other than Book-Entry Certificates which shall be
subject to Section 3.09 hereof) may be transferred by the Holder thereof only
upon presentation and surrender of such Certificate at the office of the
Certificate Registrar duly endorsed or accompanied by an assignment duly
executed by such Holder or his duly authorized attorney in such form as shall be
satisfactory to the Certificate Registrar.  Upon the transfer of any Certificate
in accordance with the preceding sentence, the Trustee shall execute, and the
Authenticating Agent shall authenticate and deliver to the transferee, one or
more new Certificates of the same Class and evidencing, in the aggregate, the
same aggregate Certificate Principal Amount (or Notional Amount) as the
Certificate being transferred.  No service charge shall be made to a
Certificateholder for any registration of transfer of Certificates, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any registration
of transfer of Certificates.
 
(b)           A Certificate may be exchanged by the Holder thereof for any
number of new Certificates of the same Class, in authorized denominations,
representing in the aggregate the same Certificate Principal Amount (or Notional
Amount) as the Certificate surrendered, upon surrender of the Certificate to be
exchanged at the office of the Certificate Registrar duly endorsed or
accompanied by a written instrument of transfer duly executed by such Holder or
his duly authorized attorney in such form as is satisfactory to the Certificate
Registrar.  Certificates delivered upon any such exchange will evidence the same
obligations, and will be entitled to the same rights and privileges, as the
Certificates surrendered.  No service charge shall be made to a
Certificateholder for any exchange of Certificates, but the Certificate
Registrar may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any exchange of
Certificates.  Whenever any Certificates are so surrendered for exchange, the
Trustee shall execute, and the Authenticating Agent shall authenticate, date and
deliver the Certificates which the Certificateholder making the exchange is
entitled to receive.
 
(c)           By acceptance of a Restricted Certificate, whether upon original
issuance or subsequent transfer, each Holder of such a Certificate acknowledges
the restrictions on the transfer of such Certificate set forth thereon and
agrees that it will transfer such a Certificate only as provided herein.
 
The following restrictions shall apply with respect to the transfer and
registration of transfer of a Restricted Certificate to a transferee that takes
delivery in the form of a Definitive Certificate:
 
(i)           The Certificate Registrar shall register the transfer of a
Restricted Certificate if the requested transfer is (x) to the Depositor or an
affiliate (as defined in Rule 405 under the Securities Act) of the Depositor or
(y) being made to a “qualified institutional buyer” (a “QIB”) as defined in Rule
144A under the Securities Act by a transferor that has provided the Certificate
Registrar with a certificate in the form of Exhibit E-1 hereto and has furnished
to the Certificate Registrar a certificate of the transferee in the form of
Exhibit E-2 hereto; and
 
(ii)           The Certificate Registrar shall register the transfer of a
Restricted Certificate if the requested transfer is being made to an “accredited
investor” under Rule 501(a)(1), (2), (3) or (7) under the Securities Act, or to
any Person all of the equity owners in which are such accredited investors, by a
 
 
37

--------------------------------------------------------------------------------

 
 
transferor who furnishes to the Certificate Registrar a letter of the transferee
substantially in the form of Exhibit F hereto.
 
(d)    (i) No transfer of an ERISA-Restricted Certificate in the form of a
Definitive Certificate shall be made to any Person or shall be effective unless
the Certificate Registrar, on behalf of the Securities Administrator, has
received (A) a certificate substantially in the form of Exhibit G hereto (or
Exhibit B, in the case of a Residual Certificate) from such transferee or (B) an
Opinion of Counsel satisfactory to the Certificate Registrar to the effect that
the purchase and holding of such a Certificate will not constitute or result in
prohibited transactions under Title I of ERISA or Section 4975 of the Code and
will not subject the Certificate Registrar, the Trustee, the Master Servicer,
the Depositor or the Securities Administrator to any obligation in addition to
those undertaken in this Agreement; provided, however, that the Certificate
Registrar will not require such certificate or opinion in the event that, as a
result of a change of law or otherwise, counsel satisfactory to the Certificate
Registrar has rendered an opinion to the effect that the purchase and holding of
an ERISA-Restricted Certificate by a Plan or a Person that is purchasing or
holding such a Certificate with the assets of a Plan will not constitute or
result in a prohibited transaction under Title I of ERISA or Section 4975 of the
Code.  Each Transferee of an ERISA-Restricted Certificate or a Certificate that
is not an ERISA-Restricted Certificate but is not subject to an ERISA-Qualifying
Underwriting that is a Book-Entry Certificate shall be deemed to have made the
representations set forth in Exhibit G.  The preparation and delivery of the
certificate and opinions referred to above shall not be an expense of the Trust
Fund, the Certificate Registrar, the Trustee, the Master Servicer, the Depositor
or the Securities Administrator.
 
Notwithstanding the foregoing, no opinion or certificate shall be required for
the initial issuance of the ERISA-Restricted Certificates.  The Certificate
Registrar shall have no obligation to monitor transfers of Book-Entry
Certificates that are ERISA-Restricted Certificates and shall have no liability
for transfers of such Certificates in violation of the transfer
restrictions.  The Certificate Registrar shall be under no liability to any
Person for any registration of transfer of any ERISA-Restricted Certificate that
is in fact not permitted by this Section 3.03(d) and none of the Securities
Administrator, the Trustee or the Paying Agent shall have any liability for
making any payments due on such Certificate to the Holder thereof or taking any
other action with respect to such Holder under the provisions of this Agreement
so long as the transfer was registered by the Certificate Registrar in
accordance with the foregoing requirements.  The Securities Administrator, on
behalf of the Trustee, shall be entitled, but not obligated, to recover from any
Holder of any ERISA-Restricted Certificate that was in fact a Plan or a Person
acting on behalf of, or an entity holding “plan assets” of, a Plan any payments
made on such ERISA-Restricted Certificate at and after either such time.  Any
such payments so recovered by the Securities Administrator shall be paid and
delivered by the Securities Administrator to the last preceding Holder of such
Certificate that is not such a Plan or Person acting on behalf of, or an entity
holding “plan assets” of, a Plan.
 
(ii) If any ERISA-Restricted Certificate, or any interest therein, is acquired
or held in violation of the provisions of the preceding two paragraphs, then
upon receipt by the Certificate Registrar of written notice that the
registration of transfer of such ERISA-Restricted Certificate was not permitted
by this Section 3.03(d), the next preceding permitted beneficial owner will be
treated as the beneficial owner of that ERISA-Restricted Certificate,
retroactive to the date of transfer to the purported beneficial owner.  Any
purported beneficial owner whose acquisition or holding of an ERISA-Restricted
Certificate, or interest therein, was effected in violation of the provisions of
the preceding paragraph shall indemnify to the extent permitted by law and hold
harmless the Depositor and the Certificate Registrar from and against any and
all liabilities, claims, costs or expenses incurred by such parties as a result
of such acquisition or holding.
 
(e)           As a condition of the registration of transfer or exchange of any
Certificate, the Certificate Registrar may require the certified taxpayer
identification number of the owner of the Certificate and the payment of a sum
sufficient to cover any tax or other governmental charge imposed in connection
therewith; provided, however, that the Certificate Registrar shall have no
obligation to require such payment or to determine whether or not any such tax
or charge may be applicable.  No service charge shall be made to the
Certificateholder for any registration, transfer or exchange of a Certificate.
 
 
38

--------------------------------------------------------------------------------

 
 
(f)           Notwithstanding anything to the contrary contained herein, no
Residual Certificate may be owned, pledged or transferred, directly or
indirectly, by or to (i) a Disqualified Organization or (ii) an individual,
corporation or partnership or other person unless such person is (A) not a
Non-U.S. Person or (B) is a Non-U.S. Person that holds a Residual Certificate in
connection with the conduct of a trade or business within the United States and
has furnished the transferor and the Certificate Registrar with an effective
Internal Revenue Service Form W-8ECI or successor form at the time and in the
manner required by the Code (any such person who is not covered by clause (A) or
(B) above is referred to herein as a “Non-permitted Foreign Holder”).
 
Prior to and as a condition of the registration of any transfer, sale or other
disposition of a Residual Certificate, the proposed transferee shall deliver to
the Certificate Registrar, on behalf of the Trustee, an affidavit in
substantially the form attached hereto as Exhibit B representing and warranting,
among other things, that such transferee is neither a Disqualified Organization,
an agent or nominee acting on behalf of a Disqualified Organization, nor a
Non-permitted Foreign Holder (any such transferee, a “Permitted Transferee”),
and the proposed transferor shall deliver to the Certificate Registrar an
affidavit in substantially the form attached hereto as Exhibit C.  In addition,
the Certificate Registrar may (but shall have no obligation to) require, prior
to and as a condition of any such transfer, the delivery by the proposed
transferee of an Opinion of Counsel, addressed to the Certificate Registrar and
the Depositor, that such proposed transferee or, if the proposed transferee is
an agent or nominee, the proposed beneficial owner, is not a Disqualified
Organization, agent or nominee thereof, or a Non-permitted Foreign
Holder.  Notwithstanding the registration in the Certificate Register of any
transfer, sale, or other disposition of a Residual Certificate to a Disqualified
Organization, an agent or nominee thereof, or Non-permitted Foreign Holder, such
registration shall be deemed to be of no legal force or effect whatsoever and
such Disqualified Organization, agent or nominee thereof, or Non-permitted
Foreign Holder shall not be deemed to be a Certificateholder for any purpose
hereunder, including, but not limited to, the receipt of distributions on such
Residual Certificate.  The Depositor, the Certificate Registrar, the Trustee,
the Securities Administrator and the Paying Agent shall be under no liability to
any Person for any registration or transfer of a Residual Certificate to a
Disqualified Organization, agent or nominee thereof or Non-permitted Foreign
Holder or for the Paying Agent making any payments due on such Residual
Certificate to the Holder thereof or for taking any other action with respect to
such Holder under the provisions of this Agreement, so long as the transfer was
effected in accordance with this Section 3.03(f), unless a Responsible Officer
of the Certificate Registrar shall have actual knowledge at the time of such
transfer or the time of such payment or other action that the transferee is a
Disqualified Organization, or an agent or nominee thereof, or Non-permitted
Foreign Holder.  The Certificate Registrar shall be entitled, but not obligated,
to recover from any Holder of a Residual Certificate that was a Disqualified
Organization, agent or nominee thereof, or Non-permitted Foreign Holder at the
time it became a Holder or any subsequent time it became a Disqualified
Organization, agent or nominee thereof, or Non-permitted Foreign Holder, all
payments made on such Residual Certificate at and after either such times (and
all costs and expenses, including but not limited to attorneys’ fees, incurred
in connection therewith).  Any payment (not including any such costs and
expenses) so recovered by the Certificate Registrar shall be paid and delivered
to the last preceding Holder of such Residual Certificate.
 
If any purported transferee shall become a registered Holder of a Residual
Certificate in violation of the provisions of this Section 3.03(f), then upon
receipt by the Certificate Registrar of written notice that the registration of
transfer of such Residual Certificate was not in fact permitted by this Section
3.03(f), the last preceding Permitted Transferee shall be restored to all rights
as Holder thereof retroactive to the date of such registration of transfer of
such Residual Certificate.  The Depositor, the Certificate Registrar, the
Securities Administrator, the Trustee and the Paying Agent shall be under no
liability to any Person for any registration of transfer of a Residual
Certificate that is in fact not permitted by this Section 3.03(f), or for the
Paying Agent making any payment due on such Certificate to the registered Holder
thereof or for taking any other action with respect to such Holder under the
provisions of this Agreement so long as the transfer was registered upon receipt
of the affidavit described in the preceding paragraph of this Section 3.03(f).
 
 
39

--------------------------------------------------------------------------------

 


The following legend shall appear on all Residual Certificates:


ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE CERTIFICATE REGISTRAR, ON BEHALF OF THE TRUSTEE THAT (1) SUCH TRANSFEREE IS
NOT EITHER (A) THE UNITED STATES, ANY STATE OR POLITICAL SUBDIVISION THEREOF,
ANY FOREIGN GOVERNMENT, ANY INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR
INSTRUMENTALITY OF ANY OF THE FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A
COOPERATIVE DESCRIBED IN SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX
IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX
IMPOSED BY SECTION 511 OF THE CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION
1381(a)(2)(C) OF THE CODE, (D) AN ELECTING LARGE-PARTNERSHIP WITHIN THE MEANING
OF SECTION 775 OF THE CODE (ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES
(A), (B), (C) OR (D) BEING HEREINAFTER REFERRED TO AS A “DISQUALIFIED
ORGANIZATION”), OR (E) AN AGENT OF A DISQUALIFIED ORGANIZATION AND (2) NO
PURPOSE OF SUCH TRANSFER IS TO ENABLE THE TRANSFEROR TO IMPEDE THE ASSESSMENT OR
COLLECTION OF TAX.  SUCH AFFIDAVIT SHALL INCLUDE CERTAIN REPRESENTATIONS AS TO
THE FINANCIAL CONDITION OF THE PROPOSED TRANSFEREE AND ITS STATUS AS A NON-US
PERSON (IF APPLICABLE). NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE
REGISTER OF ANY TRANSFER, SALE OR OTHER DISPOSITION OF THIS CLASS [R] [LT-R]
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED
ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR
EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A CERTIFICATEHOLDER
FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THE CLASS [R] [LT-R]
CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED
TO THE PROVISIONS OF THIS PARAGRAPH.
 
(g)           Each Holder or Certificate Owner of a Restricted Certificate,
ERISA-Restricted Certificate or Residual Certificate, or an interest therein, by
such Holder’s or Owner’s acceptance thereof, shall be deemed for all purposes to
have consented to the provisions of this section.


(h)  Neither the Seller nor the Depositor shall be the Holder of any Subordinate
Certificates.
 
Section 3.04                             Cancellation of Certificates. 
 
Any Certificate surrendered for registration of transfer or exchange shall be
cancelled and retained in accordance with normal retention policies with respect
to cancelled certificates maintained by the Trustee or the Certificate
Registrar.
 
Section 3.05                             Replacement of Certificates. 
 
If (i) any Certificate is mutilated and is surrendered to the Certificate
Registrar or (ii) the Certificate Registrar receives evidence to its
satisfaction of the destruction, loss or theft of any Certificate, and there is
delivered to the Certificate Registrar such security or indemnity as may be
required by them to save each of them harmless, then, in the absence of written
notice to the Certificate Registrar that such destroyed, lost or stolen
Certificate has been acquired by a protected purchaser, the Trustee shall
execute and the Authenticating Agent shall authenticate and deliver, in exchange
for or in lieu of any such mutilated, destroyed, lost or stolen Certificate, a
new Certificate of like tenor and Certificate Principal Amount.  Upon the
issuance of any new Certificate under this Section 3.05, the Depositor or the
Certificate
 
 
40

--------------------------------------------------------------------------------

 
 
Registrar may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee, the Depositor, the
Certificate Registrar or the Securities Administrator) connected therewith.  Any
replacement Certificate issued pursuant to this Section 3.05 shall constitute
complete and indefeasible evidence of ownership in the applicable Trust Fund, as
if originally issued, whether or not the lost, stolen or destroyed Certificate
shall be found at any time.
 
If after the delivery of such new Certificate, a protected purchaser of the
original Certificate in lieu of which such new Certificate was issued presents
for payment such original Certificate, the Depositor, the Securities
Administrator, the Certificate Registrar, the Paying Agent and the Trustee or
any agent shall be entitled to recover such new Certificate from the Person to
whom it was delivered or any Person taking therefrom, except a protected
purchaser, and shall be entitled to recover upon the security or indemnity
provided therefor to the extent of any loss, damage, cost or expenses incurred
by the Depositor, the Securities Administrator, the Certificate Registrar, the
Paying Agent, the Trustee or any agent in connection therewith.
 
Section 3.06                             Persons Deemed Owners. 
 
Subject to the provisions of Section 3.09 with respect to Book-Entry
Certificates, the Depositor, the Securities Administrator, the Master Servicer,
the Trustee, the Certificate Registrar, the Paying Agent and any agent of any of
them shall treat the Person in whose name any Certificate is registered upon the
books of the Certificate Registrar as the owner of such Certificate for the
purpose of receiving distributions pursuant to Sections 5.01 and 5.02 and for
all other purposes whatsoever, and none of the Depositor, the Securities
Administrator, the Master Servicer, the Trustee, the Certificate Registrar, the
Paying Agent or any agent of any of them shall be affected by notice to the
contrary.
 
Section 3.07                             Temporary Certificates. 
 
(a)           Pending the preparation of definitive Certificates, upon the order
of the Depositor, the Trustee shall execute and the Authenticating Agent shall
authenticate and deliver temporary Certificates that are printed, lithographed,
typewritten, mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Certificates in lieu of which they
are issued and with such variations as the authorized officers executing such
Certificates may determine, as evidenced by their execution of such
Certificates.
 
(b)           If temporary Certificates are issued, the Depositor will cause
definitive Certificates to be prepared without unreasonable delay.  After the
preparation of definitive Certificates, the temporary Certificates shall be
exchangeable for definitive Certificates upon surrender of the temporary
Certificates at the office or agency of the Certificate Registrar without charge
to the Holder.  Upon surrender for cancellation of any one or more temporary
Certificates, the Trustee shall execute and the Authenticating Agent shall
authenticate and deliver in exchange therefor a like aggregate Certificate
Principal Amount of definitive Certificates of the same Class in the authorized
denominations.  Until so exchanged, the temporary Certificates shall in all
respects be entitled to the same benefits under this Agreement as definitive
Certificates of the same Class.
 
Section 3.08                             Appointment of Paying Agent. 
 
The Trustee may appoint a Paying Agent (which may be the Trustee) for the
purpose of making distributions to the Certificateholders hereunder.  The
Trustee hereby appoints the Securities Administrator as the initial Paying
Agent.  The Trustee shall cause any Paying Agent, other than the Securities
Administrator or itself, to execute and deliver to the Trustee an instrument in
which such Paying Agent shall agree with the Trustee and the Securities
Administrator, and the Securities Administrator as initial Paying Agent hereby
agrees with the Trustee, that such Paying Agent will hold all sums held by it
for the payment to the Certificateholders in an Eligible Account (which shall be
the Distribution Account) in trust
 
 
41

--------------------------------------------------------------------------------

 
 
for the benefit of the Certificateholders entitled thereto until such sums shall
be paid to the Certificateholders.  All funds remitted by the Securities
Administrator to any such Paying Agent for the purpose of making distributions
shall be paid to the Certificateholders on each Distribution Date and any
amounts not so paid shall be returned on such Distribution Date to the
Securities Administrator.  If the Paying Agent is not the Securities
Administrator, the Securities Administrator shall cause to be remitted to the
Paying Agent on or before the Business Day prior to each Distribution Date, by
wire transfer in immediately available funds, the funds to be distributed on
such Distribution Date.  Any Paying Agent shall be either a bank or trust
company or otherwise authorized under law to exercise corporate trust powers.
 
Section 3.09                             Book-Entry Certificates. 
 
(a)           Each Class of Book-Entry Certificates, upon original issuance,
shall be issued in the form of one or more typewritten Certificates representing
the Book-Entry Certificates.  The Book-Entry Certificates shall initially be
registered on the Certificate Register in the name of the nominee of the
Clearing Agency, and no Certificate Owner will receive a definitive certificate
representing such Certificate Owner’s interest in the Book-Entry Certificates,
except as provided in Section 3.09(c).  Unless Definitive Certificates have been
issued to Certificate Owners of Book-Entry Certificates pursuant to Section
3.09(c):
 
(i)           the provisions of this Section 3.09 shall be in full force and
effect;
 
(ii)           the Certificate Registrar, the Securities Administrator, the
Paying Agent and the Trustee shall deal with the Clearing Agency for all
purposes (including the making of distributions on the Book-Entry Certificates)
as the authorized representatives of the Certificate Owners and the Clearing
Agency and shall be responsible for crediting the amount of such distributions
to the accounts of such Persons entitled thereto, in accordance with the
Clearing Agency’s normal procedures;
 
(iii)           to the extent that the provisions of this Section 3.09 conflict
with any other provisions of this Agreement, the provisions of this Section 3.09
shall control; and
 
(iv)           the rights of Certificate Owners shall be exercised only through
the Clearing Agency and the Clearing Agency Participants and shall be limited to
those established by law and agreements between such Certificate Owners and the
Clearing Agency and/or the Clearing Agency Participants.  Unless and until
Definitive Certificates are issued pursuant to Section 3.09(c), the initial
Clearing Agency will make book-entry transfers among the Clearing Agency
Participants and receive and transmit distributions of principal of and interest
on the Book-Entry Certificates to such Clearing Agency Participants.
 
(b)           Whenever notice or other communication to the Certificateholders
is required under this Agreement, unless and until Definitive Certificates shall
have been issued to Certificate Owners pursuant to Section 3.09(c), the
Securities Administrator or the Trustee, as the case may be, shall give all such
notices and communications specified herein to be given to Holders of the
Book-Entry Certificates to the Clearing Agency.
 
(c)           If (i) (A) the Clearing Agency or the Depositor advises the Paying
Agent in writing that the Clearing Agency is no longer willing or able to
discharge properly its responsibilities with respect to the Book-Entry
Certificates, and (B) the Depositor is unable to locate a qualified successor
satisfactory to the Depositor and the Paying Agent or (ii) after the occurrence
of an Event of Default, Certificate Owners representing beneficial interests
aggregating not less than 50% of the Class Principal Amount of a Class of
Book-Entry Certificates advise the Paying Agent and the Clearing Agency through
the Clearing Agency Participants in writing that the continuation of a
book-entry system through the Clearing Agency is no longer in the best interests
of the Certificate Owners of a Class of Book-Entry Certificates (each such
event, a “Book-Entry Termination”), the Certificate Registrar shall notify the
Clearing Agency to effect notification to all Certificate Owners, through the
Clearing Agency, of the occurrence of any such event and of the availability of
Definitive Certificates to Certificate Owners.  Upon surrender to the
Certificate
 
 
42

--------------------------------------------------------------------------------

 
 
Registrar of the Book-Entry Certificates by the Clearing Agency, accompanied by
registration instructions from the Clearing Agency for registration, the
Certificate Registrar shall issue the Definitive Certificates.  None of the
Depositor, the Certificate Registrar, the Securities Administrator, the Paying
Agent or the Trustee shall be liable for any delay in delivery of such
instructions and may conclusively rely on, and shall be protected in relying on,
such instructions.  Upon the issuance of Definitive Certificates all references
herein to obligations imposed upon or to be performed by the Clearing Agency
shall be deemed to be imposed upon and performed by the Certificate Registrar,
to the extent applicable, with respect to such Definitive Certificates and the
Certificate Registrar shall recognize the holders of the Definitive Certificates
as Certificateholders hereunder.  




ARTICLE IV


ADMINISTRATION OF THE TRUST FUND
 
Section 4.01                             Custodial Accounts; Distribution
Account. 
 
(a)           On or prior to the Closing Date, each Servicer will be required to
establish and maintain one or more Custodial Accounts, as provided in the
related Servicing Agreements, into which all Scheduled Payments and unscheduled
payments with respect to the Mortgage Loans, net of any deductions or
reimbursements permitted under the related Servicing Agreement, shall be
deposited.  On each Servicer Remittance Date, the Servicers will remit to the
Securities Administrator, for deposit into the Distribution Account, all amounts
so required to be deposited into such account in accordance with the terms of
the related Servicing Agreement.
 
(b)           The Securities Administrator, as Paying Agent for the Trustee,
shall establish and maintain an Eligible Account entitled “Distribution Account
of Citibank, N.A., as Trustee for the benefit of Sequoia Mortgage Trust 2011-1
Holders of Mortgage Pass-Through Certificates.”  The Securities Administrator
shall hold the Distribution Account and all money and other property therein in
trust for the benefit of the Certificateholders.  The Securities Administrator
shall, promptly upon receipt from the Servicers on each Servicer Remittance
Date, deposit into the Distribution Account and retain on deposit until the
related Distribution Date the following amounts:
 
(i)           the aggregate of collections with respect to the Mortgage Loans
remitted by the Servicers from the related Custodial Accounts in accordance with
the Servicing Agreements;


(ii)           any amounts required to be deposited by the Master Servicer with
respect to the Mortgage Loans for the related Due Period pursuant to this
Agreement, including the amount of any Advances or Master Servicer Compensating
Interest Payments with respect to the Mortgage Loans not paid by the Servicers;
and
 
(iii)          any other amounts so required to be deposited in the Distribution
Account in the related Due Period pursuant to this Agreement.
 
(c)           In the event the Master Servicer or a Servicer has remitted in
error to the Distribution Account any amount not required to be remitted in
accordance with the definition of Available Distribution Amount, it may at any
time direct the Securities Administrator to withdraw such amount from the
Distribution Account for repayment to the Master Servicer or Servicer, as
applicable, by delivery of an Officer’s Certificate to the Securities
Administrator and the Trustee which describes the amount deposited in error.
 
(d)           On each Distribution Date and the final Distribution Date of the
Certificates in accordance with Section 7.01, the Securities Administrator, as
Paying Agent, shall distribute the Available Distribution Amount to the
Certificateholders and any other parties entitled thereto in the amounts and
 
 
43

--------------------------------------------------------------------------------

 
 
priorities set forth in Section 5.02.  The Securities Administrator may, with
the consent of the Depositor,  from time to time withdraw from the Distribution
Account and pay to itself, the Master Servicer, the Trustee, the Custodian or
the Servicers any amounts permitted to be paid or reimbursed to such Person from
funds in the Distribution Account pursuant to clauses (A) and (B) of the
definition of Available Distribution Amount.
 
(e)          Funds in the Distribution Account for the period from each Servicer
Remittance Date to the related Distribution Date shall, if invested, be invested
in Eligible Investments selected by the Securities Administrator, which shall
mature not later than the Distribution Date and any such Eligible Investment
shall not be sold or disposed of prior to its maturity.  All such Eligible
Investments shall be made in the name of the Trustee in trust for the benefit of
the Trustee and Holders of the Sequoia Mortgage Trust 2011-1 Certificates.  All
income and gain realized from any Eligible Investment in the Distribution
Account shall be compensation to the Securities Administrator.  The Securities
Administrator shall deposit the amount of any losses incurred in respect of any
such investments out of its own funds, without any right of reimbursement
therefor, immediately as realized.
 
Section 4.02                             Reports to Trustee and
Certificateholders. 
 
On each Distribution Date, the Securities Administrator shall have prepared and
shall make available to the Trustee and each Certificateholder a written report
setting forth the following information (on the basis of Mortgage Loan level
information obtained from the Master Servicer and the Servicers) (the
“Distribution Date Statement”):
 
(a)           the amount of the distributions, separately identified, with
respect to each Class of Certificates;
 
(b)           the amount of the distributions set forth in clause (a) allocable
to principal, separately identifying the aggregate amount of any Principal
Prepayments or other unscheduled recoveries of principal included in that
amount;
 
(c)           the amount of the distributions set forth in clause (a) allocable
to interest;
 
(d)           the amount of any unpaid Interest Shortfall, Net Prepayment
Interest Shortfalls and Relief Act Shortfalls with respect to each Class of
Certificates;
 
(e)           the Class Principal Amount of each Class of Certificates (other
than the Interest-Only Certificates) and the Class Notional Amount of the
Interest-Only Certificates, in each case after giving effect to the distribution
of principal on that Distribution Date;
 
(f)           the Aggregate Stated Principal Balance of the Mortgage Loans, the
Mortgage Rates (in incremental ranges) and the weighted average remaining term
of the Mortgage Loans, at the beginning and at the end of the related Prepayment
Period;
 
(g)           the aggregate Substitution Amount and the aggregate Purchase Price
deposited into the Distribution Account with respect to the Mortgage Loans and,
to the extent set forth in a written notice from the Depositor, the purchase
price deposited into the Distribution Account with respect to each Mortgage Loan
purchased by the Controlling Holder pursuant to Section 2.07, which information
may be presented in a footnote;
 
(h)           the Senior Percentage and the Subordinate Percentage for the
following Distribution Date;
 
 
44

--------------------------------------------------------------------------------

 
 
(i)           the Senior Prepayment Percentage and the Subordinate Prepayment
Percentage for the following Distribution Date;
 
(j)           the amount of the Master Servicing Fee and the Servicing Fee paid
to or retained by the Master Servicer and by each Servicer, respectively, and
the amount of any fees paid to the Securities Administrator, the Custodian and
the Trustee;
 
(k)           the aggregate amount of Advances for the related Due Period;
 
(l)           the number and Stated Principal Balance of the Mortgage Loans that
were (A) Delinquent (exclusive of Mortgage Loans in foreclosure) (1) 30 to 59
days, (2) 60 to 89 days and (3) 90 or more days, (B) in foreclosure and
Delinquent (1) 30 to 59 days, (2) 60 to 89 days and (3) 90 or more days and (C)
in bankruptcy as of the close of business on the last day of the calendar month
preceding that Distribution Date;
 
(m)         the amount of cash flow received for such Distribution Date, and the
sources thereof;
 
(n)           for any Mortgage Loan as to which the related Mortgaged Property
was an REO Property during the preceding calendar month, the principal balance
of such Mortgage Loan as of the close of business on the last day of the related
Due Period;
 
(o)            the aggregate number and principal balance of any REO Properties
as of the close of business on the last day of the preceding Due Period;
 
(p)           the amount of Realized Losses incurred during the preceding
calendar month;
 
(q)          the cumulative amount of Realized Losses incurred since the Closing
Date;
 
(r)          the Realized Losses, if any, allocated to each Class of
Certificates on that Distribution Date;
 
(s)          the Certificate Interest Rate for each Class of Certificates for
that Distribution Date;
 
(t)           any Servicing Modifications with respect to any Mortgage Loan
during the related Due Period;
 
(u)          the applicable Record Date, Accrual Period and calculation date for
each Class of Certificates and such Distribution Date;
 
(v)          the amount on deposit in the Distribution Account as of such
Distribution Date (after giving effect to distributions on such date) and as of
the prior Distribution Date;


(w)           the nature of any material breach of a representation and warranty
relating to the characteristics of the Mortgage Loans or any transaction
covenants;


(x)            the amount of Advances and Servicing Advances reimbursed during
the related Due Period;


(y)           the amount of any Subsequent Recoveries;


(z)           the amount of any fees, charges and costs paid or reimbursed to
the Master Servicer and the Custodian from the Distribution Account pursuant to
this Agreement or the Custodial Agreement;
 
 
45

--------------------------------------------------------------------------------

 


(aa)           the amounts of any Master Servicer Compensating Interest Payments
and Servicer Compensating Interest Payments for such Distribution Date; and


(bb)           whether the Step-Down Test has been satisfied for such
Distribution Date.
 
On each Distribution Date, the Securities Administrator shall provide Bloomberg
Financial Markets, L.P. (“Bloomberg”) CUSIP level factors for each Class of
Offered Certificates as of such Distribution Date, using a format and media
mutually acceptable to the Securities Administrator and Bloomberg.
 
In addition to the information listed above, such Distribution Date Statement
shall also include such other information as is required by Form 10-D,
including, but not limited to, the information required by Item 1121 (§229.1121)
of Regulation AB.
 
The Securities Administrator shall make such reports, any Form 10-K's and Form
10-D's relating to the Certificates filed under the Exchange Act and such other
loan level information as the Depositor and the Securities Administrator shall
agree available each month via the Securities Administrator’s website at
http://www.ctslink.com.  Assistance in using the website may be obtained by
calling the Securities Administrator’s customer service desk at
1-866-846-4526.  Certificateholders and other parties that are unable to use the
website are entitled to have a paper copy mailed to them via first class mail by
contacting the Securities Administrator and indicating such.  In preparing or
furnishing the foregoing information to the Certificateholders, the Securities
Administrator shall be entitled to rely conclusively on the accuracy of the
information or data regarding the Mortgage Loans and the related REO Properties
that has been provided to the Securities Administrator by the Master Servicer
and the Servicers, and the Securities Administrator shall not be obligated to
verify, recompute, reconcile or recalculate any such information or data.
 
Upon request, within a reasonable period of time after the end of each calendar
year, the Securities Administrator shall cause to be furnished to each Person
who at any time during the calendar year was a Certificateholder, a statement
containing the information listed above aggregated for such calendar year or
applicable portion thereof during which such Person was a
Certificateholder.  Such obligation of the Securities Administrator shall be
deemed to have been satisfied to the extent that substantially comparable
information shall be provided by the Securities Administrator pursuant to any
requirements of the Code as from time to time in effect.
 
Upon the reasonable advance written request of any Certificateholder that is a
savings and loan, bank or insurance company (which request, if received by the
Trustee or the Certificate Registrar, shall be promptly forwarded to the
Securities Administrator), the Securities Administrator shall provide, or cause
to be provided (or, to the extent that such information or documentation is not
required to be provided by a Servicer under the applicable Servicing Agreement,
shall use reasonable efforts to obtain such information and documentation from
such Servicer, and provide) to such Certificateholders such reports and access
to information and documentation regarding the Mortgage Loans as such
Certificateholders may reasonably deem necessary to comply with applicable
regulations of the Office of Thrift Supervision or its successor or other
regulatory authorities with respect to an investment in the Certificates;
provided, however, that (i) such Certificateholders shall pay in advance for the
Securities Administrator’s actual expenses incurred in providing such reports
and access and such expenses shall not be paid by the Trust Fund and (ii) the
Securities Administrator shall provide such information and documentation only
to the extent that the Securities Administrator would not be in violation of any
applicable privacy laws.
 
 
46

--------------------------------------------------------------------------------

 


ARTICLE V


DISTRIBUTIONS TO HOLDERS OF CERTIFICATES
 
Section 5.01                             Distributions Generally. 
 
(a)           Subject to Section 7.01 respecting the final distribution on the
Certificates, on each Distribution Date the Paying Agent on behalf of the
Trustee shall make distributions to holders of Certificates as of the related
Record Date in accordance with this Article V.  Such distributions shall be made
by check mailed to each Certificateholder’s address as it appears on the
Certificate Register of the Certificate Registrar or, upon written request made
to the Securities Administrator at least five Business Days prior to the related
Record Date by any Certificateholder owning an aggregate initial Certificate
Principal Amount of at least $1,000,000, or in the case of the Class A-IO
Certificates or any Residual Certificate, a Percentage Interest of not less than
100%, by wire transfer in immediately available funds to an account specified in
the request and at the expense of such Certificateholder; provided, however,
that the final distribution in respect of any Certificate shall be made only
upon presentation and surrender of such Certificate at the Certificate
Registrar’s Corporate Trust Office; provided, further, that the foregoing
provisions shall not apply to any Class of Certificates as long as such
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Wire transfers will be made at the expense of the Holder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution.  Notwithstanding such final payment of principal of any of the
Certificates, each Certificate will remain outstanding until the termination of
each REMIC and the payment in full of all other amounts due with respect to the
Certificates and at such time such final payment in retirement of any
Certificate will be made only upon presentation and surrender of such
Certificate at the Certificate Registrar’s Corporate Trust Office.  If any
payment required to be made on the Certificates is to be made on a day that is
not a Business Day, then such payment will be made on the next succeeding
Business Day.
 
(b)           All distributions or allocations made with respect to the
Certificateholders within each Class on each Distribution Date shall be
allocated among the outstanding Certificates in such Class equally in proportion
to their respective initial Class Principal Amounts or initial Class Notional
Amounts (or Percentage Interests).


Section 5.02                             Distributions From the Distribution
Account.
 
(a)           Subject to Sections 5.02(b) and (c), on each Distribution Date,
the Available Distribution Amount, to the extent received by the Securities
Administrator, shall be withdrawn by the Paying Agent from funds in the
Distribution Account and allocated among the Classes of Senior Certificates and
Subordinate Certificates in the following order of priority:
 
(i)           to the payment of the Interest Distribution Amount and any accrued
but unpaid Interest Shortfalls on the Class A-1 Certificates, and then to the
Class A-IO Certificates, the Interest Distribution Amount for such Class on such
date and any accrued but unpaid Interest Shortfalls for such date and Class;
 
(ii)           to the Class A-1 Certificates, the Senior Principal Distribution
Amount, until its Class Principal Amount has been reduced to zero;
  
(iii)          to the Class B-1 Certificates, the Interest Distribution Amount
and any accrued but unpaid Interest Shortfalls, in each case, for such Class on
such date;
 
(iv)           to the Class B-1 Certificates, such Class’ Subordinate Class
Percentage of the aggregate Subordinate Principal Distribution Amount, until its
Class Principal Amount has been reduced to zero;
 
 
47

--------------------------------------------------------------------------------

 
 
(v)           to the Class B-2 Certificates, the Interest Distribution Amount
and any accrued but unpaid Interest Shortfalls, in each case, for such Class on
such date;
 
(vi)           to the Class B-2 Certificates, such Class’ Subordinate Class
Percentage of the aggregate Subordinate Principal Distribution Amount, until its
Class Principal Amount has been reduced to zero;
 
(vii)           to the Class B-3 Certificates, the Interest Distribution Amount
and any accrued but unpaid Interest Shortfalls, in each case, for such Class on
such date;
 
(viii)           to the Class B-3 Certificates, such Class’ Subordinate Class
Percentage of the aggregate Subordinate Principal Distribution Amount, until its
Class Principal Amount has been reduced to zero;
 
(ix)           to the Class B-4 Certificates, the Interest Distribution Amount
and any accrued but unpaid Interest Shortfalls, in each case, for such Class on
such date;
 
(x)           to the Class B-4 Certificates, such Class’ Subordinate Class
Percentage of the aggregate Subordinate Principal Distribution Amount, until its
Class Principal Amount has been reduced to zero;


(xi)           to the Class B-5 Certificates, the Interest Distribution Amount
and any accrued but unpaid Interest Shortfalls, in each case, for such Class on
such date;
 
(xii)           to the Class B-5 Certificates, such Class’ Subordinate Class
Percentage of the aggregate Subordinate Principal Distribution Amount, until its
Class Principal Amount has been reduced to zero; and
 
(xiii)          To the Class LT-R Certificates and the Class R Certificates, any
remaining amount of the Available Distribution Amount allocated as provided in
Section 5.02(d).
  
(b)           On each Distribution Date on and after the Credit Support
Depletion Date, the Available Distribution Amount shall be distributed to the
remaining Senior Certificates, first, to pay the Interest Distribution Amount
and any accrued but unpaid Interest Shortfalls on a pro rata basis in accordance
with any such amounts due, and second, to pay principal to the Class A-1
Certificates.
 
(c)           Notwithstanding the priority and allocation set forth in Section
5.02(a), if with respect to any Class of Subordinate Certificates other than the
Class B-1 Certificates on any Distribution Date the sum of the Class
Subordination Percentages of such Class and of all other Classes of Subordinate
Certificates which have a higher numerical Class designation than such Class is
less than the Original Applicable Credit Support Percentage for such Class, no
distribution of principal shall be made to any such Classes.  The Subordinate
Principal Distribution Amount shall be allocated among the Classes of
Subordinate Certificates having lower numerical Class designations than such
Class, pro rata, based on the Class Principal Amounts of the respective Classes
immediately prior to such Distribution Date and shall be distributed in the
sequential order provided in Section 5.02(a) above.
 
(d)           Amounts distributed to the Residual Certificates pursuant to
Section 5.02(a)(xiii) on any Distribution Date shall be allocated among the
REMIC residual interests represented thereby such that each such interest is
allocated the excess of funds available to the related REMIC over required
distributions to the regular interests in such REMIC on such Distribution Date;
provided, however, that the Class LT-R Certificate shall be entitled to any
amounts representing net gain resulting from the sale of any REO Properties or
other Liquidation Proceeds due to the Residual Certificates with respect to the
Mortgage Loans.
 
 
48

--------------------------------------------------------------------------------

 
 
(e)           For purposes of distributions of interest in Section 5.02(a) such
distributions to a Class of Certificates on any Distribution Date shall be made
first, in respect of Current Interest; and second, in respect of Interest
Shortfalls.


(f)           Amounts distributed to the Certificates (other than the Class LT-R
Certificate) pursuant to this Section shall be deemed to have first been
distributed from the Lower Tier REMIC to the Upper Tier REMIC in respect of the
Lower Tier REMIC regular interests in accord with the distribution provisions
for the Lower Tier REMIC set forth in the Preliminary Statement.


Section 5.03                             Allocation of Losses.
 
(a)           On or prior to each Distribution Date, the Master Servicer shall
calculate the aggregate Realized Losses for such Distribution Date based on the
information with respect to losses as reported to it by each Servicer.
 
(b)           On each Distribution Date, the Securities Administrator shall
allocate the principal portion of Realized Losses as follows:
 
first, to the Classes of Subordinate Certificates in reverse order of their
respective numerical Class designations (beginning with the Class B-5
Certificates and ending with the Class B-1 Certificates) until the Class
Principal Amount of each such Class is reduced to zero; and
 
second, to the Class A-1 Certificates, until the Class Principal Amount of the
Class A-1 Certificates is reduced to zero.
 
(c)           On each Distribution Date, the Class Principal Amount of the Class
of Subordinate Certificates then outstanding with the highest numerical Class
designation shall be reduced on each Distribution Date by the Certificate
Writedown Amount and if no Subordinate Certificates are then outstanding the
Class Principal Amount of the Class A-1 Certificates shall be reduced by the
Certificate Writedown Amount.
 
(d)           Any allocation of a loss pursuant to this section to a Class of
Certificates shall be achieved by reducing the Class Principal Amount thereof by
the amount of such loss.
 
(e)           Subsequent Recoveries in respect of the Mortgage Loans shall be
distributed to the Certificates still outstanding, in accordance with Section
5.02, and the Class Principal Amount of each Class of Certificates then
outstanding that has been reduced due to application of a Realized Loss will be
increased, in order of seniority, by the amount of such Subsequent Recovery.


(f)           Realized Losses and the amount of any Certificate Writedown Amount
allocated by this Section to a Class of Certificates shall be allocated to the
corresponding Lower Tier REMIC Interest and shall reduce the Class Principal
Amount of such Lower Tier REMIC Interest to the same extent that the Class
Principal Amount of such Class of Certificates is reduced pursuant to the
provisions of this Section.  Subsequent Recoveries distributed to a Class of
Certificates pursuant to the provisions of subsection 5.03(e) shall be deemed to
have been distributed to the corresponding  Lower Tier REMIC Interest.  To the
extent that the Class Principal Amount of any Class of Certificates has been
increased on account of Subsequent Recoveries pursuant to the provisions of
subsection 5.03(e), the principal balance of the corresponding Lower Tier REMIC
Interest shall be increased by the same amount.


(g)           Any Class of Certificates whose Class Principal Amount has been
reduced to zero due to the allocation of Realized Losses will nonetheless remain
outstanding under this Agreement and will continue to be entitled to receive
Subsequent Recoveries until the termination of the Trust Fund; provided,
however, that any such Class of Certificates will not have any voting rights
with respect to matters under this Agreement requiring or permitting actions to
be taken by any Certificateholders.
 
 
49

--------------------------------------------------------------------------------

 


Section 5.04                             Servicer Obligations.


In the event of any inconsistency between this Agreement and a Servicing
Agreement with respect to obligations of a Servicer, the provisions of the
applicable Servicing Agreement shall govern such obligations.


Section 5.05                             Advances by Master Servicer.


If any Servicer fails to remit any Advance required to be made under the
applicable Servicing Agreement, the Master Servicer shall itself make, or shall
cause the successor Servicer to make, such Advance. If the Master Servicer
determines that an Advance is required, it shall on the Business Day preceding
the related Distribution Date immediately following such Determination Date
remit to the Securities Administrator from its own funds (or funds advanced by
the applicable Servicer) for deposit in the Distribution Account immediately
available funds in an amount equal to such Advance. The Master Servicer and each
Servicer shall be entitled to be reimbursed for all Advances made by it.
Notwithstanding anything to the contrary herein, in the event the Master
Servicer determines in its reasonable judgment that an Advance is
nonrecoverable, the Master Servicer shall be under no obligation to make such
Advance. If the Master Servicer determines that an Advance is nonrecoverable, it
shall, on or prior to the related Distribution Date, deliver an Officer’s
Certificate to the Trustee to such effect.


Section 5.06                             Master Servicer Compensating Interest
Payments.


The amount of the aggregate Master Servicing Fees payable to the Master Servicer
in respect of any Distribution Date shall be reduced (but not below zero) by the
amount of any Master Servicer Compensating Interest Payment for such
Distribution Date. Such amount shall not be treated as an Advance and shall not
be reimbursable to the Master Servicer.




ARTICLE VI


CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR; EVENTS OF DEFAULT
 
Section 6.01                             Duties of Trustee and the Securities
Administrator. 
 
(a)           The Trustee, except during the continuance of an Event of Default,
and the Securities Administrator each undertake to perform their respective
duties and only such duties as are specifically set forth in this
Agreement.  Any permissive right of the Trustee and the Securities Administrator
provided for in this Agreement shall not be construed as a duty of the Trustee
or the Securities Administrator, as the case may be. If an Event of Default has
occurred and has not otherwise been cured or waived, the Trustee shall exercise
such of the rights and powers vested in it by this Agreement and use the same
degree of care and skill in their exercise as a prudent Person would exercise or
use under the circumstances in the conduct of such Person’s own affairs.
 
(b)           Each of the Trustee and the Securities Administrator, upon receipt
of all resolutions, certificates, statements, opinions, reports, documents,
orders or other instruments furnished to the Trustee or the Securities
Administrator, as applicable, which are specifically required to be furnished
pursuant to any provision of this Agreement, shall examine them to determine
whether they are in the form required by this Agreement; provided, however, that
neither the Trustee nor the Securities Administrator shall be responsible for
the accuracy or content of any such resolution, certificate, statement, opinion,
report, document, order or other instrument furnished to the Trustee or the
Securities Administrator pursuant to this Agreement and shall not be required to
recalculate or verify any numerical information furnished to the Trustee or the
Securities Administrator pursuant this Agreement.  Subject to the immediately
preceding sentence, if any such resolution, certificate, statement, opinion,
report, document, order or other instrument
 
 
50

--------------------------------------------------------------------------------

 
 
is found not to conform to the form required by this Agreement in a material
manner the Trustee or the Securities Administrator, as applicable, shall take
such action as it deems appropriate to cause the instrument to be corrected, and
if the instrument is not corrected to the Trustee’s or the Securities
Administrator’s satisfaction, the Trustee or the Securities Administrator, as
applicable, will provide notice thereof to the Certificateholders and take such
further action as directed by the Certificateholders pursuant to
Sections 6.02(d) and 6.02(f).
 
(c)           None of the Trustee, the Securities Administrator, the Paying
Agent or the Certificate Registrar shall have any liability arising out of or in
connection with this Agreement, except for its negligence or willful
misconduct.   No provision of this Agreement shall be construed to relieve the
Trustee, the Securities Administrator, the Paying Agent or the Certificate
Registrar from liability for its own negligent action, its own negligent failure
to act or its own willful misconduct; provided, however, that:
 
(i)          The Trustee shall not be personally liable with respect to any
action taken, suffered or omitted to be taken by it in good faith in accordance
with the direction of Holders of Certificates as provided in Section 6.18
hereof;
 
(ii)          For all purposes under this Agreement, the Trustee shall not be
deemed to have notice of any Event of Default unless a Responsible Officer of
the Trustee has actual knowledge thereof or unless written notice of any event
which is in fact such a default is received by the Trustee at the Corporate
Trust Office of the Trustee, and such notice references the Holders of the
Certificates and this Agreement;


(iii)           For all purposes under this Agreement, except when the Master
Servicer is the Securities Administrator, the Securities Administrator shall not
be deemed to have notice of any Event of Default (other than resulting from a
failure by the Master Servicer to furnish information to the Securities
Administrator or payment on a Distribution Date when required to do so) unless a
Responsible Officer of the Securities Administrator has actual knowledge thereof
or unless written notice of any event which is in fact such a default is
received by the Securities Administrator at the at the address provided in
Section 11.07, and such notice references the Holders of the Certificates and
this Agreement;
 
(iv)          No provision of this Agreement shall require the Trustee or the
Securities Administrator (regardless of the capacity in which it is acting) to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it; and none of the provisions contained in this
Agreement shall in any event require the Trustee or the Securities Administrator
to perform, or be responsible for the manner of performance of, any of the
obligations of the Depositor, the Master Servicer or any other Person under this
Agreement, the Servicing Agreements or the Custodial Agreement; and
 
(v)           None of the Trustee, the Securities Administrator, the Paying
Agent or the Certificate Registrar shall be responsible for any act or omission
of the Master Servicer (other than, in the case of the Securities Administrator,
as provided in the next sentence), the Depositor, the Seller, the Servicers, the
Custodian or the Controlling Holder.  If the Master Servicer is the Securities
Administrator, the Securities Administrator shall be responsible for any act or
omission of the Master Servicer.
 
(d)           The Trustee shall have no duty hereunder with respect to any
complaint, claim, demand, notice or other document it may receive or which may
be alleged to have been delivered to or served upon it by the parties as a
consequence of the assignment of any Mortgage Loan hereunder; provided, however,
that the Trustee shall promptly remit to the applicable Servicer (with a copy to
the Master Servicer) upon receipt any such complaint, claim, demand, notice or
other document (i) which is delivered to the Corporate Trust Office of the
Trustee, (ii) of which a Responsible Officer has actual knowledge, and (iii)
which contains information sufficient to permit the Trustee to make a
determination that the real property to which such document relates is a
Mortgaged Property.
 
 
51

--------------------------------------------------------------------------------

 
 
(e)           None of the Trustee, the Securities Administrator or the Master
Servicer shall be personally liable with respect to any action taken, suffered
or omitted to be taken by it in good faith in accordance with the direction of
the Certificateholders of any Class holding Certificates which evidence, as to
such Class, Percentage Interests aggregating not less than 25% as to the time,
method and place of conducting any proceeding for any remedy available to the
Trustee, the Securities Administrator or the Master Servicer or exercising any
trust or power conferred upon the Trustee, the Securities Administrator or the
Master Servicer under this Agreement.
 
(f)           Neither the Trustee nor the Securities Administrator shall be
required to perform services under this Agreement, or to expend or risk its own
funds or otherwise incur financial liability for the performance of any of its
duties hereunder or the exercise of any of its rights or powers if there is
reasonable ground for believing that the timely payment of its fees and expenses
or the repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured to it, and none of the provisions contained
in this Agreement shall in any event require the Trustee or the Securities
Administrator to perform, or be responsible for the manner of performance of,
any of the obligations of the Master Servicer or any Servicer under this
Agreement or any Servicing Agreement except, with respect to the Master
Servicer, during such time, if any, as the Trustee shall be the successor to,
and be vested with the rights, duties, powers and privileges of, the Master
Servicer in accordance with the terms of this Agreement.
 
(g)           Except as otherwise provided herein, neither the Trustee nor the
Securities Administrator shall have any duty (A) to see to any recording,
filing, or depositing of this Agreement or any agreement referred to herein or
any financing statement or continuation statement evidencing a security
interest, or to see to the maintenance of any such recording or filing or
depositing or to any rerecording, refiling or redepositing of any thereof, (B)
to see to any insurance, (C) to see to the payment or discharge of any tax,
assessment, or other governmental charge or any lien or encumbrance of any kind
owing with respect to, assessed or levied against, any part of the Trust Fund
other than from funds available in the Distribution Account, or (D) to confirm
or verify the contents of any reports or certificates of the Master Servicer or
any Servicer delivered to the Trustee or the Securities Administrator pursuant
to this Agreement or any Servicing Agreement believed by the Trustee or the
Securities Administrator, as applicable, to be genuine and to have been signed
or presented by the proper party or parties.
 
(h)          None of the Trustee, the Securities Administrator, the Paying Agent
or the Certificate Registrar shall be liable in its individual capacity for an
error of judgment made in good faith by a Responsible Officer or other officers
of the Trustee, the Securities Administrator, the Paying Agent or the
Certificate Registrar, as applicable, unless it shall be proved that the
Trustee, the Securities Administrator, the Paying Agent or the Certificate
Registrar, as applicable, was negligent in ascertaining the pertinent facts.
 
(i)           Notwithstanding anything in this Agreement to the contrary, none
of the Trustee, the Securities Administrator, the Paying Agent or the
Certificate Registrar shall be liable for special, indirect or consequential
losses or damages of any kind whatsoever (including, but not limited to, lost
profits), even if the Trustee, the Securities Administrator, the Paying Agent or
the Certificate Registrar, as applicable, has been advised of the likelihood of
such loss or damage and regardless of the form of action.


(j)           Neither the Trustee nor the Securities Administrator (regardless
of the capacity in which it is acting) shall be responsible for the acts or
omissions of the other, it being understood that this Agreement shall not be
construed to render them agents of one another.


(k)           The duties and obligations of the Trustee, the Securities
Administrator, the Paying Agent and the Certificate Registrar shall be
determined solely by the express provisions of this Agreement, none of the
Trustee, the Securities Administrator, the Paying Agent or the Certificate
Registrar shall be liable except for the performance of its duties and
obligations as are specifically set forth in this Agreement, no
 
 
52

--------------------------------------------------------------------------------

 
 
implied covenants or obligations shall be read into this Agreement against the
Trustee, the Securities Administrator, the Paying Agent or the Certificate
Registrar and, in the absence of bad faith on the part of the Trustee, the
Securities Administrator, the Paying Agent or the Certificate Registrar, the
Trustee, the Securities Administrator, the Paying Agent or the Certificate
Registrar, as applicable, may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to such party that conform to the
requirements of this Agreement.
  
Section 6.02                             Certain Matters Affecting the Trustee
and the Securities Administrator. 
 
Except as otherwise provided in Section 6.01:
 
(a)           Before taking or refraining from taking any actions hereunder,
each of the Trustee and the Securities Administrator may request, and may rely
and shall be protected in acting or refraining from acting upon, any resolution,
Officer’s Certificate, certificate of auditors or any other certificate,
statement, instrument, opinion, report, notice, request, consent, order,
approval, bond or other paper or document believed by it to be genuine and to
have been signed or presented by the proper party or parties;
 
(b)           Each of the Trustee and the Securities Administrator may consult
with counsel and any advice of its counsel or Opinion of Counsel shall be full
and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
advice or Opinion of Counsel;
 
(c)           Neither the Trustee nor the Securities Administrator shall be
personally liable for any action taken, suffered or omitted by it in good faith
and reasonably believed by it to be authorized or within the discretion or
rights or powers conferred upon it by this Agreement;
 
(d)           Unless an Event of Default shall have occurred and be continuing,
the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond or other paper or
document (provided the same appears regular on its face), unless requested in
writing to do so by the Holders of at least a majority in Class Principal Amount
(or Percentage Interest) of each Class of Certificates or such other percentage
specified in Section 2.05 with respect to actions described in Section 2.05;
provided, however, that, if the payment within a reasonable time to the Trustee
of the costs, expenses or liabilities likely to be incurred by it in the making
of such investigation is, in the opinion of the Trustee, not reasonably assured
to the Trustee by the security afforded to it by the terms of this Agreement,
the Trustee may require reasonable indemnity against such expense or liability
or payment of such estimated expenses from the Certificateholders as a condition
to proceeding.  Except as otherwise provided in Section 2.05, the reasonable
expense thereof shall be paid by the party requesting such investigation and
shall not be paid by the Trust Fund; and, provided further, that in the case of
an alleged breach of an Originator's representations and warranties, the
provisions of Section 2.05 must be satisfied.
 
(e)           Each of the Trustee and the Securities Administrator may execute
any of the trusts or powers hereunder or perform any duties hereunder either
directly or by or through agents, custodians or attorneys, which agents,
custodians or attorneys shall have any and all of the rights, powers, duties and
obligations of the Trustee and the Securities Administrator conferred on them by
such appointment; provided that each of the Trustee and the Securities
Administrator shall continue to be responsible for its duties and obligations
hereunder to the extent provided herein; provided further that the Trustee shall
not be responsible for the duties and obligations of Wells Fargo Bank, N.A. in
its capacity as any of the Custodian, the Paying Agent, the Authenticating
Agent, the Securities Administrator or the Certificate Registrar under this
Agreement or the Custodial Agreement, as applicable;
 
(f)           Neither the Trustee nor the Securities Administrator shall be
under any obligation to exercise any of the trusts or powers vested in it by
this Agreement, and the Trustee shall not be under any obligation to institute,
conduct or defend any litigation hereunder or in relation hereto, in each case
at the
 
 
53

--------------------------------------------------------------------------------

 
 
request, order or direction of any of the Certificateholders pursuant to the
provisions of this Agreement, unless such Certificateholders shall have offered
to the Trustee or the Securities Administrator, as applicable, security or
indemnity reasonably satisfactory to the Trustee or the Securities Administrator
against the costs, expenses and liabilities which may be incurred therein or
thereby;
 
(g)          The right of the Trustee and the Securities Administrator to
perform any discretionary act enumerated in this Agreement shall not be
construed as a duty, and neither the Trustee nor the Securities Administrator
shall be answerable for other than its negligence or willful misconduct in the
performance of such act;
 
(h)  Neither the Trustee nor the Securities Administrator shall be required to
give any bond or surety in respect of the execution of the Trust Fund created
hereby or the powers granted hereunder; and
 
(i)           Neither the Trustee nor the Securities Administrator shall have
any duty to conduct any affirmative investigation (including, but not limited
to, reviewing any reports delivered to the Trustee in connection with the review
of the Trustee Mortgage Files) as to the occurrence of any condition requiring
the repurchase of any Mortgage Loan pursuant to this Agreement, the Mortgage
Loan Purchase and Sale Agreement or the Servicing Agreements, as applicable, or
the eligibility of any Mortgage Loan for purposes of this Agreement including,
without limitation, whether any mortgage loan is a Qualified Substitute Mortgage
Loan, except as set forth in Section 2.05 with respect to the Trustee.  In the
event that the Trustee receives written direction from the requisite percentage
of Certificateholders in accordance with Section 2.05 to make such
investigation, then the Trustee shall direct the Master Servicer to engage a
third party or Wells Fargo Bank, N.A. to perform such investigation and report
its findings, the expense of which shall be included in the costs and expenses
for which the Master Servicer is entitled to be reimbursed in accordance with
Section 2.05.
 
In the event either the Trustee or the Securities Administrator deems the nature
of any action required on its part to be unclear, the Trustee or the Securities
Administrator, as applicable, may require prior to such action that it be
provided by the Depositor with reasonable further written instructions.
 
Section 6.03                             Trustee and Securities Administrator
Not Liable for Certificates.
 
The Trustee and the Securities Administrator make no representations as to the
validity or sufficiency of this Agreement, the Custodial Agreement, the
Servicing Agreements, the Mortgage Loan Purchase and Sale Agreement or the
Certificates (other than the certificate of authentication on the Certificates)
or of any Mortgage Loan or related document, save that the Trustee and the
Securities Administrator represent that, assuming due execution and delivery by
the other parties hereto, this Agreement has been duly authorized, executed and
delivered by it and constitutes its valid and binding obligation, enforceable
against it in accordance with its terms except that such enforceability may be
subject to (A) applicable bankruptcy and insolvency laws and other similar laws
affecting the enforcement of the rights of creditors generally, and (B) general
principles of equity regardless of whether such enforcement is considered in a
proceeding in equity or at law.   The recitals contained herein and in the
Certificates (other than the signature of the Trustee on the Certificates and
the acknowledgements of the Trustee contained in Article II) shall not be taken
as the statements of the Trustee and the Trustee does not assume any
responsibility for their correctness.  Neither the Trustee nor the Securities
Administrator shall be accountable for the use or application by the Depositor
of any of the Certificates or of the proceeds of such Certificates, or of funds
paid to the Depositor in consideration of the sale of the Mortgage Loans to the
Trustee by the Depositor or for the use or application of any funds deposited
into the Distribution Account or any other fund or account maintained with
respect to the Certificates.  Neither the Trustee nor the Securities
Administrator shall be responsible for the legality or validity of this
Agreement or the validity, priority, perfection or sufficiency of the security
for the Certificates issued or intended to be issued hereunder.  Neither the
Trustee nor the Securities Administrator shall have any responsibility for
filing any financing or continuation statement in any public office at any time
or to otherwise perfect or maintain the perfection of any security interest or
lien granted to it hereunder or to record this Agreement.
 
 
54

--------------------------------------------------------------------------------

 
 
Section 6.04                             Trustee and Securities Administrator
May Own Certificates. 
 
Each of the Trustee and the Securities Administrator (and any Affiliate or agent
of either of them) in its individual or any other capacity may become the owner
or pledgee of Certificates and may transact banking and trust business with the
other parties hereto and their Affiliates with the same rights it would have if
it were not Trustee, Securities Administrator or such Affiliate or agent, as
applicable.
 
Section 6.05                             Eligibility Requirements for Trustee
and Securities Administrator. 
 
The Trustee hereunder shall at all times (i) be an institution insured by the
FDIC, (ii) be a corporation or national banking association, organized and doing
business under the laws of any State or the United States of America, authorized
under such laws to exercise corporate trust powers, having a combined capital
and surplus of not less than $50,000,000 and subject to supervision or
examination by federal or state authority and (iii) not be an Affiliate of the
Master Servicer or any Servicer.  If such corporation or national banking
association publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then,
for the purposes of this Section, the combined capital and surplus of such
corporation or national banking association shall be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published.  In case at any time the Trustee shall cease to be eligible in
accordance with provisions of this Section, the Trustee shall resign immediately
in the manner and with the effect specified in Section 6.06.


The Securities Administrator hereunder shall at all times (i) be an institution
authorized to exercise corporate trust powers under the laws of its jurisdiction
of organization, (ii) be rated at least “A/F1” by Fitch, or if not rated by
Fitch, the equivalent rating by Moody’s or S&P, and (iii) not be the originator
of any of the Mortgage Loans, a Servicer, the Depositor or an Affiliate of the
Depositor.
     
Section 6.06                             Resignation and Removal of Trustee and
the Securities Administrator. 
 
(a)           Each of the Trustee and the Securities Administrator may at any
time resign and be discharged from the trust hereby created by giving 60 days’
written notice thereof to the Trustee or the Securities Administrator, as
applicable, the Depositor and the Master Servicer.  Upon receiving such notice
of resignation, the Depositor will promptly appoint a successor trustee or a
successor securities administrator, as applicable, by written instrument, one
copy of which instrument shall be delivered to the resigning Trustee or
resigning Securities Administrator, as applicable, one copy to the successor
trustee or successor securities administrator, as applicable, and one copy to
the Master Servicer.  If no successor trustee or successor securities
administrator shall have been so appointed and shall have accepted appointment
within 30 days after the giving of such notice of resignation, the resigning
Trustee or resigning Securities Administrator, as applicable, may petition any
court of competent jurisdiction for the appointment of a successor trustee or
successor securities administrator, as applicable.  In the case of any such
resignation by the Securities Administrator, if no successor securities
administrator shall have been appointed and shall have accepted appointment
within 60 days after the Securities Administrator ceases to be the Securities
Administrator pursuant to this Section 6.06, then the Trustee shall perform the
duties of the Securities Administrator pursuant to this Agreement and shall be
entitled to the fees of the Securities Administrator for so long as the Trustee
performs such duties; provided, however, that the Trustee may engage a qualified
entity to perform the duties of the Securities Administrator under
Sections 6.21, 6.22, 6.23, 6.24 and 11.16 of this Agreement.  The successor
trustee shall notify the Rating Agency, the Servicers and the Master Servicer of
any change of Trustee and the successor securities administrator shall notify
the Rating Agency, the Servicers and the Master Servicer of any change of
Securities Administrator.


(b)           If at any time any of the following events shall occur: (i) the
Trustee or the Securities Administrator ceases to be eligible in accordance with
the provisions of Section 6.05 and fails to resign after written request
therefor by the Depositor, (ii) the Securities Administrator fails to perform
its obligations pursuant to Section 5.02 to make distributions to
Certificateholders, which failure continues
 
 
55

--------------------------------------------------------------------------------

 
 
unremedied for a period of one Business Day after the date upon which written
notice of such failure shall have been given to the Securities Administrator by
the Trustee or the Depositor, (iii) the Securities Administrator fails to
provide a Back-up Certificate, Assessment of Compliance or an Accountant’s
Attestation required under Sections 6.20, 6.21 and 6.22, respectively, by March
15 of each year in which Exchange Act reports are required, (iv) the Trustee or
the Securities Administrator becomes incapable of acting, or is adjudged a
bankrupt or insolvent, or a receiver of the Trustee or the Securities
Administrator of its property is appointed, or any public officer takes charge
or control of the Trustee or the Securities Administrator or of the property or
affairs of either for the purpose of rehabilitation, conservation or
liquidation, (v) a tax is imposed or threatened with respect to the Trust Fund
by any state in which the Trustee or the Trust Fund held by the Trustee is
located, or (vi) the continued use of the Trustee or the Securities
Administrator would result in a downgrading of the rating by the Rating Agency
of any Class of Certificates with a rating; then, in each such case, the
Depositor shall remove the Trustee or the Securities Administrator, as
applicable, and the Depositor shall appoint a successor trustee or successor
securities administrator, as applicable, by written instrument, one copy of
which instrument shall be delivered to the Trustee or Securities Administrator
so removed, one copy to the successor trustee or successor securities
administrator, as applicable, and one copy to the Master Servicer.  If the same
Person is acting as both the Securities Administrator and the Master Servicer,
then the Depositor shall direct the Trustee to remove the Master Servicer in
accordance with the provisions of Section 6.14, and the Trustee promptly upon
such direction shall remove the Master Servicer in accordance therewith.
 
(c)           The Holders of more than 50% of the Class Principal Amount (or
Percentage Interest) of each Class of Certificates may at any time upon 30 days’
written notice to the Trustee or the Securities Administrator, as applicable,
and to the Depositor remove the Trustee or the Securities Administrator, as
applicable, by such written instrument, signed by such Holders or their
attorney-in-fact duly authorized, one copy of which instrument shall be
delivered to the Depositor, one copy to the Trustee or Securities Administrator,
as applicable, and one copy to the Master Servicer.  The Depositor shall
thereupon appoint a successor trustee or successor securities administrator, as
applicable, in accordance with this Section.
 
(d)           Any resignation or removal of the Trustee or the Securities
Administrator, as applicable, and appointment of a successor trustee or
successor securities administrator pursuant to any of the provisions of this
Section shall only become effective upon acceptance of appointment by the
successor trustee or the successor securities administrator, as applicable, as
provided in Section 6.07.
 
Section 6.07                             Successor Trustee and Successor
Securities Administrator. 
 
(a)           Any successor trustee or successor securities administrator
appointed as provided in Section 6.06 shall execute, acknowledge and deliver to
the Depositor and to its predecessor trustee or predecessor securities
administrator, as applicable, an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor trustee
or predecessor securities administrator, as applicable, shall become effective
and such successor trustee or successor securities administrator, as applicable,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor hereunder, with
like effect as if originally named as trustee or securities administrator, as
applicable, herein.  The predecessor trustee shall deliver to the successor
trustee (or assign to the Trustee its interest under the Custodial Agreement, to
the extent permitted thereunder), all Trustee Mortgage Files and documents and
statements related to each Trustee Mortgage File held by it hereunder, the
predecessor trustee shall duly assign, transfer, deliver and pay over to the
successor trustee the entire Trust Fund, together with all necessary instruments
of transfer and assignment or other documents properly executed necessary to
effect such transfer and the predecessor trustee or the predecessor securities
administrator, as applicable, shall deliver such of the records or copies
thereof maintained by the predecessor trustee or predecessor securities
administrator, as applicable, in the administration hereof as may be requested
by the successor trustee and shall thereupon be discharged from all duties and
responsibilities under this Agreement.  In addition, the Depositor and the
predecessor trustee or predecessor securities administrator, as applicable,
shall execute and deliver such other instruments and do such other things as may
reasonably be required to more fully and certainly vest and confirm in the
successor trustee or successor securities administrator, as applicable, all such
rights, powers, duties and
 
 
56

--------------------------------------------------------------------------------

 
 
obligations.  The predecessor securities administrator shall also deliver to the
Depositor the Back-up Certificate with respect to the portion of the calendar
year in which the predecessor securities administrator acted as Securities
Administrator hereunder.
 
(b)           No successor trustee or successor securities administrator shall
accept appointment as provided in this Section unless at the time of such
appointment such successor trustee or successor securities administrator, as
applicable, shall be eligible under the provisions of Section 6.05.
 
(c)           Upon acceptance of appointment by a successor trustee or successor
securities administrator, as applicable, as provided in this Section 6.07, the
predecessor trustee or predecessor securities administrator, as applicable,
shall mail notice of the succession of such trustee or securities administrator,
as applicable, hereunder to all Holders of Certificates at their addresses as
shown in the Certificate Register and to the Rating Agency.  The expenses of
such mailing shall be borne by the Master Servicer.
 
Section 6.08                             Merger or Consolidation of Trustee or
Securities Administrator. 
 
Any Person into which the Trustee or Securities Administrator may be merged or
with which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Trustee or Securities Administrator
shall be a party, or any Persons succeeding to the business of the Trustee or
Securities Administrator, shall be the successor to the Trustee or Securities
Administrator hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding, provided that such Person shall be eligible under the
applicable provisions of Section 6.05.
 
Section 6.09                             Appointment of Co-Trustee, Separate
Trustee or Custodian. 


(a)           Notwithstanding any other provisions hereof, at any time, the
Trustee, the Depositor or the Certificateholders evidencing more than 50% of the
Class Principal Amount (or Percentage Interest) of every Class of
Certificates shall have the power from time to time to appoint one or more
Persons, approved by the Trustee, to act either as co-trustees jointly with the
Trustee, or as separate trustees, or as custodians, for the purpose of holding
title to, foreclosing or otherwise taking action with respect to any Mortgage
Loan outside the state where the Trustee has its principal place of business
where such separate trustee or co-trustee is necessary or advisable (or the
Trustee has been advised by the Master Servicer that such separate trustee or
co-trustee is necessary or advisable) under the laws of any state in which a
property securing a Mortgage Loan is located or for the purpose of otherwise
conforming to any legal requirement, restriction or condition in any state in
which a property securing a Mortgage Loan is located or in any state in which
any portion of the Trust Fund is located.  The separate trustees, co-trustees,
or custodians so appointed shall be trustees or custodians for the benefit of
all the Certificateholders and shall have such powers, rights and remedies as
shall be specified in the instrument of appointment; provided, however, that no
such appointment shall, or shall be deemed to, constitute the appointee an agent
of the Trustee.  The obligation of the Master Servicer to make Advances pursuant
to Section 5.05 hereof shall not be affected or assigned by the appointment of a
co-trustee.
 
(b)           Every separate trustee, co-trustee, and custodian shall, to the
extent permitted by law, be appointed and act subject to the following
provisions and conditions:
 
(i)           all powers, duties, obligations and rights conferred upon the
Trustee in respect of the receipt, custody and payment of moneys shall be
exercised solely by the Trustee;
 
(ii)           all other rights, powers, duties and obligations conferred or
imposed upon the Trustee shall be conferred or imposed upon and exercised or
performed by the Trustee and such separate trustee, co-trustee, or custodian
jointly, except to the extent that under any law of any jurisdiction in which
any particular act or acts are to be performed the Trustee shall be incompetent
or unqualified to perform such
 
 
57

--------------------------------------------------------------------------------

 
 
 act or acts, in which event such rights, powers, duties and obligations,
including the holding of title to the Trust Fund or any portion thereof in any
such jurisdiction, shall be exercised and performed by such separate trustee,
co-trustee, or custodian;
 
(iii)           no trustee or custodian hereunder shall be personally liable by
reason of any act or omission of any other trustee or custodian hereunder; and
 
(iv)           the Trustee may at any time, by an instrument in writing executed
by it, with the concurrence of the Depositor, accept the resignation of or
remove any separate trustee, co-trustee or custodian, so appointed by it or
them, if such resignation or removal does not violate the other terms of this
Agreement.
 
(c)           Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them.  Every instrument appointing any
separate trustee, co-trustee or custodian shall refer to this Agreement and the
conditions of this Article VI.  Each separate trustee and co-trustee, upon its
acceptance of the trusts conferred, shall be vested with the estates or property
specified in its instrument of appointment, either jointly with the Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Trustee.  Every such instrument shall be filed with the Trustee and a copy given
to the Master Servicer.
 
(d)           Any separate trustee, co-trustee or custodian may, at any time,
constitute the Trustee, its agent or attorney-in-fact with full power and
authority, to the extent not prohibited by law, to do any lawful act under or in
respect of this Agreement on its behalf and in its name.  If any separate
trustee, co-trustee or custodian shall die, become incapable of acting, resign
or be removed, all of its estates, properties, rights, remedies and trusts shall
vest in and be exercised by the Trustee, to the extent permitted by law, without
the appointment of a new or successor trustee.
 
(e)           No separate trustee, co-trustee or custodian hereunder shall be
required to meet the terms of eligibility as a successor trustee under Section
6.05 hereunder and no notice to the Certificateholders of the appointment shall
be required under Section 6.07 hereof.
 
(f)           The Trustee agrees to instruct the co-trustees, if any, to the
extent necessary to fulfill the Trustee’s obligations hereunder.
 
(g)           The Trust Fund shall pay the reasonable compensation of the
co-trustees (which compensation shall not reduce any compensation payable to the
Trustee).
 
Section 6.10                             Authenticating Agents. 
 
(a)           The Trustee may appoint one or more Authenticating Agents which
shall be authorized to act on behalf of the Trustee in authenticating
Certificates.  The Trustee hereby appoints the Securities Administrator as
initial Authenticating Agent, and the Securities Administrator hereby accepts
such appointment.  Wherever reference is made in this Agreement to the
authentication of Certificates by the Trustee or the Trustee’s certificate of
authentication, such reference shall be deemed to include authentication on
behalf of the Trustee by an Authenticating Agent and a certificate of
authentication executed on behalf of the Trustee by an Authenticating
Agent.  Each Authenticating Agent must be a national banking association or a
corporation organized and doing business under the laws of the United States of
America or of any state, having a combined capital and surplus of at least
$15,000,000, authorized under such laws to exercise corporate trust powers and
subject to supervision or examination by federal or state authorities.
 
 
58

--------------------------------------------------------------------------------

 
 
(b)           Any Person into which any Authenticating Agent may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which any Authenticating Agent shall be a
party, or any Person succeeding to the corporate agency business of any
Authenticating Agent, shall continue to be the Authenticating Agent without the
execution or filing of any paper or any further act on the part of the Trustee
or the Authenticating Agent.
 
(c)           Any Authenticating Agent may at any time resign by giving at least
30 days’ advance written notice of resignation to the Trustee and the
Depositor.  The Trustee may at any time terminate the agency of any
Authenticating Agent by giving written notice of termination to such
Authenticating Agent and the Depositor.  Upon receiving a notice of resignation
or upon such a termination, or in case at any time any Authenticating Agent
shall cease to be eligible in accordance with the provisions of this Section
6.10, the Trustee may appoint a successor authenticating agent, shall give
written notice of such appointment to the Depositor and shall mail notice of
such appointment to all Holders of Certificates.  Any successor authenticating
agent upon acceptance of its appointment hereunder shall become vested with all
the rights, powers, duties and responsibilities of its predecessor hereunder,
with like effect as if originally named as Authenticating Agent.  No successor
authenticating agent shall be appointed unless eligible under the provisions of
this Section 6.10.  No Authenticating Agent shall have responsibility or
liability for any action taken by it as such at the direction of the Trustee or
in accordance with the provisions of this Agreement.
 
Section 6.11                             Indemnification of the Trustee, the
Securities Administrator and the Master Servicer. 
 
Subject to the limitations described in clause (C) of  the definition of
Available Distribution Amount, Citibank, N.A., both in its individual capacity
and in its capacity as Trustee hereunder, and Wells Fargo Bank, N.A., both in
its individual capacity and in its capacities as Securities Administrator,
Certificate Registrar, Paying Agent, Authenticating Agent and Master Servicer
hereunder, and each of their respective directors, officers, employees and
agents shall be indemnified and held harmless by, and entitled to reimbursement
from, the Trust Fund for any claim, loss, liability, damage, cost or expense,
including without limitation any reasonable legal fees and expenses and any
extraordinary or unanticipated expense, incurred or expended (without negligence
or willful misconduct on its or their part) in connection with,
(a) investigating, preparing for, defending itself or themselves against, or
prosecuting for itself or themselves or for the sake of the Trust Fund any legal
proceeding, whether pending or threatened, that is related directly or
indirectly in any way to the Trust Fund, this Agreement, the Servicing
Agreements, the Mortgage Loan Purchase and Sale Agreement, the Custodial
Agreement, the Mortgage Loans or other assets of the Trust Fund, or  the
Certificates (including without limitation the initial offering, any secondary
trading and any transfer and exchange of the Certificates), (b) the acceptance
or administration of the trusts created hereunder, (c) the performance or
exercise or the lack of performance or exercise of any or all of its or their
powers, duties, rights, responsibilities, or privileges hereunder, including
without limitation (i) complying with any new or updated laws or regulations
directly related to the performance by the Trustee, the Securities
Administrator, the Certificate Registrar, the Paying Agent, the Authenticating
Agent or the Master Servicer as applicable, of its obligations under this
Agreement and (ii) addressing any bankruptcy in any way related to or affecting
this Agreement, the Servicing Agreements, the Custodial Agreement, the Mortgage
Loan Purchase and Sale Agreement or any party to such agreements, including, as
applicable, all costs incurred in connection with the use of default specialists
within or outside Citibank, N.A. (in the case of Citibank, N.A. personnel, such
costs to be calculated using standard market rates), in the case of the Trustee,
or Wells Fargo Bank, N.A. (in the case of Wells Fargo Bank, N.A. personnel, such
costs to be calculated using standard market rates), in the case of the
Securities Administrator.


In connection with any claim as to which indemnification is to be sought
hereunder:


(i)           the Trustee, the Securities Administrator, the Certificate
Registrar, the Paying Agent, the Authenticating Agent or the Master Servicer as
applicable, shall give the Depositor written notice thereof promptly after the
Trustee, the Securities Administrator, the Certificate Registrar, the Paying
Agent, the Authenticating Agent or the Master Servicer as applicable, shall have
knowledge thereof; provided that
 
 
59

--------------------------------------------------------------------------------

 
 
failure of the Trustee, the Securities Administrator, the Certificate Registrar,
the Paying Agent, the Authenticating Agent or the Master Servicer, as
applicable, to provide such written notice shall not relieve the Trust Fund of
the obligation to indemnify the Trustee, the Securities Administrator, the
Certificate Registrar, the Paying Agent, the Authenticating Agent or the Master
Servicer as applicable, under this Section 6.11;
 
(ii)           while maintaining control over its own defense, the Trustee, the
Securities Administrator, the Certificate Registrar, the Paying Agent, the
Authenticating Agent or the Master Servicer as applicable, shall cooperate and
consult fully with the Depositor in preparing such defense; and
 
(iii)           notwithstanding anything to the contrary in this Section 6.11,
the Trust Fund shall not be liable for settlement of any such claim by the
Trustee, the Securities Administrator, the Certificate Registrar, the Paying
Agent, the Authenticating Agent or the Master Servicer, as applicable, entered
into without the prior consent of the Depositor, which consent shall not be
unreasonably withheld.
 
The indemnification obligations set forth in this Section shall survive the
discharge of this Agreement and the termination or resignation of the Trustee,
the Securities Administrator, the Certificate Registrar, the Paying Agent, the
Authenticating Agent or the Master Servicer, as applicable.


Section 6.12                             Fees and Expenses of the Securities
Administrator, the Certificate Registrar, the Paying Agent, Authenticating
Agent, the Trustee and the Custodian. 
 
(a)           Compensation for the services of the Securities Administrator, the
Certificate Registrar, the Paying Agent and the Authenticating Agent hereunder
shall be paid from the Master Servicing Fee. The Securities Administrator shall
be entitled to all disbursements and advancements incurred or made by the
Securities Administrator in accordance with this Agreement (including fees and
expenses of its counsel and all persons not regularly in its employment), except
any such expenses arising from its negligence, bad faith or willful misconduct.
Wells Fargo Bank, N.A. shall act as Securities Administrator for so long as it
is Master Servicer under this Agreement.


(b)           As compensation for its services hereunder, the Trustee shall be
entitled to receive a Trustee fee equal to $3,500 per annum, which shall be paid
by the Master Servicer pursuant to a separate agreement between the Trustee and
the Master Servicer.  Each successor master servicer and each successor trustee
hereby agree to be bound by the terms of such agreement.  Any costs and expenses
incurred by the Trustee shall be reimbursed in accordance with Section 6.11.


(c)           The Master Servicer shall pay, from the Master Servicing Fee, the
fees and expenses of the Custodian as specified in the Custodial Agreement, and
if the Custodial Agreement is terminated, the Master Servicer shall pay such
fees and expenses of any successor custodian pursuant to a new custodial
agreement to be entered into among the Depositor, the Seller, the Trustee, the
successor custodian and the Master Servicer.


Section 6.13                             Collection of Monies. 
 
Except as otherwise expressly provided in this Agreement, the Trustee and the
Securities Administrator may demand payment or delivery of, and shall receive
and collect, all money and other property payable to or receivable by it
pursuant to this Agreement.  The Trustee or the Securities Administrator, as
applicable, shall hold all such money and property received by it as part of the
Trust Fund and shall distribute it as provided in this Agreement.
 
Section 6.14                             Events of Default; Trustee to Act;
Appointment of Successor. 
 
(a)           The occurrence of any one or more of the following events shall
constitute an “Event of Default”:
 
 
60

--------------------------------------------------------------------------------

 


(i)           Any failure by the Master Servicer to furnish the Securities
Administrator the Mortgage Loan data sufficient to prepare the reports described
in Section 4.02 which continues unremedied for a period of one Business Day
after the date upon which written notice of such failure shall have been given
to the Master Servicer by the Trustee or the Securities Administrator or to the
Master Servicer, the Securities Administrator and the Trustee by the Holders of
not less than 25% of the Class Principal Amount (or Class Notional Amount) of
each Class of Certificates affected thereby;
 
 
               (ii)           Any failure on the part of the Master Servicer
duly to observe or perform in any material respect any other of the covenants or
agreements (other than those referred to in (vii) and (viii) below) on the part
of the Master Servicer contained in this Agreement which continues unremedied
for a period of 30 days after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Master Servicer
by the Trustee or the Securities Administrator, or to the Master Servicer, the
Securities Administrator and the Trustee by the Holders of more than 50% of the
Aggregate Voting Interests of the Certificates (or in the case of a breach of
its obligation to provide an Item 1123 Certificate, an Assessment of Compliance
or an Accountant’s Attestation pursuant to Sections 6.22, 6.23 and 6.24,
immediately without a cure period);


(iii)           A decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Master Servicer, and such decree or
order shall have remained in force undischarged or unstayed for a period of
60 days or the Rating Agency reduces or withdraws or threatens to reduce or
withdraw the rating of the Certificates because of the financial condition or
loan servicing capability of such Master Servicer;


(iv)           The Master Servicer shall consent to the appointment of a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities, voluntary liquidation or similar
proceedings of or relating to the Master Servicer or of or relating to all or
substantially all of its property;


(v)           The Master Servicer shall admit in writing its inability to pay
its debts generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors or voluntarily suspend payment of its obligations;


(vi)           The Master Servicer shall be dissolved, or shall dispose of all
or substantially all of its assets, or consolidate with or merge into another
entity or shall permit another entity to consolidate or merge into it, such that
the resulting entity does not meet the criteria for a successor servicer as
specified in Section 9.05 hereof;


(vii)           If a representation or warranty set forth in Section 9.03 hereof
shall prove to be incorrect as of the time made in any respect that materially
and adversely affects the interests of the Certificateholders, and the
circumstance or condition in respect of which such representation or warranty
was incorrect shall not have been eliminated or cured within 30 days after the
date on which written notice of such incorrect representation or warranty shall
have been given to the Master Servicer by the Trustee or the Securities
Administrator, or to the Master Servicer, the Securities Administrator and the
Trustee by the Holders of more than 50% of the Aggregate Voting Interests of the
Certificates;


(viii)           A sale or pledge of any of the rights of the Master Servicer
hereunder or an assignment of this Agreement by the Master Servicer or a
delegation of the rights or duties of the Master Servicer hereunder shall have
occurred in any manner not otherwise permitted hereunder and without the prior
written consent of the Trustee and Certificateholders holding more than 50% of
the Aggregate Voting Interests of the Certificates;


(ix)           The purchase or holding of any Certificates by the Master
Servicer or any master servicer transferee that is an insured depository
institution (as such term is defined in the Federal Deposit Insurance Act) such
that the Master Servicer or such master servicer transferee is required to
consolidate any assets of the issuing entity on its financial statements under
U.S. generally accepted accounting principles;
 
 
61

--------------------------------------------------------------------------------

 


(x)           Any failure of the Master Servicer to make any Advances when such
Advances are due, which failure continues unremedied for a period of one
Business Day.


If an Event of Default described in clauses (i) through (ix) of this Section
shall occur, then, in each and every case, subject to applicable law, so long as
any such Event of Default shall not have been remedied within any period of time
as prescribed by this Section, the Trustee, by notice in writing to the Master
Servicer may, and, if so directed in writing by Certificateholders evidencing
either (i) more than 50% of the Class Principal Amount (or Class Notional
Amount) of each Class of Certificates, or (ii) 50% of the aggregate Class
Principal Amount of the Subordinate Certificates, or upon the occurrence of an
Event of Default described in clause (x) of this Section, shall, terminate all
of the rights and obligations of the Master Servicer hereunder and in and to the
Mortgage Loans and the proceeds thereof; provided, however, that in the case of
the preceding clause (ii), the Trustee shall provide written notice to all of
the Certificateholders within two Business Days of receiving such direction and
shall not terminate the Master Servicer if, within 30 days of sending such
written notice, the Trustee has received contrary instructions from
Certificateholders evidencing more than 50% of the Aggregate Voting Interests of
the Certificateholders.  On or after the receipt by the Master Servicer of such
written notice, all authority and power of the Master Servicer, and only in its
capacity as Master Servicer under this Agreement, whether with respect to the
Mortgage Loans or otherwise, shall pass to and be vested in the Trustee; and the
Trustee is hereby authorized and empowered to execute and deliver, on behalf of
the defaulting Master Servicer as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement or assignment of
the Mortgage Loans and related documents or otherwise. The defaulting Master
Servicer agrees to cooperate with the Trustee and the Securities Administrator
in effecting the termination of the defaulting Master Servicer’s
responsibilities and rights hereunder as Master Servicer including, without
limitation, notifying Servicers of the assignment of the master servicing
function and providing the Trustee or its designee all documents and records in
electronic or other form reasonably requested by it to enable the Trustee or its
designee to assume the defaulting Master Servicer’s functions hereunder and the
transfer to the Trustee for administration by it of all amounts which shall at
the time be or should have been deposited by the defaulting Master Servicer in
the Distribution Account and any other account or fund maintained with respect
to the Certificates or thereafter received with respect to the Mortgage Loans.
The Master Servicer being terminated pursuant to this Section 6.14 shall bear
all costs of a master servicing transfer, including but not limited to those of
the Trustee or Securities Administrator reasonably allocable to specific
employees and overhead, legal fees and expenses, accounting and financial
consulting fees and expenses, and costs of amending this Agreement, if
necessary.  If the same Person is acting as both the Securities Administrator
and the Master Servicer, then the Trustee shall direct the Depositor to remove
the Securities Administrator in accordance with the provisions of Section
6.06(b), and the Depositor promptly upon such direction shall remove the
Securities Administrator in accordance therewith.


Notwithstanding the termination of its activities as Master Servicer, each
terminated Master Servicer shall continue to be entitled to reimbursement under
this Agreement to the extent such reimbursement relates to the period prior to
such Master Servicer’s termination.  The successor master servicer shall not be
required to purchase or reimburse the terminated Master Servicer's Advance
receivables.  For the avoidance of doubt, to the extent that the terminated
Master Servicer and a successor master servicer have each made Advances in
respect of the same Mortgage Loan, recovered amounts shall be used to reimburse
the terminated Master Servicer and a successor master servicer in the order in
which such Advances were made.
     
When a Responsible Officer of the Trustee has actual knowledge of the occurrence
of an Event of Default, the Trustee shall promptly notify the Securities
Administrator and the Rating Agency of the nature and extent of such Event of
Default. The Trustee or the Securities Administrator shall promptly give written
notice to the Master Servicer upon the Master Servicer’s failure to make
Advances as required under this Agreement.
 
 
62

--------------------------------------------------------------------------------

 
     
(b)           On and after the time the Master Servicer receives a notice of
termination from the Trustee pursuant to Section 6.14(a) or the Trustee receives
the written resignation of the Master Servicer pursuant to Section 9.06, the
Trustee, unless, in either case,  another master servicer shall have been
appointed by the Trustee, shall be the successor in all respects to the Master
Servicer in its capacity as such under this Agreement and with respect to the
transactions set forth or provided for herein and shall have all the rights and
powers and be subject to all the responsibilities, duties and liabilities
relating thereto and arising thereafter placed on the Master Servicer hereunder,
including the obligation to make Advances in accordance with Section 5.04;
provided, however, that any failure to perform such duties or responsibilities
caused by the Master Servicer’s failure to provide information required by this
Agreement shall not be considered a default by the Trustee hereunder. The
Trustee shall have no responsibility for any act or omission of the Master
Servicer other than any act or omission performed by the Trustee in its capacity
as a successor master servicer. In addition, the Trustee shall have no liability
relating to the representations and warranties of the Master Servicer set forth
in Section 9.03. In the Trustee’s capacity as successor master servicer, the
Trustee shall have the same limitations on liability herein granted to the
Master Servicer. As compensation for acting as successor master servicer
hereunder, the Trustee shall be entitled to receive all compensation payable to
the Master Servicer under this Agreement, including the Master Servicing Fee,
subject to Section 6.14(d).


(c)           Notwithstanding the above, the Trustee may, if it shall be
unwilling to continue to so act, or shall, if it is unable to so act, petition a
court of competent jurisdiction to appoint, or appoint on its own behalf any
established housing and home finance institution servicer, master servicer,
servicing or mortgage servicing institution having a net worth of not less than
$15,000,000, which is a Fannie Mae or Freddie Mac-approved master servicer, and
meeting such other standards for a successor master servicer as are set forth in
this Agreement, as the successor to such Master Servicer in the assumption of
all of the responsibilities, duties and liabilities of a master servicer, like
the Master Servicer. Any entity designated by the Trustee as a successor master
servicer may be an Affiliate of the Trustee; provided, however, that, unless
such Affiliate meets the net worth requirements and other standards set forth
herein for a successor master servicer, the Trustee, in its individual capacity,
shall agree, at the time of such designation, to be and remain liable to the
Trust Fund for such Affiliate’s actions and omissions in performing its duties
hereunder.


The Trustee and such successor shall take such actions, consistent with this
Agreement, as shall be necessary to effectuate any such succession and may make
other arrangements with respect to the master servicing to be conducted
hereunder which are not inconsistent herewith. The Master Servicer shall
cooperate with the Trustee and any successor master servicer in effecting the
termination of the Master Servicer’s responsibilities and rights hereunder
including, without limitation, notifying Mortgagors of the assignment of the
master servicing functions and providing the Trustee and successor master
servicer, as applicable, all documents and records in electronic or other form
reasonably requested by it to enable it to assume the Master Servicer’s
functions hereunder and transferring to the Trustee or such successor master
servicer, as applicable, all amounts which shall at the time be or which should
have been deposited by the Master Servicer in the Distribution Account and any
other account or fund maintained with respect to the Certificates or thereafter
be received with respect to the Mortgage Loans. Neither the Trustee nor any
other successor master servicer shall be deemed to be in default hereunder by
reason of any failure to make, or any delay in making, any distribution
hereunder or any portion thereof caused by (i) the failure of the predecessor
master servicer to deliver, or any delay in delivering, cash, documents or
records to it, (ii) the failure of the predecessor master servicer to cooperate
as required by this Agreement, (iii) the failure of the predecessor master
servicer to deliver the Mortgage Loan data to the Securities Administrator as
required by this Agreement or (iv) restrictions imposed by any regulatory
authority having jurisdiction over the predecessor master servicer. No successor
master servicer (other than the Trustee, with respect to the failure of the
Trustee to cooperate as set forth in subclause (ii) below) shall be deemed to be
in default hereunder by reason of any failure to make, or any delay in making,
any distribution hereunder or any portion thereof caused by (i) the failure of
the Securities Administrator to deliver, or any delay in delivering cash,
documents or records to it related to such distribution, or (ii) the failure of
Trustee or the Securities Administrator to cooperate as required by this
Agreement.
 
 
63

--------------------------------------------------------------------------------

 


Any successor master servicer shall execute and deliver to the Depositor, the
Seller and the predecessor master servicer the certification required pursuant
to the first sentence of Section 6.20(e).


(d)           In connection with such appointment and assumption of a successor
master servicer, the Trustee may make such arrangements for the compensation of
such successor out of payments on Mortgage Loans as it and such successor shall
agree; provided, however, that no such compensation shall be in excess of that
permitted to the Master Servicer hereunder. 


(e)           To the extent that the costs and expenses incurred by the Trustee
in connection with any alleged or actual default by the Master Servicer, the
termination of the Master Servicer, any appointment of a successor master
servicer and/or any transfer and assumption of master servicing by the Trustee
or any successor master servicer (including, without limitation, (i) all legal
costs and expenses and all due diligence costs and expenses associated with the
investigation of any alleged or actual default by the Master Servicer, the
evaluation of the potential termination and/or the actual termination of the
Master Servicer and the appointment of a successor master servicer and (ii) all
Master Servicing Transfer Costs) are not fully and timely reimbursed by the
terminated master servicer, then (a) the successor master servicer shall deduct
such amounts from any amounts that it otherwise would have paid to the
predecessor master servicer in reimbursement of outstanding Advances, and the
successor master servicer shall reimburse itself and the Trustee for any
unreimbursed costs and expenses, and (b) if the Trustee is not required to be
reimbursed by the Master Servicer or if such costs and expenses are not
satisfied pursuant to clause (a) within 90 days, then the Trustee and the
successor master servicer shall be entitled to reimbursement of such costs and
expenses from the Distribution Account, subject to the limitations described in
clause (C) of the definition of Available Distribution Amount.


Section 6.15                             Additional Remedies of Trustee Upon
Event of Default. 
 
During the continuance of any Event of Default, so long as such Event of Default
shall not have been remedied, the Trustee, in addition to the rights specified
in Section 6.14, shall have the right, in its own name and as trustee of the
Trust Fund, to take all actions now or hereafter existing at law, in equity or
by statute to enforce its rights and remedies and to protect the interests, and
enforce the rights and remedies, of the Certificateholders (including the
institution and prosecution of all judicial, administrative and other
proceedings and the filing of proofs of claim and debt in connection
therewith).  Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, and each
and every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Event of Default. 
 
Section 6.16                             Waiver of Defaults. 
 
More than 50% of the Aggregate Voting Interests of the Certificateholders may
waive any event of default of a Servicer under the related Servicing Agreement
or Event of Default by the Master Servicer in the performance of its obligations
hereunder, except that a default in the making of any Advances or any required
deposit to the Distribution Account that would result in a failure of the Paying
Agent to make any required payment of principal of or interest on the
Certificates may only be waived with the consent of 100% of the
Certificateholders.  Upon any such waiver of a past default, such default shall
cease to exist, and any event of default under a Servicing Agreement or Event of
Default hereunder arising therefrom shall be deemed to have been remedied for
every purpose of the related Servicing Agreement and/or this Agreement, as
applicable.  No such waiver shall extend to any subsequent or other default or
impair any right consequent thereon except to the extent expressly so waived. 
 
Section 6.17                             Notification to Holders. 
 
Upon termination of the Master Servicer or appointment of a successor to the
Master Servicer, in each case as provided herein, the Trustee (i) so long as the
Master Servicer and the Securities Administrator
 
 
64

--------------------------------------------------------------------------------

 
 
are not the same Person, shall promptly notify the Securities Administrator in
writing, and (ii) shall promptly mail notice thereof by first class mail to the
Certificateholders at their respective addresses appearing on the Certificate
Register.  The Trustee shall also, within 45 days after the date when a
Responsible Officer of the Trustee has actual knowledge of the occurrence of any
Event of Default, give written notice thereof to the Securities Administrator
and the Certificateholders, unless such Event of Default shall have been cured
or waived prior to the issuance of such notice and within such 45-day period.
  
Section 6.18                             Directions by Certificateholders and
Duties of Trustee During Event of Default. 
 
Subject to the provisions of Sections 6.16 and 8.01 hereof, during the
continuance of any Event of Default, Holders of Certificates evidencing not less
than 25% of the Class Principal Amount (or Percentage Interest) of each Class of
Certificates affected thereby may direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred upon the Trustee, under this Agreement; provided,
however, that the Trustee shall be under no obligation to pursue any such
remedy, or to exercise any of the trusts or powers vested in it by this
Agreement (including, without limitation, (i) the conducting or defending of any
administrative action or litigation hereunder or in relation hereto and (ii) the
terminating of the Master Servicer or any successor master servicer from its
rights and duties as Master Servicer hereunder) at the request, order or
direction of any of the Certificateholders, unless such Certificateholders shall
have offered to the Trustee reasonable security or indemnity against the cost,
expenses and liabilities which may be incurred therein or thereby; and, provided
further, that, subject to the provisions of Section 8.01, the Trustee shall have
the right to decline to follow any such direction if the Trustee, in accordance
with an Opinion of Counsel, (a) determines that the action or proceeding so
directed may not lawfully be taken or (b) in good faith determines that the
action or proceeding so directed would involve it in personal liability for
which it is not indemnified to its satisfaction or be unjustly prejudicial to
the non-assenting Certificateholders. 
 
Section 6.19                             Action Upon Certain Failures of the
Master Servicer and Upon Event of Default.


In the event that a Responsible Officer of the Trustee shall have actual
knowledge of any action or inaction of the Master Servicer that would become an
Event of Default upon the Master Servicer’s failure to remedy the same after
notice, the Trustee shall give prompt written notice thereof to the Master
Servicer.


Section 6.20                             Preparation of Tax Returns and Other
Reports.
 
(a)           The Securities Administrator shall prepare or cause to be prepared
on behalf of the Trust Fund, based upon information calculated in accordance
with this Agreement pursuant to instructions given by the Depositor, and the
Securities Administrator shall file federal tax returns, all in accordance with
Article X hereof.  If the Securities Administrator is notified in writing that a
state tax return or other return is required, then, at the sole expense of the
Trust Fund, the Securities Administrator shall prepare and file such state
income tax returns and such other returns as may be required by applicable law
relating to the Trust Fund, and, if required by state law, and shall file any
other documents to the extent required by applicable state tax law (to the
extent such documents are in the Securities Administrator’s possession).  The
Securities Administrator shall forward copies to the Depositor of all such
returns and Form 1099 supplemental tax information and such other information
within the control of the Securities Administrator as the Depositor may
reasonably request in writing, and shall distribute to each Certificateholder
such forms and furnish such information within the control of the Securities
Administrator as are required by the Code and the REMIC Provisions to be
furnished to them, and will prepare and distribute to Certificateholders Form
1099 (supplemental tax information) (or otherwise furnish information within the
control of the Securities Administrator) to the extent required by applicable
law.  The Master Servicer will indemnify the Securities Administrator and the
Trustee for any liability of or assessment against the Securities Administrator
and the Trustee, as applicable, resulting from any error in any of such tax or
information returns directly resulting from errors in the information provided
by such Master Servicer.  
 
 
65

--------------------------------------------------------------------------------

 
 
(b)           The Securities Administrator shall prepare and file with the
Internal Revenue Service (“IRS”), on behalf of the Trust Fund and each REMIC
created hereunder, an application for an employer identification number on IRS
Form SS-4 or by any other acceptable method.  The Securities Administrator shall
also file a Form 8811 as required.  The Securities Administrator, upon receipt
from the IRS of the Notice of Taxpayer Identification Number Assigned, shall
upon request promptly forward a copy of such notice to the Depositor.  The
Securities Administrator shall furnish any other information that is required by
the Code and regulations thereunder to be made available to the
Certificateholders.  The Master Servicer shall cause each Servicer to provide
the Securities Administrator with such information as is necessary for the
Securities Administrator to prepare such reports.
 
Section 6.21                             Reporting to the Commission.
 
Each of Form 10-D and Form 10-K requires the registrant to indicate (by checking
“yes” or “no”) that it “(1) has filed all reports required to be filed by
Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for
such shorter period that the registrant was required to file such reports), and
(2) has been subject to such filing requirements for the past 90 days.”  The
Depositor hereby represents to the Securities Administrator that the Depositor
has filed all such required reports during the preceding 12 months and that it
has been subject to such filing requirement for the past 90 days.  The Depositor
shall notify the Securities Administrator in writing, no later than the fifth
calendar day after the related Distribution Date with respect to the filing of a
report on Form 10-D and no later than March 15th with respect to the filing of a
report on Form 10-K, if the answer to the questions should be “no.”  The
Securities Administrator shall be entitled to rely on such representations in
preparing and/or filing any such report.
 
(a)           Reports Filed on Form 10-D.
 
(i)           Within 15 days after each Distribution Date (subject to permitted
extensions under the Exchange Act), the Securities Administrator shall prepare
and file on behalf of the Trust Fund any Form 10-D required by the Exchange Act,
in form and substance as required by the Exchange Act.  The Securities
Administrator shall file each Form 10-D with a copy of the related Distribution
Date Statement attached thereto.  Any disclosure in addition to the Distribution
Date Statement that is required to be included on Form 10-D (“Additional Form
10-D Disclosure”) shall be reported by the parties set forth on Exhibit L hereto
to the Depositor and the Securities Administrator and reviewed and approved or
disapproved by the Depositor pursuant to the following paragraph and the
Securities Administrator will have no duty or liability for any failure
hereunder to determine or prepare any Additional Form 10-D Disclosure, except as
set forth in the next paragraph.
 
(ii)           As set forth on Exhibit L hereto, within 5 calendar days after
the related Distribution Date, (1) the parties set forth thereon shall be
required to provide to the Securities Administrator (at
cts.sec.notifications@wellsfargo.com, with a copy by facsimile to 443-367-3307)
and the Depositor, to the extent known by a Responsible Officer thereof, in
EDGAR-compatible form, or in such other form as otherwise agreed upon by the
Securities Administrator and such party, the form and substance of any
Additional Form 10-D Disclosure, if applicable together with an additional
disclosure notification in the form of Exhibit I hereto (an “Additional
Disclosure Notification”) and (2) the Depositor will approve, as to form and
substance, or disapprove, as the case may be, the inclusion of the Additional
Form 10-D Disclosure on Form 10-D.  The Depositor will be responsible for any
reasonable fees and expenses assessed or incurred by the Securities
Administrator in connection with including any Additional Form 10-D Disclosure
on Form 10-D pursuant to this paragraph.


(iii)           After preparing the Form 10-D, the Securities Administrator
shall forward electronically a copy of the Form 10-D to the Depositor for
review.  The Securities Administrator will provide a copy of the Form 10-D to
the Depositor by the 11th calendar day after the related Distribution Date. On
the 12th calendar day after the related Distribution Date, the Depositor will
provide any changes or approval to the Securities Administrator (which may be
furnished electronically).  In the absence of receipt
 
 
66

--------------------------------------------------------------------------------

 
 
of any written changes or approval, the Securities Administrator shall be
entitled to assume that such Form 10-D is in final form and the Securities
Administrator may proceed with the filing of the Form 10-D.  No later than the
13th calendar day after the related Distribution Date, a duly authorized
representative of the Depositor shall sign the Form 10-D and return an
electronic or fax copy of such signed Form 10-D (with an original executed hard
copy to follow by overnight mail) to the Securities Administrator.  If a Form
10-D cannot be filed on time or if a previously filed Form 10-D needs to be
amended, the Securities Administrator will follow the procedures set forth in
subsection (d)(ii) of this Section 6.21.  Promptly (but no later than 1 Business
Day) after filing with the Commission, the Securities Administrator will make
available on its internet website a final executed copy of each Form 10-D
prepared and filed by the Securities Administrator.  Each party to this
Agreement acknowledges that the performance by the Securities Administrator of
its duties under this Section 6.21(a) related to the timely preparation and
filing of Form 10-D is contingent upon such parties strictly observing all
applicable deadlines in the performance of their duties.  The Securities
Administrator shall not have any liability for any loss, expense, damage or
claim arising out of or with respect to any failure to properly prepare, execute
and/or timely file such Form 10-D, where such failure results from the
Securities Administrator’s inability or failure to obtain or receive, on a
timely basis, any information from any other party needed to prepare, arrange
for execution or file such Form 10-D, not resulting from its own negligence, bad
faith or willful misconduct.


(b)           Reports Filed on Form 10-K.
 
(i)           On or prior to the 90th day after the end of each fiscal year of
the Trust Fund or such earlier date as may be required by the Exchange Act (the
“10-K Filing Deadline”) (it being understood that the fiscal year for the Trust
Fund ends on December 31st of each year), commencing in March 2012, the
Securities Administrator shall prepare and file on behalf of the Trust Fund any
Form 10-K required by the Exchange Act, in form and substance as required by the
Exchange Act.  Each such Form 10-K shall include the following items, in each
case to the extent they have been delivered to the Securities Administrator
within the applicable time frames set forth in this Agreement, the Custodial
Agreement and the related Servicing Agreement, (1) the Item 1123 Certificate for
each Servicer, each Additional Servicer, the Master Servicer and the Securities
Administrator as described under Section 6.22, (2)(A) the Assessment of
Compliance with servicing criteria for each Servicer, the Custodian, each
Servicing Function Participant, the Master Servicer, the Securities
Administrator and any Servicing Function Participant engaged by such parties
(each, a “Reporting Servicer”), as described under Section 6.23 and the
Custodial Agreement and (B) if any Reporting Servicer’s Assessment of Compliance
identifies any material instance of noncompliance, disclosure identifying such
instance of noncompliance, or if any Reporting Servicer’s Assessment of
Compliance is not included as an exhibit to such Form 10-K, disclosure that such
report is not included and an explanation why such report is not included,
(3)(A) the Accountant’s Attestation for each Reporting Servicer, as described
under Section 6.24 and (B) if any Accountant’s Attestation identifies any
material instance of noncompliance, disclosure identifying such instance of
noncompliance, or if any such Accountant’s Attestation is not included as an
exhibit to such Form 10-K, disclosure that such report is not included and an
explanation why such report is not included, and (4) the certification required
under Rule 13a-14(d) and 15d-14(d) under the Exchange Act executed by the
Depositor (provided, however, that the Securities Administrator, at its
discretion, may omit from the Form 10-K any annual compliance statement,
Assessment of Compliance or Accountant’s Attestation that is not required to be
filed with such Form 10-K pursuant to Regulation AB). Any disclosure or
information in addition to (1) through (4) above that is required to be included
on Form 10-K (“Additional Form 10-K Disclosure”) shall be reported by the
parties set forth on Exhibit M hereto to the Depositor and the Securities
Administrator and reviewed and approved or disapproved by the Depositor pursuant
to the following paragraph and the Securities Administrator will have no duty or
liability for any failure hereunder to determine or prepare any Additional Form
10-K Disclosure, except as set forth in the next paragraph.
 
(ii)           As set forth on Exhibit M hereto, no later than March 15
following each fiscal year that the Trust Fund is subject to the Exchange Act
reporting requirements, commencing in March 2012, (1) the parties set forth on
Exhibit M shall be required to provide to the Securities Administrator (at
cts.sec.notifications@wellsfargo.com with a copy by facsimile to 443-367-3307)
and the Depositor, to the
 
 
67

--------------------------------------------------------------------------------

 
 
extent known by a Responsible Officer thereof, a notice in the form of Exhibit I
hereto, along with, in EDGAR-compatible form, or in such other form as otherwise
agreed upon by the Securities Administrator and such party, the form and
substance of any Additional Form 10-K Disclosure, if applicable, together with
any applicable Additional Disclosure Notification and (2) the Depositor will
approve, as to form and substance, or disapprove, as the case may be, the
inclusion of the Additional Form 10-K Disclosure or information in the
Additional Disclosure Notification on Form 10-K.  The Depositor will be
responsible for any reasonable fees and expenses assessed or incurred by the
Securities Administrator in connection with including any Additional Form 10-K
Disclosure or information from the Additional Disclosure Notification in  Form
10-K pursuant to this paragraph.


(iii)           After preparing the Form 10-K, the Securities Administrator
shall forward electronically a copy of the Form 10-K to the Depositor for
review. Within three (3) business days of receipt, but in no event later than
March 25, the Depositor shall notify the Securities Administrator in writing
(which may be furnished electronically) of any changes to or approval of such
Form 10-K.  In the absence of any written changes or approval, the Securities
Administrator shall be entitled to assume that such Form 10-K is in final
form.  No later than the close of business on the 4th Business Day prior to the
10-K Filing Deadline, a senior officer in charge of securitization of the
Depositor shall sign the Form 10-K and related certifications required under the
Exchange Act and return an electronic or fax copy of such documents  (with an
original executed hard copy to follow by overnight mail) to the Securities
Administrator.  If a Form 10-K cannot be filed on time or if a previously filed
Form 10-K needs to be amended, the Securities Administrator will follow the
procedures set forth in Section 6.21(d).  Promptly (but no later than 1 Business
Day) after filing with the Commission, the Securities Administrator will make
available on its internet website a final executed copy of each Form 10-K
prepared and filed by the Securities Administrator.  The parties to this
Agreement acknowledge that the performance by the Securities Administrator of
its duties under this Section 6.21(b) related to the timely preparation and
filing of Form 10-K is contingent upon such parties (and the Custodian, the
Servicers and any Additional Servicer or Servicing Function Participant)
strictly observing all applicable deadlines in the performance of their
duties.  The Securities Administrator shall not have any liability for any loss,
expense, damage or claim arising out of or with respect to any failure to
properly prepare and/or timely file such Form 10-K, where such failure results
from the Securities Administrator’s inability or failure to obtain or receive,
on a timely basis, any information from any other party needed to prepare,
arrange for execution or file such Form 10-K, not resulting from its own
negligence, bad faith or willful misconduct.


(c)           Reports Filed on Form 8-K.
 
(i)           Within four (4) Business Days after the occurrence of an event
requiring disclosure on Form 8-K (each such event, a “Reportable Event”), and if
requested by the Depositor, the Securities Administrator shall prepare and file
on behalf of the Trust Fund any Form 8-K, as required by the Exchange Act,
provided that the Depositor shall file the initial Form 8-K in connection with
the issuance of the Certificates.  Any disclosure or information related to a
Reportable Event or that is otherwise required to be included on Form 8-K (“Form
8-K Disclosure Information”) shall be reported by the parties set forth on
Exhibit N hereto to the Depositor and the Securities Administrator and reviewed
and approved or disapproved by the Depositor pursuant to the following paragraph
and the Securities Administrator will have no duty or liability for any failure
hereunder to determine or prepare any Form 8-K Disclosure Information or any
Form 8-K, except as set forth in the next paragraph.


(ii)           As set forth on Exhibit N hereto, for so long as the Trust Fund
is subject to the Exchange Act reporting requirements, no later than the end of
business (New York City time) on the 2nd Business Day after the occurrence of a
Reportable Event (1i) the parties to this transaction shall be required to
provide to the Securities Administrator (at cts.sec.notifications@wellsfargo.com
with a copy by facsimile to 443-367-3307) and the Depositor, to the extent known
by a Responsible Officer thereof, a notice in the form of Exhibit I attached
hereto, along with, in EDGAR-compatible form, or in such other form as otherwise
agreed upon by the Securities Administrator and such party, the form and
substance of any Form 8-K Disclosure Information, if applicable, together with
an Additional Disclosure Notification and (2) the Depositor will approve, as to
form and substance, or disapprove, as the case may be, the inclusion of the
 
 
68

--------------------------------------------------------------------------------

 
 
Form 8-K Disclosure Information.  The Depositor will be responsible for any
reasonable fees and expenses assessed or incurred by the Securities
Administrator in connection with including any Form 8-K Disclosure Information
on Form 8-K pursuant to this paragraph.  The Securities Administrator has no
duty under this Agreement to monitor or enforce the performance by the parties
listed in Exhibit N of their duties under this paragraph and will not solicit
from such parties any Form 8-K Disclosure Notification.
 
(iii)           After preparing the Form 8-K, the Securities Administrator shall
forward electronically a copy of the Form 8-K to the Depositor for review.
Promptly, but no later than the close of business on the 3rd Business Day after
the Reportable Event, the Depositor shall notify the Securities Administrator in
writing (which may be furnished electronically) of any changes to or approval of
such Form 8-K. In the absence of receipt of any written changes or approval, the
Securities Administrator shall be entitled to assume that such Form 8-K is in
final form and the Securities Administrator may proceed with the filing of the
Form 8-K. No later than noon (New York City time) on the 4th Business Day after
the Reportable Event, a duly authorized officer of the Depositor shall sign the
Form 8-K and return an electronic or fax copy of such signed Form 8-K (with an
original executed hard copy to follow by overnight mail) to the Securities
Administrator. If a Form 8-K cannot be filed on time or if a previously filed
Form 8-K needs to be amended, the Securities Administrator will follow the
procedures set forth in Section 6.21(d). Promptly (but no later than 1 Business
Day) after filing with the Commission, the Securities Administrator will make
available on its internet website a final executed copy of each Form 8-K
prepared and filed by the Securities Administrator. The parties to this
Agreement acknowledge that the performance by the Securities Administrator of
its duties under this Section 6.21(c) related to the timely preparation and
filing of Form 8-K is contingent upon such parties strictly observing all
applicable deadlines in the performance of their duties. The Securities
Administrator shall not have any liability for any loss, expense, damage or
claim arising out of or with respect to any failure to properly prepare and/or
timely file such Form 8-K, where such failure results from the Securities
Administrator’s inability or failure to obtain or receive, on a timely basis,
any information from any other party hereto needed to prepare, arrange for
execution or file such Form 8-K, not resulting from its own negligence, bad
faith or willful misconduct.


(d)           Delisting; Amendments; Late Filings.
 
(i)           On or prior to January 30, 2012, if regulations permit the Trust
Fund to suspend its Exchange Act reporting requirements, and with the prior
written consent of the Depositor, the Securities Administrator shall prepare and
file a Form 15 Suspension Notification with respect to the Trust Fund under the
Exchange Act (a “Form 15”).  Subsequent to the filing of a Form 15, if the
Depositor determines that the Trust Fund has once again become subject to the
Exchange Act reporting requirements, then it shall promptly notify the
Securities Administrator, and the Securities Administrator shall recommence
preparing and filing required Exchange Act reports.  Prior to January 30 of the
following calendar year, the Securities Administrator shall, if directed to do
so by the Depositor, in accordance with industry standards, prepare and file a
Form 15.
 
In connection with any direct offering of Certificates by the Depositor, in an
offering registered with the Commission, subsequent to the filing of a Form 15
pursuant to the preceding paragraph: (1) the Depositor shall notify the
Securities Administrator in writing not less than 10 days prior to the date on
which such offering will be made; (2) the Depositor shall cause to be prepared
and filed the initial current report on Form 8-K required to be filed in
connection with such offering; (3) the Securities Administrator, as directed by
the Depositor, shall file a report on Form 10-D for the Distribution Date
following the month in which such offering occurs and, thereafter, any reports
on forms 8-K, 10-K and 10-D in respect of the Trust Fund as and to the extent
required under the Exchange Act, as set forth in this Section (other than the
report referred to in clause (2) above); (4) the Depositor shall be responsible
for notifying the other parties to the transaction of such offering and that the
obligations of such parties to provide information in connection with the
Depositor’s  Exchange Act reporting requirements have been reinstated; and (5)
the Depositor shall be responsible for all reasonable fees and expenses incurred
by the Securities Administrator in connection with such offering, including its
review and approval of any offering document and any amendment to any
transaction document made in connection with such offering.
 
 
69

--------------------------------------------------------------------------------

 


(ii)           In the event that the Securities Administrator is unable to
timely file with the Commission all or any required portion of any Form 8-K,
10-D or 10-K required to be filed by this Agreement because required disclosure
information was either not delivered to it or delivered to it after the delivery
deadlines set forth in this Agreement or for any other reason, the Securities
Administrator will promptly, but no later than within one Business Day, notify
electronically the Depositor.  In the case of Form 10-D and 10-K, the parties to
this Agreement will cooperate to prepare and file a Form 12b-25 and a 10-D/A or
10-K/A, as applicable, pursuant to Rule 12b-25 of the Exchange Act.  In the case
of Form 8-K, the Securities Administrator will, upon receipt of all required
Form 8-K Disclosure Information and upon the approval and direction of the
Depositor, include such disclosure information on the next Form 10-D.  In the
event that any previously filed Form 8-K, 10-D or 10-K needs to be amended to
include additional disclosure in connection with any additional Form 10-D
disclosure (other than for the purpose of restating any Distribution Date
Statement), additional Form 10-K or Form 8-K disclosure information, the
Securities Administrator will electronically notify the Depositor and the
affected parties and the Securities Administrator shall prepare and file, and
such parties will cooperate in the preparation and filing of any necessary Form
8-K/A, 10-D/A or 10-K/A.  Any Form 15, Form 12b-25 or any amendment to Form 8-K,
10-D or 10-K shall be signed by a senior officer in charge of securitization of
the Depositor.  The parties to this Agreement acknowledge that the performance
by the Securities Administrator of its duties under this Section 6.21(d) related
to the timely preparation and filing of a Form 12b-25 or any amendment to
Form 8-K, 10-D or 10-K is contingent upon each such party performing its duties
under this Section.  The Securities Administrator shall have no liability for
any loss, expense, damage or claim arising out of or with respect to any failure
to properly prepare and/or timely file any such Form 15, Form 12b-25 or any
amendments to Forms 8-K, 10-D or 10-K, where such failure results from the
Securities Administrator’s inability or failure to obtain or receive, on a
timely basis, any information from any other party needed to prepare, arrange
for execution or file such Form 15, Form 12b-25 or any amendments to Forms 8-K,
10-D or 10-K, not resulting from its own negligence, bad faith or willful
misconduct.
 
Notwithstanding anything to the contrary herein, the Securities Administrator
shall not file any Form 8-K, Form 10-D or Form 10-K as to which it has received
from the Depositor a notice to the effect that, upon review of the proposed
filing, the Depositor does not approve of such filing.


(e)           Sarbanes-Oxley Certification Back-up.


In connection with the annual certification to be delivered by the Depositor
pursuant to Rules 13a-14d and 15d-14(d) of the Exchange Act, each Servicer,
pursuant to the applicable Servicing Agreement, the Master Servicer and the
Securities Administrator shall provide, and each Servicer, pursuant to the
applicable Servicing Agreement, the Master Servicer and the Securities
Administrator shall cause any Servicing Function Participant engaged by it to
provide, to the Depositor, by March 15 following each year in which the Trust
Fund is subject to the reporting requirements of the Exchange Act and otherwise
within a reasonable period of time upon request, a certification (each, a
“Back-Up Certificate”), in the form attached hereto as Exhibit J (or in such
other form attached to the applicable Servicing Agreement), upon which the
Depositor and its officers, directors and Affiliates can reasonably rely.  In
the event that a Servicer, the Master Servicer, the Securities Administrator or
any Servicing Function Participant engaged by any such party is terminated or
resigns pursuant to the terms of this Agreement, the applicable Servicing
Agreement or any applicable sub-servicing agreement, as the case may be, such
party shall provide a Back-Up Certificate to the Depositor pursuant to this
Section 6.21(e) with respect to the period of time it was subject to this
Agreement, the applicable Servicing Agreement or any applicable sub-servicing
agreement, as the case may be.


The Master Servicer shall enforce any obligation of the Servicers, to the extent
set forth in the related Servicing Agreement, to deliver to the Master Servicer
the Back-Up Certificate as may be required pursuant to the related Servicing
Agreement.
 
 
70

--------------------------------------------------------------------------------

 
 
Section 6.22                             Annual Statements of Compliance.
 
(a)           The Master Servicer, the Securities Administrator and each
Servicer shall deliver or otherwise make available (and the Master Servicer, the
Securities Administrator and each Servicer shall cause any Additional Servicer
engaged by it to deliver or otherwise make available) to the Depositor, the
Trustee and the Securities Administrator on or before March 1 of each year,
commencing in March 2012, an Officer’s Certificate (an “Item 1123 Certificate”)
stating, as to the signer thereof, that (A) a review of such party’s activities
during the preceding calendar year or portion thereof and of such party’s
performance under this Agreement, or such other applicable agreement in the case
of an Additional Servicer, has been made under such officer’s supervision and
(B) to the best of such officer’s knowledge, based on such review, such party
has fulfilled all its obligations under this Agreement, the Servicing Agreement
or such other applicable agreement in the case of an Additional Servicer, in all
material respects throughout such year or portion thereof, or, if there has been
a failure to fulfill any such obligation in any material respect, specifying
each such failure known to such officer and the nature and status
thereof.  Promptly after receipt of each such Item 1123 Certificate, the
Depositor shall review such Item 1123 Certificate and, if applicable, consult
with each such party, as applicable, as to the nature of any failures by such
party, in the fulfillment of any of such party’s obligations hereunder or, in
the case of an Additional Servicer, under such other applicable agreement.


(b)           In the event the Master Servicer, the Securities Administrator or
any Additional Servicer engaged by any such party is terminated or resigns
pursuant to the terms of this Agreement, or any applicable agreement in the case
of an Additional Servicer, as the case may be, such party shall provide an
Item 1123 Certificate pursuant to this Section 6.22 or as required under such
other applicable agreement, as the case may be, notwithstanding any such
termination, assignment or resignation.


(c)           The Master Servicer shall enforce any obligation of any Servicer,
to the extent set forth in the related Servicing Agreement, to deliver to the
Master Servicer an Item 1123 Certificate as may be required pursuant to the
related Servicing Agreement. The Master Servicer shall include such Item 1123
Certificate with its own Item 1123 Certificate to be submitted to the Securities
Administrator, the Depositor and the Trustee pursuant to this Section.


Section 6.23                             Annual Assessments of Compliance.


(a)         On or before March 1 of each calendar year, commencing in March
2012, the Master Servicer and the Securities Administrator and each Servicer,
each at its own expense, shall furnish or otherwise make available, and each
such party shall cause any Servicing Function Participant engaged by it to
furnish or otherwise make available, each at its own expense, to the Securities
Administrator, the Trustee and the Depositor, a report on an assessment of
compliance with the Relevant Servicing Criteria (an “Assessment of Compliance”)
that contains (A) a statement by such party of its responsibility for assessing
compliance with the Relevant Servicing Criteria, (B) a statement that such party
used the Relevant Servicing Criteria to assess compliance with the Relevant
Servicing Criteria, (C) such party’s Assessment of Compliance with the Relevant
Servicing Criteria as of and for the fiscal year covered by the Form 10-K
required to be filed pursuant to Section 6.21(b), including, if there has been
any material instance of noncompliance with the Relevant Servicing Criteria, a
discussion of each such failure and the nature and status thereof, and (D) a
statement that a registered public accounting firm has issued an Accountant’s
Attestation on such party’s Assessment of Compliance with the Relevant Servicing
Criteria as of and for such period.
 
(b)           No later than the end of each fiscal year for the Trust Fund for
which a 10-K is required to be filed, each Servicer and the Master Servicer
shall each forward to the Securities Administrator the name of each Servicing
Function Participant engaged by it and what Relevant Servicing Criteria will be
addressed in the Assessment of Compliance prepared by such Servicing Function
Participant (provided, however, that the Master Servicer need not provide such
information to the Securities Administrator so long as the Master Servicer and
the Securities Administrator are the same Person). When the Master Servicer and
each Servicer (or any Servicing Function Participant engaged by them) submit
their
 
 
71

--------------------------------------------------------------------------------

 
 
Assessments of Compliance to the Securities Administrator, such parties will
also at such time include the Assessments of Compliance (and Accountant’s
Attestation), pursuant to Sections 6.23 and 6.24, of each Servicing Function
Participant engaged by it.


(c)           Promptly after receipt of each Assessment of Compliance, (i) the
Depositor shall review each such report and, if applicable, consult with the
Master Servicer, the Securities Administrator, a Servicer, the Custodian and any
Servicing Function Participant engaged by such parties as to the nature of any
material instance of noncompliance with the Relevant Servicing Criteria by each
such party, and (ii) the Securities Administrator shall confirm that the
Assessments of Compliance, taken individually, address the Relevant Servicing
Criteria for each party as set forth on Exhibit K or the applicable exhibit to
each Servicing Agreement in respect of each Servicer and notify the Depositor of
any exceptions.  
 
(d)           In the event the Master Servicer, the Securities Administrator or
any Servicing Function Participant engaged by any such party is terminated,
assigns its rights and obligations under or resigns pursuant to, the terms of
this Agreement, or any other applicable agreement, as the case may be, such
party shall provide an Assessment of Compliance pursuant to this Section 6.23,
or to such other applicable agreement, notwithstanding any termination,
assignment or resignation.


(e)           The Master Servicer shall enforce any obligation of the Servicers
and the Custodian, to the extent set forth in the related Servicing Agreement or
the Custodial Agreement, as applicable, to deliver to the Master Servicer an
Assessment of Compliance within the time frame set forth in, and in such form
and substance as may be required pursuant to, the related Servicing Agreement or
the Custodial Agreement, as applicable.  The Master Servicer shall include all
Assessments of Compliance received by it from the Servicers and the Custodian
with its own Assessment of Compliance to be submitted to the Securities
Administrator pursuant to this Section.


(f)           The obligations of each party to provide assessments of compliance
and attestations under this Section 6.22 and Section 6.23 shall terminate upon
the filing of a Form 15 suspension notice on behalf of the Trust Fund, but shall
become effective after such a filing if the Trust Fund is required to continue
to file reports under the Exchange Act as contemplated in Section 6.21(d)(i).


Section 6.24                             Accountant’s Attestation.
 
(a)           On or before March 1 of each calendar year, commencing in 2012,
the Master Servicer, the Securities Administrator and each Servicer, each at its
own expense, shall cause, and each such party shall cause any Servicing Function
Participant engaged by it to cause, each at its own expense, a registered public
accounting firm (which may also render other services to the Master Servicer,
the Securities Administrator, a Servicer or such other Servicing Function
Participants, as the case may be) and that is a member of the American Institute
of Certified Public Accountants to furnish a report (the “Accountant’s
Attestation”) to the Securities Administrator and to the Depositor, to the
effect that (i) it has obtained a representation regarding certain matters from
the management of such party, which includes an assertion that such party has
complied with the Relevant Servicing Criteria, and (ii) on the basis of an
examination conducted by such firm in accordance with standards for attestation
engagements issued or adopted by the PCAOB, it is expressing an opinion as to
whether such party’s compliance with the Relevant Servicing Criteria was fairly
stated in all material respects, or it cannot express an overall opinion
regarding such party’s Assessment of Compliance with the Relevant Servicing
Criteria.  In the event that an overall opinion cannot be expressed, such
registered public accounting firm shall state in such report why it was unable
to express such an opinion.  Such report must be available for general use and
not contain restricted use language.
 
(b)           Promptly after receipt of each Accountant’s Attestation from the
Master Servicer, each Servicer, the Securities Administrator, the Custodian or
any Servicing Function Participant engaged by such parties, (i) the Depositor
shall review such reports and, if applicable, consult with such parties as to
the nature of any defaults by such parties, in the fulfillment of any of each
such party’s obligations
 
 
72

--------------------------------------------------------------------------------

 
 
hereunder or under any other applicable agreement, and (ii) the Securities
Administrator shall confirm that each Assessment of Compliance is coupled with
an Accountant’s Attestation meeting the requirements of this Section and notify
the Depositor of any exceptions.
 
(c)           The Master Servicer shall include each Accountant’s Attestation
furnished to it by the Servicers and the Custodian with its own Accountant’s
Attestation to be submitted to the Securities Administrator pursuant to this
Section.


(d)           In the event the Master Servicer, the Securities Administrator,
the Custodian, any Servicer or Servicing Function Participant engaged by any
such party, is terminated, assigns its rights and duties under, or resigns
pursuant to the terms of, this Agreement, the Custody Agreement or a Servicing
Agreement, as the case may be, such party shall at its own expense cause a
registered public accounting firm to provide an Accountant’s Attestation
pursuant to this Section 6.24, or other applicable agreement, notwithstanding
any such termination, assignment or resignation.


(e)           The Master Servicer shall enforce any obligation of the Servicers
and the Custodian, to the extent set forth in the related Servicing Agreement
and the Custodial Agreement, as applicable, to deliver to the Master Servicer an
Assessment of Compliance within the timeframe set forth in, and in such form and
substance as may be required pursuant to, the related Servicing Agreement or the
Custodial Agreement, as applicable.  
 
Section 6.25                             Intention of the Parties and
Interpretation; Indemnification.
 
Each of the parties acknowledges and agrees that the purpose of Sections 6.21,
6.22 and 6.23 of this Agreement is to facilitate compliance by the Depositor
with the provisions of Regulation AB promulgated by the Commission under the
Exchange Act (17 C.F.R. §§ 229.1100 - 229.1123), as such may be amended from
time to time and subject to such clarification and interpretive advice as may be
issued by the staff of the Commission from time to time.  Therefore, each of the
parties agrees that (a) the obligations of the parties hereunder shall be
interpreted in such a manner as to accomplish that purpose, (b) the parties’
obligations hereunder will be supplemented and modified as necessary to be
consistent with any such amendments, interpretive advice or guidance, convention
or consensus among active participants in the asset-backed securities markets,
advice of counsel, or otherwise in respect of the requirements of Regulation AB,
(c) each party shall comply with the reasonable requests made by the Depositor
for delivery of such additional or different information as the Depositor may
determine in good faith is necessary to comply with the provisions of Regulation
AB, which information is available to such party without unreasonable effort or
expense and within such timeframe as may be reasonably requested, and (d) no
amendment of this Agreement shall be required to effect any such changes in the
parties’ obligations as are necessary to accommodate evolving interpretations of
the provisions of Regulation AB.
 
Each of the Master Servicer, the Securities Administrator, the Custodian and any
Servicing Function Participant engaged by any such party shall indemnify and
hold harmless the Depositor and its Affiliates and each of their directors,
officers, employees, agents, and affiliates from and against any and all claims,
losses, damages, penalties, fines, forfeitures, reasonable legal fees and
related costs, judgments and other costs and expenses arising out of or based
upon (a) any breach by such party of any of its obligations hereunder, including
particularly its obligations to provide any Statement of Compliance, Assessment
of Compliance or Accountant’s Attestation required under Sections 6.22, 6.23 and
6.24, respectively, or any information, data or materials required to be
included in any Exchange Act report or (b) any material misstatement or material
omission in any Statement of Compliance, Assessment of Compliance, Accountant’s
Attestation delivered by it or by any Servicing Function Participation engaged
by it pursuant to this Agreement or any Additional Form 10-D Disclosure,
Additional Form 10-K Disclosure or Form 8-K Disclosure concerning such
party.  If the indemnification provided for herein is unavailable or
insufficient to hold harmless the Depositor or its Affiliates, as the case may
be, then each such party agrees that it shall contribute to the amount paid or
payable by the Depositor and its Affiliates, as applicable, as a result of any
claims, losses, damages or liabilities incurred by such party, in such
proportion as is appropriate to reflect the relative fault of the indemnified
party on the one hand and the indemnifying party on the other.  This
 
 
73

--------------------------------------------------------------------------------

 
 
indemnification shall survive the termination of this Agreement or the
termination of any party to this Agreement.




ARTICLE VII


PURCHASE OF MORTGAGE LOANS AND TERMINATION OF THE TRUST FUND
 
Section 7.01                             Purchase of Mortgage Loans; Termination
of Trust Fund Upon Purchase or Liquidation of All Mortgage Loans.
 
(a)           The respective obligations and responsibilities of the Trustee,
the Securities Administrator and the Master Servicer created hereby (other than
the obligation of the Securities Administrator to make payments to the
Certificateholders as set forth in Section 7.02), shall terminate on the
earliest of (i) the final payment or other liquidation of the last Mortgage Loan
remaining in the Trust Fund and the disposition of all REO Property, (ii) the
distribution of proceeds in connection with the exercise of the Clean-up Call
and (iii) the Distribution Date immediately following the Latest Possible
Maturity Date; provided, however, that in no event shall the Trust Fund created
hereby continue beyond the expiration of 21 years from the death of the last
survivor of the descendants of Joseph P. Kennedy, the late Ambassador of the
United States to the Court of St. James’s, living on the date hereof.  Any
termination of the Trust Fund shall be carried out in such a manner so that the
termination of each REMIC included therein shall qualify as a “qualified
liquidation” under the REMIC Provisions.
 
(b)           In connection with an exercise of the Clean-up Call, the Trustee,
at the direction of the Securities Administrator, shall cause each REMIC to
adopt a plan of complete liquidation by complying with the provisions of Section
7.03. 
 
(c)           The Depositor, the Master Servicer, each Servicer, the Securities
Administrator and the Custodian shall be reimbursed from the Clean-up Call Price
for any Advances, Servicing Advances, accrued and unpaid Servicing Fees and
Master Servicing Fees or other amounts with respect to the related Mortgage
Loans that are reimbursable to such parties under this Agreement, the related
Servicing Agreement or the Custodial Agreement prior to distributions to any
Certificateholder.


(d)           On any date on which the Aggregate Stated Principal Balance is
less than twenty percent (20%) of the Aggregate Stated Principal Balance as of
the Cut-off Date, the Holder of the Class LT-R Certificate may terminate the
Trust Fund by purchasing all of the Mortgage Loans and all property acquired in
respect of any Mortgage Loan for the Clean-up Call Price.  The Holder of the
Class LT-R Certificate shall provide to the Securities Administrator not less
than thirty (30) days prior written notice of its intent to exercise its
purchase and termination right under this Section 7.01(d) and comply with the
requirements of this Article VII to effect a “qualified liquidation” under the
REMIC Provisions.  The Holder of the Class LT-R Certificate is an express third
party beneficiary of this Agreement, and shall have the same power and ability
to exercise and enforce the rights stated to be provided to it hereunder as if
it were a signatory hereto.  The Depositor, the Master Servicer, the Securities
Administrator and the Trustee hereby consent to any such exercise.


(e)           If the Holder of the Class LT-R Certificate has not exercised its
purchase and termination right pursuant to clause (d) above, then, on any date
on which the Aggregate Stated Principal Balance is less than five percent (5%)
of the Aggregate Stated Principal Balance as of the Cut-off Date, the Master
Servicer may terminate the Trust Fund by purchasing all of the Mortgage Loans
and all property acquired in respect of any Mortgage Loan for the Clean-up Call
Price.  The Master Servicer shall provide to the Securities Administrator not
less than thirty (30) days prior written notice of its intent to exercise its
purchase and termination right under this Section 7.01(e) and comply with the
requirements of this Article VII to effect a “qualified liquidation” under the
REMIC Provisions.  The Depositor, the Securities Administrator and the Trustee
hereby consent to any such exercise.
 
 
74

--------------------------------------------------------------------------------

 


Section 7.02                             Procedure Upon Redemption and
Termination of Trust Fund. 
 
(a)           If on any Determination Date the Master Servicer determines that
there are no outstanding Mortgage Loans, and no other funds or assets in the
Trust Fund other than the funds in the Distribution Account, the Master Servicer
shall direct the Securities Administrator promptly to send a final distribution
notice to each Certificateholder.  Such notice shall specify (A) the
Distribution Date upon which final distribution on the Certificates of all
amounts required to be distributed to Certificateholders pursuant to Section
5.02 will be made upon presentation and surrender of the Certificates at the
Certificate Registrar’s Corporate Trust Office, and (B) that the Record Date
otherwise applicable to such Distribution Date is not applicable, distribution
being made only upon presentation and surrender of the Certificates at the
office or agency of the Certificate Registrar therein specified.  The Securities
Administrator shall give such notice to the Trustee, the Master Servicer and the
Certificate Registrar at the time such notice is given to Holders of the
Certificates.  Upon any such termination, the duties of the Certificate
Registrar with respect to the Certificates shall terminate.
 
Upon termination of the Trust Fund, the Securities Administrator shall
terminate, or request the Master Servicer to terminate, the Distribution Account
and any other account or fund maintained with respect to the Certificates,
subject to the Securities Administrator’s obligation hereunder to hold all
amounts payable to Certificateholders in trust without interest pending such
payment.
 
(b)           In the event that all of the Holders do not surrender their
Certificates for cancellation within three months after the time specified in
the termination notice, the Securities Administrator shall give a second written
notice to the remaining Certificateholders to surrender their Certificates for
cancellation and receive the final distribution with respect thereto.  If within
one year after the second notice any Certificates shall not have been
surrendered for cancellation, the Securities Administrator may take appropriate
steps to contact the remaining Certificateholders concerning surrender of such
Certificates, and the cost thereof shall be paid out of the amounts
distributable to such Holders.  If within two years after the second notice any
Certificates shall not have been surrendered for cancellation, the Securities
Administrator shall, subject to applicable state law relating to escheatment,
hold all amounts distributable to such Holders for the benefit of such
Holders.  No interest shall accrue on any amount held by the Securities
Administrator and not distributed to a Certificateholder due to such
Certificateholder’s failure to surrender its Certificate(s) for payment of the
final distribution thereon in accordance with this Section.
 
(c)           Any reasonable expenses incurred by the Securities Administrator
or the Trustee in connection with any redemption or termination or liquidation
of the Trust Fund shall be reimbursed from proceeds received from the
liquidation of the Trust Fund.
 
Section 7.03                             Additional Trust Fund Termination
Requirements. 
 
(a)           Any termination of the Trust Fund in connection with the Clean-up
Call or involving any other sale of assets of the Trust Fund prior to the final
payment or other liquidation of the last Mortgage Loan remaining in the Trust
Fund shall be effected in accordance with the following additional requirements,
unless the Securities Administrator and the Trustee receive an Opinion of
Counsel (at the expense of the party exercising any right of termination),
addressed to the Securities Administrator and the Trustee to the effect that the
failure of the Trust Fund to comply with the requirements of this Section 7.03
will not result in an Adverse REMIC Event:
 
(i)           Within 89 days prior to the time of the making of the final
payment on the Certificates, upon notification that a party intends to exercise
its option to cause the termination of the Trust Fund, the Trustee, at the
direction of the Securities Administrator, shall adopt a plan of complete
liquidation of the Trust Fund on behalf of each REMIC, meeting the requirements
of a qualified liquidation under the REMIC Provisions, in the form prepared and
provided by the party exercising its termination right in
 
 
75

--------------------------------------------------------------------------------

 
 
connection with a Clean-up Call or by the Depositor in connection with any other
termination of the Trust Fund;
 
(ii)           Any sale of the Mortgage Loans upon the exercise of a Clean-up
Call shall be a sale for cash and shall occur at or after the time of adoption
of such a plan of complete liquidation and prior to the time of making of the
final payment on or credit to the Certificates, and upon the closing of such a
sale, the Trustee shall deliver or cause the Custodian to deliver the Mortgage
Loans to the purchaser thereof as instructed by the party exercising the
Clean-up Call;
 
(iii)           On the date specified for final payment of the Certificates, the
Securities Administrator shall make final distributions of principal and
interest on the Certificates in accordance with Section 5.02 and, after payment
of, or provision for payment of any outstanding expenses, distribute or credit,
or cause to be distributed or credited, to the Holders of the Residual
Certificates all cash on hand after such final payment (other than cash retained
to meet claims), and the Trust Fund (and each REMIC) shall terminate at that
time; and
 
(iv)           In no event may the final payment on or credit to the
Certificates or the final distribution or credit to the Holders of the Residual
Certificates be made after the 89th day from the date on which the plan of
complete liquidation is adopted.
 
(b)           By its acceptance of a Residual Certificate, each Holder thereof
hereby agrees to accept the plan of complete liquidation adopted by the Trustee
at the direction of the Securities Administrator under this Section and to take
such other action in connection therewith as may be reasonably requested by the
Securities Administrator or any Servicer.
 


ARTICLE VIII


RIGHTS OF CERTIFICATEHOLDERS
 
Section 8.01                             Limitation on Rights of Holders. 
 
(a)           The death or incapacity of any Certificateholder shall not operate
to terminate this Agreement or the Trust Fund, nor entitle such
Certificateholder’s legal representatives or heirs to claim an accounting or
take any action or proceeding in any court for a partition or winding up of this
Trust Fund, nor otherwise affect the rights, obligations and liabilities of the
parties hereto or any of them.  Except as otherwise expressly provided herein,
no Certificateholder, solely by virtue of its status as a Certificateholder,
shall have any right to vote or in any manner otherwise control the Trustee, the
Master Servicer or the operation and management of the Trust Fund, or the
obligations of the parties hereto, nor shall anything herein set forth, or
contained in the terms of the Certificates, be construed so as to constitute the
Certificateholders from time to time as partners or members of an association,
nor shall any Certificateholder be under any liability to any third person by
reason of any action taken by the parties to this Agreement pursuant to any
provision hereof.
 
(b)           No Certificateholder, solely by virtue of its status as
Certificateholder, shall have any right by virtue of or by availing itself of
any provision of this Agreement to institute any suit, action or proceeding in
equity or at law upon or under or with respect to this Agreement, unless such
Holder previously shall have given to the Trustee a written notice of an Event
of Default and of the continuance thereof, as hereinbefore provided, and unless,
except as otherwise specified herein, the Holders of Certificates evidencing not
less than 25% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of Certificates of each Class affected thereby shall have
made written request upon the Trustee to institute such action, suit or
proceeding in its own name as Trustee hereunder and shall have offered to the
Trustee such reasonable indemnity as it may require against the cost, expenses
and liabilities to be incurred therein or thereby, and the Trustee, for sixty
days after its receipt of such notice, request and
 
 
76

--------------------------------------------------------------------------------

 
 
offer of indemnity, shall have neglected or refused to institute any such
action, suit or proceeding and no direction inconsistent with such written
request has been given such Trustee during such sixty-day period by such
Certificateholders; it being understood and intended, and being expressly
covenanted by each Certificateholder with every other Certificateholder, the
Securities Administrator and the Trustee, that no one or more Holders of
Certificates shall have any right in any manner whatever by virtue of or by
availing itself of any provision of this Agreement to affect, disturb or
prejudice the rights of the Holders of any other of such Certificates, or to
obtain or seek to obtain priority over or preference to any other such Holder,
or to enforce any right under this Agreement, except in the manner herein
provided and for the benefit of all Certificateholders.  For the protection and
enforcement of the provisions of this Section, each and every Certificateholder
and the Trustee shall be entitled to such relief as can be given either at law
or in equity.
 
Section 8.02                             Access to List of Holders. 
 
(a)           If the Trustee is not acting as Certificate Registrar, the
Certificate Registrar will furnish or cause to be furnished to the Trustee,
within fifteen days after receipt by the Certificate Registrar of a request by
the Trustee in writing, a list, in such form as the Trustee may reasonably
require, of the names and addresses of the Certificateholders of each Class as
of the most recent Record Date.
 
(b)           If three or more Holders or Certificate Owners (hereinafter
referred to as “Applicants”) apply in writing to the Certificate Registrar, and
such application states that the Applicants desire to communicate with other
Holders with respect to their rights under this Agreement or under the
Certificates and is accompanied by a copy of the communication which such
Applicants propose to transmit, then the Certificate Registrar shall, within
five Business Days after the receipt of such application, afford such Applicants
reasonable access during the normal business hours of the Certificate Registrar
to the most recent list of Certificateholders held by the Certificate Registrar
or shall, as an alternative, send, at the Applicants’ expense, the written
communication proffered by the Applicants to all Certificateholders at their
addresses as they appear in the Certificate Register.
 
(c)           Every Holder or Certificate Owner, if the Holder is a Clearing
Agency, by receiving and holding a Certificate, agrees with the Depositor, the
Master Servicer, the Securities Administrator, the Certificate Registrar and the
Trustee that neither the Depositor, Master Servicer, the Securities
Administrator, the Certificate Registrar nor the Trustee shall be held
accountable by reason of the disclosure of any such information as to the names
and addresses of the Certificateholders hereunder, regardless of the source from
which such information was derived.


Section 8.03                             Acts of Holders of Certificates. 
 
(a)           Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Agreement to be given or taken by
Holders or Certificate Owners, if the Holder is a Clearing Agency, may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee and
the Securities Administrator and, where expressly required herein, to the Master
Servicer.  Such instrument or instruments (as the action embodies therein and
evidenced thereby) are herein sometimes referred to as an “Act” of the Holders
signing such instrument or instruments.  Proof of execution of any such
instrument or of a writing appointing any such agents shall be sufficient for
any purpose of this Agreement and conclusive in favor of the Trustee, the
Securities Administrator and the Master Servicer, if made in the manner provided
in this Section.  Each of the Trustee, the Securities Administrator and the
Master Servicer shall promptly notify the others of receipt of any such
instrument by it, and shall promptly forward a copy of such instrument to the
others.
 
 (b)           The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by the certificate of any notary public or other officer authorized
by law to take acknowledgments or deeds, certifying that the individual signing
such
 
 
77

--------------------------------------------------------------------------------

 
 
 instrument or writing acknowledged to him the execution thereof.  Whenever such
execution is by an officer of a corporation or a member of a partnership on
behalf of such corporation or partnership, such certificate or affidavit shall
also constitute sufficient proof of his authority.  The fact and date of the
execution of any such instrument or writing, or the authority of the individual
executing the same, may also be proved in any other manner which the Trustee or
the Securities Administrator deems sufficient.
 
(c)           The ownership of Certificates (whether or not such Certificates
shall be overdue and notwithstanding any notation of ownership or other writing
thereon made by anyone other than the Trustee) shall be proved by the
Certificate Register, and none of the Trustee, the Securities Administrator, the
Master Servicer or the Depositor shall be affected by any notice to the
contrary.
 
(d)           Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any Certificate shall bind every future
Holder of the same Certificate and the Holder of every Certificate issued upon
the registration of transfer thereof or in exchange therefor or in lieu thereof,
in respect of anything done, omitted or suffered to be done by the Trustee, the
Securities Administrator or the Master Servicer in reliance thereon, whether or
not notation of such action is made upon such Certificate.
 


ARTICLE IX


ADMINISTRATION AND SERVICING OF MORTGAGE LOANS BY THE MASTER SERVICER


Section 9.01                             Duties of the Master Servicer;
Enforcement of Servicer’s and Master Servicer’s Obligations.


(a)           The Master Servicer, on behalf of the Trustee and the
Certificateholders shall, from and after the Closing Date, monitor the
performance of the Servicers under the Servicing Agreements.  In performing its
obligations hereunder, the Master Servicer shall act in a manner consistent with
Accepted Master Servicing Practices. Furthermore, the Master Servicer shall
consult with each Servicer as necessary from time to time to carry out the
Master Servicer’s obligations hereunder, shall receive and review all reports,
information and other data provided to the Master Servicer by each Servicer and
shall enforce the obligation of each Servicer duly and punctually to perform and
observe the covenants, duties, obligations and conditions to be performed or
observed by such Servicer under the related Servicing Agreement.  The Master
Servicer shall independently and separately monitor each Servicer’s servicing
activities with respect to each related Mortgage Loan in respect of the
provisions of the applicable Servicing Agreement, reconcile the reports and
other data provided to the Master Servicer pursuant to the previous sentence on
a monthly basis based on the Mortgage Loan data provided to the Master Servicer
by or on behalf of the Depositor on the Closing Date (upon which data the Master
Servicer shall be entitled to rely and with respect to which the Master Servicer
shall have no obligation to confirm or verify) and coordinate corrective
adjustments to each Servicer’s and the Master Servicer’s records, and based on
such reconciled and corrected information, the Master Servicer shall provide
such information to the Securities Administrator as shall be necessary in order
for it to prepare the statements specified in Section 4.02, and prepare any
other information and statements required to be forwarded by the Master Servicer
hereunder. The Master Servicer shall reconcile the results of its Mortgage Loan
monitoring with the actual remittances of each Servicer to the Distribution
Account pursuant to the related Servicing Agreement.  In its review of the
activities of any Servicer, the Master Servicer may rely upon an Officer’s
Certificate of such Servicer (or similar document signed by an officer of such
Servicer), and such Servicer’s Assessment of Compliance and related Accountant’s
Attestation or other accountants’ report provided to the Master Servicer
pursuant to the related Servicing Agreement, with regard to such Servicer’s
compliance with the terms of its Servicing Agreement.  Subject to Section 9.08,
the Master Servicer shall not be responsible or liable for the day-to-day
servicing activities of any Servicer or for any unlawful act or omission,
breach, negligence, fraud, willful misconduct or bad faith of any
Servicer.  Notwithstanding any provision of this Agreement, the Master Servicer
shall have no duty to review any loss mitigation decisions of any Servicer
(including without limitation the calculation of realized losses and gains and
the management and disposition of any REO Properties) or any actions of the
Trustee or the Controlling Holder in connection therewith.
 
 
78

--------------------------------------------------------------------------------

 


Upon the occurrence of an event that, unless cured, would constitute grounds for
termination of a Servicer under the related Servicing Agreement, the Master
Servicer shall promptly notify the Trustee and the Depositor thereof, and shall
specify in such notice the action, if any, the Master Servicer is taking in
respect of such default.  So long as any such event of default shall be
continuing, the Master Servicer may, and shall, if it determines such action to
be in the best interests of Certificateholders, (i) terminate all of the rights
and powers of such Servicer pursuant to the applicable provisions of the
Servicing Agreement; (ii) exercise any rights it may have to enforce the
Servicing Agreement against such Servicer; and/or (iii) waive any such default
under the Servicing Agreement or take any other action with respect to such
default as is permitted thereunder.  Notwithstanding the immediately preceding
sentence, if the event of default is the failure of a Servicer to remit any
payment required to be made under the terms of the applicable Servicing
Agreement, and such failure continues unremedied for the duration of the
applicable grace period, then the Master Servicer shall terminate all of the
rights and powers of such Servicer pursuant to the applicable provisions of the
related Servicing Agreement, unless any waiver described under Section 6.16
shall have been obtained.


(b)           Upon any termination by the Master Servicer of a Servicer’s rights
and powers pursuant to the related Servicing Agreement, the rights and powers of
the Servicer with respect to the related Mortgage Loans shall vest in the Master
Servicer and the Master Servicer shall be the successor in all respects to such
Servicer in its capacity as Servicer with respect to such Mortgage Loans under
the related Servicing Agreement, unless or until the Master Servicer shall have
appointed, with the consent of the Trustee, such consent not to be unreasonably
withheld, and in accordance with the applicable provisions of the related
Servicing Agreement, a new Fannie Mae- or Freddie Mac-approved Person that is a
member in good standing of MERS to serve as successor to the Servicer; provided,
however, that no Trustee consent shall be required if the successor servicer is
a Person that was a Servicer on the Closing Date; provided, further, that it is
understood and agreed by the parties hereto that there will be a period of
transition (not to exceed 90 days) before the actual servicing functions can be
fully transferred to a successor servicer (including the Master Servicer). With
such consent, the Master Servicer may elect to continue to serve as successor
servicer under the Servicing Agreement. Upon appointment of a successor
servicer, as authorized under this Section 9.01(b), unless the successor
servicer shall have assumed the obligations of the terminated Servicer under
such Servicing Agreement, the Master Servicer, the Trustee and such successor
servicer shall enter into a servicing agreement in a form substantially similar
to the affected Servicing Agreement. In connection with any such appointment,
the Master Servicer may make such arrangements for the compensation of such
successor servicer as it and such successor shall agree.  The Master Servicer in
its sole discretion shall have the right to agree to compensation of a successor
servicer in excess of that permitted to a Servicer under the Servicing
Agreements if such increase is, in its good faith and judgment,  necessary or
advisable to engage a successor servicer.  Notwithstanding anything herein to
the contrary, in no event shall the Master Servicer be liable for any Servicing
Fee or for any differential between the amount of the Servicing Fee paid to the
original servicer and the amount necessary to induce any successor servicer to
act as successor servicer hereunder.  To the extent the successor servicer
assumes the obligations of the terminated Servicer under the applicable
Servicing Agreement, the Master Servicer may amend such Servicing Agreement to
effect such change to the Servicing Fee without the consent of the
Certificateholders.


The Master Servicer shall pay the costs of such enforcement (including the
termination of any Servicer, the appointment of a successor servicer or the
transfer and assumption of the servicing by the Master Servicer) at its own
expense and shall be reimbursed therefor initially (i) by the terminated
Servicer, (ii) from a general recovery resulting from such enforcement only to
the extent, if any, that such recovery exceeds all amounts due in respect of the
related Mortgage Loans, (iii) from a specific recovery of costs, expenses or
attorney’s fees against the party against whom such enforcement is directed, or
(iv) to the extent that such amounts described in (i)-(iii) above are not
received by the Master Servicer within 30 days of the Master Servicer's request
for reimbursement therefor, from the Trust Fund, as provided in
Section 9.04.  To the extent the Master Servicer recovers amounts described in
(i)-(iii) above subsequent to its reimbursement from the Trust Fund pursuant to
(iv) above, then the Master Servicer promptly will reimburse such amounts to the
Trust Fund.
 
 
79

--------------------------------------------------------------------------------

 


If the Master Servicer assumes the servicing with respect to any of the Mortgage
Loans, it will not assume liability for the representations and warranties of
any Servicer it replaces or for the errors or omissions of such Servicer.


(c)           Upon any termination of a Servicer’s rights and powers pursuant to
the applicable Servicing Agreement, the Master Servicer shall promptly notify
the Trustee, the Securities Administrator and the Rating Agency, specifying in
such notice that the Master Servicer or any successor servicer, as the case may
be, has succeeded the Servicer under the Servicing Agreement, which notice shall
also specify the name and address of any such successor servicer.


Section 9.02                             Assumption of Master Servicing by
Trustee.


(a)           In the event the Master Servicer shall for any reason no longer be
the Master Servicer (including by reason of any Event of Default under this
Agreement), the Trustee shall thereupon, in accordance with the terms of
Section 6.14 hereof, assume all of the rights and obligations of such Master
Servicer hereunder and under each Servicing Agreement entered into with respect
to the Mortgage Loans or shall appoint as successor master servicer a Fannie-Mae
or Freddie Mac-approved servicer that is acceptable to the Depositor and the
Rating Agency. The Trustee, its designee or any successor master servicer
appointed by the Trustee shall be deemed to have assumed all of the replaced
Master Servicer’s interest herein and, with respect to each Servicing Agreement,
shall be deemed to have assumed all of the replaced Master Servicer's interest
therein to the same extent as if such Servicing Agreement had been assigned to
the assuming party; provided that the replaced Master Servicer shall not thereby
be relieved of any liability or obligations of such replaced Master Servicer
under such Servicing Agreement accruing prior to its replacement as Master
Servicer, and shall be liable to the Trustee or any successor master servicer
therefor, and hereby agrees to indemnify and hold harmless the Trustee or any
successor master servicer from and against all costs, damages, expenses and
liabilities (including reasonable attorneys’ fees) incurred by the Trustee or
any successor master servicer as a result of such liability or obligations of
the replaced Master Servicer and in connection with the Trustee’s or such
successor master servicer’s assumption (but not its performance, except to the
extent that costs or liability of the Trustee or any successor master servicer
are created or increased as a result of negligent or wrongful acts or omissions
of the replaced Master Servicer prior to its replacement as Master Servicer) of
the Master Servicer’s obligations, duties or responsibilities thereunder.


(b)           The replaced Master Servicer shall, upon request of the Trustee
but at the expense of such replaced Master Servicer, deliver to the assuming
party all documents and records relating to each Servicing Agreement and the
related Mortgage Loans and an accounting of amounts collected and held by it,
and otherwise use its best efforts to effect the orderly and efficient transfer
of each Servicing Agreement to the assuming party.


Section 9.03                             Representations, Warranties and
Covenants of the Master Servicer.


(a)           The Master Servicer hereby represents and warrants to the
Depositor, the Securities Administrator (to the extent that the Master Servicer
and the Securities Administrator are not the same Person) and the Trustee, for
the benefit of the Certificateholders, as of the Closing Date that:
    
(i)           it is validly existing and in good standing under the laws of the
United States of America as a national banking association, and as Master
Servicer has full power and authority to transact any and all business
contemplated by this Agreement and to execute, deliver and comply with its
obligations under the terms of this Agreement, the execution, delivery and
performance of which have been duly authorized by all necessary corporate action
on the part of the Master Servicer;


(ii)           the execution and delivery of this Agreement by the Master
Servicer and its performance and compliance with the terms of this Agreement
will not (A) violate the Master Servicer’s charter or bylaws, (B) violate any
law or regulation or any administrative decree or order to which it is subject
or (C) constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, or result in the breach of, any
material contract, agreement or other instrument to which the Master
 
 
80

--------------------------------------------------------------------------------

 
 
Servicer is a party or by which it is bound or to which any of its assets are
subject, which violation, default or breach would materially and adversely
affect the Master Servicer’s ability to perform its obligations under this
Agreement;


(iii)           this Agreement constitutes, assuming due authorization,
execution and delivery hereof by the other respective parties hereto, a legal,
valid and binding obligation of the Master Servicer, enforceable against it in
accordance with the terms hereof, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting the
enforcement of creditors’ rights in general, and by general equity principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law);


(iv)           the Master Servicer is not in default with respect to any order
or decree of any court or any order or regulation of any federal, state,
municipal or governmental agency to the extent that any such default would
materially and adversely affect its performance hereunder;


(v)           the Master Servicer is not a party to or bound by any agreement or
instrument or subject to any charter provision, bylaw or any other corporate
restriction or any judgment, order, writ, injunction, decree, law or regulation
that may materially and adversely affect its ability as Master Servicer to
perform its obligations under this Agreement or that requires the consent of any
third person to the execution of this Agreement or the performance by the Master
Servicer of its obligations under this Agreement;


(vi)           no litigation is pending or, to the best of the Master Servicer’s
knowledge, threatened against the Master Servicer which would prohibit its
entering into this Agreement or performing its obligations under this Agreement;


(vii)           the Master Servicer, or an affiliate thereof the primary
business of which is the servicing of conventional residential mortgage loans,
is a Fannie Mae- or Freddie Mac-approved seller/servicer;
 
 
            (viii)           no consent, approval, authorization or order of any
court or governmental agency or body is required for the execution, delivery and
performance by the Master Servicer of or compliance by the Master Servicer with
this Agreement or the consummation of the transactions contemplated by this
Agreement, except such consents, approvals, authorizations and orders (if any)
as have been obtained; and


(ix)           the consummation of the transactions contemplated by this
Agreement are in the ordinary course of business of the Master Servicer.


(b)           It is understood and agreed that the representations and
warranties set forth in this Section shall survive the execution and delivery of
this Agreement. In addition to any indemnity required pursuant to Section 6.25
hereof, the Master Servicer shall indemnify the Depositor, the Securities
Administrator (to the extent that the Master Servicer and the Securities
Administrator are not the same Person) and the Trustee and hold them harmless
against any loss, damages, penalties, fines, forfeitures, legal fees and related
costs, judgments, and other costs and expenses resulting from any claim, demand,
defense or assertion based on or grounded upon, or resulting from, a material
breach of the Master Servicer’s representations and warranties contained in
Section 9.03(a) or any failure by the Master Servicer to deliver any
information, report, certification, accountants’ letter or other material when
and as required under this Agreement. It is understood and agreed that the
enforcement of the obligation of the Master Servicer set forth in this Section
to indemnify the Depositor, the Securities Administrator and the Trustee as
provided in this Section 9.03(b) constitutes the sole remedy (other than as set
forth in Section 6.14) of the Depositor, the Securities Administrator and the
Trustee, respecting a breach of the foregoing representations and warranties.
Such indemnification shall survive any termination of the Master Servicer as
Master Servicer hereunder, and any termination of this Agreement.


Any cause of action against the Master Servicer relating to or arising out of
the breach of any representations and warranties made in this Section 9.03(b)
shall accrue upon discovery of such breach by either the Depositor, the Master
Servicer or the Trustee or written notice thereof by any one of such parties to
the other parties.
 
 
81

--------------------------------------------------------------------------------

 


The Master Servicer shall not be responsible for the validity, priority,
perfection or sufficiency of the security of the Certificates issued or intended
to be issued hereunder.


(c)           The Master Servicer covenants and agrees that it shall not hold or
purchase any Certificate if its holding or purchase of such Certificate (or
interest therein) would cause the Master Servicer to be required to consolidate
any assets of the Trust Fund on its financial statements under U.S. generally
accepted accounting principles (“Consolidate” or “Consolidation”).  The Master
Servicer shall be deemed to have represented by virtue of its purchase or
holding of such Certificate (or interest therein) that its holding or purchase
of such Certificate (or interest therein) will not cause the Master Servicer to
be required to Consolidate any assets of the Trust on its financial statements.


If the Master Servicer's holding or purchase of a Certificate (or interest
therein) does in fact cause such Consolidation, then the last preceding
transferee that is not required to Consolidate shall be restored, to the extent
permitted by law, to all rights and obligations as owner of such Certificate
retroactive to the date of such transfer of such Certificate.  If the Master
Servicer holds or purchases a Certificate (or interest therein) in violation of
the restrictions in this Section 9.03(c) and to the extent that the retroactive
restoration of the rights of the owner of such Certificate as described in the
immediately preceding sentence shall be invalid, illegal or unenforceable, then
the Securities Administrator shall have the right, without notice to the owner
or any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose.  The Master Servicer shall promptly endorse and
deliver such Certificate in accordance with the instructions of the Securities
Administrator.  The proceeds of such sale, net of the commissions (which may
include commissions payable to the Securities Administrator or its affiliates),
expenses and taxes due, if any, shall be remitted by the Securities
Administrator to the Master Servicer.  The terms and conditions of any sale
under this Section 9.03(c) shall be determined in the sole discretion of the
Securities Administrator, and the Securities Administrator shall not be liable
to any owner of a Certificate as a result of its exercise of such
discretion.  The Master Servicer shall indemnify and hold harmless the Depositor
and the Trust Fund from and against any and all losses, liabilities, claims,
costs or expenses incurred by such parties as a result of such holding or
purchase by the Master Servicer resulting in a Consolidation.


(b)           The Master Servicer covenants and agrees that it shall not
transfer its master servicing rights and duties under this Agreement to an
insured depository institution, as such term is defined in the Federal Deposit
Insurance Act (an “insured depository institution”, and any such insured
depository institution in such capacity, a “master servicer transferee”) unless
the Master Servicer shall have received a representation from the master
servicer transferee that the acquisition of such master servicing rights and
duties will not cause the master servicer transferee to be required to
Consolidate any assets of the Trust Fund on its financial statements.  Any
master servicer transferee shall be deemed to have represented by virtue of its
acquisition of such master servicing rights and duties that such acquisition
will not cause Consolidation.  Any master servicer transferee whose acquisition
of such master servicing rights and duties was effected in violation of the
restrictions in this Section 9.03(b) shall indemnify and hold harmless the
Master Servicer, the Depositor and the Trust Fund from and against any and all
losses, liabilities, claims, costs or expenses incurred by such parties as a
result of such acquisition.


Section 9.04                             Compensation to the Master Servicer.


The Master Servicer shall be entitled to be paid from the Trust Fund, and shall
either retain or withdraw from the Distribution Account, (i) its Master
Servicing Fee with respect to each Distribution Date, (ii) all amounts necessary
to reimburse itself for any previously unreimbursed Advances, Servicer Advances
and Nonrecoverable Advances in accordance with the definition of “Available
Distribution Amount” and (iii) in accordance with the second paragraph of
Section 9.01(b), the cost of any enforcement action taken by it under Section
9.01 hereof, including, without limitation, any costs incurred in connection
with the termination of a Servicer, the appointment of a successor servicer or
the transfer and assumption of the servicing by the Master Servicer.  The Master
Servicer shall be required to pay all expenses incurred by it in connection with
its activities hereunder and shall not be entitled to reimbursement therefor
except as provided in this Agreement.
 
 
82

--------------------------------------------------------------------------------

 


In addition, the Depositor agrees, except as otherwise expressly provided
herein, to reimburse the Master Servicer, upon its request, for all reasonable
expenses, disbursements and advances incurred or made by the Master Servicer in
connection with the performance of its duties hereunder (including the
reasonable compensation and the expenses and disbursements of its agents and
counsel), to the extent not otherwise reimbursed pursuant to this Agreement,
except any such expense, disbursement or advance as may be attributable to its
willful misfeasance, bad faith or negligence.


Section 9.05                             Merger or Consolidation.


Any Person into which the Master Servicer may be merged or consolidated, or any
Person resulting from any merger, conversion, other change in form or
consolidation to which the Master Servicer shall be a party, or any Person
succeeding to the business of the Master Servicer, shall be the successor to the
Master Servicer hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding; provided, however, that the successor or resulting
Person to the Master Servicer or any Affiliate thereof whose primary business is
the servicing of conventional residential mortgage loans shall be a Person that
shall be qualified and approved to service mortgage loans for Fannie Mae or
Freddie Mac and shall have a net worth of not less than $15,000,000.


Section 9.06                             Resignation of Master Servicer.


Except as otherwise provided in Sections 9.05 and 9.07 hereof, the Master
Servicer shall not resign from the obligations and duties hereby imposed on it
unless the Master Servicer’s duties hereunder are no longer permissible under
applicable law or are in material conflict by reason of applicable law with any
other activities carried on by it and such conflict cannot be cured. Any such
determination permitting the resignation of the Master Servicer shall be
evidenced by an Opinion of Counsel that shall be Independent to such effect
delivered to the Trustee. No such resignation shall become effective until the
Trustee shall have assumed, or a successor master servicer shall have been
appointed by the Trustee and until such successor shall have assumed, the Master
Servicer’s responsibilities and obligations under this Agreement. Notice of such
resignation shall be given promptly by the Master Servicer and the Depositor to
the Trustee.


If, at any time, the Master Servicer resigns under this Section 9.06, or
transfers or assigns its rights and obligations under Section 9.07, or is
removed as Master Servicer pursuant to Section 6.14, then at such time Wells
Fargo Bank, N.A. also shall resign (and shall be entitled to resign) as
Securities Administrator, Paying Agent, Authenticating Agent and Certificate
Registrar under this Agreement. In such event, the obligations of each such
party shall be assumed by the Trustee or such successor master servicer
appointed by the Trustee (subject to the provisions of Section 9.02(a)).
     
Section 9.07                             Assignment or Delegation of Duties by
the Master Servicer.


Except as expressly provided herein, the Master Servicer shall not assign or
transfer any of its rights, benefits or privileges hereunder to any other
Person, or delegate to or subcontract with, or authorize or appoint any other
Person to perform any of the duties, covenants or obligations to be performed by
the Master Servicer hereunder; provided, however, that the Master Servicer shall
have the right with the prior written consent of the Trustee and the Depositor
(which consent shall not be unreasonably withheld), to delegate or assign to or
subcontract with or authorize or appoint any qualified Person to perform and
carry out any duties, covenants or obligations to be performed and carried out
by the Master Servicer hereunder.  Notice of such permitted assignment shall be
given promptly by the Master Servicer to the Depositor and the Trustee.  If,
pursuant to any provision hereof, the duties of the Master Servicer are
transferred to a successor master servicer, the entire amount of the Master
Servicing Fee and other compensation payable to the Master Servicer pursuant
hereto shall thereafter be payable to such successor master servicer. Such
successor master servicer shall also pay the fees of the Trustee and the
Securities Administrator, as provided herein, and of the Custodian, as provided
in the Custodial Agreement.
 
 
83

--------------------------------------------------------------------------------

 


Section 9.08                             Limitation on Liability of the Master
Servicer and Others.


Neither the Master Servicer nor any of the directors, officers, employees or
agents of the Master Servicer shall be under any liability to the Trustee or the
Certificateholders for any action taken or for refraining from the taking of any
action in good faith pursuant to this Agreement, or for errors in judgment;
provided, however, that this provision shall not protect the Master Servicer or
any such person against any liability that would otherwise be imposed by reason
of willful misfeasance, bad faith or negligence in its performance of its duties
or by reason of reckless disregard for its obligations and duties under this
Agreement. The Master Servicer and any director, officer, employee or agent of
the Master Servicer may rely in good faith on any document of any kind prima
facie properly executed and submitted by any Person respecting any matters
arising hereunder. The Master Servicer shall be under no obligation to appear
in, prosecute or defend any legal action that is not incidental to its duties to
master service the Mortgage Loans in accordance with this Agreement and that in
its opinion may involve it in any expenses or liability; provided, however, that
the Master Servicer may in its sole discretion undertake any such action that it
may deem necessary or desirable in respect of this Agreement and the rights and
duties of the parties hereto and the interests of the Certificateholders
hereunder. In such event, the legal expenses and costs of such action and any
liability resulting therefrom shall be expenses, costs and liabilities of the
Trust Fund and the Master Servicer shall be entitled to be reimbursed therefor
out of the Distribution Account.


The Master Servicer shall not be liable for any acts or omissions of any
Servicer except to the extent that damages or expenses are incurred as a result
of such act or omissions and such damages and expenses would not have been
incurred but for the negligence, willful misfeasance, bad faith or recklessness
of the Master Servicer in supervising, monitoring and overseeing the obligations
of the Servicers under this Agreement.


Section 9.09                             Indemnification; Third-Party Claims.


In addition to any indemnity required pursuant to Section 6.25 hereof, the
Master Servicer agrees to indemnify the Depositor, the Securities Administrator
(to the extent that the Master Servicer and the Securities Administrator are not
the same Person) and the Trustee, and hold them harmless against any and all
claims, losses, penalties, fines, forfeitures, legal fees and related costs,
judgments, and any other costs, liability, fees and expenses that the Depositor,
the Securities Administrator or the Trustee may sustain as a result of the
Master Servicer’s willful misfeasance, bad faith or negligence in the
performance of its duties hereunder or by reason of its reckless disregard for
its obligations and duties under this Agreement. The Depositor, the Securities
Administrator (to the extent that the Master Servicer and the Securities
Administrator are not the same Person) and the Trustee shall immediately notify
the Master Servicer if a claim is made by a third party with respect to this
Agreement or the Mortgage Loans entitling the Depositor, the Securities
Administrator (to the extent that the Master Servicer and the Securities
Administrator are not the same Person) or the Trustee to indemnification under
this Section 9.09, whereupon the Master Servicer shall assume the defense of any
such claim and pay all expenses in connection therewith, including counsel fees,
and promptly pay, discharge and satisfy any judgment or decree which may be
entered against it or them in respect of such claim.


Section 9.10                             Master Servicer Fidelity Bond and
Master Servicer Errors and Omissions Insurance Policy.


The Master Servicer, at its expense, shall maintain in effect a blanket fidelity
bond and an errors and omissions insurance policy, affording coverage with
respect to all directors, officers, employees and other Persons acting on such
Master Servicer’s behalf, and covering errors and omissions in the performance
of the Master Servicer’s obligations hereunder. The errors and omissions
insurance policy and the fidelity bond shall be in such form and amount
generally acceptable for entities serving as master servicers or trustees.
 
 
84

--------------------------------------------------------------------------------

 
 
ARTICLE X


REMIC ADMINISTRATION
 
Section 10.01                             REMIC Administration. 
 
(a)           REMIC elections as set forth in the Preliminary Statement to this
Agreement shall be made by the Trustee at the direction of the Securities
Administrator on Forms 1066 or other appropriate federal tax or information
return for the taxable year ending on the last day of the calendar year in which
the Certificates are issued.  The regular interests and residual interest in
each REMIC shall be as designated in the Preliminary Statement to this
Agreement.
 
(b)           The Closing Date is hereby designated as the “Startup Day” of each
REMIC within the meaning of section 86OG(a)(9) of the Code.  The “latest
possible maturity date” for purposes of Treasury Regulation 1.86OG-1(a)(4) will
be the Latest Possible Maturity Date.
 
(c)           The Securities Administrator shall represent the Trust Fund in any
administrative or judicial proceeding relating to an examination or audit by any
governmental taxing authority with respect thereto.  The Securities
Administrator shall pay any and all tax-related expenses (not including taxes)
of each REMIC, including but not limited to any professional fees or expenses
related to audits or any administrative or judicial proceedings with respect to
such REMIC that involve the Internal Revenue Service or state tax authorities,
but only to the extent that (i) such expenses are ordinary or routine expenses,
including expenses of a routine audit but not expenses of litigation (except as
described in (ii)); or (ii) such expenses or liabilities (including taxes and
penalties) are attributable to the negligence or willful misconduct of the
Securities Administrator in fulfilling its duties hereunder (including its
duties as tax return preparer).  The Securities Administrator shall be entitled
to reimbursement of expenses to the extent provided in clause (i) above from the
Distribution Account; provided, however, the Securities Administrator shall not
be entitled to reimbursement for expenses incurred in connection with the
preparation of tax returns and other reports required under Section 6.20 and
this Section.
 
(d)           The Securities Administrator shall prepare and file, and the
Trustee shall sign, as instructed by the Securities Administrator, all of each
REMIC’s federal and appropriate state tax and information returns as such
REMIC’s direct representative.  The expenses of preparing and filing such
returns shall be borne by the Securities Administrator.  In preparing such
returns, the Securities Administrator shall, with respect to each REMIC created
hereunder other than the Upper-Tier REMIC (each such REMIC, a “Non-Upper-Tier
REMIC”):  (i) treat the accrual period for interests in such Non-Upper-Tier
REMIC as the calendar month; (ii) account for distributions made from such
Non-Upper-Tier REMIC as made on the first day of each succeeding calendar month;
(iii) use the aggregation method provided in Treasury Regulation section
1.1275-2(c); and (iv) account for income and expenses related to such
Non-Upper-Tier REMIC in the manner resulting in the lowest amount of excess
inclusion income possible accruing to the Holder of the residual interest in
such Non-Upper-Tier REMIC.
 
(e)           The Securities Administrator or its designee shall perform on
behalf of each REMIC all reporting and other tax compliance duties that are the
responsibility of such REMIC under the Code, the REMIC Provisions, or other
compliance guidance issued by the Internal Revenue Service or any state or local
taxing authority.  Among its other duties, if required by the Code, the REMIC
Provisions, or other such guidance, the Securities Administrator shall provide
(i) to the Treasury or other governmental authority such information as is
necessary for the application of any tax relating to the transfer of a Residual
Certificate to any disqualified person or organization pursuant to Treasury
Regulation 1.860E-2(a)(5) and any person designated in Section 860E(e)(3) of the
Code and (ii) to the Trustee such information as is necessary for the Trustee to
provide to the Certificateholders such information or reports as are required by
the Code or REMIC Provisions.
 
 
85

--------------------------------------------------------------------------------

 
 
(f)           The Trustee, the Securities Administrator, the Master Servicer and
the Holders of Certificates shall, to the extent within their knowledge and
control, take such actions as may be necessary to maintain the status of each
REMIC as a REMIC under the REMIC Provisions and shall assist each other as
necessary to maintain such status.  None of the Trustee, the Securities
Administrator, the Master Servicer or the Holder of any Residual Certificate
shall knowingly take any action, cause any REMIC to take any action or fail to
take (or fail to cause to be taken) any action that, under the REMIC Provisions,
if taken or not taken, as the case may be, could result in an Adverse REMIC
Event unless the Trustee, the Securities Administrator and the Master Servicer
have received an Opinion of Counsel (at the expense of the party seeking to take
such action or not to take such action) to the effect that the contemplated
action (or inaction, as the case may be) will not cause an Adverse REMIC
Event.  In addition, prior to taking any action with respect to any REMIC or the
assets therein, or causing any REMIC to take any action, which is not expressly
permitted under the terms of this Agreement, any Holder of a Residual
Certificate will consult with the Trustee, the Securities Administrator, the
Master Servicer or their respective designees, in writing, with respect to
whether such action could cause an Adverse REMIC Event to occur with respect to
any REMIC, and no such Person shall take any such action or cause any REMIC to
take any such action as to which the Trustee, the Securities Administrator or
the Master Servicer has advised it in writing that an Adverse REMIC Event could
occur; provided, however, that if no Adverse REMIC Event would occur but such
action could result in the imposition of additional taxes on the Residual
Certificateholders, no such Person shall take any such action, or cause any
REMIC to take any such action without the written consent of the other Residual
Certificateholders.  The Trustee, the Securities Administrator and the Master
Servicer may consult with counsel (and conclusively rely upon the advice of such
counsel) to make such written advice, and the cost of the same shall be borne by
the party seeking to take the action not expressly permitted by this Agreement,
but in no event shall such cost be an expense of the Trustee, Securities
Administrator or the Master Servicer.
 
(g)           Each Holder of a Residual Certificate shall pay when due any and
all taxes imposed on the related REMIC by federal or state governmental
authorities.  To the extent that such taxes are not paid by a Residual
Certificateholder, the Securities Administrator or the Paying Agent shall pay
any remaining REMIC taxes out of current or future amounts otherwise
distributable to the Holder of the Residual Certificate in any such REMIC or, if
no such amounts are available, out of other amounts held in the Distribution
Account, and shall reduce amounts otherwise payable to holders of regular
interests in any such REMIC, as the case may be.
 
(h)           The Securities Administrator shall, for federal income tax
purposes, maintain books and records with respect to each REMIC on a calendar
year and on an accrual basis.
 
(i)           No additional contributions of assets shall be made to any REMIC,
except as expressly provided in this Agreement.
 
(j)           None of the Trustee, the Securities Administrator nor the Master
Servicer shall enter into any arrangement by which any REMIC will receive a fee
or other compensation for services.
 
(k)           The Holder (or, if there is more than one such Holder, the Holder
with the largest Percentage Interest) of the Class LT-R Certificate is hereby
designated as “tax matters person” with respect to the Lower-Tier REMIC and the
Holder of the Class R Certificate (or, if there is more than one such Holder,
the Holder with the largest Percentage Interest) is hereby designated as “tax
matters person” with respect to the Upper-Tier REMIC and each such Holder shall
be deemed by the acceptance of its Certificate to have appointed the Securities
Administrator to act as its agent to perform the duties of the “tax matters
person” for each such REMIC.
 
Section 10.02                             Prohibited Transactions and
Activities.
 
None of the Depositor, the Master Servicer or the Trustee shall sell, dispose
of, or substitute for any of the Mortgage Loans, except in a disposition
pursuant to (i) the foreclosure of a Mortgage Loan,
 
 
86

--------------------------------------------------------------------------------

 
 
(ii) the bankruptcy of the Trust Fund, (iii) the termination of each REMIC
pursuant to Article VII of this Agreement or (iv) a repurchase of Mortgage Loans
pursuant to Article II of this Agreement, nor acquire any assets for any REMIC,
nor sell or dispose of any investments in the Distribution Account for gain, nor
accept any contributions to any REMIC after the Closing Date, unless it has
received an Opinion of Counsel (at the expense of the party causing such sale,
disposition, or substitution) that such disposition, acquisition, substitution,
or acceptance will not (a) result in an Adverse REMIC Event, (b)  adversely
affect the distribution of interest or principal on the Certificates or (c)
result in the encumbrance of the assets transferred or assigned to the Trust
Fund (except pursuant to the provisions of this Agreement).
 
Section 10.03                             Indemnification With Respect to
Prohibited Transactions or Loss of REMIC Status.
 
Upon the occurrence of an Adverse REMIC Event due to the negligent performance
by either the Securities Administrator or the Master Servicer of its duties and
obligations set forth herein, the Securities Administrator or the Master
Servicer, as applicable, shall indemnify the Certificateholders of the related
Residual Certificate against any and all losses, claims, damages, liabilities or
expenses (“Losses”) resulting from such negligence; provided, however, that
neither the Securities Administrator nor the Master Servicer shall be liable for
any such Losses attributable to the action or inaction of the Depositor, the
Trustee or the Holder of the Residual Certificate, nor for any such Losses
resulting from misinformation provided by any of the foregoing parties on which
the Securities Administrator or the Master Servicer, as applicable, has
relied.  Notwithstanding the foregoing, however, in no event shall the
Securities Administrator or the Master Servicer have any liability (1) for any
action or omission that is taken in accordance with and in compliance with the
express terms of, or which is expressly permitted by the terms of, this
Agreement or under any Servicing Agreement, (2) for any Losses other than
arising out of malfeasance, willful misconduct or negligent performance by the
Securities Administrator or the Master Servicer, as applicable, of its duties
and obligations set forth herein, and (3) for any special or consequential
damages to Certificateholders of the related Residual Certificate (in addition
to payment of principal and interest on the Certificates).


Section 10.04                             REO Property.


(a)           Notwithstanding any other provision of this Agreement, the Master
Servicer, acting on behalf of the Trustee hereunder, shall not, except to the
extent provided in the applicable Servicing Agreement, knowingly permit any
Servicer to rent, lease, or otherwise earn income on behalf of any REMIC with
respect to any REO Property which might cause an Adverse REMIC Event unless the
applicable Servicer has provided to the Trustee and the Securities Administrator
an Opinion of Counsel concluding that, under the REMIC Provisions, such action
would not result in an Adverse REMIC Event.


(b)           If there is no Controlling Holder under this Agreement, the
Depositor shall cause the applicable Servicer (to the extent provided in the
related Servicing Agreement) to make reasonable efforts to sell any REO Property
for its fair market value. In any event, however, the Depositor shall, or shall
cause the applicable Servicer (to the extent provided in the related Servicing
Agreement) to, dispose of any REO Property within three years of its acquisition
by the Trust Fund unless the Depositor or the applicable Servicer (on behalf of
the Trust Fund) has received an extension from the Internal Revenue Service to
the effect that, under the REMIC Provisions and any relevant proposed
legislation and under applicable state law, the REMIC may hold REO Property for
a longer period without causing an Adverse REMIC Event. If such an extension has
been received, then the Depositor, acting on behalf of the Trustee hereunder,
shall, or shall cause the applicable Servicer to, continue to attempt to sell
the REO Property for its fair market value for such period longer than three
years as such extension permits (the “Extended Period”). If such an extension
has not been received and the Depositor or the applicable Servicer, acting on
behalf of the Trust Fund hereunder, is unable to sell the REO Property within
33 months after its acquisition by the Trust Fund, or if such an extension has
been received and the Depositor or the applicable Servicer is unable to sell the
REO Property within the period ending three months before the close of the
Extended Period, the Depositor shall cause the applicable Servicer, before the
end of the three year period or the Extended Period, as applicable, to
(i) purchase such REO Property at a price equal to the REO Property’s fair
market
 
 
87

--------------------------------------------------------------------------------

 
 
value or (ii) auction the REO Property to the highest bidder (which may be the
applicable Servicer) in an auction reasonably designed to produce a fair price
prior to the expiration of the three-year period or the Extended Period, as the
case may be.
 
 
ARTICLE XI


MISCELLANEOUS PROVISIONS
 
Section 11.01                             Binding Nature of Agreement;
Assignment. 
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.
 
Section 11.02                             Entire Agreement. 
 
This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof.  The express terms hereof control and supersede any
course of performance and/or usage of the trade inconsistent with any of the
terms hereof.
 
Section 11.03                             Amendment. 
 
(a)           This Agreement may be amended from time to time by written
agreement between the Depositor, the Master Servicer, the Securities
Administrator and the Trustee, without notice to or the consent of any of the
Holders, (i) to cure any ambiguity or mistake, (ii) to cause the provisions
herein to conform to or be consistent with or in furtherance of the statements
made with respect to the Certificates, the Trust Fund or this Agreement in the
Prospectus, or to correct or supplement any provision herein which may be
inconsistent with any other provisions herein or with the provisions of any
Servicing Agreement, (iii) to make any other provisions with respect to matters
or questions arising under this Agreement, (iv) to add, delete, or amend any
provisions to the extent necessary or desirable to comply with any requirements
imposed by the Code and the REMIC Provisions or (v) if necessary in order to
avoid a violation of any applicable law or regulation.  No such amendment
effected pursuant to the preceding sentence shall, as evidenced by an Opinion of
Counsel, result in an Adverse REMIC Event, nor shall such amendment effected
pursuant to clause (iii) of such sentence adversely affect in any material
respect the interests of any Holder.  Prior to entering into any amendment
without the consent of Holders pursuant to this paragraph, the Trustee shall be
provided with an Opinion of Counsel (at the expense of the party requesting such
amendment) to the effect that such amendment is permitted under this Agreement
and, with respect to an amendment effected pursuant to clause (v) above, to the
effect that such amendment is necessary in order to avoid a violation of such
applicable law. 


(b)           This Agreement may also be amended from time to time by the
Depositor, the Master Servicer, the Securities Administrator and the Trustee,
with the consent of the Holders of not less than 66-2/3% of the Class Principal
Amount or Class Notional Amount (or Percentage Interest) of each Class of
Certificates affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such
 
 
88

--------------------------------------------------------------------------------

 
 
amendment without the consent of the Holders of 100% of the Class Principal
Amount or Class Notional Amount (or Percentage Interest) of each Class of
Certificates affected thereby.  For purposes of this paragraph, references to
“Holder” or “Holders” shall be deemed to include, in the case of any Class of
Book-Entry Certificates, the related Certificate Owners.
 
(c)           Promptly after the execution of any such amendment, the Trustee
shall furnish written notification of the substance of such amendment to each
Holder, the Depositor and the Rating Agency.  The Securities Administrator and
the Certificate Registrar shall cooperate with the Trustee in connection with
the Trustee's obligations under this Section 11.03.
 
(d)           It shall not be necessary for the consent of Holders under this
Section 10.03 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof.  The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Holders shall be subject to such reasonable regulations as
the Trustee may prescribe.
 
(e)           Notwithstanding anything to the contrary in any Servicing
Agreement, the Trustee shall not consent to any amendment of any Servicing
Agreement except pursuant to the standards provided in this Section with respect
to amendment of this Agreement.  In addition, none of the Trustee, the Master
Servicer, the Securities Administrator or the Depositor shall consent to any
amendment to any Servicing Agreement unless prior written notice of the
substance of such amendment has been delivered to the Rating Agency.
 
(f)           Prior to the execution of any amendment to this Agreement, each of
the Trustee and the Securities Administrator shall be entitled to receive and
conclusively rely on an Opinion of Counsel (at the expense of the Person seeking
such amendment) stating that the execution of such amendment is authorized and
permitted by this Agreement.  The Trustee and the Securities Administrator may,
but shall not be obligated to, enter into any such amendment which affects the
Trustee’s or the Securities Administrator’s own rights, duties or immunities
under this Agreement.


Section 11.04                             Voting Rights. 
 
Except to the extent that the consent of all affected Certificateholders is
required pursuant to this Agreement, with respect to any provision of this
Agreement requiring the consent of Certificateholders representing specified
percentages of aggregate outstanding Certificate Principal Amount or Class
Notional Amount (or Percentage Interest), Certificates owned by the Depositor,
the Master Servicer, the Securities Administrator, the Trustee, any Servicer or
any Affiliate thereof are not to be counted so long as such Certificates are
owned by the Depositor, the Master Servicer, the Securities Administrator, the
Trustee, any Servicer or any Affiliate thereof.
 
Section 11.05                             Provision of Information. 
 
(a)           For so long as any of the Certificates of any Class are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, each of the Depositor, the Master Servicer, the Securities
Administrator and the Trustee agree to cooperate with each other to provide to
any Certificateholders and to any prospective purchaser of Certificates
designated by such holder, upon the request of such holder or prospective
purchaser, any information required to be provided to such holder or prospective
purchaser to satisfy the condition set forth in Rule 144A(d)(4) under the
Securities Act.  Any reasonable, out-of-pocket expenses incurred by the Trustee,
the Master Servicer or the Securities Administrator in providing such
information shall be reimbursed by the Depositor.


(b)           The Securities Administrator shall provide to any person to whom a
Prospectus was delivered, upon the written request of such person specifying the
document or documents requested, (i) a copy (excluding exhibits) of any report
on Form 8-K, Form 10-D or Form 10-K (or other prescribed form) filed with the
Securities and Exchange Commission pursuant to Section 6.21 and (ii) a copy of
any other
 
 
89

--------------------------------------------------------------------------------

 
 
document incorporated by reference in the Prospectus.  Any reasonable
out-of-pocket expenses incurred by the Securities Administrator in providing
copies of such documents shall be reimbursed by the Depositor.
 
(c)          On each Distribution Date, the Securities Administrator shall
deliver or cause to be delivered by first class mail or make available on its
website to the Depositor, Attention:  Contract Finance, a copy of the report
delivered to Certificateholders pursuant to Section 4.02.
 
Section 11.06                             Governing Law. 
 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS (OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.
 
Section 11.07                             Notices. 
 
(a)           All demands, notices and communications required to be delivered
to the Depositor, the Seller, the Trustee, the Master Servicer, the Securities
Administrator or the Certificate Registrar hereunder shall be in writing and
shall be deemed to have been duly given if (i) personally delivered, (ii) mailed
by registered mail, postage prepaid, (iii) delivered by overnight courier, or
(iv) transmitted via email, telegraph or facsimile, in each instance at the
address listed below, or such other address as may hereafter be furnished by any
party to the other parties in writing:


In the case of the Depositor:


Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 330
Mill Valley, CA 94941
Facsimile number (415) 381-1773
Electronic mail address: Sequoia.Notices@redwoodtrust.com
Attention:  Sequoia Mortgage Trust 2011-1


In the case of the Seller:


Redwood Residential Acquisition Corporation
One Belvedere Place, Suite 330
Mill Valley, CA 94941
Facsimile number (415) 381-1773
Electronic mail address: Sequoia.Notices@redwoodtrust.com
Attention:  Sequoia Mortgage Trust 2011-1


In the case of the Master Servicer and the Securities Administrator:


Wells Fargo Bank, N.A.
P.O. Box 98
Columbia, Maryland  21046


(or, for overnight deliveries:
9062 Old Annapolis Road
Columbia, Maryland 21045)


Telephone number:  (410) 884-2000
 
 
90

--------------------------------------------------------------------------------

 
 
Facsimile number: (410) 715-2380
Electronic mail address:  g=cts-spg-team-a-5@wellsfargo.com
Attention:  Client Manager -- Sequoia Mortgage Trust 2011-1


In the case of the Certificate Registrar:


Wells Fargo Bank, N.A.
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479
Facsimile number: 1-866-614-1273
Electronic mail address: g=cts-spg-team-a-5@wellsfargo.com
Attention: Corporate Trust Services -- Sequoia Mortgage Trust 2011-1


In the case of the Trustee:


Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, New York 10013
Attention: Global Transaction Services – Sequoia Mortgage Trust 2011-1
Facsimile number: 212-816-5527


Notwithstanding anything to the contrary herein, any and all communications
(both text and attachments) by or from the Trustee that the Trustee in its sole
discretion deems to contain confidential, proprietary, and/or sensitive
information and sent by electronic mail will be encrypted. The recipient (the
“Email Recipient”) of the email communication will be required to complete a
one-time registration process. Information and assistance on registering and
using the email encryption technology can be found at the Trustee’s Secure
website www.citigroup.com/citigroup/citizen/privacy/email.htm or by calling
(866) 535-2504 (in the U.S.) or (904) 954-6181 at any time.
 
Any such demand, notice or communication shall be deemed to have been received
on the date delivered to the premises of the addressee and (A) if delivered by
registered mail, overnight courier, or facsimile, as evidenced by the date noted
on a return or confirmation of receipt and (B) if delivered by electronic mail,
when sent to the address specified above, provided no error or rejection message
has been received by the sender.


(b)           Notices to any Certificateholder shall be deemed to be duly given
by any party hereto (i) in the case of any holder of a Definitive Certificate,
on the date mailed, first class postage prepaid, to the address of such holder
as included on the certificate register, or (ii) in the case of any book-entry
certificate, on the date when such notice or communication is delivered to the
Clearing Agency, it being understood that the Clearing Agency shall give such
notices and communications to the related underlying participants in accordance
with its applicable rules, regulations and procedures.


All notices or communications to Certificateholders shall also be posted and
made available to all Certificateholders, whether definitive or book-entry, as
well as the Depositor, the Master Servicer, the Securities Administrator and the
Trustee, by the Securities Administrator on the Securities Administrator website
located at www.ctslink.com.  Unless otherwise expressly provided for herein, all
notices and communications required to be delivered hereunder shall be delivered
to such parties and Certificateholders and posted by the Securities
Administrator on the Securities Administrator 's website, in each instance, as
soon as reasonably practicable.
 
Section 11.08                             Severability of Provisions. 
 
If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be
 
 
91

--------------------------------------------------------------------------------

 
 
deemed severable from the remaining covenants, agreements, provisions or terms
of this Agreement and shall in no way affect the validity or enforceability of
the other provisions of this Agreement or of the Certificates or the rights of
the Holders thereof.
 
Section 11.09                             Indulgences; No Waivers. 
 
Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence.  No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.
 
Section 11.10                             Headings Not to Affect
Interpretation. 
 
The headings contained in this Agreement are for convenience of reference only,
and they shall not be used in the interpretation hereof.
 
Section 11.11                             Benefits of Agreement. 
 
Nothing in this Agreement or in the Certificates, express or implied, shall give
to any Person, other than the parties to this Agreement and their successors
hereunder and the Holders of the Certificates, any benefit or any legal or
equitable right, power, remedy or claim under this Agreement.
 
Section 11.12                             Special Notices to the Rating Agency. 
 
(a)           The Depositor shall give prompt notice to the Rating Agency of the
occurrence of any of the following events of which it has notice:
 
(i)           any amendment to this Agreement pursuant to Section 11.03,
including prior advance written notice of any amendment to this Agreement
pursuant to Section 11.03(a);
 
(ii)           any assignment by the Master Servicer of its rights hereunder or
delegation of its duties hereunder;


(iii)           the occurrence of any Event of Default and any waiver of any
Event of Default pursuant to Section 6.14;


(iv)           any notice of termination given to the Master Servicer pursuant
to Section 6.14 and any resignation of the Master Servicer hereunder;


(v)           the termination of any successor to any Master Servicer pursuant
to Section 6.14;
 
(vi)           the making of a final payment pursuant to Section 7.01; and
 
(vii)           any termination of the rights and obligations of a Servicer
under any Servicing Agreement and any transfer of servicing under any Servicing
Agreement.
 
(b)           All notices to the Rating Agency provided for in this Section
shall be in writing and sent by first class mail, telecopy, electronic mail or
overnight courier, as follows:


Fitch, Inc.
 
 
92

--------------------------------------------------------------------------------

 
 
One State Street Plaza, 30th Floor
New York, NY  10004
Attn: SEMT 2011-1


(c)           The Securities Administrator shall provide or make available to
the Rating Agency reports prepared pursuant to Section 4.02 and the reports
filed on Form 10-K pursuant to Section 6.21(b)(i)(1) through (4).  In addition,
the Securities Administrator shall, at the expense of the Trust Fund, make
available to the Rating Agency such information as the Rating Agency may
reasonably request regarding the Certificates or the Trust Fund, to the extent
that such information is reasonably available to the Securities Administrator.
 
Section 11.13                             Conflicts. 
 
To the extent that the terms of this Agreement conflict with the terms of any
Servicing Agreement, the related Servicing Agreement shall govern.
 
Section 11.14                             Counterparts. 
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all of which together shall constitute one and
the same instrument.
 
Section 11.15                             No Petitions.
 
The Trustee and the Master Servicer, by entering into this Agreement, and each
Certificateholder, by accepting a Certificate, hereby covenant and agree that
they shall not at any time institute against the Depositor, or join in any
institution against the Depositor of, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any United States federal or state bankruptcy or similar law in connection with
any obligations relating to the Certificates, this Agreement or any of the
documents entered into by the Depositor in connection with the transactions
contemplated by this Agreement.
 
 
93

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers hereunto duly authorized as of the day and
year first above written.
 
SEQUOIA RESIDENTIAL FUNDING, INC.,
as Depositor
 
 
By: _________________________________
Name:
Title:
 
 
CITIBANK, N.A.,
as Trustee
 
 
By: _________________________________
Name:
Title:
 
WELLS FARGO BANK, N.A.,
as Master Servicer
 
 
By: _________________________________
Name:
Title:


WELLS FARGO BANK, N.A.,
as Securities Administrator
 
 
By: _________________________________
Name:
Title:
 
 
94

--------------------------------------------------------------------------------

 


Solely for purposes of Section 2.04 and Section 2.06(b)
accepted and agreed to by:




REDWOOD RESIDENTIAL ACQUISITION CORPORATION,
as Seller


 
By: ____________________________
       Name:
       Authorized Signatory


Solely for purposes of Section 2.07
accepted and agreed to by:




SEQUOIA MORTGAGE FUNDING CORPORATION,
as Controlling Holder


 
By: ____________________________
       Name:
       Authorized Signatory
 
 
95

--------------------------------------------------------------------------------

 


EXHIBIT A


FORMS OF CERTIFICATES
 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.




SEQUOIA MORTGAGE TRUST 2011-1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-l


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class A-1
Certificates: $273,280,000
Initial Certificate
Principal Amount of this
Certificates: $273,280,000
       
Certificate Interest Rate: Adjustable
Cut-off Date: February 1, 2011
 
 
Final Scheduled Distribution
Date: February 2041
 
 
 
NUMBER 1
CUSIP: 81744R AA9




 
 

--------------------------------------------------------------------------------

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class A-1 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Servicing Agreement and the Mortgage Loan Purchase and
Sale Agreement, the Insurance Policies relating to the Mortgage Loans, all cash,
instruments or property held or required to be held in the Custodial Accounts
and the Distribution Account and property that secured a Mortgage Loan; and
certain other assets, if any, as described in the Pooling Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in March 2011 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling Agreement or be valid for any purpose.

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Citibank, N.A., as Trustee, has caused this Certificate to
be duly executed.


CITIBANK, N.A.,
     as Trustee




By:  ___________________________
        AUTHORIZED SIGNATORY


Dated: _________________________






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling
Agreement.


WELLS FARGO BANK, N.A.,
       as Authenticating Agent




By:  ___________________________
        AUTHORIZED SIGNATORY


Dated: _________________________



 
3

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2011-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling Agreement, dated as of February
1, 2011 (the “Pooling Agreement”), among Sequoia Residential Funding, Inc., as
depositor (the “Depositor”), Wells Fargo Bank, N.A., as master servicer (in such
capacity, the “Master Servicer”) and as securities administrator (in such
capacity, the “Securities Administrator”) and Citibank, N.A., as trustee (the
“Trustee”), to which terms, provisions and conditions thereof the Holder of this
Certificate by virtue of the acceptance hereof assents, and by which such Holder
is bound. Except as otherwise defined herein, all capitalized terms used herein
shall have the meanings ascribed to them in the Pooling Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling Agreement.  All distributions or
allocations made with respect to each Class of Certificates on each Distribution
Date shall be allocated among the outstanding Certificates of such Class based
on the Certificate Principal Amount (or Notional Amount) of each such
Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of
the Class of A-IO Certificates or any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2011-1 or at such other address as the Securities Administrator may designate
from time to time.

 
4

--------------------------------------------------------------------------------

 

The Pooling Agreement may be amended by the Trustee, the Master Servicer, the
Securities Administrator, and the Depositor with the consent of the Holders of
not less than 66-2/3% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of the Pooling Agreement or of modifying in any manner the
rights of the Holders; provided, however, that no such amendment shall be made
unless the Trustee and the Securities Administrator receive an Opinion of
Counsel, at the expense of the party requesting the change, that such change
will not cause an Adverse REMIC Event; and provided further, that no such
amendment may (i) reduce in any manner the amount of, or delay the timing of,
payments received on Mortgage Loans which are required to be distributed on any
Certificate, without the consent of the Holder of such Certificate or (ii)
reduce the aforesaid percentages of Class Principal Amount or Class Notional
Amount (or Percentage Interest) of Certificates of each Class, the Holders of
which are required to consent to any such amendment without the consent of the
Holders of 100% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby.  For
purposes of this paragraph, references to “Holder” or “Holders” shall be deemed
to include, in the case of any Class of Book-Entry Certificates, the related
Certificate Owners.  Any consent by the Holder of this Certificate will be
conclusive and binding upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in exchange herefor or in lieu
hereof whether or not consent is made with respect to such Certificate.  The
Pooling Agreement also permits the amendment thereof in certain limited
circumstances without the consent of the Holders.


As provided in the Pooling Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registerable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
Corporate Trust Office, duly endorsed by, or accompanied by a written instrument
of transfer in form satisfactory to the Certificate Registrar duly executed by
the Holder thereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates of the same Class of authorized
denominations evidencing the same initial Certificate Principal Amount (or
Notional Amount) will be issued to the designated transferee or transferees.  As
provided in the Pooling Agreement and subject to certain limitations therein set
forth, this Certificate is exchangeable for new Certificates of the same Class
evidencing the same aggregate initial Certificate Principal Amount (or Notional
Amount) as requested by the Holder surrendering the same.  No service charge
will be made for any such registration of transfer or exchange, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any exchange of
Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5
Certificates are issuable only in registered form in minimum denominations of
$100,000 in initial Certificate Principal Amount and in integral multiples of $1
in excess thereof and will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities.  The Class A-IO Certificate is issuable only in registered form as a
single Certificate representing the entire Percentage Interest in that Class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities.  The Class
R, and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 
5

--------------------------------------------------------------------------------

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 20% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling Agreement, the Holder of the Class LT-R
Certificate may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.  If this right is not exercised
by the Holder of the Class LT-R Certificate, the Master Servicer will have the
option to purchase all of the Mortgage Loans from the Trust Fund on any date on
which the Aggregate Stated Principal Balance of the Mortgage Loans has declined
to less than 5% of the initial Aggregate Stated Principal Balance of the
Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling Agreement continue beyond the
expiration of 21 years from the death of the last survivor of the descendants
living at the date of the Pooling Agreement of a certain person named in the
Pooling Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling Agreement, this Certificate and the Pooling Agreement
shall be construed in accordance with and governed by the laws of the State of
New York without regard to the conflict of laws principles applied in the State
of New York.  In the event of any conflict between the provisions of this
Certificate and the Pooling Agreement, the Pooling Agreement shall be
controlling.





 
6

--------------------------------------------------------------------------------

 

ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto
 
 
 
 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 
 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 
 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
  
 
 
  
 
Dated:  ________________________________
 
_______________________________________
 
Signature by or on behalf of Assignor
_______________________________________
_______________________________________
Authorized Officer
Signature Guaranteed
   
_______________________________________
_______________________________________
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.

 
 
 

--------------------------------------------------------------------------------

 

DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
_______________________________________________________________________________
 
for the account of
________________________________________________________________
 
 
account number _______________________ or, if mailed by check, to
_____________________
 
_______________________________________________________________________________
 
Applicable reports and statements should be mailed to
___________________________________
 
_______________________________________________________________________________
 
This information is provided by _______________________________________________
 
the assignee named above, or ______________________________________ as its
agent.
 



 
 

--------------------------------------------------------------------------------

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL.  THE CERTIFICATE  NOTIONAL AMOUNT OF THIS CERTIFICATE
WILL BE REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE CERTIFICATE NOTIONAL
AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) 89-90, AS AMENDED, (THE “UNDERWRITER
EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN CONDITIONS TO THE
AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS CERTIFICATE MUST
BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR ITS EQUIVALENT) BY
STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC. OR (C) (I) THE
TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR
HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN
U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60),
AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A “COMPLYING INSURANCE
COMPANY”).

 
 

--------------------------------------------------------------------------------

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.






SEQUOIA MORTGAGE TRUST 2011-1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-IO


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Notional
Amount of the Class A-IO
Certificates: $273,280,000
 
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: February 2041
 
 
NUMBER 1
Initial Certificate
Notional Amount of this
Certificates: $273,280,000
 
 
Cut-off Date: February 1, 2011
 
 
 
 
 
 
CUSIP: 81744R AB7




 
2

--------------------------------------------------------------------------------

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class A-IO Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Servicing Agreement and the Mortgage Loan Purchase and
Sale Agreement, the Insurance Policies relating to the Mortgage Loans, all cash,
instruments or property held or required to be held in the Custodial Accounts
and the Distribution Account and property that secured a Mortgage Loan; and
certain other assets, if any, as described in the Pooling Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in March 2011 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling Agreement or be valid for any purpose.

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Citibank, N.A., as Trustee, has caused this Certificate to
be duly executed.


CITIBANK, N.A.,
     as Trustee




By:  ___________________________
        AUTHORIZED SIGNATORY


Dated: _________________________






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling
Agreement.


WELLS FARGO BANK, N.A.,
       as Authenticating Agent




By:  ___________________________
        AUTHORIZED SIGNATORY


Dated: _________________________



 
4

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2011-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling Agreement, dated as of February
1, 2011 (the “Pooling Agreement”), among Sequoia Residential Funding, Inc., as
depositor (the “Depositor”), Wells Fargo Bank, N.A., as master servicer (in such
capacity, the “Master Servicer”) and as securities administrator (in such
capacity, the “Securities Administrator”) and Citibank, N.A., as trustee (the
“Trustee”), to which terms, provisions and conditions thereof the Holder of this
Certificate by virtue of the acceptance hereof assents, and by which such Holder
is bound. Except as otherwise defined herein, all capitalized terms used herein
shall have the meanings ascribed to them in the Pooling Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling Agreement.  All distributions or
allocations made with respect to each Class of Certificates on each Distribution
Date shall be allocated among the outstanding Certificates of such Class based
on the Certificate Principal Amount (or Notional Amount) of each such
Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2011-1 or at such other address as the Securities Administrator may designate
from time to time.

 
5

--------------------------------------------------------------------------------

 

The Pooling Agreement may be amended by the Trustee, the Master Servicer, the
Securities Administrator, and the Depositor with the consent of the Holders of
not less than 66-2/3% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of the Pooling Agreement or of modifying in any manner the
rights of the Holders; provided, however, that no such amendment shall be made
unless the Trustee and the Securities Administrator receive an Opinion of
Counsel, at the expense of the party requesting the change, that such change
will not cause an Adverse REMIC Event; and provided further, that no such
amendment may (i) reduce in any manner the amount of, or delay the timing of,
payments received on Mortgage Loans which are required to be distributed on any
Certificate, without the consent of the Holder of such Certificate or (ii)
reduce the aforesaid percentages of Class Principal Amount or Class Notional
Amount (or Percentage Interest) of Certificates of each Class, the Holders of
which are required to consent to any such amendment without the consent of the
Holders of 100% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby.  For
purposes of this paragraph, references to “Holder” or “Holders” shall be deemed
to include, in the case of any Class of Book-Entry Certificates, the related
Certificate Owners.  Any consent by the Holder of this Certificate will be
conclusive and binding upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in exchange herefor or in lieu
hereof whether or not consent is made with respect to such Certificate.  The
Pooling Agreement also permits the amendment thereof in certain limited
circumstances without the consent of the Holders.


As provided in the Pooling Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registerable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
Corporate Trust Office, duly endorsed by, or accompanied by a written instrument
of transfer in form satisfactory to the Certificate Registrar duly executed by
the Holder thereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates of the same Class of authorized
denominations evidencing the same initial Certificate Principal Amount (or
Notional Amount) will be issued to the designated transferee or transferees.  As
provided in the Pooling Agreement and subject to certain limitations therein set
forth, this Certificate is exchangeable for new Certificates of the same Class
evidencing the same aggregate initial Certificate Principal Amount (or Notional
Amount) as requested by the Holder surrendering the same.  No service charge
will be made for any such registration of transfer or exchange, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any exchange of
Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5
Certificates are issuable only in registered form in minimum denominations of
$100,000 in initial Certificate Principal Amount and in integral multiples of $1
in excess thereof and will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities.  The Class A-IO Certificate is issuable only in registered form as a
single Certificate representing the entire Percentage Interest in that Class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities.  The Class
R, and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 
6

--------------------------------------------------------------------------------

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 20% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling Agreement, the Holder of the Class LT-R
Certificate may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.  If this right is not exercised
by the Holder of the Class LT-R Certificate, the Master Servicer will have the
option to purchase all of the Mortgage Loans from the Trust Fund on any date on
which the Aggregate Stated Principal Balance of the Mortgage Loans has declined
to less than 5% of the initial Aggregate Stated Principal Balance of the
Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling Agreement continue beyond the
expiration of 21 years from the death of the last survivor of the descendants
living at the date of the Pooling Agreement of a certain person named in the
Pooling Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling Agreement, this Certificate and the Pooling Agreement
shall be construed in accordance with and governed by the laws of the State of
New York without regard to the conflict of laws principles applied in the State
of New York.  In the event of any conflict between the provisions of this
Certificate and the Pooling Agreement, the Pooling Agreement shall be
controlling.





 
7

--------------------------------------------------------------------------------

 

ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto
 
 
 
 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 
 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 
 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 
  
 
  
 
Dated:  ________________________________
 
_______________________________________
 
Signature by or on behalf of Assignor
_______________________________________
_______________________________________
Authorized Officer
Signature Guaranteed
   
_______________________________________
_______________________________________
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.






 
 

--------------------------------------------------------------------------------

 

DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
_______________________________________________________________________________
 
for the account of
________________________________________________________________
 
 
account number _______________________ or, if mailed by check, to
_____________________
 
_______________________________________________________________________________
 
Applicable reports and statements should be mailed to
___________________________________
 
_______________________________________________________________________________
 
This information is provided by _______________________________________________
 
the assignee named above, or ______________________________________ as its
agent.
 



 
 

--------------------------------------------------------------------------------

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AGREEMENT REFERRED TO HEREIN.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) 89-90, AS AMENDED, (THE “UNDERWRITER
EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN CONDITIONS TO THE
AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS CERTIFICATE MUST
BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR ITS EQUIVALENT) BY
STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC. OR (C) (I) THE
TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR
HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN
U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60),
AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A “COMPLYING INSURANCE
COMPANY”).

 
 

--------------------------------------------------------------------------------

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.




SEQUOIA MORTGAGE TRUST 2011-1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-l


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class B-1
Certificates: $7,385,000
 
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: February 2041
 
 
NUMBER 1
Initial Certificate
Principal Amount of this
Certificates: $7,385,000
 
 
Cut-off Date: February 1, 2011
 
 
 
 
 
 
CUSIP: 81744R AC5




 
2

--------------------------------------------------------------------------------

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-1 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Servicing Agreement and the Mortgage Loan Purchase and
Sale Agreement, the Insurance Policies relating to the Mortgage Loans, all cash,
instruments or property held or required to be held in the Custodial Accounts
and the Distribution Account and property that secured a Mortgage Loan; and
certain other assets, if any, as described in the Pooling Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in March 2011 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling Agreement or be valid for any purpose.

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Citibank, N.A., as Trustee, has caused this Certificate to
be duly executed.


CITIBANK, N.A.,
     as Trustee




By:  ___________________________
        AUTHORIZED SIGNATORY


Dated: _________________________






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling
Agreement.


WELLS FARGO BANK, N.A.,
       as Authenticating Agent




By:  ___________________________
        AUTHORIZED SIGNATORY


Dated: _________________________



 
4

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2011-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling Agreement, dated as of February
1, 2011 (the “Pooling Agreement”), among Sequoia Residential Funding, Inc., as
depositor (the “Depositor”), Wells Fargo Bank, N.A., as master servicer (in such
capacity, the “Master Servicer”) and as securities administrator (in such
capacity, the “Securities Administrator”) and Citibank, N.A., as trustee (the
“Trustee”), to which terms, provisions and conditions thereof the Holder of this
Certificate by virtue of the acceptance hereof assents, and by which such Holder
is bound. Except as otherwise defined herein, all capitalized terms used herein
shall have the meanings ascribed to them in the Pooling Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling Agreement.  All distributions or
allocations made with respect to each Class of Certificates on each Distribution
Date shall be allocated among the outstanding Certificates of such Class based
on the Certificate Principal Amount (or Notional Amount) of each such
Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2011-1 or at such other address as the Securities Administrator may designate
from time to time.

 
5

--------------------------------------------------------------------------------

 

The Pooling Agreement may be amended by the Trustee, the Master Servicer, the
Securities Administrator, and the Depositor with the consent of the Holders of
not less than 66-2/3% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of the Pooling Agreement or of modifying in any manner the
rights of the Holders; provided, however, that no such amendment shall be made
unless the Trustee and the Securities Administrator receive an Opinion of
Counsel, at the expense of the party requesting the change, that such change
will not cause an Adverse REMIC Event; and provided further, that no such
amendment may (i) reduce in any manner the amount of, or delay the timing of,
payments received on Mortgage Loans which are required to be distributed on any
Certificate, without the consent of the Holder of such Certificate or (ii)
reduce the aforesaid percentages of Class Principal Amount or Class Notional
Amount (or Percentage Interest) of Certificates of each Class, the Holders of
which are required to consent to any such amendment without the consent of the
Holders of 100% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby.  For
purposes of this paragraph, references to “Holder” or “Holders” shall be deemed
to include, in the case of any Class of Book-Entry Certificates, the related
Certificate Owners.  Any consent by the Holder of this Certificate will be
conclusive and binding upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in exchange herefor or in lieu
hereof whether or not consent is made with respect to such Certificate.  The
Pooling Agreement also permits the amendment thereof in certain limited
circumstances without the consent of the Holders.


As provided in the Pooling Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registerable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
Corporate Trust Office, duly endorsed by, or accompanied by a written instrument
of transfer in form satisfactory to the Certificate Registrar duly executed by
the Holder thereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates of the same Class of authorized
denominations evidencing the same initial Certificate Principal Amount (or
Notional Amount) will be issued to the designated transferee or transferees.  As
provided in the Pooling Agreement and subject to certain limitations therein set
forth, this Certificate is exchangeable for new Certificates of the same Class
evidencing the same aggregate initial Certificate Principal Amount (or Notional
Amount) as requested by the Holder surrendering the same.  No service charge
will be made for any such registration of transfer or exchange, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any exchange of
Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5
Certificates are issuable only in registered form in minimum denominations of
$100,000 in initial Certificate Principal Amount and in integral multiples of $1
in excess thereof and will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities.  The Class A-IO Certificate is issuable only in registered form as a
single Certificate representing the entire Percentage Interest in that Class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities.  The Class
R, and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 
6

--------------------------------------------------------------------------------

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 20% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling Agreement, the Holder of the Class LT-R
Certificate may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.  If this right is not exercised
by the Holder of the Class LT-R Certificate, the Master Servicer will have the
option to purchase all of the Mortgage Loans from the Trust Fund on any date on
which the Aggregate Stated Principal Balance of the Mortgage Loans has declined
to less than 5% of the initial Aggregate Stated Principal Balance of the
Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling Agreement continue beyond the
expiration of 21 years from the death of the last survivor of the descendants
living at the date of the Pooling Agreement of a certain person named in the
Pooling Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling Agreement, this Certificate and the Pooling Agreement
shall be construed in accordance with and governed by the laws of the State of
New York without regard to the conflict of laws principles applied in the State
of New York.  In the event of any conflict between the provisions of this
Certificate and the Pooling Agreement, the Pooling Agreement shall be
controlling.





 
7

--------------------------------------------------------------------------------

 

ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto
 
 
 
 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 
 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 
 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 
  
 
  
 
Dated:  ________________________________
 
_______________________________________
 
Signature by or on behalf of Assignor
_______________________________________
_______________________________________
Authorized Officer
Signature Guaranteed
   
_______________________________________
_______________________________________
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.










 
 

--------------------------------------------------------------------------------

 

DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
_______________________________________________________________________________
 
for the account of
________________________________________________________________
 
 
account number _______________________ or, if mailed by check, to
_____________________
 
_______________________________________________________________________________
 
Applicable reports and statements should be mailed to
___________________________________
 
_______________________________________________________________________________
 
This information is provided by _______________________________________________
 
the assignee named above, or ______________________________________ as its
agent.
 



 
 

--------------------------------------------------------------------------------

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AGREEMENT REFERRED TO HEREIN.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE  OR THE DEPOSITOR  TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR.  EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.

 
 

--------------------------------------------------------------------------------

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.




SEQUOIA MORTGAGE TRUST 2011-1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-2


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class B-2
Certificates: $5,171,000
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: February 2041
 
 
NUMBER 1
Initial Certificate
Principal Amount of this
Certificates: $5,171,000
 
 
Cut-off Date: February 1, 2011
 
 
 
 
 
CUSIP: 81744R AD3








 
2

--------------------------------------------------------------------------------

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-2 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Servicing Agreement and the Mortgage Loan Purchase and
Sale Agreement, the Insurance Policies relating to the Mortgage Loans, all cash,
instruments or property held or required to be held in the Custodial Accounts
and the Distribution Account and property that secured a Mortgage Loan; and
certain other assets, if any, as described in the Pooling Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in March 2011 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling Agreement or be valid for any purpose.

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Citibank, N.A., as Trustee, has caused this Certificate to
be duly executed.


CITIBANK, N.A.,
     as Trustee




By:  ___________________________
        AUTHORIZED SIGNATORY


Dated: _________________________






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling
Agreement.


WELLS FARGO BANK, N.A.,
       as Authenticating Agent




By:  ___________________________
        AUTHORIZED SIGNATORY


Dated: _________________________



 
4

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2011-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling Agreement, dated as of February
1, 2011 (the “Pooling Agreement”), among Sequoia Residential Funding, Inc., as
depositor (the “Depositor”), Wells Fargo Bank, N.A., as master servicer (in such
capacity, the “Master Servicer”) and as securities administrator (in such
capacity, the “Securities Administrator”) and Citibank, N.A., as trustee (the
“Trustee”), to which terms, provisions and conditions thereof the Holder of this
Certificate by virtue of the acceptance hereof assents, and by which such Holder
is bound. Except as otherwise defined herein, all capitalized terms used herein
shall have the meanings ascribed to them in the Pooling Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling Agreement.  All distributions or
allocations made with respect to each Class of Certificates on each Distribution
Date shall be allocated among the outstanding Certificates of such Class based
on the Certificate Principal Amount (or Notional Amount) of each such
Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request, made to the Securities Administrator at least five Business
Days prior to the related Record Date, by any Certificateholder owning an
aggregate initial Certificate Principal Amount of at least $1,000,000 or, in the
case of a Class of Interest-Only Certificates and any Residual Certificate, a
Percentage Interest of 100%, by wire transfer in immediately available funds to
an account specified in the request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2011-1 or at such other address as the Securities Administrator may designate
from time to time.

 
5

--------------------------------------------------------------------------------

 

The Pooling Agreement may be amended by the Trustee, the Master Servicer, the
Securities Administrator, and the Depositor with the consent of the Holders of
not less than 66-2/3% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of the Pooling Agreement or of modifying in any manner the
rights of the Holders; provided, however, that no such amendment shall be made
unless the Trustee and the Securities Administrator receive an Opinion of
Counsel, at the expense of the party requesting the change, that such change
will not cause an Adverse REMIC Event; and provided further, that no such
amendment may (i) reduce in any manner the amount of, or delay the timing of,
payments received on Mortgage Loans which are required to be distributed on any
Certificate, without the consent of the Holder of such Certificate or (ii)
reduce the aforesaid percentages of Class Principal Amount or Class Notional
Amount (or Percentage Interest) of Certificates of each Class, the Holders of
which are required to consent to any such amendment without the consent of the
Holders of 100% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby.  For
purposes of this paragraph, references to “Holder” or “Holders” shall be deemed
to include, in the case of any Class of Book-Entry Certificates, the related
Certificate Owners.  Any consent by the Holder of this Certificate will be
conclusive and binding upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in exchange herefor or in lieu
hereof whether or not consent is made with respect to such Certificate.  The
Pooling Agreement also permits the amendment thereof in certain limited
circumstances without the consent of the Holders.


As provided in the Pooling Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registerable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
Corporate Trust Office, duly endorsed by, or accompanied by a written instrument
of transfer in form satisfactory to the Certificate Registrar duly executed by
the Holder thereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates of the same Class of authorized
denominations evidencing the same initial Certificate Principal Amount (or
Notional Amount) will be issued to the designated transferee or transferees.  As
provided in the Pooling Agreement and subject to certain limitations therein set
forth, this Certificate is exchangeable for new Certificates of the same Class
evidencing the same aggregate initial Certificate Principal Amount (or Notional
Amount) as requested by the Holder surrendering the same.  No service charge
will be made for any such registration of transfer or exchange, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any exchange of
Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5
Certificates are issuable only in registered form in minimum denominations of
$100,000 in initial Certificate Principal Amount and in integral multiples of $1
in excess thereof and will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities.  The Class A-IO Certificate is issuable only in registered form as a
single Certificate representing the entire Percentage Interest in that Class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities.  The Class
R, and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 
6

--------------------------------------------------------------------------------

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 20% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling Agreement, the Holder of the Class LT-R
Certificate may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.  If this right is not exercised
by the Holder of the Class LT-R Certificate, the Master Servicer will have the
option to purchase all of the Mortgage Loans from the Trust Fund on any date on
which the Aggregate Stated Principal Balance of the Mortgage Loans has declined
to less than 5% of the initial Aggregate Stated Principal Balance of the
Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling Agreement continue beyond the
expiration of 21 years from the death of the last survivor of the descendants
living at the date of the Pooling Agreement of a certain person named in the
Pooling Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling Agreement, this Certificate and the Pooling Agreement
shall be construed in accordance with and governed by the laws of the State of
New York without regard to the conflict of laws principles applied in the State
of New York.  In the event of any conflict between the provisions of this
Certificate and the Pooling Agreement, the Pooling Agreement shall be
controlling.





 
7

--------------------------------------------------------------------------------

 

ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto
 
 
 
 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 
 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 
 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 
  
 
  
 
Dated:  ________________________________
 
_______________________________________
 
Signature by or on behalf of Assignor
_______________________________________
_______________________________________
Authorized Officer
Signature Guaranteed
   
_______________________________________
_______________________________________
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.










 
 

--------------------------------------------------------------------------------

 

DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
_______________________________________________________________________________
 
for the account of
________________________________________________________________
 
 
account number _______________________ or, if mailed by check, to
_____________________
 
_______________________________________________________________________________
 
Applicable reports and statements should be mailed to
___________________________________
 
_______________________________________________________________________________
 
This information is provided by _______________________________________________
 
the assignee named above, or ______________________________________ as its
agent.
 



 
 

--------------------------------------------------------------------------------

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AGREEMENT REFERRED TO HEREIN.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.


THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AGREEMENT.

 
 

--------------------------------------------------------------------------------

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE  OR THE DEPOSITOR  TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR.  EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.





 
2

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-3


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class B-3
Certificates: $3,693,000
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: February 2041
 
 
NUMBER 1
Initial Certificate
Principal Amount of this
Certificates: $3,693,000
 
 
Cut-off Date: February 1, 2011
 
 
 
 
 
CUSIP: 81744R AE1








 
3

--------------------------------------------------------------------------------

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-3 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Servicing Agreement and the Mortgage Loan Purchase and
Sale Agreement, the Insurance Policies relating to the Mortgage Loans, all cash,
instruments or property held or required to be held in the Custodial Accounts
and the Distribution Account and property that secured a Mortgage Loan; and
certain other assets, if any, as described in the Pooling Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in March 2011 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling Agreement or be valid for any purpose.

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Citibank, N.A., as Trustee, has caused this Certificate to
be duly executed.


CITIBANK, N.A.,
     as Trustee




By:  ___________________________
        AUTHORIZED SIGNATORY


Dated: _________________________






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling
Agreement.


WELLS FARGO BANK, N.A.,
       as Authenticating Agent




By:  ___________________________
        AUTHORIZED SIGNATORY


Dated: _________________________



 
5

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2011-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling Agreement, dated as of February
1, 2011 (the “Pooling Agreement”), among Sequoia Residential Funding, Inc., as
depositor (the “Depositor”), Wells Fargo Bank, N.A., as master servicer (in such
capacity, the “Master Servicer”) and as securities administrator (in such
capacity, the “Securities Administrator”) and Citibank, N.A., as trustee (the
“Trustee”), to which terms, provisions and conditions thereof the Holder of this
Certificate by virtue of the acceptance hereof assents, and by which such Holder
is bound. Except as otherwise defined herein, all capitalized terms used herein
shall have the meanings ascribed to them in the Pooling Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling Agreement.  All distributions or
allocations made with respect to each Class of Certificates on each Distribution
Date shall be allocated among the outstanding Certificates of such Class based
on the Certificate Principal Amount (or Notional Amount) of each such
Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2011-1 or at such other address as the Securities Administrator may designate
from time to time.

 
6

--------------------------------------------------------------------------------

 

The Pooling Agreement may be amended by the Trustee, the Master Servicer, the
Securities Administrator, and the Depositor with the consent of the Holders of
not less than 66-2/3% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of the Pooling Agreement or of modifying in any manner the
rights of the Holders; provided, however, that no such amendment shall be made
unless the Trustee and the Securities Administrator receive an Opinion of
Counsel, at the expense of the party requesting the change, that such change
will not cause an Adverse REMIC Event; and provided further, that no such
amendment may (i) reduce in any manner the amount of, or delay the timing of,
payments received on Mortgage Loans which are required to be distributed on any
Certificate, without the consent of the Holder of such Certificate or (ii)
reduce the aforesaid percentages of Class Principal Amount or Class Notional
Amount (or Percentage Interest) of Certificates of each Class, the Holders of
which are required to consent to any such amendment without the consent of the
Holders of 100% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby.  For
purposes of this paragraph, references to “Holder” or “Holders” shall be deemed
to include, in the case of any Class of Book-Entry Certificates, the related
Certificate Owners.  Any consent by the Holder of this Certificate will be
conclusive and binding upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in exchange herefor or in lieu
hereof whether or not consent is made with respect to such Certificate.  The
Pooling Agreement also permits the amendment thereof in certain limited
circumstances without the consent of the Holders.


As provided in the Pooling Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registerable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
Corporate Trust Office, duly endorsed by, or accompanied by a written instrument
of transfer in form satisfactory to the Certificate Registrar duly executed by
the Holder thereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates of the same Class of authorized
denominations evidencing the same initial Certificate Principal Amount (or
Notional Amount) will be issued to the designated transferee or transferees.  As
provided in the Pooling Agreement and subject to certain limitations therein set
forth, this Certificate is exchangeable for new Certificates of the same Class
evidencing the same aggregate initial Certificate Principal Amount (or Notional
Amount) as requested by the Holder surrendering the same.  No service charge
will be made for any such registration of transfer or exchange, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any exchange of
Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5
Certificates are issuable only in registered form in minimum denominations of
$100,000 in initial Certificate Principal Amount and in integral multiples of $1
in excess thereof and will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities.  The Class A-IO Certificate is issuable only in registered form as a
single Certificate representing the entire Percentage Interest in that Class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities.  The Class
R, and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 
7

--------------------------------------------------------------------------------

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 20% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling Agreement, the Holder of the Class LT-R
Certificate may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.  If this right is not exercised
by the Holder of the Class LT-R Certificate, the Master Servicer will have the
option to purchase all of the Mortgage Loans from the Trust Fund on any date on
which the Aggregate Stated Principal Balance of the Mortgage Loans has declined
to less than 5% of the initial Aggregate Stated Principal Balance of the
Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling Agreement continue beyond the
expiration of 21 years from the death of the last survivor of the descendants
living at the date of the Pooling Agreement of a certain person named in the
Pooling Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling Agreement, this Certificate and the Pooling Agreement
shall be construed in accordance with and governed by the laws of the State of
New York without regard to the conflict of laws principles applied in the State
of New York.  In the event of any conflict between the provisions of this
Certificate and the Pooling Agreement, the Pooling Agreement shall be
controlling.





 
8

--------------------------------------------------------------------------------

 

ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto
 
 
 
 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 
 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 
 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 
  
 
  
 
Dated:  ________________________________
 
_______________________________________
 
Signature by or on behalf of Assignor
_______________________________________
_______________________________________
Authorized Officer
Signature Guaranteed
   
_______________________________________
_______________________________________
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.

 
 
 

--------------------------------------------------------------------------------

 

DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
_______________________________________________________________________________
 
for the account of
________________________________________________________________
 
 
account number _______________________ or, if mailed by check, to
_____________________
 
_______________________________________________________________________________
 
Applicable reports and statements should be mailed to
___________________________________
 
_______________________________________________________________________________
 
This information is provided by _______________________________________________
 
the assignee named above, or ______________________________________ as its
agent.
 









 
 

--------------------------------------------------------------------------------

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AGREEMENT REFERRED TO HEREIN.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.


THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AGREEMENT.

 
 

--------------------------------------------------------------------------------

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE  OR THE DEPOSITOR  TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR.  EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.





 
2

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-4


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class B-4
Certificates: $2,215,000
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: February 2041
 
 
NUMBER 1
Initial Certificate
Principal Amount of this
Certificates: $2,215,000
 
 
Cut-off Date: February 1, 2011
 
 
 
 
 
CUSIP: 81744R AF8








 
3

--------------------------------------------------------------------------------

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-4 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Servicing Agreement and the Mortgage Loan Purchase and
Sale Agreement, the Insurance Policies relating to the Mortgage Loans, all cash,
instruments or property held or required to be held in the Custodial Accounts
and the Distribution Account and property that secured a Mortgage Loan; and
certain other assets, if any, as described in the Pooling Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in March 2011 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling Agreement or be valid for any purpose.

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Citibank, N.A., as Trustee, has caused this Certificate to
be duly executed.


CITIBANK, N.A.,
     as Trustee




By:  ___________________________
        AUTHORIZED SIGNATORY


Dated: _________________________






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling
Agreement.


WELLS FARGO BANK, N.A.,
       as Authenticating Agent




By:  ___________________________
        AUTHORIZED SIGNATORY


Dated: _________________________



 
5

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2011-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling Agreement, dated as of February
1, 2011 (the “Pooling Agreement”), among Sequoia Residential Funding, Inc., as
depositor (the “Depositor”), Wells Fargo Bank, N.A., as master servicer (in such
capacity, the “Master Servicer”) and as securities administrator (in such
capacity, the “Securities Administrator”) and Citibank, N.A., as trustee (the
“Trustee”), to which terms, provisions and conditions thereof the Holder of this
Certificate by virtue of the acceptance hereof assents, and by which such Holder
is bound. Except as otherwise defined herein, all capitalized terms used herein
shall have the meanings ascribed to them in the Pooling Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling Agreement.  All distributions or
allocations made with respect to each Class of Certificates on each Distribution
Date shall be allocated among the outstanding Certificates of such Class based
on the Certificate Principal Amount (or Notional Amount) of each such
Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2011-1 or at such other address as the Securities Administrator may designate
from time to time.

 
6

--------------------------------------------------------------------------------

 

The Pooling Agreement may be amended by the Trustee, the Master Servicer, the
Securities Administrator, and the Depositor with the consent of the Holders of
not less than 66-2/3% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of the Pooling Agreement or of modifying in any manner the
rights of the Holders; provided, however, that no such amendment shall be made
unless the Trustee and the Securities Administrator receive an Opinion of
Counsel, at the expense of the party requesting the change, that such change
will not cause an Adverse REMIC Event; and provided further, that no such
amendment may (i) reduce in any manner the amount of, or delay the timing of,
payments received on Mortgage Loans which are required to be distributed on any
Certificate, without the consent of the Holder of such Certificate or (ii)
reduce the aforesaid percentages of Class Principal Amount or Class Notional
Amount (or Percentage Interest) of Certificates of each Class, the Holders of
which are required to consent to any such amendment without the consent of the
Holders of 100% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby.  For
purposes of this paragraph, references to “Holder” or “Holders” shall be deemed
to include, in the case of any Class of Book-Entry Certificates, the related
Certificate Owners.  Any consent by the Holder of this Certificate will be
conclusive and binding upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in exchange herefor or in lieu
hereof whether or not consent is made with respect to such Certificate.  The
Pooling Agreement also permits the amendment thereof in certain limited
circumstances without the consent of the Holders.


As provided in the Pooling Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registerable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
Corporate Trust Office, duly endorsed by, or accompanied by a written instrument
of transfer in form satisfactory to the Certificate Registrar duly executed by
the Holder thereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates of the same Class of authorized
denominations evidencing the same initial Certificate Principal Amount (or
Notional Amount) will be issued to the designated transferee or transferees.  As
provided in the Pooling Agreement and subject to certain limitations therein set
forth, this Certificate is exchangeable for new Certificates of the same Class
evidencing the same aggregate initial Certificate Principal Amount (or Notional
Amount) as requested by the Holder surrendering the same.  No service charge
will be made for any such registration of transfer or exchange, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any exchange of
Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5
Certificates are issuable only in registered form in minimum denominations of
$100,000 in initial Certificate Principal Amount and in integral multiples of $1
in excess thereof and will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities.  The Class A-IO Certificate is issuable only in registered form as a
single Certificate representing the entire Percentage Interest in that Class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities.  The Class
R, and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 
7

--------------------------------------------------------------------------------

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 20% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling Agreement, the Holder of the Class LT-R
Certificate may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.  If this right is not exercised
by the Holder of the Class LT-R Certificate, the Master Servicer will have the
option to purchase all of the Mortgage Loans from the Trust Fund on any date on
which the Aggregate Stated Principal Balance of the Mortgage Loans has declined
to less than 5% of the initial Aggregate Stated Principal Balance of the
Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling Agreement continue beyond the
expiration of 21 years from the death of the last survivor of the descendants
living at the date of the Pooling Agreement of a certain person named in the
Pooling Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling Agreement, this Certificate and the Pooling Agreement
shall be construed in accordance with and governed by the laws of the State of
New York without regard to the conflict of laws principles applied in the State
of New York.  In the event of any conflict between the provisions of this
Certificate and the Pooling Agreement, the Pooling Agreement shall be
controlling.





 
8

--------------------------------------------------------------------------------

 

ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto
 
 
 
 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 
 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 
 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 
  
 
  
 
Dated:  ________________________________
 
_______________________________________
 
Signature by or on behalf of Assignor
_______________________________________
_______________________________________
Authorized Officer
Signature Guaranteed
   
_______________________________________
_______________________________________
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.










 
 

--------------------------------------------------------------------------------

 

DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
_______________________________________________________________________________
 
for the account of
________________________________________________________________
 
 
account number _______________________ or, if mailed by check, to
_____________________
 
_______________________________________________________________________________
 
Applicable reports and statements should be mailed to
___________________________________
 
_______________________________________________________________________________
 
This information is provided by _______________________________________________
 
the assignee named above, or ______________________________________ as its
agent.
 







 
 

--------------------------------------------------------------------------------

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AGREEMENT REFERRED TO HEREIN.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.


THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AGREEMENT.

 
 

--------------------------------------------------------------------------------

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE  OR THE DEPOSITOR  TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR.  EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.





 
2

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-5


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class B-5
Certificates: $3,693,297
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: February 2041
 
 
NUMBER 1
Initial Certificate
Principal Amount of this
Certificates: $3,693,297
 
 
Cut-off Date: February 1, 2011
 
 
 
 
 
CUSIP: 81744R AG6








 
3

--------------------------------------------------------------------------------

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-5 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Servicing Agreement and the Mortgage Loan Purchase and
Sale Agreement, the Insurance Policies relating to the Mortgage Loans, all cash,
instruments or property held or required to be held in the Custodial Accounts
and the Distribution Account and property that secured a Mortgage Loan; and
certain other assets, if any, as described in the Pooling Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in March 2011 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling Agreement or be valid for any purpose.

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Citibank, N.A., as Trustee, has caused this Certificate to
be duly executed.


CITIBANK, N.A.,
     as Trustee




By:  ___________________________
        AUTHORIZED SIGNATORY


Dated: _________________________






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling
Agreement.


WELLS FARGO BANK, N.A.,
       as Authenticating Agent




By:  ___________________________
        AUTHORIZED SIGNATORY


Dated: _________________________



 
5

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2011-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling Agreement, dated as of February
1, 2011 (the “Pooling Agreement”), among Sequoia Residential Funding, Inc., as
depositor (the “Depositor”), Wells Fargo Bank, N.A., as master servicer (in such
capacity, the “Master Servicer”) and as securities administrator (in such
capacity, the “Securities Administrator”) and Citibank, N.A., as trustee (the
“Trustee”), to which terms, provisions and conditions thereof the Holder of this
Certificate by virtue of the acceptance hereof assents, and by which such Holder
is bound. Except as otherwise defined herein, all capitalized terms used herein
shall have the meanings ascribed to them in the Pooling Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling Agreement.  All distributions or
allocations made with respect to each Class of Certificates on each Distribution
Date shall be allocated among the outstanding Certificates of such Class based
on the Certificate Principal Amount (or Notional Amount) of each such
Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2011-1 or at such other address as the Securities Administrator may designate
from time to time.

 
6

--------------------------------------------------------------------------------

 

The Pooling Agreement may be amended by the Trustee, the Master Servicer, the
Securities Administrator, and the Depositor with the consent of the Holders of
not less than 66-2/3% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of the Pooling Agreement or of modifying in any manner the
rights of the Holders; provided, however, that no such amendment shall be made
unless the Trustee and the Securities Administrator receive an Opinion of
Counsel, at the expense of the party requesting the change, that such change
will not cause an Adverse REMIC Event; and provided further, that no such
amendment may (i) reduce in any manner the amount of, or delay the timing of,
payments received on Mortgage Loans which are required to be distributed on any
Certificate, without the consent of the Holder of such Certificate or (ii)
reduce the aforesaid percentages of Class Principal Amount or Class Notional
Amount (or Percentage Interest) of Certificates of each Class, the Holders of
which are required to consent to any such amendment without the consent of the
Holders of 100% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby.  For
purposes of this paragraph, references to “Holder” or “Holders” shall be deemed
to include, in the case of any Class of Book-Entry Certificates, the related
Certificate Owners.  Any consent by the Holder of this Certificate will be
conclusive and binding upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in exchange herefor or in lieu
hereof whether or not consent is made with respect to such Certificate.  The
Pooling Agreement also permits the amendment thereof in certain limited
circumstances without the consent of the Holders.


As provided in the Pooling Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registerable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
Corporate Trust Office, duly endorsed by, or accompanied by a written instrument
of transfer in form satisfactory to the Certificate Registrar duly executed by
the Holder thereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates of the same Class of authorized
denominations evidencing the same initial Certificate Principal Amount (or
Notional Amount) will be issued to the designated transferee or transferees.  As
provided in the Pooling Agreement and subject to certain limitations therein set
forth, this Certificate is exchangeable for new Certificates of the same Class
evidencing the same aggregate initial Certificate Principal Amount (or Notional
Amount) as requested by the Holder surrendering the same.  No service charge
will be made for any such registration of transfer or exchange, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any exchange of
Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5
Certificates are issuable only in registered form in minimum denominations of
$100,000 in initial Certificate Principal Amount and in integral multiples of $1
in excess thereof and will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities.  The Class A-IO Certificate is issuable only in registered form as a
single Certificate representing the entire Percentage Interest in that Class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities.  The Class
R, and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 
7

--------------------------------------------------------------------------------

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 20% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling Agreement, the Holder of the Class LT-R
Certificate may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.  If this right is not exercised
by the Holder of the Class LT-R Certificate, the Master Servicer will have the
option to purchase all of the Mortgage Loans from the Trust Fund on any date on
which the Aggregate Stated Principal Balance of the Mortgage Loans has declined
to less than 5% of the initial Aggregate Stated Principal Balance of the
Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling Agreement continue beyond the
expiration of 21 years from the death of the last survivor of the descendants
living at the date of the Pooling Agreement of a certain person named in the
Pooling Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling Agreement, this Certificate and the Pooling Agreement
shall be construed in accordance with and governed by the laws of the State of
New York without regard to the conflict of laws principles applied in the State
of New York.  In the event of any conflict between the provisions of this
Certificate and the Pooling Agreement, the Pooling Agreement shall be
controlling.





 
8

--------------------------------------------------------------------------------

 

ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto
 
 
 
 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 
 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 
 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 
  
 
  
 
Dated:  ________________________________
 
_______________________________________
 
Signature by or on behalf of Assignor
_______________________________________
_______________________________________
Authorized Officer
Signature Guaranteed
   
_______________________________________
_______________________________________
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.










 
 

--------------------------------------------------------------------------------

 

DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
_______________________________________________________________________________
 
for the account of
________________________________________________________________
 
 
account number _______________________ or, if mailed by check, to
_____________________
 
_______________________________________________________________________________
 
Applicable reports and statements should be mailed to
___________________________________
 
_______________________________________________________________________________
 
This information is provided by _______________________________________________
 
the assignee named above, or ______________________________________ as its
agent.
 

 
 

--------------------------------------------------------------------------------

 

THIS CERTIFICATE IS A REMIC RESIDUAL INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.


THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AGREEMENT.


ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT EITHER (A) THE UNITED STATES, ANY
STATE OR POLITICAL SUBDIVISION THEREOF, ANY FOREIGN GOVERNMENT, ANY
INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE
FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A COOPERATIVE DESCRIBED IN SECTION
521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE
UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE
CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION 1381(a)(2)(C) OF THE CODE, (D)
AN ELECTING LARGE-PARTNERSHIP WITHIN THE MEANING OF SECTION 775 OF THE CODE (ANY
SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B), (C) OR (D) BEING
HEREINAFTER REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR (E) AN AGENT OF A
DISQUALIFIED ORGANIZATION AND (2) NO PURPOSE OF SUCH TRANSFER IS TO ENABLE THE
TRANSFEROR TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX. SUCH AFFIDAVIT SHALL
INCLUDE CERTAIN REPRESENTATIONS AS TO THE FINANCIAL CONDITION OF THE PROPOSED
TRANSFEREE AND ITS STATUS AS A NON-US PERSON (IF APPLICABLE). NOTWITHSTANDING
THE REGISTRATION IN THE CERTIFICATE REGISTER OF ANY TRANSFER, SALE OR OTHER
DISPOSITION OF THIS CLASS R CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN
AGENT OF A DISQUALIFIED ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE OF
NO LEGAL FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE
RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THE CLASS R
CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED
TO THE PROVISIONS OF THIS PARAGRAPH.

 
 

--------------------------------------------------------------------------------

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE  OR THE DEPOSITOR  TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR.  EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.





 
2

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS R


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class
Amount of the Class R
Certificates: $50
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: February 2041
 
 
NUMBER 1
Initial Certificate
Amount of this
Certificates: $50
 
 
Cut-off Date: February 1, 2011
 
 
 
 
 
CUSIP: 81744R AH4








 
3

--------------------------------------------------------------------------------

 

THIS CERTIFIES THAT RWT HOLDINGS, INC., is the registered owner of the
Percentage Interest evidenced by this Certificate in a Trust Fund, the assets of
which consist of the Mortgage Loans and all interest and principal received
thereon after the Cut-off Date (other than Scheduled Payments due on or prior to
the Cut-off Date), the rights of the Seller and the Depositor assigned to the
Trustee under each Servicing Agreement and the Mortgage Loan Purchase and Sale
Agreement, the Insurance Policies relating to the Mortgage Loans, all cash,
instruments or property held or required to be held in the Custodial Accounts
and the Distribution Account and property that secured a Mortgage Loan; and
certain other assets, if any, as described in the Pooling Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in March 2011 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling Agreement or be valid for any purpose.

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Citibank, N.A., as Trustee, has caused this Certificate to
be duly executed.


CITIBANK, N.A.,
     as Trustee




By:  ___________________________
        AUTHORIZED SIGNATORY


Dated: _________________________






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling
Agreement.


WELLS FARGO BANK, N.A.,
       as Authenticating Agent




By:  ___________________________
        AUTHORIZED SIGNATORY


Dated: _________________________



 
5

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2011-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling Agreement, dated as of February
1, 2011 (the “Pooling Agreement”), among Sequoia Residential Funding, Inc., as
depositor (the “Depositor”), Wells Fargo Bank, N.A., as master servicer (in such
capacity, the “Master Servicer”) and as securities administrator (in such
capacity, the “Securities Administrator”) and Citibank, N.A., as trustee (the
“Trustee”), to which terms, provisions and conditions thereof the Holder of this
Certificate by virtue of the acceptance hereof assents, and by which such Holder
is bound. Except as otherwise defined herein, all capitalized terms used herein
shall have the meanings ascribed to them in the Pooling Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling Agreement.  All distributions or
allocations made with respect to each Class of Certificates on each Distribution
Date shall be allocated among the outstanding Certificates of such Class based
on the Certificate Principal Amount (or Notional Amount) of each such
Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2011-1 or at such other address as the Securities Administrator may designate
from time to time.

 
6

--------------------------------------------------------------------------------

 

The Pooling Agreement may be amended by the Trustee, the Master Servicer, the
Securities Administrator, and the Depositor with the consent of the Holders of
not less than 66-2/3% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of the Pooling Agreement or of modifying in any manner the
rights of the Holders; provided, however, that no such amendment shall be made
unless the Trustee and the Securities Administrator receive an Opinion of
Counsel, at the expense of the party requesting the change, that such change
will not cause an Adverse REMIC Event; and provided further, that no such
amendment may (i) reduce in any manner the amount of, or delay the timing of,
payments received on Mortgage Loans which are required to be distributed on any
Certificate, without the consent of the Holder of such Certificate or (ii)
reduce the aforesaid percentages of Class Principal Amount or Class Notional
Amount (or Percentage Interest) of Certificates of each Class, the Holders of
which are required to consent to any such amendment without the consent of the
Holders of 100% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby.  For
purposes of this paragraph, references to “Holder” or “Holders” shall be deemed
to include, in the case of any Class of Book-Entry Certificates, the related
Certificate Owners.  Any consent by the Holder of this Certificate will be
conclusive and binding upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in exchange herefor or in lieu
hereof whether or not consent is made with respect to such Certificate.  The
Pooling Agreement also permits the amendment thereof in certain limited
circumstances without the consent of the Holders.


As provided in the Pooling Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registerable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
Corporate Trust Office, duly endorsed by, or accompanied by a written instrument
of transfer in form satisfactory to the Certificate Registrar duly executed by
the Holder thereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates of the same Class of authorized
denominations evidencing the same initial Certificate Principal Amount (or
Notional Amount) will be issued to the designated transferee or transferees.  As
provided in the Pooling Agreement and subject to certain limitations therein set
forth, this Certificate is exchangeable for new Certificates of the same Class
evidencing the same aggregate initial Certificate Principal Amount (or Notional
Amount) as requested by the Holder surrendering the same.  No service charge
will be made for any such registration of transfer or exchange, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any exchange of
Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5
Certificates are issuable only in registered form in minimum denominations of
$100,000 in initial Certificate Principal Amount and in integral multiples of $1
in excess thereof and will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities.  The Class A-IO Certificate is issuable only in registered form as a
single Certificate representing the entire Percentage Interest in that Class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities.  The Class
R, and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 
7

--------------------------------------------------------------------------------

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 20% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling Agreement, the Holder of the Class LT-R
Certificate may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.  If this right is not exercised
by the Holder of the Class LT-R Certificate, the Master Servicer will have the
option to purchase all of the Mortgage Loans from the Trust Fund on any date on
which the Aggregate Stated Principal Balance of the Mortgage Loans has declined
to less than 5% of the initial Aggregate Stated Principal Balance of the
Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling Agreement continue beyond the
expiration of 21 years from the death of the last survivor of the descendants
living at the date of the Pooling Agreement of a certain person named in the
Pooling Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling Agreement, this Certificate and the Pooling Agreement
shall be construed in accordance with and governed by the laws of the State of
New York without regard to the conflict of laws principles applied in the State
of New York.  In the event of any conflict between the provisions of this
Certificate and the Pooling Agreement, the Pooling Agreement shall be
controlling.





 
8

--------------------------------------------------------------------------------

 

ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto
 
 
 
 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 
 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 
 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 
  
 
  
 
Dated:  ________________________________
 
_______________________________________
 
Signature by or on behalf of Assignor
_______________________________________
_______________________________________
Authorized Officer
Signature Guaranteed
   
_______________________________________
_______________________________________
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.










 
 

--------------------------------------------------------------------------------

 

DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
_______________________________________________________________________________
 
for the account of
________________________________________________________________
 
 
account number _______________________ or, if mailed by check, to
_____________________
 
_______________________________________________________________________________
 
Applicable reports and statements should be mailed to
___________________________________
 
_______________________________________________________________________________
 
This information is provided by _______________________________________________
 
the assignee named above, or ______________________________________ as its
agent.
 



 
 

--------------------------------------------------------------------------------

 

THIS CERTIFICATE IS A REMIC RESIDUAL INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.


THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AGREEMENT.


ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT EITHER (A) THE UNITED STATES, ANY
STATE OR POLITICAL SUBDIVISION THEREOF, ANY FOREIGN GOVERNMENT, ANY
INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE
FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A COOPERATIVE DESCRIBED IN SECTION
521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE
UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE
CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION 1381(a)(2)(C) OF THE CODE, (D)
AN ELECTING LARGE-PARTNERSHIP WITHIN THE MEANING OF SECTION 775 OF THE CODE (ANY
SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B), (C) OR (D) BEING
HEREINAFTER REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR (E) AN AGENT OF A
DISQUALIFIED ORGANIZATION AND (2) NO PURPOSE OF SUCH TRANSFER IS TO ENABLE THE
TRANSFEROR TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX. SUCH AFFIDAVIT SHALL
INCLUDE CERTAIN REPRESENTATIONS AS TO THE FINANCIAL CONDITION OF THE PROPOSED
TRANSFEREE AND ITS STATUS AS A NON-US PERSON (IF APPLICABLE). NOTWITHSTANDING
THE REGISTRATION IN THE CERTIFICATE REGISTER OF ANY TRANSFER, SALE OR OTHER
DISPOSITION OF THIS CLASS LT-R CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN
AGENT OF A DISQUALIFIED ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE OF
NO LEGAL FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE
RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THE CLASS LT-R
CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED
TO THE PROVISIONS OF THIS PARAGRAPH.

 
 

--------------------------------------------------------------------------------

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE  OR THE DEPOSITOR  TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR.  EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.





 
2

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS LT-R


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class
Amount of the Class LT-R
Certificates: $50
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: February 2041
 
 
NUMBER 1
Initial Certificate
Amount of this
Certificates: $50
 
 
Cut-off Date: February 1, 2011
 
 
 
 
 
CUSIP: 81744R AJ0








 
3

--------------------------------------------------------------------------------

 

THIS CERTIFIES THAT RWT HOLDINGS, INC., is the registered owner of the
Percentage Interest evidenced by this Certificate in a Trust Fund, the assets of
which consist of the Mortgage Loans and all interest and principal received
thereon after the Cut-off Date (other than Scheduled Payments due on or prior to
the Cut-off Date), the rights of the Seller and the Depositor assigned to the
Trustee under each Servicing Agreement and the Mortgage Loan Purchase and Sale
Agreement, the Insurance Policies relating to the Mortgage Loans, all cash,
instruments or property held or required to be held in the Custodial Accounts
and the Distribution Account and property that secured a Mortgage Loan; and
certain other assets, if any, as described in the Pooling Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in March 2011 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling Agreement or be valid for any purpose.

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Citibank, N.A., as Trustee, has caused this Certificate to
be duly executed.


CITIBANK, N.A.,
     as Trustee




By:  ___________________________
        AUTHORIZED SIGNATORY


Dated: _________________________






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling
Agreement.


WELLS FARGO BANK, N.A.,
       as Authenticating Agent




By:  ___________________________
        AUTHORIZED SIGNATORY


Dated: _________________________



 
5

--------------------------------------------------------------------------------

 

SEQUOIA MORTGAGE TRUST 2011-1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2011-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling Agreement, dated as of February
1, 2011 (the “Pooling Agreement”), among Sequoia Residential Funding, Inc., as
depositor (the “Depositor”), Wells Fargo Bank, N.A., as master servicer (in such
capacity, the “Master Servicer”) and as securities administrator (in such
capacity, the “Securities Administrator”) and Citibank, N.A., as trustee (the
“Trustee”), to which terms, provisions and conditions thereof the Holder of this
Certificate by virtue of the acceptance hereof assents, and by which such Holder
is bound. Except as otherwise defined herein, all capitalized terms used herein
shall have the meanings ascribed to them in the Pooling Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling Agreement.  All distributions or
allocations made with respect to each Class of Certificates on each Distribution
Date shall be allocated among the outstanding Certificates of such Class based
on the Certificate Principal Amount (or Notional Amount) of each such
Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2011-1 or at such other address as the Securities Administrator may designate
from time to time.

 
6

--------------------------------------------------------------------------------

 

The Pooling Agreement may be amended by the Trustee, the Master Servicer, the
Securities Administrator, and the Depositor with the consent of the Holders of
not less than 66-2/3% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of the Pooling Agreement or of modifying in any manner the
rights of the Holders; provided, however, that no such amendment shall be made
unless the Trustee and the Securities Administrator receive an Opinion of
Counsel, at the expense of the party requesting the change, that such change
will not cause an Adverse REMIC Event; and provided further, that no such
amendment may (i) reduce in any manner the amount of, or delay the timing of,
payments received on Mortgage Loans which are required to be distributed on any
Certificate, without the consent of the Holder of such Certificate or (ii)
reduce the aforesaid percentages of Class Principal Amount or Class Notional
Amount (or Percentage Interest) of Certificates of each Class, the Holders of
which are required to consent to any such amendment without the consent of the
Holders of 100% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby.  For
purposes of this paragraph, references to “Holder” or “Holders” shall be deemed
to include, in the case of any Class of Book-Entry Certificates, the related
Certificate Owners.  Any consent by the Holder of this Certificate will be
conclusive and binding upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in exchange herefor or in lieu
hereof whether or not consent is made with respect to such Certificate.  The
Pooling Agreement also permits the amendment thereof in certain limited
circumstances without the consent of the Holders.


As provided in the Pooling Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registerable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
Corporate Trust Office, duly endorsed by, or accompanied by a written instrument
of transfer in form satisfactory to the Certificate Registrar duly executed by
the Holder thereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates of the same Class of authorized
denominations evidencing the same initial Certificate Principal Amount (or
Notional Amount) will be issued to the designated transferee or transferees.  As
provided in the Pooling Agreement and subject to certain limitations therein set
forth, this Certificate is exchangeable for new Certificates of the same Class
evidencing the same aggregate initial Certificate Principal Amount (or Notional
Amount) as requested by the Holder surrendering the same.  No service charge
will be made for any such registration of transfer or exchange, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any exchange of
Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5
Certificates are issuable only in registered form in minimum denominations of
$100,000 in initial Certificate Principal Amount and in integral multiples of $1
in excess thereof and will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities.  The Class A-IO Certificate is issuable only in registered form as a
single Certificate representing the entire Percentage Interest in that Class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities.  The Class
R, and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 
7

--------------------------------------------------------------------------------

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 20% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling Agreement, the Holder of the Class LT-R
Certificate may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.  If this right is not exercised
by the Holder of the Class LT-R Certificate, the Master Servicer will have the
option to purchase all of the Mortgage Loans from the Trust Fund on any date on
which the Aggregate Stated Principal Balance of the Mortgage Loans has declined
to less than 5% of the initial Aggregate Stated Principal Balance of the
Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling Agreement continue beyond the
expiration of 21 years from the death of the last survivor of the descendants
living at the date of the Pooling Agreement of a certain person named in the
Pooling Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling Agreement, this Certificate and the Pooling Agreement
shall be construed in accordance with and governed by the laws of the State of
New York without regard to the conflict of laws principles applied in the State
of New York.  In the event of any conflict between the provisions of this
Certificate and the Pooling Agreement, the Pooling Agreement shall be
controlling.





 
8

--------------------------------------------------------------------------------

 

ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto
 
 
 
 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 
 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 
 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 
  
 
  
 
Dated:  ________________________________
 
_______________________________________
 
Signature by or on behalf of Assignor
_______________________________________
_______________________________________
Authorized Officer
Signature Guaranteed
   
_______________________________________
_______________________________________
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.










 
 

--------------------------------------------------------------------------------

 

DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
_______________________________________________________________________________
 
for the account of
________________________________________________________________
 
 
account number _______________________ or, if mailed by check, to
_____________________
 
_______________________________________________________________________________
 
Applicable reports and statements should be mailed to
___________________________________
 
_______________________________________________________________________________
 
This information is provided by _______________________________________________
 
the assignee named above, or ______________________________________ as its
agent.
 




 
 

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT B


FORM OF RESIDUAL CERTIFICATE TRANSFER AFFIDAVIT (TRANSFEREE)
 
STATE OF
)
 
)           ss.:
COUNTY OF
)

 
[NAME OF OFFICER], _________________ being first duly sworn, deposes and says:
 

 
1.
That he [she] is [title of officer] ________________________ of [name of
Purchaser] _________________________________________ (the “Purchaser”), a
_______________________ [description of type of entity] duly organized and
existing under the laws of the [State of __________] [United States], on behalf
of which he [she] makes this affidavit.

 

 
2.
That the Purchaser’s Taxpayer Identification Number is [           ].

 

 
3.
That the Purchaser is not a “disqualified organization” within the meaning of
Section 860E(e)(5) of the Internal Revenue Code of 1986, as amended (the “Code”)
and will not be a “disqualified organization” as of [date of transfer], and that
the Purchaser is not acquiring a Residual Certificate (as defined in the
Agreement) for the account of, or as agent (including a broker, nominee, or
other middleman) for, any person or entity from which it has not received an
affidavit substantially in the form of this affidavit.  For these purposes, a
“disqualified organization” means the United States, any state or political
subdivision thereof, any foreign government, any international organization, any
agency or instrumentality of any of the foregoing (other than an instrumentality
if all of its activities are subject to tax and a majority of its board of
directors is not selected by such governmental entity), any cooperative
organization furnishing electric energy or providing telephone service to
persons in rural areas as described in Code Section 1381(a)(2)(C), any “electing
large partnership” within the meaning of Section 775 of the Code, or any
organization (other than a farmers’ cooperative described in Code Section 521)
that is exempt from federal income tax unless such organization is subject to
the tax on unrelated business income imposed by Code Section 511.

 

 
4.
That the Purchaser either (x) is not, and on __________________ [date of
transfer] will not be, an employee benefit plan or other retirement arrangement
subject to Section 406 of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), or Section 4975 of the Code (“Code”), (collectively, a
“Plan”) or a person acting on behalf of any such Plan or investing the assets of
any such Plan to acquire a Residual Certificate; or (y) herewith delivers to the
Certificate Registrar an opinion of counsel (a “Benefit Plan Opinion”)
satisfactory to the Certificate Registrar, the Depositor and the Trustee, and
upon which the Certificate Registrar, the Trustee and the Depositor shall be
entitled to rely, to the effect that the purchase or holding of such Residual
Certificate by the Investor will not result in any non-exempt prohibited
transactions under Title I of ERISA or Section 4975 of the Code and will not
subject the Certificate Registrar, the Trustee or the Depositor to any
obligation in addition to those undertaken by such entities in the Agreement,
which opinion of counsel shall not be an expense of the Trust Fund or any of the
above parties.
       
5.
That the Purchaser hereby acknowledges that under the terms of the Pooling and

 
 
B-1

--------------------------------------------------------------------------------

 
 

    Servicing Agreement, dated as of  February 1, 2011 (the “Agreement”), by and
among Sequoia Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A.,
as Master Servicer and Securities Administrator and Citibank, N.A., as Trustee
with respect to Sequoia Mortgage Trust 2011-1 Mortgage Pass-Through
Certificates, no transfer of the Residual Certificates shall be permitted to be
made to any person unless the Certificate Registrar has received a certificate
from such transferee containing the representations in paragraphs 3 and 4
hereof.        
6.
That the Purchaser does not hold REMIC residual securities as nominee to
facilitate the clearance and settlement of such securities through electronic
book-entry changes in accounts of participating organizations (such entity, a
“Book-Entry Nominee”).

 

 
7.
That the Purchaser does not have the intention to impede the assessment or
collection of any federal, state or local taxes legally required to be paid with
respect to such Residual Certificate.

 

 
8.
That the Purchaser will not transfer a Residual Certificate to any person or
entity (i) as to which the Purchaser has actual knowledge that the requirements
set forth in paragraph 3, paragraph 6 or paragraph 10 hereof are not satisfied
or that the Purchaser has reason to believe does not satisfy the requirements
set forth in paragraph 7 hereof, and (ii) without obtaining from the prospective
Purchaser an affidavit substantially in this form and providing to the
Certificate Registrar a written statement substantially in the form of Exhibit C
to the Agreement.

 

 
9.
That the Purchaser understands that, as the holder of a Residual Certificate,
the Purchaser may incur tax liabilities in excess of any cash flows generated by
the interest and that the Purchaser has and expects to have sufficient net worth
and/or liquidity to pay in full any tax liabilities attributable to ownership of
a Residual Certificate and intends to pay taxes associated with holding such
Residual Certificate as they become due.

 

 
10.
That the Purchaser (i) is not a Non-U.S. Person or (ii) is a Non-U.S. Person
that holds a Residual Certificate in connection with the conduct of a trade or
business within the United States and has furnished the transferor and the
Certificate Registrar with an effective Internal Revenue Service Form W-8ECI
(Certificate of Foreign Person’s Claim for Exemption From Withholding on Income
Effectively Connected With the Conduct of a Trade or Business in the United
States) or successor form at the time and in the manner required by the Code or
(iii) is a Non-U.S. Person that has delivered to the transferor, the Depositor
and the Certificate Registrar an opinion of a nationally recognized tax counsel
to the effect that the transfer of such Residual Certificate to it is in
accordance with the requirements of the Code and the regulations promulgated
thereunder and that such transfer of a Residual Certificate will not be
disregarded for federal income tax purposes.  “Non-U.S. Person” means an
individual, corporation, partnership or other person other than (i) a citizen or
resident of the United States; (ii) a corporation, partnership or other entity
created or organized in or under the laws of the United States or any state
thereof, including for this purpose, the District of Columbia; (iii) an estate
that is subject to U.S. federal income tax regardless of the source of its
income; (iv) a trust if a court within the United States is able to exercise
primary supervision over the administration of the trust and one or more United
States trustees have authority to control all substantial decisions of the
trust; and, (v) to the extent provided in Treasury regulations, certain trusts
in existence on August 20, 1996 that are treated as United States persons prior
to such date and elect to continue to be treated as United States persons.

 

 
11.
The Purchaser will not cause income from the Residual Certificate to be
attributable to a foreign permanent establishment or fixed base of the Purchaser
or another U.S. taxpayer.

 
 
B-2

--------------------------------------------------------------------------------

 
 

 
12.
That the Purchaser agrees to such amendments of the Agreement as may be required
to further effectuate the restrictions on transfer of any Residual Certificate
to such a “disqualified organization,” an agent thereof, a Book-Entry Nominee,
or a person that does not satisfy the requirements of paragraph 7 and paragraph
10 hereof.

 

 
13.
That the Purchaser consents to the designation of the Securities Administrator
to act as agent for the “tax matters person” of each REMIC created by the Trust
Fund pursuant to the Agreement.



 
B-3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Purchaser has caused this instrument to be executed on
its behalf, pursuant to authority of its Board of Directors, by its [title of
officer] this _____ day of __________ 20__.
 
_________________________________
[name of Purchaser]
 
 
By:______________________________
Name:
Title:
 
Personally appeared before me the above-named [name of officer]
________________, known or proved to me to be the same person who executed the
foregoing instrument and to be the [title of officer] _________________ of the
Purchaser, and acknowledged to me that he [she] executed the same as his [her]
free act and deed and the free act and deed of the Purchaser.
 
Subscribed and sworn before me this _____ day of __________ 20__.
 
NOTARY PUBLIC
 
______________________________
 
COUNTY OF_____________________
 
STATE OF______________________
 
My commission expires the _____ day of __________ 20__.
 
 
B-4

--------------------------------------------------------------------------------

 
 
EXHIBIT C


RESIDUAL CERTIFICATE TRANSFER AFFIDAVIT (TRANSFEROR)
 
____________________________
Date
 
Re:           Sequoia Mortgage Trust 2011-1
Mortgage Pass-Through Certificates
 
_______________________ (the “Transferor”) has reviewed the attached affidavit
of _____________________________ (the “Transferee”), and has no actual knowledge
that such affidavit is not true and has no reason to believe that the
information contained in paragraph 7 thereof is not true, and has no reason to
believe that the Transferee has the intention to impede the assessment or
collection of any federal, state or local taxes legally required to be paid with
respect to a Residual Certificate.  In addition, the Transferor has conducted a
reasonable investigation at the time of the transfer and found that the
Transferee had historically paid its debts as they came due and found no
significant evidence to indicate that the Transferee will not continue to pay
its debts as they become due.
 
Very truly yours,
 
_______________________________
Name:
Title:
 
 
C-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D


FORM OF CUSTODIAL AGREEMENT
 
See Exhibit 10.8.
 
 
 
D-1

--------------------------------------------------------------------------------

 
 
EXHIBIT E-1


FORM OF RULE 144A TRANSFER CERTIFICATE
 
Re: 
Sequoia Mortgage Trust 2011-1

Mortgage Pass-Through Certificates


 
Reference is hereby made to the Pooling and Servicing Agreement, dated as
of  February 1, 2011 (the “Pooling and Servicing Agreement”), by and among
Sequoia Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as
Master Servicer and Securities Administrator and Citibank, N.A., as
Trustee.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Pooling and Servicing Agreement.
 
This letter relates to $__________ initial Certificate Principal Amount of Class
_____ Certificates which are held in the form of Definitive Certificates
registered in the name of  ______________ (the “Transferor”). The Transferor has
requested a transfer of such Definitive Certificates for Definitive Certificates
of such Class registered in the name of [insert name of transferee].
 
In connection with such request, and in respect of such Certificates, the
Transferor hereby certifies that such Certificates are being transferred in
accordance with (i) the transfer restrictions set forth in the Pooling and
Servicing Agreement and the Certificates and (ii) Rule 144A under the Securities
Act to a purchaser that the Transferor reasonably believes is a “qualified
institutional buyer” within the meaning of Rule 144A purchasing for its own
account or for the account of a “qualified institutional buyer,” which purchaser
is aware that the sale to it is being made in reliance upon Rule 144A, in a
transaction meeting the requirements of Rule 144A and in accordance with any
applicable securities laws of any state of the United States or any other
applicable jurisdiction.
 
This certificate and the statements contained herein are made for your benefit
and the benefit of the Underwriters, the Depositor and the Certificate
Registrar.
 
_____________________________________
[Name of Transferor]
 
 
By:__________________________________
Name:
Title:
 
Dated: ___________, ____
 
 
E-1-1

--------------------------------------------------------------------------------

 
 
EXHIBIT E-2


FORM OF PURCHASER’S LETTER FOR
QUALIFIED INSTITUTIONAL BUYER
 
                               
Date
 
Ladies and Gentlemen:
 
In connection with our proposed purchase of $______________ principal amount of
Sequoia Mortgage Trust 2011-1 Mortgage Pass-Through Certificates, Class [___]
(the “Restricted Certificates”), we confirm that:
 
(1)
We understand that the Restricted Certificates have not been, and will not be,
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and may not be sold except as permitted in the following sentence. We agree, on
our own behalf and on behalf of any accounts for which we are acting as
hereinafter stated, that if we should sell any Restricted Certificates we will
do so only (A) to the Depositor, (B) to “qualified institutional buyers” (within
the meaning of Rule 144A under the Securities Act) in accordance with Rule 144A
under the Securities Act (“QIBs”), (C) pursuant to the exemption from
registration provided by Rule 144 under the Securities Act, or (D) to an
institutional “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act that is not a QIB (an
“Institutional Accredited Investor”) which, in the case of (B) or (D) above,
prior to such transfer, delivers to the Certificate Registrar under the Pooling
and Servicing Agreement, dated as of February 1, 2011 (the “Agreement”), by and
among Sequoia Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A.,
as Master Servicer and Securities Administrator and Citibank, N.A., as Trustee,
a signed letter in the form of this letter; and we further agree, in the
capacities stated above, to provide to any person purchasing any of the
Restricted Certificates from us a notice advising such purchaser that resales of
the Restricted Certificates are restricted as stated herein.

 
(2)
We understand that, in connection with any proposed resale of any Restricted
Certificates to QIB, we will be required to furnish to the Certificate Registrar
a certification from such transferee in the form hereof to confirm that the
proposed sale is being made pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act. We further
understand that the Restricted Certificates purchased by us will bear a legend
to the foregoing effect.

 
(3)
We are acquiring the Restricted Certificates for investment purposes and not
with a view to, or for offer or sale in connection with, any distribution in
violation of the Securities Act. We have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of our investment in the Restricted Certificates, and we and any account
for which we are acting are each able to bear the economic risk of such
investment.

 
(4)
We are a QIB and we are acquiring the Restricted Certificates purchased by us
for our own account or for one or more accounts (each of which is a QIB) as to
each of which we exercise sole investment discretion.

 
(5)
We have received such information as we deem necessary in order to make our
investment decision.

 
 
E-2-1

--------------------------------------------------------------------------------

 
 
(6)
If we are acquiring ERISA-Restricted Certificates, we understand that in
accordance with ERISA, the Code and the Underwriter's Exemption, no Plan and no
person acting on behalf of such a Plan may acquire such Certificate except in
accordance with Section 3.03(d) of the Agreement.

 
Terms used in this letter which are not otherwise defined herein have the
respective meanings assigned thereto in the Agreement.
 
 
You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.
 
Very truly yours,
 
__________________________________
[Purchaser]
 
 
By: ________________________________
Name:
Title:
 
 
E-2-2

--------------------------------------------------------------------------------

 
 
EXHIBIT F


FORM OF PURCHASER’S LETTER FOR
INSTITUTIONAL ACCREDITED INVESTOR
 
                               
Date
 
Ladies and Gentlemen:
 
In connection with our proposed purchase of $______________ principal amount of
Sequoia Mortgage Trust 2011-1 Mortgage Pass-Through Certificates, Class [___],
(the “Restricted Certificates”), we confirm that:
 
(1)
We understand that the Restricted Certificates have not been, and will not be,
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and may not be sold except as permitted in the following sentence. We agree, on
our own behalf and on behalf of any accounts for which we are acting as
hereinafter stated, that if we should sell any Restricted Certificates we will
do so only (A) to the Depositor, (B) to “qualified institutional buyers” (within
the meaning of Rule 144A under the Securities Act) in accordance with Rule 144A
under the Securities Act (“QIBs”), (C) pursuant to the exemption from
registration provided by Rule 144 under the Securities Act, or (D) to an
institutional “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act that is not a QIB (an
“Institutional Accredited Investor”) which, prior to such transfer, delivers to
the Certificate Registrar under the Pooling and Servicing Agreement, dated as
of  February 1, 2011 (the “Agreement”), by and among Sequoia Residential
Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master Servicer and
Securities Administrator, and Citibank, N.A. as Trustee, a signed letter in the
form of this letter; and we further agree, in the capacities stated above, to
provide to any person purchasing any of the Restricted Certificates from us a
notice advising such purchaser that resales of the Restricted Certificates are
restricted as stated herein.

 
(2)
We understand that, in connection with any proposed resale of any Restricted
Certificates to an Institutional Accredited Investor, we will be required to
furnish to the Certificate Registrar a certification from such transferee in the
form hereof to confirm that the proposed sale is being made pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act. We further understand that the Restricted
Certificates purchased by us will bear a legend to the foregoing effect.

 
(3)
We are acquiring the Restricted Certificates for investment purposes and not
with a view to, or for offer or sale in connection with, any distribution in
violation of the Securities Act. We have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of our investment in the Restricted Certificates, and we and any account
for which we are acting are each able to bear the economic risk of such
investment.

 
(4)
We are an Institutional Accredited Investor and we are acquiring the Restricted
Certificates purchased by us for our own account or for one or more accounts
(each of which is an Institutional Accredited Investor) as to each of which we
exercise sole investment discretion.

 
(5)
We have received such information as we deem necessary in order to make our
investment decision.

 
 
F-1

--------------------------------------------------------------------------------

 
 
(6)
If we are acquiring ERISA-Restricted Certificates, we understand that in
accordance with ERISA, the Code and the Underwriter's Exemption, no Plan and no
person acting on behalf of such a Plan may acquire such Certificate except in
accordance with Section 3.03(d) of the Agreement.

 
Terms used in this letter which are not otherwise defined herein have the
respective meanings assigned thereto in the Agreement.
 
 
You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.
 
Very truly yours,
 
__________________________________
[Purchaser]
 
 
By: ________________________________
Name:
Title:
 
 
F-2

--------------------------------------------------------------------------------

 
 
EXHIBIT G


FORM OF ERISA TRANSFER AFFIDAVIT
  
STATE OF
NEW YORK
)
 
)           ss.:
COUNTY OF
NEW YORK 
)

                                                                                                               
The undersigned, being first duly sworn, deposes and says as follows:
 
1.      The undersigned is the ______________________ of ______________ (the
“Investor”), a [corporation duly organized] and existing under the laws of
__________, on behalf of which he makes this affidavit.
 
2.      The Investor either (x) is not, and on ___________ [date of transfer]
will not be, an employee benefit plan or other retirement arrangement subject to
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”), (collectively, a “Plan”) or a person acting on behalf of any such Plan
or investing the assets of any such Plan; (y) if the Certificate has been the
subject of an ERISA-Qualifying Underwriting, is an insurance company that is
purchasing the Certificate with funds contained in an “insurance company general
account” as defined in Section V(e) of Prohibited Transaction Class Exemption
(“PTCE”) 95-60 and the purchase and holding of the Certificate are covered under
Sections I and III of PTCE 95-60; or (z) herewith delivers to the Certificate
Registrar an opinion of counsel (a “Benefit Plan Opinion”) satisfactory to the
Certificate Registrar, the Depositor and the Trustee, and upon which the
Certificate Registrar, the Trustee, the Master Servicer, the Depositor and the
Securities Administrator shall be entitled to rely, to the effect that the
purchase or holding of such Certificate by the Investor will not constitute or
result in any non-exempt prohibited transactions under Title I of ERISA or
Section 4975 of the Code and will not subject the Certificate Registrar or the
Trustee to any obligation in addition to those undertaken by such entities in
the Pooling and Servicing Agreement, dated as of February 1, 2011 (the
“Agreement”), by and among Sequoia Residential Funding, Inc., as Depositor,
Wells Fargo Bank, N.A., as Master Servicer and Securities Administrator and
Citibank, N.A., as Trustee, by which opinion of counsel shall not be an expense
of the Trust Fund or the above parties.
 
Capitalized terms used but not defined herein have the meanings given in the
Agreement.


IN WITNESS WHEREOF, the Investor has caused this instrument to be executed on
its behalf, pursuant to proper authority, by its duly authorized officer, duly
attested, this ____ day of _______________ 20___.
 
_________________________________
[Investor]
 
 
By: ______________________________
Name:
Title:
 
ATTEST:
 
 
G-1

--------------------------------------------------------------------------------

 


STATE OF
)
 
)           ss.:
COUNTY OF
)

 


 
Personally appeared before me the above-named ________________, known or proved
to me to be the same person who executed the foregoing instrument and to be the
____________________ of the Investor, and acknowledged that he executed the same
as his free act and deed and the free act and deed of the Investor.
 
Subscribed and sworn before me this _____ day of _________ 20___.
 
______________________________
NOTARY PUBLIC
 
 
My commission expires the
_____ day of __________ 20___.
 
 
G-2

--------------------------------------------------------------------------------

 
 
EXHIBIT H


LIST OF PURCHASE AND SERVICING AGREEMENTS (THE “SERVICING AGREEMENTS”)
 


1.
Flow Mortgage Loan Sale and Servicing Agreement, dated as of July 1, 2010,
between Redwood Residential Acquisition Corporation (“RRAC”) and First Republic
Bank, as modified by the related Acknowledgement.



2.             Mortgage Loan Flow Purchase, Sale & Servicing Agreement, dated as
of July 21, 2010, between RRAC and PHH Mortgage Corporation, as modified by the
related Acknowledgement.
 
 
H-1

--------------------------------------------------------------------------------

 
 
EXHIBIT I


ADDITIONAL DISCLOSURE NOTIFICATION


Additional Disclosure Notification


Wells Fargo Bank, N.A., as securities administrator
Fax:  443-367-3307
Email:  cts.sec.notifications@wellsfargo.com


Sequoia Residential Funding, Inc.
Fax:  415-381-1773
Email:  Sequoia.Notices@redwoodtrust.com







 
Attn:  Corporate Trust Services- Sequoia Mortgage Trust 2011-1, Mortgage
Pass-Through Certificates, Series 2011-1_—SEC REPORT PROCESSING

 
RE:  **Additional Form [10-D][10-K][8-K] Disclosure** Required
 
 
Ladies and Gentlemen:
 
In accordance with Section 6.21[(a)][(b)][(c)] of the Pooling and Servicing
Agreement, dated as of February 1, 2011 (the “Agreement”), by and among Sequoia
Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master
Servicer and Securities Administrator and Citibank, N.A., as Trustee, with
respect to Sequoia Mortgage Trust 2011-1 Mortgage Pass-Through Certificate, the
undersigned, as [          ], hereby notifies you that certain events have come
to our attention that [will] [may] need to be disclosed on Form
[10-D][10-K][8-K].
 
Description of Additional Form [10-D][10-K][8-K] Disclosure:
 
List of any Attachments hereto to be included in the Additional Form
[10-D][10-K][8-K] Disclosure:
 
 
 
 
Any inquiries related to this notification should be directed to
[                       ], phone number:  [         ]; email
address:  [                   ].
 
 
[NAME OF PARTY],
as [role]
 
 
By: _____________________________
Name:
Title:
 
 
I-1

--------------------------------------------------------------------------------

 
 
EXHIBIT J


BACK-UP CERTIFICATE TO FORM 10-K CERTIFICATE


Sequoia Mortgage Trust 2011-1 (the “Trust”)
Mortgage Pass-Through Certificates
 
Re:          The Pooling and Servicing Agreement, dated as of  February 1, 2011
(the “Pooling and Servicing Agreement”), by and among Sequoia Residential
Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master Servicer and
Securities Administrator and Citibank, N.A., as Trustee with respect to Sequoia
Mortgage Trust 2011-1 Mortgage Pass-Through Certificates.


I, __________________________, the _________________________ of [NAME OF
COMPANY] (the “Company”) certify to the Depositor and its officers, directors
and affiliates, and with the knowledge and intent that they will rely upon this
certification, that:


(1)           I have reviewed the annual report on Form 10-K for the fiscal year
[____] (the “Annual Report”), and all reports on Form 10-D required to be filed
in respect of period covered by the Annual Report (collectively with the Annual
Report, the “Reports”), of the Trust Fund;


(2)           To my knowledge, (a) the Reports, taken as a whole, do not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made, in light of the circumstances under which
such statements were made, not misleading with respect to the period covered by
the Annual Report, and (b) the Company’s assessment of compliance and related
attestation report referred to below, taken as a whole, do not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements made, in light of the circumstances under which such
statements were made, not misleading with respect to the period covered by such
assessment of compliance and attestation report;


(3)           To my knowledge, the distribution information required to be
provided by the Company under the Pooling and Servicing Agreement has been
provided to the Securities Administrator for inclusion in the Reports is
included in the Reports;


(4)           I am responsible for reviewing the activities performed by the
Company under the Pooling and Servicing Agreement, and based on my knowledge and
the compliance review conducted in preparing the assessment of compliance of the
Company required by the Pooling and Servicing Agreement, and except as disclosed
in the Reports, the Company has fulfilled its obligations under the Pooling and
Servicing Agreement in all material respects; and


(5)           The report on assessment of compliance with servicing criteria
applicable to the Company for asset-backed securities of the Company and each
Subcontractor utilized by the Company and the related attestation report on
assessment of compliance with servicing criteria applicable to it required to be
included in the Annual Report in accordance with Item 1122 of Regulation AB and
Exchange Act Rules 13a-18 and 15d-18 have been included as an exhibit to the
Annual Report.  Any material instances of non-compliance are described in such
report and have been disclosed in the Annual Report.


In giving the certifications above, the Company has reasonably relied on
information provided to it by the following unaffiliated parties: [names of
servicer(s), subservicer(s), custodian(s)]


Date:


By:__________________________


[Signature]
[Title]
 
 
J-1

--------------------------------------------------------------------------------

 
 
EXHIBIT K


SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


The Assessment of Compliance to be delivered by the parties listed in the table
below shall address, at a minimum, the criteria identified below as “Applicable
Servicing Criteria” for each such party:
 
 
Regulation AB
Reference
Servicing Criteria
Master Servicer
Securities Administrator
Custodian
 




 
General Servicing Considerations
       



1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
X
X
   
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
X
     
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.
N/A
N/A
N/A
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
X
       
Cash Collection and Administration
       
1122(d)(2)(i)
Payments on pool assets are deposited into the appropriate bank collection
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
X
X
   
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
X
X
   
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
X
     

 
 
K-1

--------------------------------------------------------------------------------

 
 
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of over collateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
X
X
   
1122(d)(2)(v)
Each collection account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
X
X
   
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
X
     
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including collection accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
X
     

  

             
Investor Remittances and Reporting
       
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.
X
     
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes,
 
X
   

 
 
K-2

--------------------------------------------------------------------------------

 
 

  distribution priority and other terms set forth in the transaction agreements.
       
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
X
     
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
X
       
Pool Asset Administration
       
1122(d)(4)(i)
Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.
   
X
 
1122(d)(4)(ii)
Pool assets  and related documents are safeguarded as required by the
transaction agreements
   
X
 
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
N/A
N/A
N/A
 
1122(d)(4)(iv)
Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related pool asset
documents.
N/A
N/A
N/A
 
1122(d)(4)(v)
The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
N/A
N/A
N/A
 
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's pool assets (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.
N/A
N/A
N/A
 
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
N/A
N/A
N/A
 

 

           

 
 
K-3

--------------------------------------------------------------------------------

 
 
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).
N/A
N/A
N/A
 
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.
N/A
N/A
N/A
 
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s pool asset documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable pool asset documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related pool assets, or such other number of days specified in the
transaction agreements.
N/A
N/A
N/A
 
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
N/A
N/A
N/A
 
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
N/A
N/A
N/A
 
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
N/A
N/A
N/A
 
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
X
     
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set
N/A
N/A
N/A
 

 
 
K-4

--------------------------------------------------------------------------------

 
 

  forth in the transaction agreements.        

 
 
K-5

--------------------------------------------------------------------------------

 
 
EXHIBIT L


ADDITIONAL FORM 10-D DISCLOSURE
 
 
ADDITIONAL FORM 10-D DISCLOSURE
Item on Form 10-D
Party Responsible
Item 1: Distribution and Pool Performance Information
 
Information included in the Distribution Date Statement
Master Servicer
Securities Administrator
Any information required by 1121 which is NOT included on the Distribution Date
Statement
Depositor
Item 2: Legal Proceedings
 
Any legal proceeding pending against the following entities or their respective
property, that is material to Certificateholders, including any proceedings
known to be contemplated by governmental authorities:
 
▪ Issuing Entity (Trust Fund)
Trustee, Master Servicer, Securities Administrator and Depositor
▪ Sponsor (Seller)
Seller (if a party to the Pooling and Servicing Agreement) or Depositor
▪ Depositor
Depositor
▪ Trustee
Trustee
▪ Securities Administrator
Securities Administrator
▪ Master Servicer
Master Servicer
▪ Custodian
Custodian
▪ 1110(b) Originator
Depositor
▪ Any 1108(a)(2) Servicer (other than the Master Servicer or the Securities
Administrator)
Servicer (as to itself)
▪ Any other party contemplated by 1100(d)(1)
Depositor
Item 3:  Sale of Securities and Use of Proceeds
 
Information from Item 2(a) of Part II of Form 10-Q:
 
With respect to any sale of securities by the sponsor, depositor or issuing
entity, that are backed by the same asset pool or are otherwise issued by the
issuing entity, whether or not registered, provide
Depositor

 
 
L-1

--------------------------------------------------------------------------------

 
 

the sales and use of proceeds information in Item 701 of Regulation
S-K.  Pricing information can be omitted if securities were not registered.  

 
  
ADDITIONAL FORM 10-D DISCLOSURE
Item on Form 10-D
Party Responsible
Item 4:  Defaults Upon Senior Securities
 
Information from Item 3 of Part II of Form 10-Q:
 
Report the occurrence of any Event of Default (after expiration of any grace
period and provision of any required notice)
Securities Administrator
Trustee
Item 5:  Submission of Matters to a Vote of Security Holders
 
Information from Item 4 of Part II of Form 10-Q
Securities Administrator
Trustee
Item 6:  Significant Obligors of Pool Assets
 
Item 1112(b) – Significant Obligor Financial Information*
Depositor
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Item.
 
Item 7:  Significant Enhancement Provider Information
 
Item 1114(b)(2) – Credit Enhancement Provider Financial Information*
 
▪ Determining applicable disclosure threshold
Depositor
▪ Requesting required financial information (including any required accountants’
consent to the use thereof) or effecting incorporation by reference
Depositor
 
Item 1115(b) – Derivative Counterparty Financial Information*
 
▪ Determining current maximum probable exposure
Depositor
▪ Determining current significance percentage
Depositor
▪ Requesting required financial information (including any required accountants’
consent to the use thereof) or effecting incorporation by reference
Depositor
 
*This information need only be reported on the
 

 
 
L-2

--------------------------------------------------------------------------------

 
 

Form 10-D for the distribution period in which updated information is required
pursuant to the Items.  

 
 
ADDITIONAL FORM 10-D DISCLOSURE
Item on Form 10-D
Party Responsible
Item 8:  Other Information
 
Disclose any information required to be reported on Form 8-K during the period
covered by the Form 10-D but not reported
Any party responsible for the applicable Form 8-K Disclosure item
Item 9:  Exhibits
 
Distribution Date Statement to Certificateholders
Securities Administrator
Exhibits required by Item 601 of Regulation S-K, such as material agreements
Depositor

 
 
L-3

--------------------------------------------------------------------------------

 
 
EXHIBIT M


ADDITIONAL FORM 10-K DISCLOSURE
 
ADDITIONAL FORM 10-K DISCLOSURE
Item on Form 10-K
Party Responsible
Item 1B: Unresolved Staff Comments
Depositor
Item 9B:  Other Information
Disclose any information required to be reported on Form 8-K during the fourth
quarter covered by the Form 10-K but not reported
Any party responsible for disclosure items on Form 8-K
Item 15:  Exhibits, Financial Statement Schedules
Securities Administrator
Depositor
Reg AB Item 1112(b):  Significant Obligors of Pool Assets
 
Significant Obligor Financial Information*
Depositor
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Item.
 
Reg AB Item 1114(b)(2):  Credit Enhancement Provider Financial Information
 
▪ Determining applicable disclosure threshold
Depositor
▪ Requesting required financial information (including any required accountants’
consent to the use thereof) or effecting incorporation by reference
Depositor
 
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.
 
Reg AB Item 1115(b):  Derivative Counterparty Financial Information
 
▪ Determining current maximum probable exposure
Depositor
▪ Determining current significance percentage
Depositor
▪ Requesting required financial information (including any required accountants’
consent to the use thereof) or effecting incorporation by reference
Depositor
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.
 

 
 
M-1

--------------------------------------------------------------------------------

 
 
ADDITIONAL FORM 10-K DISCLOSURE
Item on Form 10-K
Party Responsible
Reg AB Item 1117: Legal Proceedings
 
Any legal proceeding pending against the following entities or their respective
property, that is material to Certificateholders, including any proceedings
known to be contemplated by governmental authorities:
 
▪ Issuing Entity (Trust Fund)
Trustee, Master Servicer, Securities Administrator and Depositor
▪ Sponsor (Seller)
Seller (if a party to the Pooling and Servicing Agreement) or Depositor
▪ Depositor
Depositor
▪ Trustee
Trustee
▪ Securities Administrator
Securities Administrator
▪ Master Servicer
Master Servicer
▪ Custodian
Custodian
▪ 1110(b) Originator
Depositor
▪ Any 1108(a)(2) Servicer (other than the Master Servicer or the Securities
Administrator)
Servicer (as to itself)
▪ Any other party contemplated by 1100(d)(1)
Depositor
Reg AB Item 1119:  Affiliations and Relationships
 
Whether (a) the Sponsor (Seller), Depositor or Issuing Entity is an affiliate of
the following parties, and (b) to the extent known and material, any of the
following parties are affiliated with one another:
Depositor as to (a)
Sponsor/Seller as to (b)
▪ Master Servicer
Master Servicer
▪ Securities Administrator
Securities Administrator
▪ Trustee
Depositor/Sponsor as to (a)
Trustee as to (b)
▪ Any other 1108(a)(3) servicer
Servicer (as to itself)
▪ Any 1110 Originator
Depositor/Sponsor
▪ Any 1112(b) Significant Obligor
Depositor/Sponsor
▪ Any 1114 Credit Enhancement Provider
Depositor/Sponsor

 
 
M-2

--------------------------------------------------------------------------------

 
 
▪ Any 1115 Derivative Counterparty Provider
Depositor/Sponsor
▪ Any other 1101(d)(1) material party
Depositor/Sponsor

 
 


ADDITIONAL FORM 10-K DISCLOSURE
Item on Form 10-K
Party Responsible
Whether there are any “outside the ordinary course business arrangements” other
than would be obtained in an arm’s length transaction between (a) the Sponsor
(Seller), Depositor or Issuing Entity on the one hand, and (b) any of the
following parties (or their affiliates) on the other hand, that exist currently
or within the past two years and that are material to a Certificateholder’s
understanding of the Certificates:
Depositor as to (a)
Sponsor/Seller as to (b)
▪ Master Servicer
Master Servicer
▪ Securities Administrator
Securities Administrator
▪ Trustee
Depositor/Sponsor
▪ Any other 1108(a)(3) servicer
Servicer (as to itself)
▪ Any 1110 Originator
Depositor/Sponsor
▪ Any 1112(b) Significant Obligor
Depositor/Sponsor
▪ Any 1114 Credit Enhancement Provider
Depositor/Sponsor
▪ Any 1115 Derivative Counterparty Provider
Depositor/Sponsor
▪ Any other 1101(d)(1) material party
Depositor/Sponsor
Whether there are any specific relationships involving the transaction or the
pool assets between (a) the Sponsor (Seller), Depositor or Issuing Entity on the
one hand, and (b) any of the following parties (or their affiliates) on the
other hand, that exist currently or within the past two years and that are
material:
Depositor as to (a)
Sponsor/Seller as to (b)
▪ Master Servicer
Master Servicer
▪ Securities Administrator
Securities Administrator
▪ Trustee
Depositor/Sponsor
▪ Any other 1108(a)(3) servicer
Servicer (as to itself)
▪ Any 1110 Originator
Depositor/Sponsor
▪ Any 1112(b) Significant Obligor
Depositor/Sponsor

 
 
M-3

--------------------------------------------------------------------------------

 
 
▪ Any 1114 Credit Enhancement Provider
Depositor/Sponsor
▪ Any 1115 Derivative Counterparty Provider
Depositor/Sponsor
▪ Any other 1101(d)(1) material party
Depositor/Sponsor



 
M-4

--------------------------------------------------------------------------------

 
 
EXHIBIT N


ADDITIONAL FORM 8-K DISCLOSURE
 
FORM 8-K DISCLOSURE INFORMATION
Item on Form 8-K
Party Responsible
Item 1.01- Entry into a Material Definitive Agreement
 
Disclosure is required regarding entry into or amendment of any definitive
agreement that is material to the securitization, even if depositor is not a
party.
 
Examples: servicing agreement, custody agreement.
 
Note: disclosure not required as to definitive agreements that are fully
disclosed in the prospectus
All parties (as to themselves)
Item 1.02- Termination of a Material Definitive Agreement
 
Disclosure is required regarding termination of  any definitive agreement that
is material to the securitization (other than expiration in accordance with its
terms), even if depositor is not a party.
 
Examples: servicing agreement, custody agreement.
All parties (as to themselves)
Item 1.03- Bankruptcy or Receivership
 
Disclosure is required regarding the bankruptcy or receivership, with respect to
any of the following:
Depositor
▪ Sponsor (Seller)
Depositor/Sponsor (Seller)
▪ Depositor
Depositor
▪ Master Servicer
Master Servicer
▪ Affiliated Servicer
Servicer (as to itself)
▪ Other Servicer servicing 20% or more of the pool assets at the time of the
report
Servicer (as to itself)
▪ Other material servicers
Servicer (as to itself)
▪ Trustee
Trustee
▪ Securities Administrator
Securities Administrator
▪ Significant Obligor
Depositor

 
 
N-1

--------------------------------------------------------------------------------

 
 
FORM 8-K DISCLOSURE INFORMATION
Item on Form 8-K
Party Responsible
▪ Credit Enhancer (10% or more)
Depositor
▪ Derivative Counterparty
Depositor
▪ Custodian
Custodian
Item 2.04- Triggering Events that Accelerate or Increase a Direct Financial
Obligation or an Obligation under an Off-Balance Sheet Arrangement
 
Includes an early amortization, performance trigger or other event, including
event of default, that would materially alter the payment priority/distribution
of cash flows/amortization schedule.
 
Disclosure will be made of events other than waterfall triggers which are
disclosed in the Distribution Date Statements to the certificateholders.
Depositor
Master Servicer
Securities Administrator
Item 3.03- Material Modification to Rights of Security Holders
 
Disclosure is required of any material modification to documents defining the
rights of Certificateholders, including the Pooling and Servicing Agreement.
Securities Administrator
Depositor
Item 5.03- Amendments of Articles of Incorporation or Bylaws; Change of Fiscal
Year
 
Disclosure is required of any amendment “to the governing documents of the
issuing entity”.
Depositor
Item 6.01- ABS Informational and Computational Material
Depositor
Item 6.02- Change of Servicer or Securities Administrator
 
Requires disclosure of any removal, replacement, substitution or addition of any
master servicer, affiliated servicer, other servicer servicing 10% or more of
pool assets at time of report, other material servicers or trustee.
Master Servicer/Securities Administrator/Depositor/
Servicer (as to itself)/Trustee
Reg AB disclosure about any new servicer or master servicer is also required.
Servicer (as to itself)/Master Servicer/Depositor
Reg AB disclosure about any new Trustee is also
Depositor/Securities Administrator

 
 
N-2

--------------------------------------------------------------------------------

 
 

required.  

 
 
FORM 8-K DISCLOSURE INFORMATION
Item on Form 8-K
Party Responsible
Item 6.03- Change in Credit Enhancement or External Support
 
Covers termination of any enhancement in manner other than by its terms, the
addition of an enhancement, or a material change in the enhancement
provided.  Applies to external credit enhancements as well as derivatives.
Depositor/Securities Administrator
Reg AB disclosure about any new enhancement provider is also required.
Depositor
Item 6.04- Failure to Make a Required Distribution
Securities Administrator
Item 6.05- Securities Act Updating Disclosure
 
If any material pool characteristic differs by 5% or more at the time of
issuance of the securities from the description in the final prospectus, provide
updated Reg AB disclosure about the actual asset pool.
Depositor
If there are any new servicers or originators required to be disclosed under
Regulation AB as a result of the foregoing, provide the information called for
in Items 1108 and 1110 respectively.
Depositor
Item 7.01- Reg FD Disclosure
All parties (as to themselves)
Item 8.01- Other Events
 
Any event, with respect to which information is not otherwise called for in Form
8-K, that the registrant deems of importance to certificateholders.
Depositor
Item 9.01- Financial Statements and Exhibits
Responsible party for reporting/disclosing the financial statement or exhibit



 
N-3

--------------------------------------------------------------------------------

 
 
SCHEDULE A


MORTGAGE LOAN SCHEDULE
 
 

 
1
2
3
4
5
6
 
8
9
10
KEY
Primary Servicer
Servicing Fee %
Servicing Fee—Flatdollar
Servicing Advance Methodology
Originator
Loan Group
Issuance Loan Number
Amortization Type
Lien Position
HELOC Indicator
1
1000200
0.002500
   
1000200
1
2000000149
1
1
0
2
1000200
0.002500
   
1000200
1
2000000048
1
1
0
3
1000200
0.002500
   
1000200
1
2000000067
1
1
0
4
1000200
0.002500
   
1000200
1
2000000096
1
1
0
5
1000200
0.002500
   
1000200
1
2000000103
1
1
0
6
1000200
0.002500
   
1000200
1
2000000104
1
1
0
7
1000200
0.002500
   
1000200
1
2000000115
1
1
0
8
1000200
0.002500
   
1000200
1
2000000138
1
1
0
9
1000200
0.002500
   
1000200
1
2000000165
1
1
0
10
1000200
0.002500
   
1000200
1
2000000175
1
1
0
11
1000200
0.002500
   
1000200
1
2000000190
1
1
0
12
1000200
0.002500
   
1000200
1
2000000194
1
1
0
13
1000200
0.002500
   
1000200
1
2000000229
1
1
0
14
1000200
0.002500
   
1000200
1
2000000243
1
1
0
15
1000200
0.002500
   
1000200
1
2000000264
1
1
0
16
1000200
0.002500
   
1000200
1
2000000267
1
1
0
17
1000200
0.002500
   
1000200
1
2000000276
1
1
0
18
1000200
0.002500
   
1000200
1
2000000293
1
1
0
19
1000200
0.002500
   
1000200
1
2000000332
1
1
0
20
1000200
0.002500
   
1000200
1
2000000323
1
1
0
21
1000200
0.002500
   
1000200
1
2000000349
1
1
0
22
1000200
0.002500
   
1000200
1
2000000373
1
1
0
23
1000200
0.002500
   
1000200
1
2000000387
1
1
0
24
1000200
0.002500
   
1000200
1
2000000392
1
1
0
25
1000200
0.002500
   
1000200
1
2000000403
1
1
0
26
1000200
0.002500
   
1000200
1
2000000414
1
1
0
27
1000200
0.002500
   
1000200
1
2000000166
1
1
0
28
1000200
0.002500
   
1000200
1
2000000311
1
1
0
29
1000200
0.002500
   
1000200
1
2000000315
1
1
0
30
1000200
0.002500
   
1000200
1
2000000402
1
1
0
31
1000200
0.002500
   
1000200
1
0817000001
1
1
0
32
1000200
0.002500
   
1000200
1
0817000002
1
1
0
33
1000200
0.002500
   
1000200
1
2000000002
1
1
0
34
1000200
0.002500
   
1000200
1
2000000017
1
1
0
35
1000200
0.002500
   
1000200
1
2000000021
1
1
0
36
1000200
0.002500
   
1000200
1
2000000031
1
1
0
37
1000200
0.002500
   
1000200
1
2000000029
1
1
0
38
1000200
0.002500
   
1000200
1
2000000038
1
1
0
39
1000200
0.002500
   
1000200
1
2000000043
1
1
0
40
1000200
0.002500
   
1000200
1
2000000044
1
1
0
41
1000200
0.002500
   
1000200
1
2000000046
1
1
0
42
1000200
0.002500
   
1000200
1
2000000049
1
1
0
43
1000200
0.002500
   
1000200
1
2000000053
1
1
0
44
1000200
0.002500
   
1000200
1
2000000059
1
1
0
45
1000200
0.002500
   
1000200
1
2000000244
1
1
0
46
1000200
0.002500
   
1000200
1
2000000071
1
1
0
47
1000200
0.002500
   
1000200
1
2000000072
1
1
0
48
1000200
0.002500
   
1000200
1
2000000074
1
1
0
49
1000200
0.002500
   
1000200
1
2000000079
1
1
0
50
1000200
0.002500
   
1000200
1
2000000082
1
1
0
51
1000200
0.002500
   
1000200
1
2000000085
1
1
0
52
1000200
0.002500
   
1000200
1
2000000088
1
1
0
53
1000200
0.002500
   
1000200
1
2000000091
1
1
0
54
1000200
0.002500
   
1000200
1
2000000135
1
1
0
55
1000200
0.002500
   
1000200
1
2000000106
1
1
0
56
1000200
0.002500
   
1000200
1
2000000140
1
1
0
57
1000200
0.002500
   
1000200
1
2000000125
1
1
0
58
1000200
0.002500
   
1000200
1
2000000415
1
1
0
59
1000200
0.002500
   
1000200
1
2000000144
1
1
0
60
1000200
0.002500
   
1000200
1
2000000133
1
1
0
61
1000200
0.002500
   
1000200
1
0817000003
1
1
0
62
1000200
0.002500
   
1000200
1
0817000004
1
1
0
63
1000200
0.002500
   
1000200
1
0817000005
1
1
0
64
1000200
0.002500
   
1000200
1
2000000155
1
1
0
65
1000200
0.002500
   
1000200
1
2000000157
1
1
0
66
1000200
0.002500
   
1000200
1
0817000006
1
1
0
67
1000200
0.002500
   
1000200
1
0817000007
1
1
0
68
1000200
0.002500
   
1000200
1
2000000177
1
1
0
69
1000200
0.002500
   
1000200
1
0817000008
1
1
0
70
1000200
0.002500
   
1000200
1
2000000269
1
1
0
71
1000200
0.002500
   
1000200
1
2000000185
1
1
0
72
1000200
0.002500
   
1000200
1
2000000195
1
1
0
73
1000200
0.002500
   
1000200
1
0817000024
1
1
0
74
1000200
0.002500
   
1000200
1
0817000029
1
1
0
75
1000200
0.002500
   
1000200
1
0817000009
1
1
0
76
1000200
0.002500
   
1000200
1
0817000025
1
1
0
77
1000200
0.002500
   
1000200
1
2000000324
1
1
0
78
1000200
0.002500
   
1000200
1
0817000010
1
1
0
79
1000200
0.002500
   
1000200
1
0817000011
1
1
0
80
1000200
0.002500
   
1000200
1
2000000214
1
1
0
81
1000200
0.002500
   
1000200
1
0817000012
1
1
0
82
1000200
0.002500
   
1000200
1
0817000013
1
1
0
83
1000200
0.002500
   
1000200
1
2000000231
1
1
0
84
1000200
0.002500
   
1000200
1
0817000014
1
1
0
85
1000200
0.002500
   
1000200
1
2000000223
1
1
0
86
1000200
0.002500
   
1000200
1
2000000242
1
1
0
87
1000200
0.002500
   
1000200
1
2000000313
1
1
0
88
1000200
0.002500
   
1000200
1
2000000245
1
1
0
89
1000200
0.002500
   
1000200
1
0817000027
1
1
0
90
1000200
0.002500
   
1000200
1
0817000030
1
1
0
91
1000200
0.002500
   
1000200
1
2000000257
1
1
0
92
1000200
0.002500
   
1000200
1
2000000255
1
1
0
93
1000200
0.002500
   
1000200
1
0817000016
1
1
0
94
1000200
0.002500
   
1000200
1
0817000031
1
1
0
95
1000200
0.002500
   
1000200
1
2000000277
1
1
0
96
1000200
0.002500
   
1000200
1
0817000033
1
1
0
97
1000200
0.002500
   
1000200
1
2000000268
1
1
0
98
1000200
0.002500
   
1000200
1
0817000017
1
1
0
99
1000200
0.002500
   
1000200
1
2000000281
1
1
0
100
1000200
0.002500
   
1000200
1
2000000285
1
1
0
101
1000200
0.002500
   
1000200
1
0817000034
1
1
0
102
1000200
0.002500
   
1000200
1
2000000286
1
1
0
103
1000200
0.002500
   
1000200
1
0817000019
1
1
0
104
1000200
0.002500
   
1000200
1
2000000291
1
1
0
105
1000200
0.002500
   
1000200
1
2000000296
1
1
0
106
1000200
0.002500
   
1000200
1
2000000319
1
1
0
107
1000200
0.002500
   
1000200
1
2000000406
1
1
0
108
1000200
0.002500
   
1000200
1
2000000306
1
1
0
109
1000200
0.002500
   
1000200
1
2000000316
1
1
0
110
1000200
0.002500
   
1000200
1
0817000020
1
1
0
111
1000200
0.002500
   
1000200
1
0817000021
1
1
0
112
1000200
0.002500
   
1000200
1
0817000028
1
1
0
113
1000200
0.002500
   
1000200
1
0817000023
1
1
0
114
1000200
0.002500
   
1000200
1
2000000395
1
1
0
115
1000200
0.002500
   
1000200
1
0817000035
1
1
0
116
1000200
0.002500
   
1000200
1
2000000382
1
1
0
117
1000200
0.002500
   
1000200
1
0817000036
1
1
0
118
1000200
0.002500
   
1000200
1
2000000375
1
1
0
119
1000200
0.002500
   
1000200
1
2000000388
1
1
0
120
1000200
0.002500
   
1000200
1
2000000396
1
1
0
121
1000200
0.002500
   
1000200
1
2000000401
1
1
0
122
1000200
0.002500
   
1000200
1
2000000398
1
1
0
123
1000200
0.002500
   
1000200
1
2000000416
1
1
0
124
1000200
0.002500
   
1000200
1
2000000424
1
1
0
125
1000200
0.002500
   
1000200
1
2000000428
1
1
0
126
1000200
0.002500
   
1000200
1
2000000432
1
1
0
127
1002338
0.002500
   
1002338
1
3000000089
1
1
0
128
1002338
0.002500
   
1002338
1
3000000004
1
1
0
129
1002338
0.002500
   
1002338
1
3000000023
1
1
0
130
1002338
0.002500
   
1002338
1
3000000010
1
1
0
131
1002338
0.002500
   
1002338
1
3000000040
1
1
0
132
1002338
0.002500
   
1002338
1
0814000001
1
1
0
133
1002338
0.002500
   
1002338
1
3000000060
1
1
0
134
1002338
0.002500
   
1002338
1
3000000050
1
1
0
135
1002338
0.002500
   
1002338
1
3000000061
1
1
0
136
1002338
0.002500
   
1002338
1
3000000112
1
1
0
137
1002338
0.002500
   
1002338
1
3000000146
1
1
0
138
1002338
0.002500
   
1002338
1
3000000101
1
1
0
139
1002338
0.002500
   
1002338
1
3000000150
1
1
0
140
1002338
0.002500
   
1002338
1
3000000151
1
1
0
141
1002338
0.002500
   
1002338
1
3000000170
1
1
0
142
1002338
0.002500
   
1002338
1
3000000110
1
1
0
143
1002338
0.002500
   
1002338
1
3000000225
1
1
0
144
1002338
0.002500
   
1002338
1
3000000171
1
1
0
145
1002338
0.002500
   
1002338
1
3000000130
1
1
0
146
1002338
0.002500
   
1002338
1
3000000261
1
1
0
147
1002338
0.002500
   
1002338
1
3000000141
1
1
0
148
1002338
0.002500
   
1002338
1
3000000182
1
1
0
149
1002338
0.002500
   
1002338
1
3000000172
1
1
0
150
1002338
0.002500
   
1002338
1
3000000212
1
1
0
151
1002338
0.002500
   
1002338
1
3000000193
1
1
0
152
1002338
0.002500
   
1002338
1
3000000247
1
1
0
153
1002338
0.002500
   
1002338
1
3000000199
1
1
0
154
1002338
0.002500
   
1002338
1
3000000200
1
1
0
155
1002338
0.002500
   
1002338
1
3000000226
1
1
0
156
1002338
0.002500
   
1002338
1
3000000217
1
1
0
157
1002338
0.002500
   
1002338
1
3000000233
1
1
0
158
1002338
0.002500
   
1002338
1
3000000234
1
1
0
159
1002338
0.002500
   
1002338
1
3000000345
1
1
0
160
1002338
0.002500
   
1002338
1
3000000240
1
1
0
161
1002338
0.002500
   
1002338
1
3000000338
1
1
0
162
1002338
0.002500
   
1002338
1
3000000258
1
1
0
163
1002338
0.002500
   
1002338
1
3000000259
1
1
0
164
1002338
0.002500
   
1002338
1
3000000265
1
1
0
165
1002338
0.002500
   
1002338
1
3000000279
1
1
0
166
1002338
0.002500
   
1002338
1
3000000336
1
1
0
167
1002338
0.002500
   
1002338
1
3000000280
1
1
0
168
1002338
0.002500
   
1002338
1
3000000298
1
1
0
169
1002338
0.002500
   
1002338
1
3000000303
1
1
0
170
1002338
0.002500
   
1002338
1
3000000299
1
1
0
171
1002338
0.002500
   
1002338
1
3000000300
1
1
0
172
1002338
0.002500
   
1002338
1
3000000380
1
1
0
173
1002338
0.002500
   
1002338
1
3000000308
1
1
0
174
1002338
0.002500
   
1002338
1
3000000309
1
1
0
175
1002338
0.002500
   
1002338
1
3000000317
1
1
0
176
1002338
0.002500
   
1002338
1
3000000333
1
1
0
177
1002338
0.002500
   
1002338
1
3000000379
1
1
0
178
1002338
0.002500
   
1002338
1
3000000346
1
1
0
179
1002338
0.002500
   
1002338
1
3000000378
1
1
0
180
1002338
0.002500
   
1002338
1
3000000321
1
1
0
181
1002338
0.002500
   
1002338
1
3000000335
1
1
0
182
1002338
0.002500
   
1002338
1
3000000330
1
1
0
183
1002338
0.002500
   
1002338
1
3000000344
1
1
0
184
1002338
0.002500
   
1002338
1
3000000421
1
1
0
185
1002338
0.002500
   
1002338
1
3000000399
1
1
0
186
1002338
0.002500
   
1002338
1
3000000363
1
1
0
187
1002338
0.002500
   
1002338
1
3000000425
1
1
0
188
1002338
0.002500
   
1002338
1
0796000001
2
1
0
189
1002338
0.002500
   
1002338
1
0796000002
2
1
0
190
1002338
0.002500
   
1002338
1
0818000001
2
1
0
191
1002338
0.002500
   
1002338
1
0818000002
2
1
0
192
1002338
0.002500
   
1002338
1
0818000003
2
1
0
193
1002338
0.002500
   
1002338
1
0818000005
2
1
0
194
1002338
0.002500
   
1002338
1
0818000006
2
1
0
195
1002338
0.002500
   
1002338
1
0796000003
2
1
0
196
1002338
0.002500
   
1002338
1
0818000007
2
1
0
197
1002338
0.002500
   
1002338
1
0818000008
2
1
0
198
1002338
0.002500
   
1002338
1
0818000010
2
1
0
199
1002338
0.002500
   
1002338
1
0818000011
2
1
0
200
1002338
0.002500
   
1002338
1
0818000012
2
1
0
201
1002338
0.002500
   
1002338
1
0818000013
2
1
0
202
1002338
0.002500
   
1002338
1
0818000014
2
1
0
203
1002338
0.002500
   
1002338
1
0818000015
2
1
0
204
1002338
0.002500
   
1002338
1
0818000016
2
1
0
205
1002338
0.002500
   
1002338
1
0818000017
2
1
0
206
1002338
0.002500
   
1002338
1
0796000004
2
1
0
207
1002338
0.002500
   
1002338
1
0814000010
2
1
0
208
1002338
0.002500
   
1002338
1
0818000018
2
1
0
209
1002338
0.002500
   
1002338
1
0818000019
2
1
0
210
1002338
0.002500
   
1002338
1
0818000020
2
1
0
211
1002338
0.002500
   
1002338
1
0818000021
2
1
0
212
1002338
0.002500
   
1002338
1
0796000005
2
1
0
213
1002338
0.002500
   
1002338
1
0796000006
2
1
0
214
1002338
0.002500
   
1002338
1
0796000007
2
1
0
215
1002338
0.002500
   
1002338
1
0818000022
2
1
0
216
1002338
0.002500
   
1002338
1
0796000008
2
1
0
217
1002338
0.002500
   
1002338
1
0796000009
2
1
0
218
1002338
0.002500
   
1002338
1
0796000010
2
1
0
219
1002338
0.002500
   
1002338
1
0796000011
2
1
0
220
1002338
0.002500
   
1002338
1
0818000023
2
1
0
221
1002338
0.002500
   
1002338
1
0796000012
2
1
0
222
1002338
0.002500
   
1002338
1
0796000013
2
1
0
223
1002338
0.002500
   
1002338
1
0796000014
2
1
0
224
1002338
0.002500
   
1002338
1
0796000015
2
1
0
225
1002338
0.002500
   
1002338
1
0796000016
2
1
0
226
1002338
0.002500
   
1002338
1
0796000018
2
1
0
227
1002338
0.002500
   
1002338
1
0796000019
2
1
0
228
1002338
0.002500
   
1002338
1
0818000024
2
1
0
229
1002338
0.002500
   
1002338
1
0796000020
2
1
0
230
1002338
0.002500
   
1002338
1
0796000021
2
1
0
231
1002338
0.002500
   
1002338
1
0796000022
2
1
0
232
1002338
0.002500
   
1002338
1
0796000023
2
1
0
233
1002338
0.002500
   
1002338
1
0796000024
2
1
0
234
1002338
0.002500
   
1002338
1
0796000025
2
1
0
235
1002338
0.002500
   
1002338
1
0806000003
2
1
0
236
1002338
0.002500
   
1002338
1
0796000027
2
1
0
237
1002338
0.002500
   
1002338
1
0796000028
2
1
0
238
1002338
0.002500
   
1002338
1
0796000029
2
1
0
239
1002338
0.002500
   
1002338
1
0814000011
2
1
0
240
1002338
0.002500
   
1002338
1
0796000031
2
1
0
241
1002338
0.002500
   
1002338
1
0796000032
2
1
0
242
1002338
0.002500
   
1002338
1
0796000033
2
1
0
243
1002338
0.002500
   
1002338
1
0796000035
2
1
0
244
1002338
0.002500
   
1002338
1
0796000036
2
1
0
245
1002338
0.002500
   
1002338
1
0796000037
2
1
0
246
1002338
0.002500
   
1002338
1
0796000038
2
1
0
247
1002338
0.002500
   
1002338
1
0806000001
2
1
0
248
1002338
0.002500
   
1002338
1
0806000002
2
1
0
249
1002338
0.002500
   
1002338
1
0796000041
2
1
0
250
1002338
0.002500
   
1002338
1
0796000043
2
1
0
251
1002338
0.002500
   
1002338
1
0796000044
2
1
0
252
1002338
0.002500
   
1002338
1
0796000045
2
1
0
253
1002338
0.002500
   
1002338
1
0814000012
2
1
0
254
1002338
0.002500
   
1002338
1
0796000046
2
1
0
255
1002338
0.002500
   
1002338
1
0796000047
2
1
0
256
1002338
0.002500
   
1002338
1
3000000062
2
1
0
257
1002338
0.002500
   
1002338
1
3000000008
2
1
0
258
1002338
0.002500
   
1002338
1
3000000011
2
1
0
259
1002338
0.002500
   
1002338
1
3000000173
2
1
0
260
1002338
0.002500
   
1002338
1
3000000055
2
1
0
261
1002338
0.002500
   
1002338
1
3000000314
2
1
0
262
1002338
0.002500
   
1002338
1
3000000114
2
1
0
263
1002338
0.002500
   
1002338
1
3000000056
2
1
0
264
1002338
0.002500
   
1002338
1
3000000152
2
1
0
265
1002338
0.002500
   
1002338
1
3000000160
2
1
0
266
1002338
0.002500
   
1002338
1
3000000057
2
1
0
267
1002338
0.002500
   
1002338
1
3000000161
2
1
0
268
1002338
0.002500
   
1002338
1
3000000218
2
1
0
269
1002338
0.002500
   
1002338
1
3000000093
2
1
0
270
1002338
0.002500
   
1002338
1
3000000266
2
1
0
271
1002338
0.002500
   
1002338
1
3000000111
2
1
0
272
1002338
0.002500
   
1002338
1
0814000002
2
1
0
273
1002338
0.002500
   
1002338
1
3000000122
2
1
0
274
1002338
0.002500
   
1002338
1
3000000153
2
1
0
275
1002338
0.002500
   
1002338
1
3000000174
2
1
0
276
1002338
0.002500
   
1002338
1
3000000189
2
1
0
277
1002338
0.002500
   
1002338
1
3000000248
2
1
0
278
1002338
0.002500
   
1002338
1
3000000219
2
1
0
279
1002338
0.002500
   
1002338
1
0814000003
2
1
0
280
1002338
0.002500
   
1002338
1
3000000287
2
1
0
281
1002338
0.002500
   
1002338
1
3000000292
2
1
0
282
1002338
0.002500
   
1002338
1
3000000208
2
1
0
283
1002338
0.002500
   
1002338
1
3000000329
2
1
0
284
1002338
0.002500
   
1002338
1
0814000004
2
1
0
285
1002338
0.002500
   
1002338
1
3000000227
2
1
0
286
1002338
0.002500
   
1002338
1
3000000235
2
1
0
287
1002338
0.002500
   
1002338
1
3000000252
2
1
0
288
1002338
0.002500
   
1002338
1
3000000352
2
1
0
289
1002338
0.002500
   
1002338
1
3000000263
2
1
0
290
1002338
0.002500
   
1002338
1
3000000322
2
1
0
291
1002338
0.002500
   
1002338
1
0806000004
2
1
0
292
1002338
0.002500
   
1002338
1
3000000337
2
1
0
293
1002338
0.002500
   
1002338
1
0814000007
2
1
0
294
1002338
0.002500
   
1002338
1
3000000347
2
1
0
295
1002338
0.002500
   
1002338
1
0814000008
2
1
0
296
1002338
0.002500
   
1002338
1
0814000009
2
1
0
297
1002338
0.002500
   
1002338
1
3000000420
2
1
0
298
1000200
0.002500
   
1000200
1
2000000436
1
1
0
299
1000200
0.002500
   
1000200
1
2000000221
1
1
0
300
1000200
0.002500
   
1000200
1
2000000230
1
1
0
301
1000200
0.002500
   
1000200
1
2000000410
1
1
0
302
1000200
0.002500
   
1000200
1
2000000419
1
1
0

 

 
11
12
13
14
15
16
17
18
19
20
KEY
Loan Purpose
Cash Out Amount
Total Origination and Discount Points
Covered/High Cost Loan Indicator
Relocation Loan Indicator
Broker Indicator
Channel
Escrow Indicator
Senior Loan
Amount(s)
Loan Type of Most
Senior Lien
1
9
         
1
4
0
 
2
9
         
1
0
0
 
3
9
         
1
0
0
 
4
9
         
1
0
0
 
5
7
         
1
0
0
 
6
9
         
1
0
0
 
7
9
         
1
0
0
 
8
9
         
1
0
0
 
9
9
         
1
4
0
 
10
9
         
1
0
0
 
11
9
         
1
4
0
 
12
9
         
1
4
0
 
13
9
         
1
0
0
 
14
9
         
1
0
0
 
15
9
         
1
0
0
 
16
9
         
1
0
0
 
17
9
         
1
4
0
 
18
9
         
1
4
0
 
19
9
         
1
0
0
 
20
7
         
1
4
0
 
21
3
         
1
4
0
 
22
9
         
1
4
0
 
23
7
         
1
4
0
 
24
7
         
1
0
0
 
25
9
         
1
4
0
 
26
7
         
1
0
0
 
27
9
         
1
4
0
 
28
9
         
1
4
0
 
29
7
         
1
4
0
 
30
9
         
1
4
0
 
31
7
         
1
4
0
 
32
7
         
1
4
0
 
33
9
         
1
4
0
 
34
9
         
1
4
0
 
35
9
         
1
4
0
 
36
7
         
1
4
0
 
37
7
         
1
0
0
 
38
9
         
1
0
0
 
39
7
         
1
4
0
 
40
7
         
1
4
0
 
41
7
         
1
0
0
 
42
7
         
1
4
0
 
43
7
         
1
0
0
 
44
9
         
1
4
0
 
45
7
         
1
4
0
 
46
9
         
1
0
0
 
47
7
         
1
4
0
 
48
7
         
1
4
0
 
49
9
         
1
0
0
 
50
7
         
1
4
0
 
51
9
         
1
0
0
 
52
7
         
1
0
0
 
53
9
         
1
0
0
 
54
7
         
1
0
0
 
55
9
         
1
0
0
 
56
7
         
1
4
0
 
57
9
         
1
4
0
 
58
9
         
1
0
0
 
59
7
         
1
0
0
 
60
7
         
1
0
0
 
61
7
         
1
4
0
 
62
9
         
1
4
0
 
63
7
         
1
0
0
 
64
9
         
1
4
0
 
65
7
         
1
4
0
 
66
9
         
1
0
0
 
67
7
         
1
4
0
 
68
9
         
1
0
0
 
69
7
         
1
0
0
 
70
7
         
1
0
0
 
71
9
         
1
0
0
 
72
9
         
1
4
0
 
73
3
         
1
0
0
 
74
9
         
1
0
0
 
75
9
         
1
4
0
 
76
9
         
1
0
0
 
77
7
         
1
0
0
 
78
7
         
1
4
0
 
79
6
         
1
4
0
 
80
9
         
1
4
0
 
81
9
         
1
0
0
 
82
7
         
1
4
0
 
83
7
         
1
0
0
 
84
7
         
1
0
0
 
85
9
         
1
4
0
 
86
9
         
1
0
0
 
87
7
         
1
4
0
 
88
9
         
1
4
0
 
89
7
         
1
4
0
 
90
3
         
1
4
0
 
91
7
         
1
4
0
 
92
9
         
1
0
0
 
93
9
         
1
0
0
 
94
3
         
1
0
0
 
95
7
         
1
4
0
 
96
9
         
1
0
0
 
97
9
         
1
0
0
 
98
7
         
1
4
0
 
99
9
         
1
4
0
 
100
9
         
1
0
0
 
101
9
         
1
0
0
 
102
9
         
1
0
0
 
103
7
         
1
4
0
 
104
9
         
1
0
0
 
105
7
         
1
4
0
 
106
9
         
1
0
0
 
107
9
         
1
0
0
 
108
9
         
1
0
0
 
109
9
         
1
4
0
 
110
9
         
1
0
0
 
111
9
         
1
4
0
 
112
7
         
1
4
0
 
113
7
         
1
0
0
 
114
9
         
1
0
0
 
115
7
         
1
4
0
 
116
9
         
1
0
0
 
117
9
         
1
4
0
 
118
9
         
1
0
0
 
119
9
         
1
4
0
 
120
9
         
1
0
0
 
121
9
         
1
4
0
 
122
9
         
1
0
0
 
123
7
         
1
4
0
 
124
7
         
1
0
0
 
125
7
         
1
4
0
 
126
7
         
1
4
0
 
127
9
         
1
0
0
 
128
9
         
1
0
0
 
129
7
         
1
0
0
 
130
7
         
1
0
0
 
131
9
         
1
0
0
 
132
7
         
1
0
0
 
133
9
         
1
0
0
 
134
7
         
1
0
0
 
135
9
         
1
0
0
 
136
7
         
1
0
0
 
137
7
         
1
0
0
 
138
9
         
1
0
0
 
139
9
         
1
0
0
 
140
7
         
1
0
0
 
141
9
         
1
0
0
 
142
9
         
1
0
0
 
143
9
         
1
0
0
 
144
9
         
1
0
0
 
145
6
         
1
0
0
 
146
9
         
1
0
0
 
147
6
         
1
0
0
 
148
7
         
1
0
0
 
149
9
         
1
0
0
 
150
7
         
1
0
0
 
151
9
         
1
4
0
 
152
9
         
1
0
0
 
153
9
         
1
0
0
 
154
7
         
1
0
0
 
155
6
         
1
0
0
 
156
7
         
1
0
0
 
157
7
         
1
0
0
 
158
9
         
1
0
0
 
159
9
         
1
0
0
 
160
7
         
1
0
0
 
161
9
         
1
0
0
 
162
7
         
1
0
0
 
163
9
         
1
0
0
 
164
7
         
1
0
0
 
165
9
         
1
0
0
 
166
7
         
1
0
0
 
167
9
         
1
0
0
 
168
9
         
1
0
0
 
169
3
         
1
0
0
 
170
9
         
1
0
0
 
171
9
         
1
0
0
 
172
9
         
1
0
0
 
173
9
         
1
0
0
 
174
7
         
1
0
0
 
175
7
         
1
0
0
 
176
3
         
1
0
0
 
177
9
         
1
0
0
 
178
7
         
1
0
0
 
179
7
         
1
0
0
 
180
7
         
1
0
0
 
181
9
         
1
0
0
 
182
9
         
1
4
0
 
183
9
         
1
0
0
 
184
9
         
1
0
0
 
185
9
         
1
0
0
 
186
3
         
1
0
0
 
187
7
         
1
0
0
 
188
7
         
1
0
0
 
189
3
         
1
0
0
 
190
3
         
1
0
0
 
191
9
         
1
0
0
 
192
9
         
1
0
0
 
193
9
         
1
0
0
 
194
9
         
1
0
0
 
195
9
         
1
0
0
 
196
9
         
1
0
0
 
197
9
         
1
0
0
 
198
9
         
1
0
0
 
199
9
         
1
0
0
 
200
9
         
1
0
0
 
201
9
         
1
0
0
 
202
3
         
1
0
0
 
203
9
         
1
0
0
 
204
9
         
1
0
0
 
205
9
         
1
4
0
 
206
9
         
1
0
0
 
207
9
         
1
0
0
 
208
9
         
1
0
0
 
209
7
         
1
0
0
 
210
9
         
1
0
0
 
211
9
         
1
0
0
 
212
9
         
1
0
0
 
213
9
         
1
0
0
 
214
3
         
1
0
0
 
215
9
         
1
0
0
 
216
9
         
1
0
0
 
217
7
         
1
0
0
 
218
7
         
1
0
0
 
219
9
         
1
0
0
 
220
6
         
1
0
0
 
221
9
         
1
0
0
 
222
7
         
1
0
0
 
223
9
         
1
0
0
 
224
3
         
1
0
0
 
225
9
         
1
0
0
 
226
9
         
1
0
0
 
227
9
         
1
0
0
 
228
7
         
1
0
0
 
229
9
         
1
0
0
 
230
9
         
1
0
0
 
231
7
         
1
0
0
 
232
9
         
1
0
0
 
233
9
         
1
0
0
 
234
7
         
1
0
0
 
235
9
         
1
0
0
 
236
9
         
1
0
0
 
237
7
         
1
0
0
 
238
3
         
1
0
0
 
239
3
         
1
0
0
 
240
7
         
1
0
0
 
241
6
         
1
0
0
 
242
9
         
1
0
0
 
243
7
         
1
0
0
 
244
3
         
1
0
0
 
245
7
         
1
0
0
 
246
9
         
1
0
0
 
247
9
         
1
0
0
 
248
9
         
1
0
0
 
249
9
         
1
0
0
 
250
7
         
1
0
0
 
251
3
         
1
0
0
 
252
3
         
1
0
0
 
253
7
         
1
0
0
 
254
7
         
1
0
0
 
255
9
         
1
0
0
 
256
7
         
1
0
0
 
257
7
         
1
0
0
 
258
7
         
1
0
0
 
259
6
         
1
0
0
 
260
9
         
1
0
0
 
261
7
         
1
0
0
 
262
7
         
1
0
0
 
263
9
         
1
0
0
 
264
7
         
1
0
0
 
265
7
         
1
0
0
 
266
9
         
1
0
0
 
267
7
         
1
0
0
 
268
6
         
1
0
0
 
269
9
         
1
0
0
 
270
7
         
1
0
0
 
271
9
         
1
0
0
 
272
7
         
1
0
0
 
273
9
         
1
0
0
 
274
7
         
1
0
0
 
275
9
         
1
0
0
 
276
3
         
1
0
0
 
277
7
         
1
0
0
 
278
9
         
1
0
0
 
279
9
         
1
0
0
 
280
6
         
1
0
0
 
281
9
         
1
0
0
 
282
9
         
1
0
0
 
283
7
         
1
0
0
 
284
9
         
1
0
0
 
285
9
         
1
0
0
 
286
9
         
1
0
0
 
287
7
         
1
0
0
 
288
9
         
1
0
0
 
289
9
         
1
0
0
 
290
7
         
1
0
0
 
291
9
         
1
0
0
 
292
9
         
1
0
0
 
293
9
         
1
0
0
 
294
9
         
1
0
0
 
295
9
         
1
0
0
 
296
9
         
1
0
0
 
297
9
         
1
0
0
 
298
7
         
1
4
0
 
299
9
         
1
0
0
 
300
9
         
1
0
0
 
301
9
         
1
4
0
 
302
9
         
1
0
0
 




 
21
22
23
24
25
26
27
28
29
30
KEY
Hybrid Period of
Most Senior Lien (in
months)
Neg Am Limit of
Most Senior Lien
Junior Mortgage
Balance
Origination Date of
Most Senior Lien
Origination Date
Original Loan
Amount
Original Interest
Rate
Original
Amortization Term
Original Term to
Maturity
First Payment Date
of Loan
1
   
0.00
 
20100723
879223.03
0.055000
360
360
20100901
2
   
123000.00
 
20100816
1627000.00
0.056250
360
360
20101001
3
   
0.00
 
20100813
664000.00
0.053750
360
360
20101001
4
   
0.00
 
20100924
700000.00
0.053750
360
360
20101101
5
   
0.00
 
20100731
727500.00
0.053750
360
360
20100901
6
   
0.00
 
20100929
830000.00
0.053750
360
360
20101101
7
   
240000.00
 
20100908
939891.00
0.052500
360
360
20101101
8
   
0.00
 
20100927
1267500.00
0.053750
360
360
20101101
9
   
0.00
 
20100917
1320000.00
0.052500
360
360
20101101
10
   
0.00
 
20101001
558090.93
0.052500
360
360
20101201
11
   
60000.00
 
20100920
586752.00
0.052500
360
360
20101101
12
   
0.00
 
20101001
800900.00
0.052500
360
360
20101201
13
   
0.00
 
20100928
795000.00
0.050000
360
360
20101101
14
   
0.00
 
20101025
1459800.00
0.050000
360
360
20101201
15
   
0.00
 
20101104
702289.93
0.051250
360
360
20110101
16
   
500000.00
 
20101002
625000.00
0.048750
360
360
20101201
17
   
425000.00
 
20101025
935000.00
0.051250
360
360
20101201
18
   
0.00
 
20101021
904900.00
0.050000
360
360
20101201
19
   
0.00
 
20101020
726000.00
0.051250
360
360
20101201
20
   
0.00
 
20101105
864000.00
0.051250
360
360
20101201
21
   
425000.00
 
20101122
1200000.00
0.051250
360
360
20110101
22
   
130000.00
 
20101122
545500.00
0.050000
360
360
20110101
23
   
0.00
 
20101118
697600.00
0.050000
360
360
20110101
24
   
0.00
 
20101110
1150000.00
0.048750
360
360
20110101
25
   
0.00
 
20101214
787500.00
0.050000
360
360
20110201
26
   
200000.00
 
20101217
1000000.00
0.052500
360
360
20110201
27
   
0.00
 
20100825
760000.00
0.052500
360
360
20101001
28
   
0.00
 
20101209
1031250.00
0.055000
360
360
20110201
29
   
100000.00
 
20100929
800000.00
0.050000
360
360
20101101
30
   
0.00
 
20101124
617000.00
0.050000
360
360
20110101
31
   
0.00
 
20101022
765254.00
0.051250
360
360
20101201
32
   
0.00
 
20100820
591200.00
0.047500
360
360
20101001
33
   
0.00
 
20100707
999999.00
0.057500
360
360
20100901
34
   
170839.00
 
20100716
756794.00
0.055000
360
360
20100901
35
   
0.00
 
20100716
530800.00
0.053750
360
360
20100901
36
   
0.00
 
20100628
540000.00
0.057500
360
360
20100801
37
   
0.00
 
20100707
999999.00
0.053750
360
360
20100901
38
   
0.00
 
20100923
635342.66
0.053750
360
360
20101101
39
   
0.00
 
20100628
645000.00
0.052500
360
360
20100801
40
   
0.00
 
20100707
479200.00
0.055000
360
360
20100901
41
   
0.00
 
20100723
825000.00
0.052500
360
360
20100901
42
   
0.00
 
20100702
675000.00
0.052500
360
360
20100901
43
   
0.00
 
20100628
960000.00
0.053750
360
360
20100901
44
   
0.00
 
20100807
762400.00
0.056250
360
360
20100901
45
   
0.00
 
20100928
612000.00
0.050000
360
360
20101101
46
   
0.00
 
20100812
702000.00
0.055000
360
360
20101001
47
   
0.00
 
20100712
780000.00
0.055000
360
360
20100901
48
   
0.00
 
20100723
487500.00
0.052500
360
360
20100901
49
   
269000.00
 
20100820
990179.76
0.053750
360
360
20101001
50
   
0.00
 
20100806
720000.00
0.052500
360
360
20101001
51
   
486000.00
 
20100723
954000.00
0.055000
360
360
20100901
52
   
0.00
 
20100723
600000.00
0.053750
360
360
20100901
53
   
0.00
 
20100930
704567.00
0.053750
360
360
20101101
54
   
0.00
 
20100722
1375000.00
0.050000
360
360
20100901
55
   
0.00
 
20100824
1300000.00
0.053750
360
360
20101001
56
   
0.00
 
20100726
560000.00
0.051250
360
360
20100901
57
   
0.00
 
20101006
494700.00
0.055000
360
360
20101201
58
   
0.00
 
20101116
600000.00
0.047500
360
360
20110101
59
   
0.00
 
20100915
712500.00
0.048750
360
360
20101101
60
   
0.00
 
20100805
950000.00
0.052500
360
360
20101001
61
   
0.00
 
20100813
550000.00
0.048750
360
360
20101001
62
   
0.00
 
20100924
798500.00
0.052500
360
360
20101101
63
   
0.00
 
20100913
538000.00
0.051250
360
360
20101101
64
   
0.00
 
20100914
600000.00
0.052500
360
360
20101101
65
   
0.00
 
20100827
560000.00
0.050000
360
360
20101001
66
   
0.00
 
20100826
540881.00
0.051250
360
360
20101001
67
   
0.00
 
20100907
872000.00
0.051250
360
360
20101101
68
   
0.00
 
20101012
1372900.00
0.052500
360
360
20101201
69
   
0.00
 
20100831
628000.00
0.048750
360
360
20101001
70
   
0.00
 
20100901
650000.00
0.052500
360
360
20101101
71
   
70000.00
 
20100910
850000.00
0.050000
360
360
20101101
72
   
250000.00
 
20100924
1051844.70
0.051250
360
360
20101101
73
   
0.00
 
20101108
860000.00
0.053750
360
360
20110101
74
   
0.00
 
20101109
962800.00
0.051250
360
360
20110101
75
   
0.00
 
20100910
696784.00
0.051250
360
360
20101101
76
   
0.00
 
20100910
1734000.00
0.051250
360
360
20101101
77
   
0.00
 
20100917
1500000.00
0.050000
360
360
20101101
78
   
0.00
 
20100826
465000.00
0.050000
360
360
20101001
79
   
0.00
 
20100830
500000.00
0.050000
360
360
20101001
80
   
0.00
 
20100924
483200.00
0.052500
360
360
20101101
81
   
100000.00
 
20101008
926299.00
0.051250
360
360
20101201
82
   
0.00
 
20100910
566250.00
0.047500
360
360
20101101
83
   
0.00
 
20100830
770000.00
0.050000
360
360
20101001
84
   
0.00
 
20100831
908000.00
0.048750
360
360
20101001
85
   
0.00
 
20101001
543000.00
0.052500
360
360
20101201
86
   
0.00
 
20101011
700000.00
0.050000
360
360
20101201
87
   
0.00
 
20100930
1715000.00
0.048750
360
360
20101101
88
   
0.00
 
20101008
1095500.00
0.051250
360
360
20101201
89
   
0.00
 
20100910
498000.00
0.048750
360
360
20101101
90
   
0.00
 
20101112
847610.00
0.052500
360
360
20110101
91
   
0.00
 
20100830
573750.00
0.052500
360
360
20101001
92
   
100000.00
 
20101112
953801.00
0.052500
360
360
20110101
93
   
0.00
 
20100925
962500.00
0.053750
360
360
20101101
94
   
0.00
 
20101116
725450.00
0.050000
360
360
20110101
95
   
0.00
 
20100928
682500.00
0.052500
360
360
20101101
96
   
0.00
 
20101102
528000.00
0.052500
360
360
20110101
97
   
0.00
 
20100924
513390.00
0.050000
360
360
20101101
98
   
0.00
 
20100903
520000.00
0.050000
360
360
20101101
99
   
0.00
 
20101016
739750.00
0.050000
360
360
20101201
100
   
0.00
 
20101012
881974.00
0.051250
360
360
20101201
101
   
0.00
 
20100924
1100000.00
0.048750
360
360
20101101
102
   
150000.00
 
20101111
813200.00
0.052500
360
360
20110101
103
   
0.00
 
20100929
937500.00
0.052500
360
360
20101101
104
   
0.00
 
20101005
681000.00
0.050000
360
360
20101201
105
   
0.00
 
20100913
900000.00
0.050000
360
360
20101101
106
   
100000.00
 
20101119
900000.00
0.052500
360
360
20110101
107
   
152000.00
 
20101025
972000.00
0.050000
360
360
20101201
108
   
101500.00
 
20101116
835396.00
0.052500
360
360
20110101
109
   
0.00
 
20101026
1200000.00
0.050000
360
360
20101201
110
   
0.00
 
20101025
500000.00
0.050000
360
360
20101201
111
   
0.00
 
20101022
676000.00
0.052500
360
360
20101201
112
   
0.00
 
20101123
582400.00
0.047500
360
360
20110101
113
   
0.00
 
20101015
548000.00
0.053750
360
360
20101201
114
   
0.00
 
20101213
612250.00
0.048750
360
360
20110201
115
   
0.00
 
20101119
460000.00
0.051250
360
360
20110101
116
   
0.00
 
20101206
1099000.00
0.050000
360
360
20110201
117
   
0.00
 
20101119
800000.00
0.051250
360
360
20110101
118
   
0.00
 
20101130
841148.00
0.051250
360
360
20110101
119
   
0.00
 
20101201
731000.00
0.050000
360
360
20110201
120
   
0.00
 
20101213
888941.00
0.050000
360
360
20110201
121
   
50000.00
 
20101214
604900.00
0.050000
360
360
20110201
122
   
0.00
 
20101213
1100000.00
0.048750
360
360
20110201
123
   
0.00
 
20101210
468000.00
0.050000
360
360
20110201
124
   
0.00
 
20101130
600000.00
0.050000
360
360
20110101
125
   
0.00
 
20101213
485100.00
0.048750
360
360
20110201
126
   
0.00
 
20101210
630000.00
0.048750
360
360
20110201
127
   
756110.00
 
20100721
1340000.00
0.052500
360
360
20100901
128
   
500000.00
 
20100609
1390000.00
0.053500
360
360
20100801
129
   
0.00
 
20100604
861750.00
0.057500
360
360
20100801
130
   
0.00
 
20100614
995000.00
0.054500
360
360
20100801
131
   
490000.00
 
20100628
1987000.00
0.051000
360
360
20100901
132
   
0.00
 
20100715
1312500.00
0.052500
360
360
20100901
133
   
0.00
 
20100720
1100000.00
0.054500
360
360
20100901
134
   
0.00
 
20100709
1350000.00
0.053500
360
360
20100901
135
   
0.00
 
20100624
1120000.00
0.056500
360
360
20100901
136
   
0.00
 
20100707
1176000.00
0.051000
360
360
20100901
137
   
0.00
 
20100722
714000.00
0.053000
360
360
20101001
138
   
0.00
 
20100803
1676500.00
0.052000
360
360
20101001
139
   
0.00
 
20100728
1050000.00
0.050000
360
360
20101001
140
   
0.00
 
20100809
899200.00
0.049500
360
360
20101001
141
   
135000.00
 
20100726
1140000.00
0.050000
360
360
20101001
142
   
300000.00
 
20100804
1100000.00
0.050500
360
360
20101001
143
   
2600000.00
 
20100816
900000.00
0.050000
360
360
20101001
144
   
100000.00
 
20100813
1000000.00
0.052500
360
360
20101001
145
   
0.00
 
20100727
950000.00
0.052000
360
360
20101001
146
   
260000.00
 
20100826
832000.00
0.049500
360
360
20101101
147
   
0.00
 
20100826
840937.00
0.051500
360
360
20101001
148
   
0.00
 
20100902
1197500.00
0.050500
360
360
20101101
149
   
200000.00
 
20100823
700000.00
0.051500
360
360
20101001
150
   
381250.00
 
20100812
1100000.00
0.051500
360
360
20101001
151
   
0.00
 
20100819
898000.00
0.051500
360
360
20101001
152
   
750000.00
 
20100824
910000.00
0.050000
360
360
20101001
153
   
0.00
 
20100813
970000.00
0.051500
360
360
20101001
154
   
0.00
 
20100826
1540000.00
0.049500
360
360
20101001
155
   
0.00
 
20100820
900000.00
0.049000
360
360
20101001
156
   
0.00
 
20100826
1275000.00
0.049500
360
360
20101101
157
   
0.00
 
20100825
723750.00
0.049500
360
360
20101001
158
   
0.00
 
20100917
1210000.00
0.050000
360
360
20101101
159
   
300000.00
 
20101008
600000.00
0.050500
360
360
20101201
160
   
400000.00
 
20100917
1000000.00
0.048000
360
360
20101101
161
   
350000.00
 
20100908
1100000.00
0.049000
360
360
20101101
162
   
0.00
 
20100924
545600.00
0.049000
360
360
20101101
163
   
0.00
 
20100928
825000.00
0.050000
360
360
20101201
164
   
0.00
 
20100903
1650000.00
0.047000
360
360
20101101
165
   
0.00
 
20101109
1400000.00
0.049000
360
360
20110101
166
   
0.00
 
20100928
1259000.00
0.049000
360
360
20101101
167
   
1300000.00
 
20100920
1500000.00
0.047500
360
360
20101101
168
   
270000.00
 
20100914
990000.00
0.049000
360
360
20101101
169
   
100000.00
 
20100927
1040000.00
0.050000
360
360
20101201
170
   
0.00
 
20101029
1225000.00
0.049500
360
360
20110101
171
   
325000.00
 
20100923
1110000.00
0.052000
360
360
20101101
172
   
100000.00
 
20100928
900000.00
0.047500
360
360
20101201
173
   
0.00
 
20101005
850000.00
0.048500
360
360
20101201
174
   
0.00
 
20100924
1087500.00
0.051000
360
360
20101201
175
   
0.00
 
20100913
1700000.00
0.048000
360
360
20101101
176
   
110000.00
 
20101005
1000000.00
0.048500
360
360
20101201
177
   
195000.00
 
20101005
973600.00
0.047500
360
360
20101201
178
   
0.00
 
20100927
1252000.00
0.047500
360
360
20101101
179
   
0.00
 
20101029
1000000.00
0.052000
360
360
20101201
180
   
0.00
 
20100929
1100000.00
0.050000
360
360
20101201
181
   
0.00
 
20101012
1540000.00
0.048000
360
360
20101201
182
   
100000.00
 
20101008
1300000.00
0.049000
360
360
20101201
183
   
0.00
 
20101014
940000.00
0.050500
360
360
20101201
184
   
0.00
 
20101115
695000.00
0.049000
360
360
20110101
185
   
0.00
 
20101118
1164400.00
0.047500
360
360
20110101
186
   
100000.00
 
20101028
990000.00
0.050000
360
360
20110101
187
   
0.00
 
20101117
875000.00
0.047500
360
360
20110101
188
   
500000.00
 
20090410
1250000.00
0.055000
360
360
20090601
189
   
0.00
 
20090326
1450000.00
0.053000
360
360
20090601
190
   
0.00
 
20090212
1400000.00
0.046500
360
360
20090401
191
   
0.00
 
20090206
1039000.00
0.050000
360
360
20090401
192
   
0.00
 
20090213
750000.00
0.053000
360
360
20090401
193
   
0.00
 
20090203
980000.00
0.048000
360
360
20090401
194
   
200000.00
 
20090205
1000000.00
0.049500
360
360
20090401
195
   
620000.00
 
20090706
1100000.00
0.054000
360
360
20090901
196
   
0.00
 
20090319
1100000.00
0.046500
360
360
20090501
197
   
0.00
 
20090218
441000.00
0.050000
360
360
20090401
198
   
0.00
 
20090305
780000.00
0.051500
360
360
20090501
199
   
300000.00
 
20090224
1100000.00
0.046000
360
360
20090501
200
   
0.00
 
20090227
780000.00
0.051500
360
360
20090501
201
   
0.00
 
20090304
1150000.00
0.049500
360
360
20090501
202
   
0.00
 
20090324
2000000.00
0.049500
360
360
20090501
203
   
0.00
 
20090311
1015000.00
0.049000
360
360
20090501
204
   
0.00
 
20090311
1125020.00
0.049000
360
360
20090501
205
   
0.00
 
20090320
2050000.00
0.048500
360
360
20090501
206
   
500000.00
 
20090324
1750000.00
0.052000
360
360
20090501
207
   
0.00
 
20090408
1100000.00
0.055500
360
360
20090601
208
   
0.00
 
20090313
1485000.00
0.050500
360
360
20090501
209
   
0.00
 
20090316
2100000.00
0.046000
360
360
20090501
210
   
0.00
 
20090312
1128000.00
0.052000
360
360
20090501
211
   
0.00
 
20090223
985000.00
0.048000
360
360
20090501
212
   
250000.00
 
20090512
1000000.00
0.051000
360
360
20090701
213
   
345000.00
 
20090313
930000.00
0.050000
360
360
20090501
214
   
0.00
 
20090319
1150000.00
0.051500
360
360
20090501
215
   
150000.00
 
20090320
600000.00
0.053000
360
360
20090501
216
   
500000.00
 
20090324
630000.00
0.051500
360
360
20090501
217
   
0.00
 
20090324
1110000.00
0.049000
360
360
20090501
218
   
0.00
 
20090415
648000.00
0.050000
360
360
20090601
219
   
0.00
 
20090413
935000.00
0.054500
360
360
20090601
220
   
100000.00
 
20090316
1000000.00
0.046500
360
360
20090501
221
   
100000.00
 
20090327
1000000.00
0.054000
360
360
20090601
222
   
0.00
 
20090313
1500000.00
0.051000
360
360
20090501
223
   
0.00
 
20090330
1000000.00
0.053500
360
360
20090601
224
   
960000.00
 
20090320
1320000.00
0.044500
360
360
20090501
225
   
0.00
 
20090403
1725000.00
0.049500
360
360
20090601
226
   
0.00
 
20090403
1555000.00
0.046500
360
360
20090601
227
   
0.00
 
20090413
712000.00
0.049500
360
360
20090601
228
   
100000.00
 
20090320
990000.00
0.049000
360
360
20090501
229
   
300000.00
 
20090406
1200000.00
0.050500
360
360
20090601
230
   
0.00
 
20090408
768000.00
0.054500
360
360
20090601
231
   
596500.00
 
20090320
1500000.00
0.052500
360
360
20090501
232
   
0.00
 
20090326
1015000.00
0.053000
360
360
20090501
233
   
0.00
 
20090408
1000000.00
0.053000
360
360
20090601
234
   
0.00
 
20090323
1767500.00
0.049000
360
360
20090501
235
   
100000.00
 
20090408
545000.00
0.055000
360
360
20090601
236
   
100000.00
 
20090415
1000000.00
0.050000
360
360
20090601
237
   
0.00
 
20090414
835200.00
0.054500
360
360
20090601
238
   
350000.00
 
20090417
985000.00
0.051500
360
360
20090601
239
   
2000000.00
 
20090417
1000000.00
0.055500
360
360
20090601
240
   
0.00
 
20090413
999200.00
0.051000
360
360
20090601
241
   
0.00
 
20090408
1500000.00
0.051000
360
360
20090601
242
   
0.00
 
20090423
1350000.00
0.054000
360
360
20090601
243
   
100000.00
 
20090413
1000000.00
0.050500
360
360
20090601
244
   
0.00
 
20090428
1750000.00
0.050000
360
360
20090701
245
   
100000.00
 
20090409
1000000.00
0.048000
360
360
20090601
246
   
78750.00
 
20090511
850000.00
0.050000
360
360
20090701
247
   
187000.00
 
20090608
2025000.00
0.053500
360
360
20090801
248
   
0.00
 
20100104
680000.00
0.055000
360
360
20100301
249
   
0.00
 
20091117
450000.00
0.054000
360
360
20100101
250
   
0.00
 
20100115
1500000.00
0.049500
360
360
20100301
251
   
0.00
 
20100125
700000.00
0.054000
360
360
20100401
252
   
300000.00
 
20100108
850000.00
0.054000
360
360
20100301
253
   
0.00
 
20100326
725000.00
0.055500
360
360
20100501
254
   
0.00
 
20100331
1100000.00
0.048500
360
360
20100601
255
   
200000.00
 
20100525
840000.00
0.054500
360
360
20100801
256
   
0.00
 
20100625
1840000.00
0.051500
360
360
20100801
257
   
500000.00
 
20100528
2000000.00
0.049500
360
360
20100801
258
   
0.00
 
20100615
1875000.00
0.053500
360
360
20100801
259
   
0.00
 
20100908
729750.00
0.048000
360
360
20101101
260
   
0.00
 
20100616
1820000.00
0.055000
360
360
20100801
261
   
0.00
 
20101004
2000000.00
0.047500
360
360
20101201
262
   
565000.00
 
20100629
1500000.00
0.048500
360
360
20100901
263
   
80000.00
 
20100720
1320000.00
0.051500
360
360
20100901
264
   
0.00
 
20100715
1035200.00
0.048500
360
360
20100901
265
   
0.00
 
20100621
882000.00
0.047500
360
360
20100801
266
   
1500000.00
 
20100622
2000000.00
0.050500
360
360
20100801
267
   
500000.00
 
20100707
1000000.00
0.048500
360
360
20100901
268
   
0.00
 
20100802
1450000.00
0.045000
360
360
20101001
269
   
0.00
 
20100729
1000000.00
0.050500
360
360
20101001
270
   
0.00
 
20100728
1500000.00
0.046000
360
360
20101001
271
   
200000.00
 
20100730
2000000.00
0.049000
360
360
20101001
272
   
0.00
 
20100916
1200000.00
0.045500
360
360
20101101
273
   
0.00
 
20100806
768750.00
0.049000
360
360
20101001
274
   
373600.00
 
20100802
1000000.00
0.046000
360
360
20101001
275
   
0.00
 
20100812
1445000.00
0.049000
360
360
20101001
276
   
0.00
 
20100809
1000000.00
0.050000
360
360
20101001
277
   
0.00
 
20100810
699000.00
0.045500
360
360
20101001
278
   
0.00
 
20100820
1250000.00
0.046500
360
360
20101001
279
   
340000.00
 
20100824
2000000.00
0.045000
360
360
20101001
280
   
0.00
 
20100901
1470000.00
0.046000
360
360
20101101
281
   
100000.00
 
20100831
1000000.00
0.046500
360
360
20101101
282
   
0.00
 
20100901
1127795.00
0.048500
360
360
20101101
283
   
0.00
 
20101012
1100000.00
0.047000
360
360
20101201
284
   
1808000.00
 
20100915
1973102.00
0.044500
360
360
20101101
285
   
0.00
 
20100907
1350000.00
0.048000
360
360
20101101
286
   
100000.00
 
20100917
700000.00
0.048500
360
360
20101101
287
   
300000.00
 
20100901
600000.00
0.044000
360
360
20101101
288
   
450000.00
 
20101029
1060000.00
0.047500
360
360
20110101
289
   
0.00
 
20100910
600000.00
0.046000
360
360
20101101
290
   
376000.00
 
20100929
1000000.00
0.046500
360
360
20101201
291
   
0.00
 
20100923
1000000.00
0.047500
360
360
20101101
292
   
0.00
 
20101029
950000.00
0.048000
360
360
20110101
293
   
0.00
 
20101013
1000000.00
0.044500
360
360
20101201
294
   
0.00
 
20100930
1100000.00
0.047000
360
360
20101201
295
   
0.00
 
20101105
1540000.00
0.046500
360
360
20110101
296
   
0.00
 
20101103
1100000.00
0.047500
360
360
20110101
297
   
0.00
 
20101209
1093000.00
0.047000
360
360
20110201
298
   
0.00
 
20101230
468750.00
0.052500
360
360
20110201
299
   
58500.00
 
20101228
725200.00
0.053750
360
360
20110201
300
   
404000.00
 
20101105
715861.33
0.050000
360
360
20110101
301
   
0.00
 
20101220
619500.00
0.050000
360
360
20110201
302
   
0.00
 
20101222
598069.00
0.053750
360
360
20110201




 
31
32
33
34
35
36
37
38
39
40
KEY
Interest Type
Indicator
Original Interest
Only Term
Buy Down Period
HELOC Draw Period
Scheduled Loan Amount
Current Interest
Rate
Current Payment
Amount Due
Scheduled Interest Paid
Through Date
Current Payment
Status
Index Type
1
1
0
0
 
860328.47
0.055000
4992.14
20110201
0
 
2
1
0
0
 
1618221.25
0.056250
9365.93
20110201
0
 
3
1
0
0
 
660246.31
0.053750
3718.21
20110201
0
 
4
1
0
0
 
694102.19
0.053750
3919.80
20110201
0
 
5
1
0
0
 
722553.65
0.053750
4073.80
20110201
0
 
6
1
0
0
 
826247.95
0.053750
4647.77
20110201
0
 
7
1
0
0
 
935043.63
0.052500
5190.12
20110201
0
 
8
1
0
0
 
1235301.57
0.053750
7097.64
20110201
0
 
9
1
0
0
 
1313903.78
0.052500
7289.09
20110201
0
 
10
1
0
0
 
556162.06
0.052500
3081.80
20110201
0
 
11
1
0
0
 
584042.17
0.052500
3240.07
20110201
0
 
12
1
0
0
 
797129.75
0.052500
4422.60
20110201
0
 
13
1
0
0
 
791155.09
0.050000
4267.74
20110201
0
 
14
1
0
0
 
1454515.95
0.050000
7836.53
20110201
0
 
15
1
0
0
 
700637.37
0.051250
3823.88
20110201
0
 
16
1
0
0
 
622685.13
0.048750
3307.56
20110201
0
 
17
1
0
0
 
931692.72
0.051250
5090.96
20110201
0
 
18
1
0
0
 
901624.55
0.050000
4857.70
20110201
0
 
19
1
0
0
 
678097.87
0.051250
3952.98
20110201
0
 
20
1
0
0
 
860943.88
0.051250
4704.37
20110201
0
 
21
1
0
0
 
1197176.28
0.051250
6533.85
20110201
0
 
22
1
0
0
 
544167.14
0.050000
2928.37
20110201
0
 
23
1
0
0
 
695920.10
0.050000
3744.87
20110201
0
 
24
1
0
0
 
1147166.21
0.048750
6085.90
20110201
0
 
25
1
0
0
 
786553.77
0.050000
4227.48
20110201
0
 
26
1
0
0
 
998852.96
0.052500
5522.04
20110201
0
 
27
1
0
0
 
749167.90
0.052500
4196.75
20110201
0
 
28
1
0
0
 
1030121.23
0.055000
5855.33
20110201
0
 
29
1
0
0
 
796130.92
0.050000
4294.58
20110201
0
 
30
1
0
0
 
615514.19
0.050000
3312.19
20110201
0
 
31
1
0
0
 
762547.16
0.051250
4166.71
20110201
0
 
32
1
0
0
 
587451.38
0.047500
3083.98
20110201
0
 
33
1
0
0
 
993659.07
0.057500
5835.73
20110201
0
 
34
1
0
0
 
746818.74
0.055000
4297.00
20110201
0
 
35
1
0
0
 
526521.22
0.053750
2972.33
20110201
0
 
36
1
0
0
 
535996.22
0.057500
3151.30
20110201
0
 
37
1
0
0
 
993199.97
0.053750
5599.71
20110201
0
 
38
1
0
0
 
632475.74
0.053750
3557.74
20110201
0
 
39
1
0
0
 
639752.62
0.052500
3561.72
20110201
0
 
40
1
0
0
 
476016.61
0.055000
2720.85
20110201
0
 
41
1
0
0
 
819183.66
0.052500
4555.69
20110201
0
 
42
1
0
0
 
670303.38
0.052500
3727.38
20110201
0
 
43
1
0
0
 
953472.91
0.053750
5375.73
20110201
0
 
44
1
0
0
 
757451.97
0.056250
4388.81
20110201
0
 
45
1
0
0
 
609040.17
0.050000
3285.35
20110201
0
 
46
1
0
0
 
698122.73
0.055000
3985.88
20110201
0
 
47
1
0
0
 
774613.76
0.055000
4428.76
20110201
0
 
48
1
0
0
 
484107.96
0.052500
2692.00
20110201
0
 
49
1
0
0
 
984582.09
0.053750
5544.73
20110201
0
 
50
1
0
0
 
714422.05
0.052500
3975.87
20110201
0
 
51
1
0
0
 
947662.51
0.055000
5416.71
20110201
0
 
52
1
0
0
 
595920.58
0.053750
3359.83
20110201
0
 
53
1
0
0
 
701387.69
0.053750
3945.38
20110201
0
 
54
1
0
0
 
1364983.37
0.050000
7381.30
20110201
0
 
55
1
0
0
 
1292650.89
0.053750
7279.63
20110201
0
 
56
1
0
0
 
556012.87
0.051250
3049.13
20110201
0
 
57
1
0
0
 
493068.08
0.055000
2808.86
20110201
0
 
58
1
0
0
 
598487.23
0.047500
3129.89
20110201
0
 
59
1
0
0
 
708974.27
0.048750
3770.61
20110201
0
 
60
1
0
0
 
944503.66
0.052500
5245.94
20110201
0
 
61
1
0
0
 
546591.05
0.048750
2910.65
20110201
0
 
62
1
0
0
 
795740.23
0.052500
4409.35
20110201
0
 
63
1
0
0
 
536097.00
0.051250
2929.34
20110201
0
 
64
1
0
0
 
597228.96
0.052500
3313.23
20110201
0
 
65
1
0
0
 
555908.52
0.050000
3006.21
20110201
0
 
66
1
0
0
 
535888.59
0.051250
2945.03
20110201
0
 
67
1
0
0
 
867878.63
0.051250
4747.93
20110201
0
 
68
1
0
0
 
1368154.99
0.052500
7581.21
20110201
0
 
69
1
0
0
 
624101.28
0.048750
3323.43
20110201
0
 
70
1
0
0
 
646998.05
0.052500
3589.33
20110201
0
 
71
1
0
0
 
845777.15
0.050000
4562.99
20110201
0
 
72
1
0
0
 
1013453.21
0.051250
5727.16
20110201
0
 
73
1
0
0
 
858068.33
0.053750
4815.76
20110201
0
 
74
1
0
0
 
960017.99
0.051250
5242.33
20110201
0
 
75
1
0
0
 
694319.35
0.051250
3793.90
20110201
0
 
76
1
0
0
 
1725804.54
0.051250
9441.41
20110201
0
 
77
1
0
0
 
1492745.50
0.050000
8052.33
20110201
0
 
78
1
0
0
 
456337.64
0.050000
2496.23
20110201
0
 
79
1
0
0
 
496970.98
0.050000
2684.11
20110201
0
 
80
1
0
0
 
480968.41
0.052500
2668.25
20110201
0
 
81
1
0
0
 
923022.51
0.051250
5043.58
20110201
0
 
82
1
0
0
 
563383.34
0.047500
2953.83
20110201
0
 
83
1
0
0
 
765127.81
0.050000
4133.53
20110201
0
 
84
1
0
0
 
902352.81
0.048750
4805.22
20110201
0
 
85
1
0
0
 
541123.27
0.052500
2998.47
20110201
0
 
86
1
0
0
 
697466.19
0.050000
3757.76
20110201
0
 
87
1
0
0
 
1706513.49
0.048750
9075.93
20110201
0
 
88
1
0
0
 
1091625.01
0.051250
5964.86
20110201
0
 
89
1
0
0
 
495460.40
0.048750
2635.46
20110201
0
 
90
1
0
0
 
845661.25
0.052500
4680.54
20110201
0
 
91
1
0
0
 
570430.52
0.052500
3168.27
20110201
0
 
92
1
0
0
 
951608.11
0.052500
5266.93
20110201
0
 
93
1
0
0
 
959249.89
0.053750
5389.73
20110201
0
 
94
1
0
0
 
723703.03
0.050000
3894.38
20110201
0
 
95
1
0
0
 
679347.94
0.052500
3768.80
20110201
0
 
96
1
0
0
 
526786.07
0.052500
2915.64
20110201
0
 
97
1
0
0
 
510907.07
0.050000
2755.99
20110201
0
 
98
1
0
0
 
517485.08
0.050000
2791.48
20110201
0
 
99
1
0
0
 
737072.33
0.050000
3971.14
20110201
0
 
100
1
0
0
 
873634.32
0.051250
4802.24
20110201
0
 
101
1
0
0
 
1094556.75
0.048750
5821.30
20110201
0
 
102
1
0
0
 
811330.36
0.052500
4490.53
20110201
0
 
103
1
0
0
 
934259.82
0.052500
5176.91
20110201
0
 
104
1
0
0
 
678534.98
0.050000
3655.76
20110201
0
 
105
1
0
0
 
895647.29
0.050000
4831.40
20110201
0
 
106
1
0
0
 
807930.80
0.052500
4969.84
20110201
0
 
107
1
0
0
 
966907.67
0.050000
5217.91
20110201
0
 
108
1
0
0
 
833475.35
0.052500
4613.09
20110201
0
 
109
1
0
0
 
1195531.50
0.050000
6441.86
20110201
0
 
110
1
0
0
 
497766.36
0.050000
2684.11
20110201
0
 
111
1
0
0
 
673663.61
0.052500
3732.90
20110201
0
 
112
1
0
0
 
580894.42
0.047500
3038.08
20110201
0
 
113
1
0
0
 
546149.53
0.053750
3068.65
20110201
0
 
114
1
0
0
 
611497.19
0.048750
3240.08
20110201
0
 
115
1
0
0
 
458917.56
0.051250
2504.65
20110201
0
 
116
1
0
0
 
1097679.50
0.050000
5899.67
20110201
0
 
117
1
0
0
 
797918.04
0.051250
4355.90
20110201
0
 
118
1
0
0
 
836748.64
0.051250
4579.95
20110201
0
 
119
1
0
0
 
730121.66
0.050000
3924.17
20110201
0
 
120
1
0
0
 
887872.89
0.050000
4772.03
20110201
0
 
121
1
0
0
 
583480.12
0.050000
3247.24
20110201
0
 
122
1
0
0
 
1098647.45
0.048750
5821.30
20110201
0
 
123
1
0
0
 
467437.67
0.050000
2512.33
20110201
0
 
124
1
0
0
 
598555.14
0.050000
3220.93
20110201
0
 
125
1
0
0
 
484503.53
0.048750
2567.19
20110201
0
 
126
1
0
0
 
629225.35
0.048750
3334.02
20110201
0
 
127
1
0
0
 
1312279.16
0.052500
7399.53
20110201
0
 
128
1
0
0
 
1378898.26
0.053500
7761.96
20110201
0
 
129
1
0
0
 
855360.70
0.057500
5028.94
20110201
0
 
130
1
0
0
 
987198.76
0.054500
5618.33
20110201
0
 
131
1
0
0
 
1972787.72
0.051000
10788.42
20110201
0
 
132
1
0
0
 
1303367.68
0.052500
7247.68
20110201
0
 
133
1
0
0
 
1092624.37
0.054500
6211.22
20110201
0
 
134
1
0
0
 
1340778.71
0.053500
7538.59
20110201
0
 
135
1
0
0
 
1112764.99
0.056500
6465.05
20110201
0
 
136
1
0
0
 
1167588.52
0.051000
6385.09
20110201
0
 
137
1
0
0
 
709907.11
0.053000
3964.88
20110201
0
 
138
1
0
0
 
1666710.43
0.052000
9205.85
20110201
0
 
139
1
0
0
 
1043639.05
0.050000
5636.63
20110201
0
 
140
1
0
0
 
893702.54
0.049500
4799.66
20110201
0
 
141
1
0
0
 
1133093.84
0.050000
6119.77
20110201
0
 
142
1
0
0
 
1093396.99
0.050500
5938.70
20110201
0
 
143
1
0
0
 
879296.10
0.050000
4831.40
20110201
0
 
144
1
0
0
 
994214.39
0.052500
5522.04
20110201
0
 
145
1
0
0
 
944452.67
0.052000
5216.56
20110201
0
 
146
1
0
0
 
827939.08
0.049500
4440.97
20110201
0
 
147
1
0
0
 
835981.04
0.051500
4591.74
20110201
0
 
148
1
0
0
 
1191761.47
0.050500
6465.09
20110201
0
 
149
1
0
0
 
695874.63
0.051500
3822.19
20110201
0
 
150
1
0
0
 
1093517.31
0.051500
6006.29
20110201
0
 
151
1
0
0
 
886647.42
0.051500
4903.32
20110201
0
 
152
1
0
0
 
904487.19
0.050000
4885.08
20110201
0
 
153
1
0
0
 
964283.43
0.051500
5296.46
20110201
0
 
154
1
0
0
 
1530584.84
0.049500
8220.06
20110201
0
 
155
1
0
0
 
894447.09
0.049000
4776.55
20110201
0
 
156
1
0
0
 
1268776.85
0.049500
6805.57
20110201
0
 
157
1
0
0
 
719325.14
0.049500
3863.17
20110201
0
 
158
1
0
0
 
1204148.03
0.050000
6495.55
20110201
0
 
159
1
0
0
 
597686.71
0.050500
3239.29
20110201
0
 
160
1
0
0
 
994983.36
0.048000
5246.66
20110201
0
 
161
1
0
0
 
1088042.47
0.049000
5838.00
20110201
0
 
162
1
0
0
 
542912.46
0.049000
2895.65
20110201
0
 
163
1
0
0
 
822013.75
0.050000
4428.78
20110201
0
 
164
1
0
0
 
1641570.52
0.047000
8557.53
20110201
0
 
165
1
0
0
 
1396565.98
0.049000
7430.18
20110201
0
 
166
1
0
0
 
1252798.41
0.049000
6681.85
20110201
0
 
167
1
0
0
 
1492406.18
0.047500
7824.72
20110201
0
 
168
1
0
0
 
985123.43
0.049000
5254.20
20110201
0
 
169
1
0
0
 
1036235.51
0.050000
5582.95
20110201
0
 
170
1
0
0
 
1222022.75
0.049500
6538.69
20110201
0
 
171
1
0
0
 
1104825.93
0.052000
6095.14
20110201
0
 
172
1
0
0
 
896589.55
0.047500
4694.83
20110201
0
 
173
1
0
0
 
845801.86
0.048500
4485.39
20110201
0
 
174
1
0
0
 
1083635.51
0.051000
5904.58
20110201
0
 
175
1
0
0
 
1691390.07
0.048000
8919.32
20110201
0
 
176
1
0
0
 
996279.24
0.048500
5276.92
20110201
0
 
177
1
0
0
 
969910.65
0.047500
5078.76
20110201
0
 
178
1
0
0
 
1245661.70
0.047500
6531.03
20110201
0
 
179
1
0
0
 
996511.60
0.052000
5491.11
20110201
0
 
180
1
0
0
 
1096018.34
0.050000
5905.04
20110201
0
 
181
1
0
0
 
1534217.38
0.048000
8079.85
20110201
0
 
182
1
0
0
 
1295207.13
0.049000
6899.45
20110201
0
 
183
1
0
0
 
936628.67
0.050500
5074.89
20110201
0
 
184
1
0
0
 
693295.24
0.049000
3688.56
20110201
0
 
185
1
0
0
 
1161464.22
0.047500
6074.07
20110201
0
 
186
1
0
0
 
987615.96
0.050000
5314.54
20110201
0
 
187
1
0
0
 
872793.88
0.047500
4564.42
20110201
0
 
188
1
120
0
 
1250000.00
0.055000
5729.17
20110201
0
35
189
1
120
0
 
1450000.00
0.053000
6404.17
20110201
0
35
190
1
120
0
 
1400000.00
0.046500
5425.00
20110201
0
35
191
1
120
0
 
1039000.00
0.050000
4329.17
20110201
0
35
192
1
120
0
 
750000.00
0.053000
3312.50
20110201
0
35
193
1
120
0
 
980000.00
0.048000
3920.00
20110201
0
35
194
1
120
0
 
1000000.00
0.049500
4125.00
20110201
0
35
195
1
120
0
 
1100000.00
0.054000
4950.00
20110201
0
35
196
1
120
0
 
1100000.00
0.046500
4262.50
20110201
0
35
197
1
120
0
 
441000.00
0.050000
1837.50
20110201
0
35
198
1
120
0
 
650000.00
0.051500
2789.58
20110201
0
35
199
1
120
0
 
1100000.00
0.046000
4216.67
20110201
0
35
200
1
120
0
 
780000.00
0.051500
3347.50
20110201
0
35
201
1
120
0
 
1150000.00
0.049500
4743.75
20110201
0
35
202
1
120
0
 
2000000.00
0.049500
8250.00
20110201
0
35
203
1
120
0
 
1015000.00
0.049000
4144.58
20110201
0
35
204
1
120
0
 
1125020.00
0.049000
4593.83
20110201
0
35
205
1
120
0
 
2050000.00
0.048500
8285.42
20110201
0
35
206
1
120
0
 
1749095.66
0.052000
7579.41
20110201
0
35
207
1
120
0
 
1100000.00
0.055500
5087.50
20110201
0
35
208
1
120
0
 
1484000.00
0.050500
6245.17
20110201
0
35
209
1
120
0
 
1429329.17
0.046000
5895.97
20110201
0
35
210
1
120
0
 
902400.00
0.052000
3910.40
20110201
0
35
211
1
120
0
 
985000.00
0.048000
3940.00
20110201
0
35
212
1
120
0
 
1000000.00
0.051000
4250.00
20110201
0
35
213
1
120
0
 
930000.00
0.050000
3875.00
20110201
0
35
214
1
120
0
 
1150000.00
0.051500
4935.42
20110201
0
35
215
1
120
0
 
540000.00
0.053000
2385.00
20110201
0
35
216
1
120
0
 
630000.00
0.051500
2703.75
20110201
0
35
217
1
120
0
 
1070000.00
0.049000
4369.17
20110201
0
35
218
1
120
0
 
648000.00
0.050000
2700.00
20110201
0
35
219
1
120
0
 
935000.00
0.054500
4246.46
20110201
0
35
220
1
120
0
 
1000000.00
0.046500
3875.00
20110201
0
35
221
1
120
0
 
1000000.00
0.054000
4500.00
20110201
0
35
222
1
120
0
 
1500000.00
0.051000
6375.00
20110201
0
35
223
1
120
0
 
1000000.00
0.053500
4458.33
20110201
0
35
224
1
120
0
 
1320000.00
0.044500
4895.00
20110201
0
35
225
1
120
0
 
1725000.00
0.049500
7115.63
20110201
0
35
226
1
120
0
 
1354948.33
0.046500
5250.42
20110201
0
35
227
1
120
0
 
686737.22
0.049500
2832.79
20110201
0
35
228
1
120
0
 
837268.54
0.049000
3517.25
20110201
0
35
229
1
120
0
 
1200000.00
0.050500
5050.00
20110201
0
35
230
1
120
0
 
768000.00
0.054500
3488.00
20110201
0
35
231
1
120
0
 
1500000.00
0.052500
6562.50
20110201
0
35
232
1
120
0
 
999745.26
0.053000
4415.54
20110201
0
35
233
1
120
0
 
900000.00
0.053000
3975.00
20110201
0
35
234
1
120
0
 
1413278.27
0.049000
5770.89
20110201
0
35
235
1
120
0
 
545000.00
0.055000
2497.92
20110201
0
35
236
1
120
0
 
1000000.00
0.050000
4166.67
20110201
0
35
237
1
120
0
 
828738.60
0.054500
3763.85
20110201
0
35
238
1
120
0
 
985000.00
0.051500
4227.29
20110201
0
35
239
1
120
0
 
1000000.00
0.055500
4625.00
20110201
0
35
240
1
120
0
 
999200.00
0.051000
4246.60
20110201
0
35
241
1
120
0
 
959872.50
0.051000
4079.46
20110201
0
35
242
1
120
0
 
1350000.00
0.054000
6075.00
20110201
0
35
243
1
120
0
 
1000000.00
0.050500
4208.33
20110201
0
35
244
1
120
0
 
1750000.00
0.050000
7291.67
20110201
0
35
245
1
120
0
 
750000.00
0.048000
3000.00
20110201
0
35
246
1
120
0
 
850000.00
0.050000
3541.67
20110201
0
35
247
1
120
0
 
2025000.00
0.053500
9028.13
20110201
0
35
248
1
120
0
 
680000.00
0.055000
3116.67
20110201
0
35
249
1
120
0
 
450000.00
0.054000
2025.00
20110201
0
35
250
1
120
0
 
1500000.00
0.049500
6187.50
20110201
0
35
251
1
120
0
 
700000.00
0.054000
3150.00
20110201
0
35
252
1
120
0
 
850000.00
0.054000
3825.00
20110201
0
35
253
1
120
0
 
725000.00
0.055500
3353.13
20110201
0
35
254
1
120
0
 
1100000.00
0.048500
4445.83
20110201
0
35
255
1
120
0
 
789856.17
0.054500
3587.26
20110201
0
35
256
1
120
0
 
1840000.00
0.051500
7896.67
20110201
0
35
257
1
120
0
 
1598350.00
0.049500
6593.19
20110201
0
35
258
1
120
0
 
1874905.59
0.053500
8358.95
20110201
0
35
259
1
120
0
 
729750.00
0.048000
2919.00
20110201
0
35
260
1
120
0
 
1820000.00
0.055000
8341.67
20110201
0
35
261
1
120
0
 
2000000.00
0.047500
7916.67
20110201
0
35
262
1
120
0
 
1500000.00
0.048500
6062.50
20110201
0
35
263
1
120
0
 
1320000.00
0.051500
5665.00
20110201
0
35
264
1
120
0
 
1035200.00
0.048500
4183.93
20110201
0
35
265
1
120
0
 
882000.00
0.047500
3491.25
20110201
0
35
266
1
120
0
 
2000000.00
0.050500
8416.67
20110201
0
35
267
1
120
0
 
1000000.00
0.048500
4041.67
20110201
0
35
268
1
0
0
 
1440380.93
0.045000
7346.94
20110201
0
35
269
1
120
0
 
1000000.00
0.050500
4208.33
20110201
0
35
270
1
120
0
 
1500000.00
0.046000
5750.00
20110201
0
35
271
1
120
0
 
2000000.00
0.049000
8166.67
20110201
0
35
272
1
120
0
 
1200000.00
0.045500
4550.00
20110201
0
35
273
1
120
0
 
768750.00
0.049000
3139.06
20110201
0
35
274
1
120
0
 
1000000.00
0.046000
3833.33
20110201
0
35
275
1
120
0
 
1445000.00
0.049000
5900.42
20110201
0
35
276
1
120
0
 
1000000.00
0.050000
4166.67
20110201
0
35
277
1
120
0
 
699000.00
0.045500
2650.38
20110201
0
35
278
1
120
0
 
1250000.00
0.046500
4843.75
20110201
0
35
279
1
120
0
 
2000000.00
0.045000
7500.00
20110201
0
35
280
1
120
0
 
1470000.00
0.046000
5635.00
20110201
0
35
281
1
120
0
 
1000000.00
0.046500
3875.00
20110201
0
35
282
1
120
0
 
1127795.00
0.048500
4558.17
20110201
0
35
283
1
120
0
 
1100000.00
0.047000
4308.33
20110201
0
35
284
1
120
0
 
1973102.00
0.044500
7316.92
20110201
0
35
285
1
120
0
 
1298000.00
0.048000
5192.00
20110201
0
35
286
1
120
0
 
695500.01
0.048500
2810.98
20110201
0
35
287
1
120
0
 
600000.00
0.044000
2200.00
20110201
0
35
288
1
120
0
 
1060000.00
0.047500
4195.83
20110201
0
35
289
1
120
0
 
600000.00
0.046000
2300.00
20110201
0
35
290
1
120
0
 
1000000.00
0.046500
3875.00
20110201
0
35
291
1
120
0
 
1000000.00
0.047500
3958.33
20110201
0
35
292
1
120
0
 
950000.00
0.048000
3800.00
20110201
0
35
293
1
120
0
 
1000000.00
0.044500
3708.33
20110201
0
35
294
1
120
0
 
1100000.00
0.047000
4308.33
20110201
0
35
295
1
120
0
 
1540000.00
0.046500
5967.50
20110201
0
35
296
1
120
0
 
1097354.18
0.047500
4343.69
20110201
0
35
297
1
120
0
 
1093000.00
0.047000
4280.92
20110201
0
35
298
1
0
0
 
468212.32
0.052500
2588.46
20110201
0
 
299
1
0
0
 
724387.37
0.053750
4060.92
20110201
0
 
300
1
0
0
 
715861.33
0.050000
3842.90
20110201
0
 
301
1
0
0
 
618755.64
0.050000
3325.61
20110201
0
 
302
1
0
0
 
597398.83
0.053750
3349.02
20110201
0
 




 
41
42
43
44
45
46
47
48
49
50
KEY
ARM Look-back
Days
Gross Margin
ARM Round Flag
ARM Round Factor
Initial Fixed Rate
Period
Initial Interest Rate
Cap (Change Up)
Initial Interest Rate
Cap (Change Down)
Subsequent Interest
Rate Reset Period
Subsequent Interest
Rate Cap (Change Down)
Subsequent Interest
Rate Cap (Change
Up)
1
                   
2
                   
3
                   
4
                   
5
                   
6
                   
7
                   
8
                   
9
                   
10
                   
11
                   
12
                   
13
                   
14
                   
15
                   
16
                   
17
                   
18
                   
19
                   
20
                   
21
                   
22
                   
23
                   
24
                   
25
                   
26
                   
27
                   
28
                   
29
                   
30
                   
31
                   
32
                   
33
                   
34
                   
35
                   
36
                   
37
                   
38
                   
39
                   
40
                   
41
                   
42
                   
43
                   
44
                   
45
                   
46
                   
47
                   
48
                   
49
                   
50
                   
51
                   
52
                   
53
                   
54
                   
55
                   
56
                   
57
                   
58
                   
59
                   
60
                   
61
                   
62
                   
63
                   
64
                   
65
                   
66
                   
67
                   
68
                   
69
                   
70
                   
71
                   
72
                   
73
                   
74
                   
75
                   
76
                   
77
                   
78
                   
79
                   
80
                   
81
                   
82
                   
83
                   
84
                   
85
                   
86
                   
87
                   
88
                   
89
                   
90
                   
91
                   
92
                   
93
                   
94
                   
95
                   
96
                   
97
                   
98
                   
99
                   
100
                   
101
                   
102
                   
103
                   
104
                   
105
                   
106
                   
107
                   
108
                   
109
                   
110
                   
111
                   
112
                   
113
                   
114
                   
115
                   
116
                   
117
                   
118
                   
119
                   
120
                   
121
                   
122
                   
123
                   
124
                   
125
                   
126
                   
127
                   
128
                   
129
                   
130
                   
131
                   
132
                   
133
                   
134
                   
135
                   
136
                   
137
                   
138
                   
139
                   
140
                   
141
                   
142
                   
143
                   
144
                   
145
                   
146
                   
147
                   
148
                   
149
                   
150
                   
151
                   
152
                   
153
                   
154
                   
155
                   
156
                   
157
                   
158
                   
159
                   
160
                   
161
                   
162
                   
163
                   
164
                   
165
                   
166
                   
167
                   
168
                   
169
                   
170
                   
171
                   
172
                   
173
                   
174
                   
175
                   
176
                   
177
                   
178
                   
179
                   
180
                   
181
                   
182
                   
183
                   
184
                   
185
                   
186
                   
187
                   
188
15
0.014500
3
0.001250
120
99
99
1
99
99
189
15
0.014500
3
0.001250
120
99
99
1
99
99
190
15
0.014500
3
0.001250
120
99
99
1
99
99
191
15
0.014500
3
0.001250
120
99
99
1
99
99
192
15
0.014500
3
0.001250
120
99
99
1
99
99
193
15
0.014500
3
0.001250
120
99
99
1
99
99
194
15
0.014500
3
0.001250
120
99
99
1
99
99
195
15
0.014500
3
0.001250
120
99
99
1
99
99
196
15
0.011000
3
0.001250
120
99
99
1
99
99
197
15
0.014500
3
0.001250
120
99
99
1
99
99
198
15
0.014500
3
0.001250
120
99
99
1
99
99
199
15
0.014500
3
0.001250
120
99
99
1
99
99
200
15
0.014500
3
0.001250
120
99
99
1
99
99
201
15
0.014500
3
0.001250
120
99
99
1
99
99
202
15
0.011000
3
0.001250
120
99
99
1
99
99
203
15
0.014500
3
0.001250
120
99
99
1
99
99
204
15
0.014500
3
0.001250
120
99
99
1
99
99
205
15
0.014500
3
0.001250
120
99
99
1
99
99
206
15
0.014500
3
0.001250
120
99
99
1
99
99
207
15
0.014500
3
0.001250
120
99
99
1
99
99
208
15
0.012000
3
0.001250
120
99
99
1
99
99
209
15
0.014500
3
0.001250
120
99
99
1
99
99
210
15
0.014500
3
0.001250
120
99
99
1
99
99
211
15
0.014500
3
0.001250
120
99
99
1
99
99
212
15
0.010000
3
0.001250
120
99
99
1
99
99
213
15
0.014500
3
0.001250
120
99
99
1
99
99
214
15
0.014500
3
0.001250
120
99
99
1
99
99
215
15
0.014500
3
0.001250
120
99
99
1
99
99
216
15
0.014500
3
0.001250
120
99
99
1
99
99
217
15
0.014500
3
0.001250
120
99
99
1
99
99
218
15
0.014500
3
0.001250
120
99
99
1
99
99
219
15
0.014500
3
0.001250
120
99
99
1
99
99
220
15
0.014500
3
0.001250
120
99
99
1
99
99
221
15
0.014500
3
0.001250
120
99
99
1
99
99
222
15
0.014500
3
0.001250
120
99
99
1
99
99
223
15
0.013000
3
0.001250
120
99
99
1
99
99
224
15
0.014500
3
0.001250
120
99
99
1
99
99
225
15
0.014500
3
0.001250
120
99
99
1
99
99
226
15
0.014500
3
0.001250
120
99
99
1
99
99
227
15
0.014500
3
0.001250
120
99
99
1
99
99
228
15
0.014500
3
0.001250
120
99
99
1
99
99
229
15
0.014500
3
0.001250
120
99
99
1
99
99
230
15
0.014500
3
0.001250
120
99
99
1
99
99
231
15
0.014500
3
0.001250
120
99
99
1
99
99
232
15
0.014500
3
0.001250
120
99
99
1
99
99
233
15
0.014500
3
0.001250
120
99
99
1
99
99
234
15
0.014500
3
0.001250
120
99
99
1
99
99
235
15
0.014500
3
0.001250
120
99
99
1
99
99
236
15
0.011500
3
0.001250
120
99
99
1
99
99
237
15
0.014500
3
0.001250
120
99
99
1
99
99
238
15
0.014500
3
0.001250
120
99
99
1
99
99
239
15
0.014500
3
0.001250
120
99
99
1
99
99
240
15
0.014500
3
0.001250
120
99
99
1
99
99
241
15
0.010500
3
0.001250
120
99
99
1
99
99
242
15
0.014500
3
0.001250
120
99
99
1
99
99
243
15
0.011500
3
0.001250
120
99
99
1
99
99
244
15
0.014500
3
0.001250
120
99
99
1
99
99
245
15
0.014500
3
0.001250
120
99
99
1
99
99
246
15
0.014500
3
0.001250
120
99
99
1
99
99
247
15
0.014500
3
0.001250
120
99
99
1
99
99
248
15
0.014500
3
0.001250
120
99
99
1
99
99
249
15
0.014500
3
0.001250
120
99
99
1
99
99
250
15
0.014500
3
0.001250
120
99
99
1
99
99
251
15
0.014500
3
0.001250
120
99
99
1
99
99
252
15
0.014500
3
0.001250
120
99
99
1
99
99
253
15
0.014500
3
0.001250
120
99
99
1
99
99
254
15
0.011000
3
0.001250
120
99
99
1
99
99
255
15
0.014500
3
0.001250
120
99
99
1
99
99
256
15
0.016250
3
0.001250
120
99
99
1
99
99
257
15
0.016250
3
0.001250
120
99
99
1
99
99
258
15
0.016250
3
0.001250
120
99
99
1
99
99
259
15
0.016250
3
0.001250
120
99
99
1
99
99
260
15
0.016250
3
0.001250
120
99
99
1
99
99
261
15
0.016250
3
0.001250
120
99
99
1
99
99
262
15
0.016250
3
0.001250
120
99
99
1
99
99
263
15
0.016250
3
0.001250
120
99
99
1
99
99
264
15
0.016250
3
0.001250
120
99
99
1
99
99
265
15
0.016250
3
0.001250
120
99
99
1
99
99
266
15
0.016250
3
0.001250
120
99
99
1
99
99
267
15
0.016250
3
0.001250
120
99
99
1
99
99
268
15
0.016250
3
0.001250
120
99
99
1
99
99
269
15
0.016250
3
0.001250
120
99
99
1
99
99
270
15
0.016250
3
0.001250
120
99
99
1
99
99
271
15
0.016250
3
0.001250
120
99
99
1
99
99
272
15
0.016250
3
0.001250
120
99
99
1
99
99
273
15
0.016250
3
0.001250
120
99
99
1
99
99
274
15
0.016250
3
0.001250
120
99
99
1
99
99
275
15
0.016500
3
0.001250
120
99
99
1
99
99
276
15
0.016250
3
0.001250
120
99
99
1
99
99
277
15
0.016250
3
0.001250
120
99
99
1
99
99
278
15
0.016250
3
0.001250
120
99
99
1
99
99
279
15
0.016250
3
0.001250
120
99
99
1
99
99
280
15
0.016250
3
0.001250
120
99
99
1
99
99
281
15
0.016250
3
0.001250
120
99
99
1
99
99
282
15
0.016250
3
0.001250
120
99
99
1
99
99
283
15
0.016250
3
0.001250
120
99
99
1
99
99
284
15
0.016250
3
0.001250
120
99
99
1
99
99
285
15
0.016250
3
0.001250
120
99
99
1
99
99
286
15
0.016250
3
0.001250
120
99
99
1
99
99
287
15
0.016250
3
0.001250
120
99
99
1
99
99
288
15
0.016250
3
0.001250
120
99
99
1
99
99
289
15
0.016250
3
0.001250
120
99
99
1
99
99
290
15
0.016250
3
0.001250
120
99
99
1
99
99
291
15
0.016250
3
0.001250
120
99
99
1
99
99
292
15
0.016250
3
0.001250
120
99
99
1
99
99
293
15
0.016250
3
0.001250
120
99
99
1
99
99
294
15
0.016250
3
0.001250
120
99
99
1
99
99
295
15
0.016250
3
0.001250
120
99
99
1
99
99
296
15
0.016250
3
0.001250
120
99
99
1
99
99
297
15
0.016250
3
0.001250
120
99
99
1
99
99
298
                   
299
                   
300
                   
301
                   
302
                   

 

 
51
52
53
54
55
56
57
58
59
60
KEY
Lifetime Maximum
Rate (Ceiling)
Lifetime Minimum
Rate (Floor)
Negative
Amortization Limit
Initial Negative
Amortization Recast
Period
Subsequent
Negative
Amortization Recast
Period
Initial Fixed
Payment Period
Subsequent
Payment Reset
Period
Initial Periodic
Payment Cap
Subsequent
Periodic Payment
Cap
Initial Minimum
Payment Reset
Period
1
                   
2
                   
3
                   
4
                   
5
                   
6
                   
7
                   
8
                   
9
                   
10
                   
11
                   
12
                   
13
                   
14
                   
15
                   
16
                   
17
                   
18
                   
19
                   
20
                   
21
                   
22
                   
23
                   
24
                   
25
                   
26
                   
27
                   
28
                   
29
                   
30
                   
31
                   
32
                   
33
                   
34
                   
35
                   
36
                   
37
                   
38
                   
39
                   
40
                   
41
                   
42
                   
43
                   
44
                   
45
                   
46
                   
47
                   
48
                   
49
                   
50
                   
51
                   
52
                   
53
                   
54
                   
55
                   
56
                   
57
                   
58
                   
59
                   
60
                   
61
                   
62
                   
63
                   
64
                   
65
                   
66
                   
67
                   
68
                   
69
                   
70
                   
71
                   
72
                   
73
                   
74
                   
75
                   
76
                   
77
                   
78
                   
79
                   
80
                   
81
                   
82
                   
83
                   
84
                   
85
                   
86
                   
87
                   
88
                   
89
                   
90
                   
91
                   
92
                   
93
                   
94
                   
95
                   
96
                   
97
                   
98
                   
99
                   
100
                   
101
                   
102
                   
103
                   
104
                   
105
                   
106
                   
107
                   
108
                   
109
                   
110
                   
111
                   
112
                   
113
                   
114
                   
115
                   
116
                   
117
                   
118
                   
119
                   
120
                   
121
                   
122
                   
123
                   
124
                   
125
                   
126
                   
127
                   
128
                   
129
                   
130
                   
131
                   
132
                   
133
                   
134
                   
135
                   
136
                   
137
                   
138
                   
139
                   
140
                   
141
                   
142
                   
143
                   
144
                   
145
                   
146
                   
147
                   
148
                   
149
                   
150
                   
151
                   
152
                   
153
                   
154
                   
155
                   
156
                   
157
                   
158
                   
159
                   
160
                   
161
                   
162
                   
163
                   
164
                   
165
                   
166
                   
167
                   
168
                   
169
                   
170
                   
171
                   
172
                   
173
                   
174
                   
175
                   
176
                   
177
                   
178
                   
179
                   
180
                   
181
                   
182
                   
183
                   
184
                   
185
                   
186
                   
187
                   
188
0.105000
0.029000
       
1
     
189
0.103000
0.029000
       
1
     
190
0.096500
0.029000
       
1
     
191
0.100000
0.014500
       
1
     
192
0.103000
0.029000
       
1
     
193
0.098000
0.029000
       
1
     
194
0.099500
0.029000
       
1
     
195
0.104000
0.029000
       
1
     
196
0.096500
0.029000
       
1
     
197
0.100000
0.029000
       
1
     
198
0.101500
0.029000
       
1
     
199
0.096000
0.029000
       
1
     
200
0.101500
0.029000
       
1
     
201
0.099500
0.029000
       
1
     
202
0.099500
0.029000
       
1
     
203
0.099000
0.029000
       
1
     
204
0.099000
0.029000
       
1
     
205
0.098500
0.029000
       
1
     
206
0.102000
0.029000
       
1
     
207
0.105500
0.029000
       
1
     
208
0.100500
0.029000
       
1
     
209
0.096000
0.029000
       
1
     
210
0.102000
0.029000
       
1
     
211
0.098000
0.029000
       
1
     
212
0.101000
0.029000
       
1
     
213
0.100000
0.029000
       
1
     
214
0.101500
0.029000
       
1
     
215
0.103000
0.029000
       
1
     
216
0.101500
0.029000
       
1
     
217
0.099000
0.029000
       
1
     
218
0.100000
0.029000
       
1
     
219
0.104500
0.029000
       
1
     
220
0.096500
0.029000
       
1
     
221
0.104000
0.029000
       
1
     
222
0.101000
0.029000
       
1
     
223
0.103500
0.029000
       
1
     
224
0.094500
0.029000
       
1
     
225
0.099500
0.029000
       
1
     
226
0.096500
0.029000
       
1
     
227
0.099500
0.029000
       
1
     
228
0.099000
0.029000
       
1
     
229
0.100500
0.029000
       
1
     
230
0.104500
0.029000
       
1
     
231
0.102500
0.029000
       
1
     
232
0.103000
0.029000
       
1
     
233
0.103000
0.029000
       
1
     
234
0.099000
0.029000
       
1
     
235
0.105000
0.029000
       
1
     
236
0.100000
0.029000
       
1
     
237
0.104500
0.029000
       
1
     
238
0.101500
0.029000
       
1
     
239
0.105500
0.029000
       
1
     
240
0.101000
0.029000
       
1
     
241
0.101000
0.029000
       
1
     
242
0.104000
0.029000
       
1
     
243
0.100500
0.029000
       
1
     
244
0.100000
0.029000
       
1
     
245
0.098000
0.029000
       
1
     
246
0.100000
0.029000
       
1
     
247
0.103500
0.029000
       
1
     
248
0.105000
0.029000
       
1
     
249
0.104000
0.029000
       
1
     
250
0.099500
0.029000
       
1
     
251
0.104000
0.029000
       
1
     
252
0.104000
0.029000
       
1
     
253
0.105500
0.029000
       
1
     
254
0.098500
0.029000
       
1
     
255
0.104500
0.029000
       
1
     
256
0.101500
0.029000
       
1
     
257
0.099500
0.029000
       
1
     
258
0.103500
0.029000
       
1
     
259
0.098000
0.029000
       
1
     
260
0.105000
0.029000
       
1
     
261
0.097500
0.029000
       
1
     
262
0.098500
0.029000
       
1
     
263
0.101500
0.029000
       
1
     
264
0.098500
0.029000
       
1
     
265
0.097500
0.029000
       
1
     
266
0.100500
0.029000
       
1
     
267
0.098500
0.029000
       
1
     
268
0.095000
0.029000
       
1
     
269
0.100500
0.029000
       
1
     
270
0.096000
0.029000
       
1
     
271
0.099000
0.029000
       
1
     
272
0.095500
0.029000
       
1
     
273
0.099000
0.029000
       
1
     
274
0.096000
0.029000
       
1
     
275
0.099000
0.029000
       
1
     
276
0.100000
0.029000
       
1
     
277
0.095500
0.029000
       
1
     
278
0.096500
0.029000
       
1
     
279
0.095000
0.029000
       
1
     
280
0.096000
0.029000
       
1
     
281
0.096500
0.029000
       
1
     
282
0.098500
0.029000
       
1
     
283
0.097000
0.029000
       
1
     
284
0.094500
0.029000
       
1
     
285
0.098000
0.029000
       
1
     
286
0.098500
0.029000
       
1
     
287
0.094000
0.029000
       
1
     
288
0.097500
0.029000
       
1
     
289
0.096000
0.029000
       
1
     
290
0.096500
0.029000
       
1
     
291
0.097500
0.029000
       
1
     
292
0.098000
0.029000
       
1
     
293
0.094500
0.029000
       
1
     
294
0.097000
0.029000
       
1
     
295
0.096500
0.029000
       
1
     
296
0.097500
0.029000
       
1
     
297
0.097000
0.029000
       
1
     
298
                   
299
                   
300
                   
301
                   
302
                   

 

 
61
62
63
64
65
66
67
68
69
70
KEY
Subsequent
Minimum Payment
Reset Period
Option ARM
Indicator
Options at Recast
Initial Minimum
Payment
Current Minimum
Payment
Prepayment Penalty
Calculation
Prepayment Penalty
Type
Prepayment Penalty
Total Term
Prepayment Penalty
Hard Term
Primary Borrower ID
1
 
0
     
0
 
0
0
 
2
 
0
     
0
 
0
0
 
3
 
0
     
0
 
0
0
 
4
 
0
     
0
 
0
0
 
5
 
0
     
0
 
0
0
 
6
 
0
     
0
 
0
0
 
7
 
0
     
0
 
0
0
 
8
 
0
     
0
 
0
0
 
9
 
0
     
0
 
0
0
 
10
 
0
     
0
 
0
0
 
11
 
0
     
0
 
0
0
 
12
 
0
     
0
 
0
0
 
13
 
0
     
0
 
0
0
 
14
 
0
     
0
 
0
0
 
15
 
0
     
0
 
0
0
 
16
 
0
     
0
 
0
0
 
17
 
0
     
0
 
0
0
 
18
 
0
     
0
 
0
0
 
19
 
0
     
0
 
0
0
 
20
 
0
     
0
 
0
0
 
21
 
0
     
0
 
0
0
 
22
 
0
     
0
 
0
0
 
23
 
0
     
0
 
0
0
 
24
 
0
     
0
 
0
0
 
25
 
0
     
0
 
0
0
 
26
 
0
     
0
 
0
0
 
27
 
0
     
0
 
0
0
 
28
 
0
     
0
 
0
0
 
29
 
0
     
0
 
0
0
 
30
 
0
     
0
 
0
0
 
31
 
0
     
0
 
0
0
 
32
 
0
     
0
 
0
0
 
33
 
0
     
0
 
0
0
 
34
 
0
     
0
 
0
0
 
35
 
0
     
0
 
0
0
 
36
 
0
     
0
 
0
0
 
37
 
0
     
0
 
0
0
 
38
 
0
     
0
 
0
0
 
39
 
0
     
0
 
0
0
 
40
 
0
     
0
 
0
0
 
41
 
0
     
0
 
0
0
 
42
 
0
     
0
 
0
0
 
43
 
0
     
0
 
0
0
 
44
 
0
     
0
 
0
0
 
45
 
0
     
0
 
0
0
 
46
 
0
     
0
 
0
0
 
47
 
0
     
0
 
0
0
 
48
 
0
     
0
 
0
0
 
49
 
0
     
0
 
0
0
 
50
 
0
     
0
 
0
0
 
51
 
0
     
0
 
0
0
 
52
 
0
     
0
 
0
0
 
53
 
0
     
0
 
0
0
 
54
 
0
     
0
 
0
0
 
55
 
0
     
0
 
0
0
 
56
 
0
     
0
 
0
0
 
57
 
0
     
0
 
0
0
 
58
 
0
     
0
 
0
0
 
59
 
0
     
0
 
0
0
 
60
 
0
     
0
 
0
0
 
61
 
0
     
0
 
0
0
 
62
 
0
     
0
 
0
0
 
63
 
0
     
0
 
0
0
 
64
 
0
     
0
 
0
0
 
65
 
0
     
0
 
0
0
 
66
 
0
     
0
 
0
0
 
67
 
0
     
0
 
0
0
 
68
 
0
     
0
 
0
0
 
69
 
0
     
0
 
0
0
 
70
 
0
     
0
 
0
0
 
71
 
0
     
0
 
0
0
 
72
 
0
     
0
 
0
0
 
73
 
0
     
0
 
0
0
 
74
 
0
     
0
 
0
0
 
75
 
0
     
0
 
0
0
 
76
 
0
     
0
 
0
0
 
77
 
0
     
0
 
0
0
 
78
 
0
     
0
 
0
0
 
79
 
0
     
0
 
0
0
 
80
 
0
     
0
 
0
0
 
81
 
0
     
0
 
0
0
 
82
 
0
     
0
 
0
0
 
83
 
0
     
0
 
0
0
 
84
 
0
     
0
 
0
0
 
85
 
0
     
0
 
0
0
 
86
 
0
     
0
 
0
0
 
87
 
0
     
0
 
0
0
 
88
 
0
     
0
 
0
0
 
89
 
0
     
0
 
0
0
 
90
 
0
     
0
 
0
0
 
91
 
0
     
0
 
0
0
 
92
 
0
     
0
 
0
0
 
93
 
0
     
0
 
0
0
 
94
 
0
     
0
 
0
0
 
95
 
0
     
0
 
0
0
 
96
 
0
     
0
 
0
0
 
97
 
0
     
0
 
0
0
 
98
 
0
     
0
 
0
0
 
99
 
0
     
0
 
0
0
 
100
 
0
     
0
 
0
0
 
101
 
0
     
0
 
0
0
 
102
 
0
     
0
 
0
0
 
103
 
0
     
0
 
0
0
 
104
 
0
     
0
 
0
0
 
105
 
0
     
0
 
0
0
 
106
 
0
     
0
 
0
0
 
107
 
0
     
0
 
0
0
 
108
 
0
     
0
 
0
0
 
109
 
0
     
0
 
0
0
 
110
 
0
     
0
 
0
0
 
111
 
0
     
0
 
0
0
 
112
 
0
     
0
 
0
0
 
113
 
0
     
0
 
0
0
 
114
 
0
     
0
 
0
0
 
115
 
0
     
0
 
0
0
 
116
 
0
     
0
 
0
0
 
117
 
0
     
0
 
0
0
 
118
 
0
     
0
 
0
0
 
119
 
0
     
0
 
0
0
 
120
 
0
     
0
 
0
0
 
121
 
0
     
0
 
0
0
 
122
 
0
     
0
 
0
0
 
123
 
0
     
0
 
0
0
 
124
 
0
     
0
 
0
0
 
125
 
0
     
0
 
0
0
 
126
 
0
     
0
 
0
0
 
127
 
0
     
20
1
60
60
 
128
 
0
     
20
1
60
60
 
129
 
0
     
20
1
60
60
 
130
 
0
     
20
1
60
60
 
131
 
0
     
20
1
60
60
 
132
 
0
     
20
1
60
60
 
133
 
0
     
20
1
60
60
 
134
 
0
     
20
1
60
60
 
135
 
0
     
20
1
36
36
 
136
 
0
     
20
1
60
60
 
137
 
0
     
20
1
60
60
 
138
 
0
     
20
1
60
60
 
139
 
0
     
20
1
60
60
 
140
 
0
     
20
1
60
60
 
141
 
0
     
20
1
60
60
 
142
 
0
     
20
1
60
60
 
143
 
0
     
20
1
60
60
 
144
 
0
     
20
1
60
60
 
145
 
0
     
20
1
60
60
 
146
 
0
     
20
1
60
60
 
147
 
0
     
20
1
60
60
 
148
 
0
     
20
1
60
60
 
149
 
0
     
20
1
60
60
 
150
 
0
     
20
1
60
60
 
151
 
0
     
20
1
60
60
 
152
 
0
     
0
 
0
0
 
153
 
0
     
20
1
60
60
 
154
 
0
     
20
1
60
60
 
155
 
0
     
20
1
60
60
 
156
 
0
     
20
1
60
60
 
157
 
0
     
20
1
60
60
 
158
 
0
     
20
1
60
60
 
159
 
0
     
20
1
36
36
 
160
 
0
     
20
1
60
60
 
161
 
0
     
0
 
0
0
 
162
 
0
     
20
1
60
60
 
163
 
0
     
20
1
60
60
 
164
 
0
     
20
1
60
60
 
165
 
0
     
20
1
60
60
 
166
 
0
     
0
 
0
0
 
167
 
0
     
20
1
60
60
 
168
 
0
     
20
1
60
60
 
169
 
0
     
20
1
60
60
 
170
 
0
     
20
1
60
60
 
171
 
0
     
0
 
0
0
 
172
 
0
     
20
1
60
60
 
173
 
0
     
20
1
60
60
 
174
 
0
     
20
1
60
60
 
175
 
0
     
20
1
60
60
 
176
 
0
     
20
1
60
60
 
177
 
0
     
20
1
60
60
 
178
 
0
     
20
1
60
60
 
179
 
0
     
0
 
0
0
 
180
 
0
     
20
1
60
60
 
181
 
0
     
20
1
36
36
 
182
 
0
     
20
1
60
60
 
183
 
0
     
20
1
60
60
 
184
 
0
     
20
1
60
60
 
185
 
0
     
20
1
60
60
 
186
 
0
     
20
1
60
60
 
187
 
0
     
20
1
60
60
 
188
 
0
     
20
1
36
36
 
189
 
0
     
20
1
60
60
 
190
 
0
     
20
1
60
60
 
191
 
0
     
20
1
60
60
 
192
 
0
     
20
1
60
60
 
193
 
0
     
20
1
60
60
 
194
 
0
     
20
1
36
36
 
195
 
0
     
20
1
60
60
 
196
 
0
     
20
1
60
60
 
197
 
0
     
20
1
60
60
 
198
 
0
     
20
1
36
36
 
199
 
0
     
20
1
60
60
 
200
 
0
     
20
1
60
60
 
201
 
0
     
20
1
60
60
 
202
 
0
     
20
1
60
60
 
203
 
0
     
20
1
60
60
 
204
 
0
     
20
1
60
60
 
205
 
0
     
20
1
60
60
 
206
 
0
     
20
1
60
60
 
207
 
0
     
20
1
60
60
 
208
 
0
     
20
1
60
60
 
209
 
0
     
20
1
60
60
 
210
 
0
     
20
1
60
60
 
211
 
0
     
20
1
60
60
 
212
 
0
     
20
1
60
60
 
213
 
0
     
20
1
60
60
 
214
 
0
     
20
1
60
60
 
215
 
0
     
20
1
60
60
 
216
 
0
     
20
1
36
36
 
217
 
0
     
20
1
60
60
 
218
 
0
     
20
1
60
60
 
219
 
0
     
20
1
60
60
 
220
 
0
     
20
1
60
60
 
221
 
0
     
20
1
60
60
 
222
 
0
     
20
1
60
60
 
223
 
0
     
20
1
36
36
 
224
 
0
     
20
1
60
60
 
225
 
0
     
20
1
60
60
 
226
 
0
     
20
1
60
60
 
227
 
0
     
20
1
60
60
 
228
 
0
     
20
1
60
60
 
229
 
0
     
20
1
60
60
 
230
 
0
     
20
1
60
60
 
231
 
0
     
20
1
36
36
 
232
 
0
     
20
1
60
60
 
233
 
0
     
20
1
60
60
 
234
 
0
     
20
1
60
60
 
235
 
0
     
20
1
60
60
 
236
 
0
     
20
1
60
60
 
237
 
0
     
20
1
60
60
 
238
 
0
     
20
1
60
60
 
239
 
0
     
20
1
60
60
 
240
 
0
     
20
1
60
60
 
241
 
0
     
20
1
60
60
 
242
 
0
     
20
1
60
60
 
243
 
0
     
20
1
60
60
 
244
 
0
     
20
1
60
60
 
245
 
0
     
20
1
60
60
 
246
 
0
     
20
1
60
60
 
247
 
0
     
20
1
60
60
 
248
 
0
     
20
1
60
60
 
249
 
0
     
20
1
60
60
 
250
 
0
     
20
1
60
60
 
251
 
0
     
20
1
60
60
 
252
 
0
     
20
1
60
60
 
253
 
0
     
20
1
60
60
 
254
 
0
     
20
1
60
60
 
255
 
0
     
20
1
60
60
 
256
 
0
     
20
1
60
60
 
257
 
0
     
20
1
60
60
 
258
 
0
     
20
1
60
60
 
259
 
0
     
20
1
60
60
 
260
 
0
     
20
1
60
60
 
261
 
0
     
20
1
36
36
 
262
 
0
     
20
1
60
60
 
263
 
0
     
20
1
60
60
 
264
 
0
     
20
1
60
60
 
265
 
0
     
20
1
60
60
 
266
 
0
     
20
1
60
60
 
267
 
0
     
20
1
60
60
 
268
 
0
     
20
1
60
60
 
269
 
0
     
20
1
36
36
 
270
 
0
     
20
1
60
60
 
271
 
0
     
20
1
60
60
 
272
 
0
     
20
1
60
60
 
273
 
0
     
20
1
60
60
 
274
 
0
     
20
1
60
60
 
275
 
0
     
20
1
60
60
 
276
 
0
     
20
1
60
60
 
277
 
0
     
0
 
0
0
 
278
 
0
     
20
1
60
60
 
279
 
0
     
20
1
60
60
 
280
 
0
     
20
1
60
60
 
281
 
0
     
20
1
60
60
 
282
 
0
     
20
1
60
60
 
283
 
0
     
20
1
60
60
 
284
 
0
     
20
1
60
60
 
285
 
0
     
20
1
60
60
 
286
 
0
     
20
1
60
60
 
287
 
0
     
20
1
60
60
 
288
 
0
     
20
1
60
60
 
289
 
0
     
20
1
60
60
 
290
 
0
     
20
1
60
60
 
291
 
0
     
20
1
36
36
 
292
 
0
     
20
1
60
60
 
293
 
0
     
20
1
60
60
 
294
 
0
     
20
1
60
60
 
295
 
0
     
20
1
60
60
 
296
 
0
     
20
1
60
60
 
297
 
0
     
20
1
60
60
 
298
 
0
     
0
 
0
0
 
299
 
0
     
0
 
0
0
 
300
 
0
     
0
 
0
0
 
301
 
0
     
0
 
0
0
 
302
 
0
     
0
 
0
0
 

 

 
71
72
73
74
75
76
77
78
79
80
KEY
Number of
Mortgaged
Properties
Total Number of
Borrowers
Self-employment
Flag
Current ‘Other’
Monthly Payment
Length of
Employment:
Borrower
Length of
Employment: Co-
Borrower
Years in Home
FICO Model Used
Most Recent FICO
Date
Primary Wage
Earner Original
FICO: Equifax
1
1
 
1
591.00
3.5
0
0.67
1
20101217
 
2
1
 
1
3026.11
20
 
0.67
1
20110121
 
3
2
 
1
848.00
29.4
0
15.42
1
20110121
 
4
2
 
1
2578.00
15.7
15.3
10.42
1
   
5
2
 
1
566.00
6.5
99
16
1
20101217
 
6
1
 
0
1885.00
6.5
 
1.5
1
   
7
1
 
1
1427.00
29.93
0
3.92
1
   
8
2
 
1
19780.00
33.4
3.5
38
1
   
9
1
 
0
211.00
5.7
12
1.75
1
   
10
1
 
1
933.00
2
0
3.5
1
   
11
1
 
0
1934.00
2.3
4.2
2.08
1
   
12
1
 
0
6894.00
22
 
0.5
1
   
13
2
 
1
5527.15
13.3
13.3
7.92
1
   
14
2
 
1
10954.31
23
0
2.83
1
   
15
1
 
1
3356.69
21.6
0
10.58
1
   
16
1
 
1
65.00
7.8
14.1
10.58
1
   
17
1
 
1
1157.00
29.5
29.5
20.58
1
   
18
1
 
0
360.22
9
0
1.25
1
   
19
1
 
1
1241.00
10
0
4.08
1
   
20
2
 
0
4780.00
10.5
 
12
1
   
21
1
 
0
451.00
3
0
12.25
1
   
22
1
 
0
290.00
15.4
12.6
4.58
1
   
23
2
 
1
4960.00
12
0
9.67
1
   
24
1
 
1
3213.73
28
0
29
1
   
25
1
 
0
30.00
17.2
11
3.75
1
   
26
1
 
0
8139.00
23.4
   
1
   
27
1
 
0
2509.00
10.51
0
3
1
20110121
 
28
1
 
1
126.00
10.4
10.4
3.33
1
   
29
1
 
1
2293.00
8
 
6
1
   
30
1
 
1
2353.00
3.67
0
5.33
1
   
31
2
 
0
5726.00
4.4
0
 
1
   
32
1
 
0
661.00
0.2
0.4
 
1
20110121
 
33
1
 
0
157.00
18.8
 
4
1
20101217
 
34
1
 
0
969.00
2.4
 
6.5
1
20101217
 
35
1
 
0
1621.00
21
 
3
1
20101217
 
36
1
 
0
1686.00
0.2
0.5
1
1
20101217
 
37
1
 
0
8055.00
1.7
3.5
4.5
1
20101217
 
38
1
 
0
724.79
4.8
 
4.17
1
   
39
1
 
0
960.00
0.1
0
12.25
1
20101217
 
40
2
 
1
4744.96
20.5
 
5.5
1
20101217
 
41
1
 
0
1638.33
8.6
0
4.75
1
20101217
 
42
1
 
0
206.00
25.1
0
4.5
1
20101217
 
43
1
 
0
2873.00
0
9.1
10
1
20101217
 
44
1
 
0
2062.00
7.5
0
0.08
1
20110121
 
45
1
 
0
1184.00
22
 
0.25
1
   
46
1
 
0
538.00
2.9
0.9
5.17
1
20110121
 
47
1
 
0
1234.00
12.1
 
12
1
20101217
 
48
1
 
0
706.00
0.7
 
6
1
20101217
 
49
1
 
1
3342.00
16.6
 
18.75
1
20110121
 
50
1
 
0
2333.00
5.7
0
6.92
1
20110121
 
51
1
 
0
483.00
0
15.3
4
1
20101217
 
52
1
 
0
2471.00
2.6
0
7.5
1
20101217
 
53
1
 
0
141.00
0
4.8
2
1
   
54
1
 
0
2381.00
0.4
0
3.42
1
20101217
 
55
1
 
1
2707.04
8
 
2.33
1
20110121
 
56
1
 
0
275.00
22.6
 
1
1
20101217
 
57
1
 
1
635.00
0
1.2
9.33
1
   
58
3
 
1
243.00
18
0
10
1
   
59
1
 
0
1796.00
26
5
3.25
1
   
60
1
 
0
926.28
13
0
15.67
1
20110121
 
61
3
 
0
505.00
25.6
0
 
1
20110121
 
62
1
 
1
495.00
22.3
0
3
1
   
63
2
 
1
2477.54
9.8
9.8
 
1
   
64
1
 
0
141.00
2
0
3.92
1
   
65
1
 
1
701.00
13.9
 
8.5
1
20110121
 
66
1
 
1
885.00
32
0
22
1
20110121
 
67
1
 
0
576.00
19.2
   
1
   
68
3
 
1
15383.00
8.5
 
5.17
1
   
69
1
 
0
485.00
0
3.3
 
1
20110121
 
70
2
 
0
20345.83
2.6
8.6
2.5
1
   
71
1
 
0
663.00
6.5
6.25
2.75
1
   
72
1
 
0
4084.00
9.4
0.3
5
1
   
73
1
 
0
1603.00
3.8
20.8
17.5
1
   
74
1
 
0
69.00
99
99
5.17
1
   
75
1
 
0
174.00
2.3
0
1.92
1
   
76
1
 
0
698.00
10.6
10.5
6.67
1
   
77
2
 
0
20326.36
0
22
13.5
1
   
78
1
 
0
819.00
13.1
0
 
1
20110121
 
79
1
 
0
1052.90
0.5
1
0
1
20110121
 
80
1
 
0
3705.00
3.1
 
3
1
   
81
1
 
1
3606.00
31
 
10
1
   
82
2
 
0
1147.47
27.7
0
 
1
   
83
1
 
0
1902.00
0.42
10.59
2.83
1
20110121
 
84
1
 
0
370.00
22
0.1
 
1
20110121
 
85
1
 
0
1296.26
8.2
 
7.17
1
   
86
1
 
0
1242.00
0
3.2
7.08
1
   
87
1
 
0
15822.45
0.1
 
5.08
1
   
88
1
 
1
3881.19
6
0
0.3
1
   
89
1
 
0
2422.58
5.8
0
 
1
   
90
1
 
0
1524.00
3.6
 
14.08
1
   
91
1
 
0
4114.25
14.7
0
8.58
1
20110121
 
92
1
 
0
289.00
3.2
 
3.67
1
   
93
1
 
0
586.00
16.67
 
0.67
1
   
94
1
 
0
1926.00
1.4
0
12.33
1
   
95
4
 
1
17348.00
11.2
8.3
6.25
1
   
96
1
 
0
45.00
99
99
11
1
   
97
1
 
0
628.00
3.2
 
2.83
1
   
98
1
 
0
932.00
15
0
 
1
   
99
2
 
1
5253.00
0
12.5
9.5
1
   
100
1
 
0
128.00
4.5
 
3.25
1
   
101
1
 
0
164.00
8.7
5.7
10.58
1
   
102
1
 
0
1070.00
0.7
0
12.58
1
   
103
2
 
1
16661.16
10
10
 
1
   
104
1
 
0
1254.00
3
0
3.67
1
   
105
1
 
0
1781.00
7.9
0
4.17
1
   
106
1
 
1
65.00
6
0
1
1
   
107
2
 
0
1190.00
3.5
0
2.58
1
   
108
1
 
1
2446.00
33
0
3.83
1
   
109
1
 
0
90.00
12
 
1.5
1
   
110
1
 
0
978.00
22
0
8.5
1
   
111
1
 
1
1332.00
20
 
9.33
1
   
112
1
 
0
82.00
7.3
0
 
1
   
113
2
 
0
5980.92
99
0
 
1
   
114
2
 
1
254.34
99
99
11.75
1
   
115
1
 
0
1307.00
0.3
   
1
   
116
2
 
0
4679.57
11.67
0
1.33
1
   
117
1
 
0
95.00
4.1
 
3.58
1
   
118
1
 
0
95.00
7.09
 
1.5
1
   
119
2
 
0
8310.00
11.76
0
9.75
1
   
120
2
 
0
1807.00
8.5
0
4.08
1
   
121
2
 
1
2306.00
20.9
3
15.75
1
   
122
2
 
0
864.66
5.09
0
0.25
1
   
123
1
 
0
1640.16
19.5
19.5
 
1
   
124
2
 
1
16906.67
18
 
1.67
1
   
125
2
 
0
3310.35
99
0
 
1
   
126
3
 
0
124.00
10
0
 
1
   
127
2
 
0
4087.00
2.5
0
5
1
20101217
 
128
2
 
1
2014.41
19
0
9
1
20110101
 
129
2
 
1
3566.00
12.5
0
3
1
20101217
 
130
2
 
1
6472.24
27
0
 
1
20110101
 
131
1
 
0
9602.00
24
0
6
1
20101217
 
132
1
 
0
20.00
8
 
0
1
20101217
 
133
6
 
1
306.00
1
 
2
1
20101217
 
134
1
 
0
132.00
10
0
2
1
20101217
 
135
1
 
0
3608.41
15
6.8
6
1
20101217
 
136
1
 
0
1492.00
9.5
0
4
1
20101217
 
137
1
 
0
2610.00
0.01
0.01
7
1
20101217
 
138
1
 
0
566.00
13
0
1
1
20110121
 
139
1
 
1
1778.00
8
8
6
1
20101217
 
140
1
 
0
8742.00
3
10
6
1
20110121
 
141
1
 
0
844.00
8
0
6
1
20101217
 
142
1
 
0
1246.00
10
0
2
1
20110121
 
143
1
 
0
2934.00
14
4
6
1
20110121
 
144
1
 
0
295.00
15
0
5
1
20110121
 
145
1
 
0
88.00
3
4.1
0
1
20101217
 
146
1
 
0
1277.00
25
2
4
1
20110121
 
147
1
 
0
963.00
1.5
0
0
1
20110121
 
148
1
 
0
1491.00
10
 
10
1
   
149
1
 
0
112.00
32.6
0
31
1
20110121
 
150
1
 
1
1058.00
31
23.6
11
1
20110121
 
151
1
 
0
1076.00
8
12
5
1
20110121
 
152
1
 
0
11780.00
5
0
10
1
20110121
 
153
1
 
1
1193.00
5.5
0
8
1
20110121
 
154
1
 
1
2220.00
7.7
0
4
1
20110121
 
155
1
 
0
92.00
5
0
0
1
20110121
 
156
1
 
0
90.00
6
0
4
1
20110121
 
157
4
 
1
4573.00
19
42
30
1
20110121
 
158
1
 
0
3451.00
0.5
0
9
1
   
159
1
 
0
1407.00
5
 
2
1
   
160
1
 
0
5348.00
4.5
9.5
6
1
   
161
1
 
0
1873.00
6
4
6
1
   
162
1
 
0
719.00
7
0
7
1
   
163
2
 
0
4308.75
14
 
4
1
   
164
1
 
0
5194.00
10
0
10
1
   
165
6
 
0
624.00
99
0
30
1
   
166
1
 
0
413.00
6
0
0
1
   
167
1
 
1
3893.00
20
0
10
1
   
168
1
 
1
166.00
7
0
16
1
   
169
1
 
0
822.00
4
0
7
1
   
170
1
 
0
1180.00
8
0
8
1
   
171
1
 
0
2052.00
8
0
9
1
   
172
1
 
0
363.00
9
0
8
1
   
173
1
 
1
665.00
3.5
0
5
1
   
174
1
 
0
5520.00
8
0
7
1
   
175
1
 
0
74.00
7
17
11
1
   
176
1
 
1
1015.23
8
0
8
1
   
177
1
 
0
388.00
4.7
0
7
1
   
178
1
 
0
870.00
4
3
3
1
   
179
3
 
0
21701.00
1
11
1
1
   
180
1
 
0
2155.00
3
0
2
1
   
181
1
 
0
2787.00
38
0
13
1
   
182
1
 
0
228.00
10.3
9
5
1
   
183
1
 
0
1893.00
0.4
0
11
1
   
184
1
 
0
3052.00
17
0
9
1
   
185
1
 
1
578.00
2
25
5
1
   
186
1
 
0
199.00
11
0
23
1
   
187
1
 
0
639.00
0.5
0
0
1
   
188
1
 
0
5306.80
14
0
0
1
20101217
 
189
1
 
0
5481.00
6.6
0
8
1
20101217
 
190
1
 
0
2053.00
16
15
9
1
20101217
 
191
1
 
0
1966.78
3
0
1
1
20101217
 
192
1
 
0
475.00
6.7
0
5
1
20101217
 
193
1
 
1
106.00
8
0
1
1
20101217
 
194
1
 
0
1280.75
5
0
1
1
20101217
 
195
1
 
0
7383.00
3
0
3
1
20101217
 
196
1
 
0
322.00
3
 
4
1
20101217
 
197
2
 
0
4709.36
23
13
15
1
20101217
 
198
2
 
0
4971.84
14
0
3
1
20101217
 
199
2
 
0
1478.00
0.08
 
2
1
20101217
 
200
2
 
0
1480.00
1
1
4
1
20101217
 
201
1
 
0
15.00
9
 
1.9
1
20101217
 
202
1
 
1
194.00
17
0
2
1
20101217
 
203
2
 
0
7009.83
99
 
3
1
20101217
 
204
2
 
0
6243.60
99
 
2
1
20101217
 
205
1
 
1
819.00
25
13
9
1
20101217
 
206
1
 
1
83.00
2.6
2.6
3
1
20101217
 
207
1
 
0
8600.00
8
0
3
1
20101217
 
208
1
 
0
935.40
5
8
2
1
20101217
 
209
3
 
0
6249.35
3
13
 
1
20101217
 
210
1
 
0
5855.00
0.5
0
0.25
1
20101217
 
211
1
 
0
737.00
3
0
3
1
20101217
 
212
1
 
0
3693.00
8
0
2
1
20101217
 
213
2
 
0
7301.00
99
0
8
1
20101217
 
214
2
 
0
4541.00
1
0
3
1
20101217
 
215
2
 
0
8926.85
9
 
1
1
20101217
 
216
1
 
0
1063.00
1
4.5
11
1
20101217
 
217
3
 
0
116.00
1.4
0
0
1
20101217
 
218
2
 
0
1551.30
0.6
0.6
0
1
20101217
 
219
1
 
0
513.00
16
0.25
5
1
20101217
 
220
1
 
0
1077.00
5.5
19
 
1
20101217
 
221
1
 
1
364.00
3
0
10
1
20101217
 
222
1
 
1
4808.00
15
0
3
1
20101217
 
223
1
 
0
175.00
5
0
2
1
20101217
 
224
3
 
0
8184.00
5
0
10
1
20101217
 
225
4
 
1
3250.00
10
0
5
1
20101217
 
226
2
 
1
7393.00
12
0
0.5
1
20101217
 
227
1
 
0
144.35
1.2
0
0.6
1
20101217
 
228
2
 
0
2162.00
0.5
16
14
1
20101217
 
229
1
 
0
322.00
8
0
1.5
1
20101217
 
230
1
 
0
1409.00
10
0
5
1
20101217
 
231
2
 
1
6068.00
11
0
0
1
20101217
 
232
2
 
0
2322.00
1.5
0
1
1
20101217
 
233
1
 
0
915.90
6
2
1
1
20101217
 
234
2
 
0
6995.00
8
0
0
1
20101217
 
235
1
 
0
88.00
99
0
15
1
20101217
 
236
1
 
0
15.00
3
11
4
1
20101217
 
237
1
 
0
212.00
7
0
0
1
20101217
 
238
1
 
0
1477.00
3.37
0
5
1
20101217
 
239
2
 
0
5058.15
8
0
2
1
20101217
 
240
2
 
0
394.10
4.6
0
0
1
20101217
 
241
1
 
0
20.00
10
0
0
1
20101217
 
242
1
 
0
1815.84
2
2
0.8
1
20101217
 
243
1
 
0
384.00
99
 
0
1
20101217
 
244
2
 
0
8989.67
3
4
4
1
20101217
 
245
2
 
0
3479.00
7
0
0
1
20101217
 
246
2
 
0
2680.75
0.9
0
10
1
20101217
 
247
2
 
1
11855.00
14
0
7
1
20101217
 
248
1
 
0
3089.00
25
0
4
1
20101217
 
249
4
 
1
15544.08
15
15
17
1
20101217
 
250
2
 
0
7709.65
5.7
0
0
1
20101217
 
251
2
 
0
7318.08
99
0
24
1
20101217
 
252
1
 
0
1605.00
1.1
9
16
1
20101217
 
253
2
 
0
6692.67
24
2.6
 
1
20101217
 
254
2
 
0
587.00
3.6
0
0
1
20101217
 
255
1
 
0
928.00
1
0
17
1
20101217
 
256
2
 
0
5740.00
5.5
0
8
1
20101217
 
257
3
 
1
9676.75
3.1
7
 
1
20110107
 
258
2
 
0
10127.70
1.5
   
1
20101217
 
259
1
 
0
1453.00
3
1.8
4
1
   
260
1
 
1
1718.00
5
 
2
1
20101217
 
261
1
 
0
774.00
0.6
5
0
1
   
262
2
 
0
14754.89
10
0
0
1
20101217
 
263
1
 
1
1288.00
2.6
0
10
1
20101217
 
264
1
 
1
403.00
14
0
6
1
20101217
 
265
1
 
0
16.00
99
 
1
1
20101217
 
266
1
 
0
1928.00
99
3
6
1
20101217
 
267
1
 
0
7045.00
11
5.5
5
1
20101217
 
268
1
 
0
43.00
0.1
0
0
1
20110121
 
269
1
 
1
3885.00
4
 
3
1
20101217
 
270
1
 
0
3419.00
20
 
0
1
20101217
 
271
1
 
0
129.00
9
16
3
1
20101217
 
272
1
 
0
976.00
1.5
 
0
1
   
273
1
 
0
33.00
99
 
6
1
20110121
 
274
1
 
0
841.75
15.7
0
3
1
20110121
 
275
1
 
0
1053.00
23.4
0
6
1
20110121
 
276
5
 
1
1689.50
40.5
32.8
11
1
20110121
 
277
1
 
0
6534.00
14
 
0
1
20110121
 
278
1
 
0
1551.00
1.5
0
3
1
20110121
 
279
1
 
0
997.00
5.6
0
2
1
20110121
 
280
1
 
0
1778.00
3.2
0
2
1
   
281
1
 
0
1312.00
3
0
10
1
20110121
 
282
1
 
0
685.00
4.5
0
3
1
   
283
1
 
0
69.00
13
0
0
1
   
284
2
 
0
25672.00
7
0
7
1
   
285
1
 
0
200.00
2.6
0
2
1
   
286
1
 
0
4713.00
1.3
12
6
1
   
287
1
 
0
173.00
2.6
2
4
1
   
288
3
 
0
6010.00
3
0
3
1
   
289
2
 
0
17975.00
0.8
0
15
1
   
290
2
 
0
5315.00
2
0
0
1
   
291
2
 
0
7070.25
7
0
6
1
   
292
1
 
1
1691.22
27
0
6
1
   
293
8
 
0
6726.00
30
0
2
1
   
294
1
 
0
865.00
6
0
3
1
   
295
2
 
0
800.00
5.5
0
3
1
   
296
1
 
0
43.00
5
 
0.75
1
   
297
3
 
0
10677.17
99
0
5
1
   
298
2
 
0
7899.63
13
   
1
   
299
1
 
1
15.00
18.8
 
3
1
   
300
1
 
1
322.50
6.9
0
9.08
1
   
301
4
 
1
6067.00
28.5
28.6
18.58
1
   
302
1
 
0
4506.95
0
8
4.5
1
   




 
81
82
83
84
85
 
86
87
88
89
90
KEY
Primary Wage
Earner Original
FICO: Experian
Primary Wage
Earner Original
FICO: TransUnion
Secondary Wage
Earner Original
FICO: Equifax
Secondary Wage
Earner Original
FICO: Experian
Secondary Wage
Earner Original
FICO: TransUnion
Original
Primary Borrower
FICO
Most Recent
Primary Borrower
FICO
Most Recent Co-
Borrower FICO
Most Recent FICO
Method
VantageScore:
Primary Borrower
VantageScore: Co-
Borrower
1
         
769
761
       
2
         
735
738
       
3
         
783
770
       
4
         
777
         
5
         
794
781
       
6
         
785
         
7
         
725
         
8
         
754
         
9
         
782
         
10
         
793
         
11
         
779
         
12
         
786
         
13
         
777
         
14
         
788
         
15
         
729
         
16
         
801
         
17
         
801
         
18
         
784
         
19
         
762
         
20
         
766
         
21
         
777
         
22
         
784
         
23
         
787
         
24
         
712
         
25
         
792
         
26
         
766
         
27
         
778
795
       
28
         
783
         
29
         
787
         
30
         
793
         
31
         
717
         
32
         
758
764
       
33
         
792
774
       
34
         
791
781
       
35
         
751
781
       
36
         
777
768
       
37
         
753
678
       
38
         
807
         
39
         
768
761
       
40
         
778
781
       
41
         
771
770
       
42
         
703
775
       
43
         
778
788
       
44
         
789
799
       
45
         
778
         
46
         
758
768
       
47
         
757
727
       
48
         
787
775
       
49
         
801
780
       
50
         
724
731
       
51
         
787
798
       
52
         
782
792
       
53
         
793
         
54
         
739
781
       
55
         
795
795
       
56
         
765
768
       
57
         
793
         
58
         
777
         
59
         
751
         
60
         
770
702
       
61
         
781
754
       
62
         
732
         
63
         
790
         
64
         
799
         
65
         
787
801
       
66
         
777
788
       
67
         
727
         
68
         
797
         
69
         
782
774
       
70
         
729
         
71
         
774
         
72
         
772
         
73
         
770
         
74
         
803
         
75
         
767
         
76
         
776
         
77
         
741
         
78
         
802
802
       
79
         
794
758
       
80
         
740
         
81
         
779
         
82
         
788
         
83
         
767
799
       
84
         
790
783
       
85
         
784
         
86
         
790
         
87
         
790
         
88
         
739
         
89
         
789
         
90
         
790
         
91
         
718
756
       
92
         
801
         
93
         
752
         
94
         
713
         
95
         
771
         
96
         
801
         
97
         
788
         
98
         
775
         
99
         
785
         
100
         
808
         
101
         
773
         
102
         
746
         
103
         
761
         
104
         
789
         
105
         
765
         
106
         
787
         
107
         
792
         
108
         
793
         
109
         
791
         
110
         
775
         
111
         
783
         
112
         
786
         
113
         
775
         
114
         
768
         
115
         
733
         
116
         
790
         
117
         
733
         
118
         
772
         
119
         
757
         
120
         
793
         
121
         
755
         
122
         
778
         
123
         
769
         
124
         
730
         
125
         
766
         
126
         
796
         
127
         
773
765
       
128
         
794
791
       
129
         
746
770
       
130
         
731
727
       
131
         
801
796
       
132
         
764
763
       
133
         
759
770
       
134
         
782
747
       
135
         
770
751
       
136
         
776
772
       
137
         
715
725
       
138
         
786
784
       
139
         
771
745
       
140
         
791
798
       
141
         
785
763
       
142
         
769
803
       
143
         
791
777
       
144
         
798
783
       
145
         
754
754
       
146
         
723
732
       
147
         
788
766
       
148
         
782
         
149
         
792
795
       
150
         
739
735
       
151
         
765
774
       
152
         
738
742
       
153
         
797
803
       
154
         
781
774
       
155
         
791
777
       
156
         
777
787
       
157
         
768
781
       
158
         
780
         
159
         
797
         
160
         
809
         
161
         
767
         
162
         
790
         
163
         
793
         
164
         
740
         
165
         
745
         
166
         
790
         
167
         
763
         
168
         
791
         
169
         
807
         
170
         
741
         
171
         
789
         
172
         
803
         
173
         
788
         
174
         
787
         
175
         
800
         
176
         
772
         
177
         
781
         
178
         
785
         
179
         
740
         
180
         
799
         
181
         
791
         
182
         
805
         
183
         
794
         
184
         
752
         
185
         
775
         
186
         
734
         
187
         
719
         
188
         
707
721
       
189
         
803
797
       
190
         
795
823
       
191
         
777
777
       
192
         
769
770
       
193
         
777
773
       
194
         
788
789
       
195
         
754
753
       
196
         
756
802
       
197
         
787
782
       
198
         
800
729
       
199
         
764
758
       
200
         
784
796
       
201
         
750
740
       
202
         
792
796
       
203
         
787
796
       
204
         
787
796
       
205
         
714
700
       
206
         
781
804
       
207
         
794
781
       
208
         
798
773
       
209
         
782
727
       
210
         
776
757
       
211
         
796
790
       
212
         
780
793
       
213
         
793
761
       
214
         
772
753
       
215
         
786
790
       
216
         
788
809
       
217
         
784
810
       
218
         
749
744
       
219
         
809
786
       
220
         
797
812
       
221
         
797
759
       
222
         
797
786
       
223
         
708
735
       
224
         
750
786
       
225
         
777
770
       
226
         
762
803
       
227
         
777
773
       
228
         
745
728
       
229
         
791
810
       
230
         
790
801
       
231
         
793
762
       
232
         
780
787
       
233
         
802
782
       
234
         
784
756
       
235
         
787
784
       
236
         
810
801
       
237
         
776
762
       
238
         
759
801
       
239
         
784
756
       
240
         
767
764
       
241
         
792
790
       
242
         
784
783
       
243
         
701
807
       
244
         
787
801
       
245
         
811
786
       
246
         
750
787
       
247
         
794
781
       
248
         
790
792
       
249
         
777
786
       
250
         
789
798
       
251
         
778
778
       
252
         
776
784
       
253
         
775
786
       
254
         
751
760
       
255
         
735
746
       
256
         
736
723
       
257
         
776
773
       
258
         
789
793
       
259
         
790
         
260
         
764
755
       
261
         
789
         
262
         
801
785
       
263
         
790
793
       
264
         
775
738
       
265
         
782
757
       
266
         
722
731
       
267
         
804
790
       
268
         
799
732
       
269
         
778
781
       
270
         
800
808
       
271
         
784
795
       
272
         
781
         
273
         
815
788
       
274
         
811
769
       
275
         
801
781
       
276
         
808
778
       
277
         
801
784
       
278
         
776
785
       
279
         
774
736
       
280
         
775
         
281
         
785
757
       
282
         
789
         
283
         
788
         
284
         
752
         
285
         
782
         
286
         
792
         
287
         
796
         
288
         
751
         
289
         
777
         
290
         
805
         
291
         
756
         
292
         
703
         
293
         
716
         
294
         
763
         
295
         
776
         
296
         
704
         
297
         
786
         
298
         
759
         
299
         
796
         
300
         
781
         
301
         
781
         
302
         
802
         






 
91
92
93
94
95
96
97
98
99
100
KEY
Most Recent
VantageScore
Method
VantageScore Date
Credit Report:
Longest Trade Line
Credit Report:
Maximum Trade
Line
Credit Report:
Number of Trade
Lines
Credit Line Usage
Ratio
Most Recent 12-
month Pay History
Months Bankruptcy
Months Foreclosure
Primary Borrower
Wage Income
1
           
   777777000000
   
0.00
2
           
777777700000
   
58412.00
3
           
777777700000
   
17579.00
4
           
777777770000
   
18289.00
5
           
777777000000
   
0.00
6
           
777777770000
   
37041.00
7
           
777777770000
   
33386.41
8
           
777777770000
   
87315.00
9
           
777777770000
   
25092.08
10
           
777777777000
   
0.00
11
           
777777770000
   
10875.00
12
           
777777777000
   
36416.00
13
           
777777770000
   
18361.00
14
           
777777777000
   
20417.00
15
           
777777777700
   
23198.00
16
           
777777777000
   
13750.00
17
           
777777777000
   
28958.00
18
           
777777777000
   
46700.08
19
           
777777777000
   
19500.00
20
           
777777777000
   
29181.00
21
           
777777777700
   
38233.00
22
           
777777777700
   
22371.00
23
           
777777777700
   
43233.00
24
           
777777777700
   
44382.00
25
           
777777777770
   
12126.00
26
           
777777777770
   
45746.00
27
           
777777700000
   
38662.44
28
           
777777777770
   
1663.00
29
           
777777770000
   
25618.00
30
           
777777777700
   
24997.00
31
           
777777777000
   
59480.00
32
           
777777700000
   
22844.68
33
           
777777000000
   
19056.00
34
           
777777000000
   
20483.00
35
           
777777000000
   
17772.26
36
           
777770000000
   
7500.00
37
           
777777000000
   
41666.66
38
           
777777770000
   
36667.00
39
           
777770000000
   
12500.00
40
           
777777000000
   
4166.66
41
           
777777000000
   
20000.00
42
           
777777000000
   
14583.33
43
           
777777000000
   
0.00
44
           
777777000000
   
18916.43
45
           
777777770000
   
13333.00
46
           
777777700000
   
9765.00
47
           
777777000000
   
18471.46
48
           
777777000000
   
15000.00
49
           
777777700000
   
117126.00
50
           
777777700000
   
28749.98
51
           
777777000000
   
0.00
52
           
777777000000
   
0.00
53
           
777777770000
   
0.00
54
           
777777000000
   
33333.00
55
           
777777700000
   
29652.00
56
           
777777000000
   
14900.00
57
           
777777777000
   
0.00
58
           
777777777700
   
189124.00
59
           
777777770000
   
22175.00
60
           
777777700000
   
26116.00
61
           
777777700000
   
31358.49
62
           
777777770000
   
36681.00
63
           
777777770000
   
23342.69
64
           
777777770000
   
23258.78
65
           
777777700000
   
16450.00
66
           
777777700000
   
12944.00
67
           
777777770000
   
28333.00
68
           
777777777000
   
21677.00
69
           
777777700000
   
7500.00
70
           
777777770000
   
31466.00
71
           
777777770000
   
12083.07
72
           
777777770000
   
30833.00
73
           
777777777700
   
0.00
74
           
777777777700
   
0.00
75
           
777777770000
   
20833.34
76
           
777777770000
   
0.00
77
           
777777770000
   
0.00
78
           
777777700000
   
10169.70
79
           
777777700000
   
12466.44
80
           
777777770000
   
18278.00
81
           
777777777000
   
50839.00
82
           
777777770000
   
14136.40
83
           
777777700000
   
10416.67
84
           
777777700000
   
10790.78
85
           
777777777000
   
20833.00
86
           
777777777000
   
0.00
87
           
777777770000
   
116666.34
88
           
777777777000
   
61181.00
89
           
777777770000
   
12995.65
90
           
777777777700
   
37625.46
91
           
777777700000
   
32500.00
92
           
777777777700
   
23311.00
93
           
777777770000
   
18038.52
94
           
777777777700
   
25000.02
95
           
777777770000
   
23525.33
96
           
777777777700
   
0.00
97
           
777777770000
   
16029.02
98
           
777777770000
   
16250.00
99
           
777777777000
   
31232.00
100
           
777777777000
   
22010.47
101
           
777777770000
   
16683.00
102
           
777777777700
   
33333.34
103
           
777777770000
   
96147.00
104
           
777777777000
   
21142.86
105
           
777777770000
   
21987.85
106
           
777777777700
   
18204.00
107
           
777777777000
   
25300.00
108
           
777777777700
   
47099.00
109
           
777777777000
   
68712.67
110
           
777777777000
   
27250.00
111
           
777777777000
   
27379.00
112
           
777777777700
   
11913.28
113
           
777777777000
   
0.00
114
           
777777777770
   
0.00
115
           
777777777700
   
13083.33
116
           
777777777770
   
37950.59
117
           
777777777700
   
18913.73
118
           
777777777700
   
26757.00
119
           
777777777770
   
48031.00
120
           
777777777770
   
23954.88
121
           
777777777770
   
35635.00
122
           
777777777770
   
34630.00
123
           
777777777770
   
14767.00
124
           
777777777700
   
73014.00
125
           
777777777770
   
0.00
126
           
777777777770
   
27341.00
127
           
777777000000
   
118676.00
128
           
777770000000
   
30154.42
129
           
777770000000
   
31723.54
130
           
777770000000
   
30708.33
131
           
777777000000
   
137198.50
132
           
777777000000
   
35929.00
133
           
777777000000
   
13812.67
134
           
777777000000
   
29166.66
135
           
777777000000
   
15998.00
136
           
777777000000
   
14583.34
137
           
777777700000
   
18333.33
138
           
777777700000
   
45138.90
139
           
777777700000
   
43770.00
140
           
777777700000
   
18055.00
141
           
777777700000
   
27689.00
142
           
777777700000
   
51417.25
143
           
777777700000
   
76579.00
144
           
777777700000
   
23365.27
145
           
777777700000
   
7916.66
146
           
777777770000
   
17039.00
147
           
777777700000
   
22778.00
148
           
777777770000
   
29840.00
149
           
777777700000
   
8750.00
150
           
777777700000
   
15607.00
151
           
777777700000
   
21872.93
152
           
777777700000
   
77478.00
153
           
777777700000
   
49278.13
154
           
777777700000
   
26814.00
155
           
777777700000
   
26666.00
156
           
777777770000
   
22567.00
157
           
777777700000
   
4847.22
158
           
777777770000
   
0.00
159
           
777777777000
   
38208.00
160
           
777777770000
   
20060.00
161
           
777777770000
   
78112.00
162
           
777777770000
   
12190.00
163
           
777777777000
   
26338.00
164
           
777777770000
   
39166.67
165
           
777777777700
   
0.00
166
           
777777770000
   
64750.00
167
           
777777770000
   
56198.00
168
           
777777770000
   
45832.00
169
           
777777777000
   
23338.34
170
           
777777777700
   
91913.00
171
           
777777770000
   
51250.00
172
           
777777777000
   
27918.00
173
           
777777777000
   
35004.00
174
           
777777777000
   
38542.00
175
           
777777770000
   
13666.00
176
           
777777777000
   
63182.00
177
           
777777777000
   
27679.00
178
           
777777770000
   
13650.00
179
           
777777777000
   
166666.00
180
           
777777777000
   
22917.00
181
           
777777777000
   
54522.00
182
           
777777777000
   
14185.00
183
           
777777777000
   
47917.00
184
           
777777777000
   
71602.00
185
           
777777777700
   
178.00
186
           
777777777700
   
18190.00
187
           
777777777700
   
16666.67
188
           
000000000000
   
46268.00
189
           
000000000000
   
0.00
190
           
000000000000
   
79167.00
191
           
000000000000
   
49546.00
192
           
000000000000
   
25459.00
193
           
000000000000
   
15833.00
194
           
000000000000
   
26817.00
195
           
000000000000
   
0.00
196
           
000000000000
   
70779.00
197
           
000000000000
   
0.00
198
           
000000000000
   
93697.00
199
           
000000000000
   
28592.00
200
           
000000000000
   
0.00
201
           
000000000000
   
58403.00
202
           
000000000000
   
45147.00
203
           
000000000000
   
0.00
204
           
000000000000
   
0.00
205
           
000000000000
   
67996.00
206
           
000000000000
   
16229.00
207
           
000000000000
   
0.00
208
           
000000000000
   
18750.00
209
           
000000000000
   
49523.00
210
           
000000000000
   
23335.00
211
           
000000000000
   
24794.00
212
           
000000000000
   
49036.00
213
           
000000000000
   
0.00
214
           
000000000000
   
22568.00
215
           
000000000000
   
92769.00
216
           
000000000000
   
22929.17
217
           
000000000000
   
15488.42
218
           
000000000000
   
10000.00
219
           
000000000000
   
8642.00
220
           
000000000000
   
13750.00
221
           
000000000000
   
0.00
222
           
000000000000
   
0.00
223
           
000000000000
   
0.00
224
           
000000000000
   
53352.00
225
           
000000000000
   
0.00
226
           
000000000000
   
12500.00
227
           
000000000000
   
3914.83
228
           
000000000000
   
17500.00
229
           
000000000000
   
52515.67
230
           
000000000000
   
17482.02
231
           
000000000000
   
0.00
232
           
000000000000
   
25447.00
233
           
000000000000
   
0.00
234
           
000000000000
   
69584.00
235
           
000000000000
   
0.00
236
           
000000000000
   
38157.60
237
           
000000000000
   
0.00
238
           
000000000000
   
16725.00
239
           
000000000000
   
24167.00
240
           
000000000000
   
21458.00
241
           
000000000000
   
0.00
242
           
000000000000
   
0.00
243
           
000000000000
   
0.00
244
           
000000000000
   
0.00
245
           
000000000000
   
56250.00
246
           
000000000000
   
71250.00
247
           
000000000000
   
0.00
248
           
000000000000
   
88555.00
249
           
000000000000
   
0.00
250
           
000000000000
   
39029.00
251
           
700000000000
   
0.00
252
           
000000000000
   
12500.00
253
           
770000000000
   
0.00
254
           
777000000000
   
0.00
255
           
777770000000
   
37500.00
256
           
777770000000
   
13852.32
257
           
777770000000
   
39270.88
258
           
777770000000
   
118550.83
259
           
777777770000
   
10416.66
260
           
777770000000
   
42750.00
261
           
777777777000
   
33333.33
262
           
777777000000
   
66666.67
263
           
777777000000
   
8957.00
264
           
777777000000
   
23752.61
265
           
777770000000
   
0.00
266
           
777770000000
   
0.00
267
           
777777000000
   
40566.00
268
           
777777700000
   
33333.33
269
           
777777700000
   
31250.00
270
           
777777700000
   
41666.00
271
           
777777700000
   
38495.34
272
           
777777770000
   
58850.00
273
           
777777700000
   
0.00
274
           
777777700000
   
35476.00
275
           
777777700000
   
30509.23
276
           
777777700000
   
21042.00
277
           
777777700000
   
25000.00
278
           
777777700000
   
33333.34
279
           
777777700000
   
54147.00
280
           
777777770000
   
28667.00
281
           
777777770000
   
46364.00
282
           
777777770000
   
20625.00
283
           
777777777000
   
16667.00
284
           
777777770000
   
53229.18
285
           
777777770000
   
22536.17
286
           
777777770000
   
24850.00
287
           
777777770000
   
10180.00
288
           
777777777700
   
42425.00
289
           
777777770000
   
90000.00
290
           
777777777000
   
28750.00
291
           
777777770000
   
32527.00
292
           
777777777700
   
44598.00
293
           
777777777000
   
0.00
294
           
777777777000
   
27426.00
295
           
777777777700
   
12528.00
296
           
777777777700
   
34145.00
297
           
777777777770
   
0.00
298
           
777777777770
   
34546.00
299
           
777777777770
   
14063.00
300
           
777777777700
   
60593.00
301
           
777777777770
   
13537.00
302
           
777777777770
   
0.00




 
101
102
103
104
105
106
107
108
109
110
KEY
Co-Borrower Wage
Income
Primary Borrower
Other Income
Co-Borrower Other
Income
All Borrower Wage
Income
All Borrower Total
Income
4506-T Indicator
Borrower Income
Verification Level
Co-Borrower
Income Verification
Borrower
Employment
Verification
Co-Borrower
Employment
Verification
1
0.00
50907.00
0.00
0.00
50907.00
Y
5
 
3
 
2
 
0.00
 
58412.00
58412.00
Y
5
 
3
 
3
0.00
2869.69
0.00
17579.00
20448.69
Y
5
 
3
 
4
0.00
0.00
14118.00
18289.00
32407.00
Y
5
 
3
 
5
0.00
39628.79
10821.75
0.00
50450.54
Y
5
 
3
 
6
 
0.00
 
37041.00
37041.00
Y
5
 
3
 
7
0.00
0.00
0.00
33386.41
33386.41
Y
5
 
3
 
8
7583.00
4333.00
0.00
94898.00
99231.00
Y
5
 
3
 
9
25092.08
0.00
0.00
50184.16
50184.16
Y
5
 
3
 
10
0.00
20100.00
0.00
0.00
20100.00
Y
5
 
3
 
11
5768.50
0.00
0.00
16643.50
16643.50
Y
5
 
3
 
12
 
0.00
 
36416.00
36416.00
Y
5
 
3
 
13
16864.00
0.00
0.00
35225.00
35225.00
Y
5
 
3
 
14
0.00
53388.00
0.00
20417.00
73805.00
Y
5
 
3
 
15
0.00
5037.00
0.00
23198.00
28235.00
Y
5
 
3
 
16
9583.35
0.00
0.00
23333.35
23333.35
Y
5
 
3
 
17
3500.00
0.00
0.00
32458.00
32458.00
Y
5
 
3
 
18
0.00
0.00
0.00
46700.08
46700.08
Y
5
 
3
 
19
0.00
36892.00
0.00
19500.00
56392.00
Y
5
 
3
 
20
 
0.00
 
29181.00
29181.00
Y
5
 
3
 
21
0.00
0.00
0.00
38233.00
38233.00
Y
5
 
3
 
22
8490.00
0.00
0.00
30861.00
30861.00
Y
5
 
3
 
23
0.00
0.00
0.00
43233.00
43233.00
Y
5
 
3
 
24
0.00
0.00
0.00
44382.00
44382.00
Y
5
 
3
 
25
6875.00
0.00
0.00
19001.00
19001.00
Y
5
 
3
 
26
 
0.00
 
45746.00
45746.00
Y
5
 
3
 
27
0.00
0.00
0.00
38662.44
38662.44
Y
5
 
3
 
28
39914.00
-263.00
0.00
41577.00
41314.00
Y
5
 
3
 
29
 
793.00
 
25618.00
26411.00
Y
5
 
3
 
30
0.00
14252.00
0.00
24997.00
39249.00
Y
5
 
3
 
31
0.00
0.00
0.00
59480.00
59480.00
Y
5
 
3
 
32
0.00
0.00
0.00
22844.68
22844.68
Y
5
 
2
 
33
 
3429.33
 
19056.00
22485.33
Y
5
 
3
 
34
 
0.00
 
20483.00
20483.00
Y
5
 
3
 
35
 
0.00
 
17772.26
17772.26
Y
5
 
3
 
36
0.00
3676.00
3559.00
7500.00
14735.00
Y
4
 
3
 
37
20547.00
0.00
0.00
62213.66
62213.66
Y
5
 
3
 
38
 
0.00
 
36667.00
36667.00
Y
5
 
3
 
39
0.00
2376.00
0.00
12500.00
14876.00
Y
4
 
3
 
40
 
16986.92
 
4166.66
21153.58
Y
5
 
3
 
41
0.00
0.00
0.00
20000.00
20000.00
Y
5
 
3
 
42
0.00
0.00
0.00
14583.33
14583.33
Y
5
 
3
 
43
24871.58
0.00
0.00
24871.58
24871.58
Y
5
 
3
 
44
0.00
2403.54
0.00
18916.43
21319.97
Y
5
 
3
 
45
 
0.00
 
13333.00
13333.00
Y
5
 
3
 
46
5000.00
0.00
0.00
14765.00
14765.00
Y
5
 
3
 
47
 
0.00
 
18471.46
18471.46
Y
5
 
3
 
48
 
0.00
 
15000.00
15000.00
Y
5
 
3
 
49
 
-2640.00
 
117126.00
114486.00
Y
5
 
3
 
50
0.00
-613.08
0.00
28749.98
28136.90
Y
5
 
3
 
51
34276.31
0.00
0.00
34276.31
34276.31
Y
5
 
3
 
52
0.00
30994.25
905.00
 
31899.25
Y
5
 
3
 
53
35733.10
0.00
0.00
35733.10
35733.10
Y
5
 
3
 
54
0.00
0.00
0.00
33333.00
33333.00
Y
5
 
3
 
55
 
-68.00
 
29652.00
29584.00
Y
5
 
3
 
56
 
0.00
 
14900.00
14900.00
Y
5
 
3
 
57
15417.00
0.00
0.00
15417.00
15417.00
Y
5
 
3
 
58
0.00
2613.58
0.00
189124.00
191737.58
Y
5
 
3
 
59
9667.00
0.00
0.00
31842.00
31842.00
Y
5
 
3
 
60
0.00
0.00
0.00
26116.00
26116.00
Y
5
 
3
 
61
0.00
0.00
0.00
31358.49
31358.49
Y
5
 
2
 
62
0.00
85.00
0.00
36681.00
36766.00
Y
5
 
3
 
63
14650.24
0.00
0.00
37992.93
37992.93
Y
4
 
2
 
64
0.00
0.00
0.00
23258.78
23258.78
Y
5
 
3
 
65
 
0.00
 
16450.00
16450.00
Y
5
 
3
 
66
0.00
6299.00
0.00
12944.00
19243.00
Y
5
 
3
 
67
 
0.00
 
28333.00
28333.00
Y
5
 
3
 
68
 
49897.00
 
21677.00
71574.00
Y
5
 
3
 
69
12500
0.00
0.00
20000.00
20000.00
Y
5
 
2
 
70
27048.34
0.00
0.00
58514.34
58514.34
Y
5
 
3
 
71
8366.00
0.00
0.00
20449.07
20449.07
Y
5
 
3
 
72
0.00
0.00
0.00
30833.00
30833.00
Y
5
 
3
 
73
0.00
20666.00
1130.00
 
21796.00
Y
5
 
2
 
74
0.00
10000.00
6832.00
 
16832.00
Y
5
 
3
 
75
0.00
0.00
0.00
20833.34
20833.34
Y
5
 
2
 
76
0.00
0.00
35289.50
 
35289.50
Y
5
 
3
 
77
172425.00
0.00
0.00
172425.00
172425.00
Y
5
 
3
 
78
0.00
0.00
0.00
10169.70
10169.70
Y
5
 
3
 
79
666.67
0.00
0.00
13133.11
13133.11
Y
5
 
3
 
80
 
0.00
 
18278.00
18278.00
Y
5
 
3
 
81
 
0.00
 
50839.00
50839.00
Y
5
 
3
 
82
0.00
0.00
0.00
14136.40
14136.40
Y
5
 
3
 
83
11453.86
0.00
0.00
21870.53
21870.53
Y
5
 
3
 
84
3815.42
0.00
0.00
14606.20
14606.20
Y
5
 
3
 
85
 
0.00
 
20833.00
20833.00
Y
5
 
3
 
86
10444.00
3773.40
0.00
10444.00
14217.40
Y
5
 
3
 
87
 
0.00
 
116666.34
116666.34
Y
5
 
3
 
88
0.00
0.00
0.00
61181.00
61181.00
Y
5
 
3
 
89
0.00
2448.71
0.00
12995.65
15444.36
Y
5
 
2
 
90
 
0.00
 
37625.46
37625.46
Y
5
 
3
 
91
0.00
0.00
0.00
32500.00
32500.00
Y
5
 
3
 
92
 
0.00
 
23311.00
23311.00
Y
5
 
3
 
93
 
0.00
 
18038.52
18038.52
Y
5
 
3
 
94
0.00
0.00
0.00
25000.02
25000.02
Y
5
 
2
 
95
43627.66
0.00
0.00
67152.99
67152.99
Y
5
 
3
 
96
0.00
8556.00
2792.00
 
11348.00
Y
5
 
3
 
97
 
0.00
 
16029.02
16029.02
Y
5
 
3
 
98
0.00
0.00
0.00
16250.00
16250.00
Y
5
 
3
 
99
0.00
-1589.00
0.00
31232.00
29643.00
Y
5
 
3
 
100
 
0.00
 
22010.47
22010.47
Y
5
 
3
 
101
5240.75
0.00
0.00
21923.75
21923.75
Y
5
 
2
 
102
0.00
0.00
0.00
33333.34
33333.34
Y
5
 
3
 
103
-26260.00
408.00
0.00
69887.00
70295.00
Y
5
 
3
 
104
0.00
0.00
0.00
21142.86
21142.86
Y
5
 
3
 
105
0.00
0.00
0.00
21987.85
21987.85
Y
5
 
3
 
106
0.00
1892.00
0.00
18204.00
20096.00
Y
5
 
3
 
107
0.00
-140.00
0.00
25300.00
25160.00
Y
5
 
3
 
108
0.00
0.00
0.00
47099.00
47099.00
Y
5
 
3
 
109
 
0.00
 
68712.67
68712.67
Y
5
 
3
 
110
0.00
0.00
0.00
27250.00
27250.00
Y
5
 
3
 
111
 
185.00
 
27379.00
27564.00
Y
5
 
3
 
112
0.00
0.00
0.00
11913.28
11913.28
Y
5
 
3
 
113
0.00
26619.00
0.00
 
26619.00
N
5
 
3
 
114
0.00
14624.00
1634.00
 
16258.00
Y
5
 
3
 
115
 
0.00
 
13083.33
13083.33
Y
5
 
3
 
116
0.00
0.00
0.00
37950.59
37950.59
Y
5
 
3
 
117
 
0.00
 
18913.73
18913.73
Y
5
 
3
 
118
 
0.00
 
26757.00
26757.00
Y
5
 
3
 
119
0.00
0.00
0.00
48031.00
48031.00
Y
5
 
3
 
120
0.00
0.00
0.00
23954.88
23954.88
Y
5
 
3
 
121
1100.00
0.00
0.00
36735.00
36735.00
Y
5
 
3
 
122
0.00
0.00
0.00
34630.00
34630.00
Y
5
 
3
 
123
8375.00
0.00
0.00
23142.00
23142.00
Y
5
 
3
 
124
 
0.00
 
73014.00
73014.00
Y
5
 
3
 
125
0.00
23249.00
0.00
 
23249.00
Y
5
 
3
 
126
0.00
615.00
0.00
27341.00
27956.00
Y
5
 
3
 
127
0.00
0.00
0.00
118676.00
118676.00
Y
5
 
3
 
128
0.00
3983.88
0.00
30154.42
34138.30
Y
5
 
3
 
129
0.00
5854.50
0.00
31723.54
37578.04
Y
5
 
3
 
130
0.00
0.00
0.00
30708.33
30708.33
Y
4
 
2
 
131
0.00
2359.00
0.00
137198.50
139557.50
Y
5
 
3
 
132
 
-1649.00
 
35929.00
34280.00
Y
5
 
3
 
133
 
3816.56
 
13812.67
17629.23
Y
5
 
3
 
134
0.00
0.00
0.00
29166.66
29166.66
Y
5
 
3
 
135
13364.00
4874.00
0.00
29362.00
34236.00
Y
5
 
3
 
136
0.00
15668.00
0.00
14583.34
30251.34
Y
5
 
3
 
137
18333.33
0.00
0.00
36666.66
36666.66
Y
5
 
3
 
138
0.00
0.00
0.00
45138.90
45138.90
Y
5
 
3
 
139
0.00
0.00
0.00
43770.00
43770.00
Y
5
 
3
 
140
19000.00
0.00
0.00
37055.00
37055.00
Y
5
 
2
 
141
0.00
1486.08
0.00
27689.00
29175.08
Y
5
 
2
 
142
0.00
-3573.65
0.00
51417.25
47843.60
Y
5
 
3
 
143
-7.00
-10731.00
0.00
76572.00
65841.00
Y
5
 
3
 
144
0.00
1051.00
0.00
23365.27
24416.27
Y
5
 
3
 
145
9378.68
0.00
0.00
17295.34
17295.34
Y
5
 
3
 
146
7089.00
875.00
0.00
24128.00
25003.00
Y
5
 
3
 
147
0.00
700.41
0.00
22778.00
23478.41
Y
5
 
2
 
148
 
1644.84
 
29840.00
31484.84
Y
5
 
3
 
149
0.00
10127.50
0.00
8750.00
18877.50
Y
5
 
3
 
150
15607.00
0.00
0.00
31214.00
31214.00
Y
5
 
3
 
151
11559.66
0.00
0.00
33432.59
33432.59
Y
5
 
3
 
152
0.00
2146.00
0.00
77478.00
79624.00
Y
5
 
3
 
153
0.00
704.78
0.00
49278.13
49982.91
Y
5
 
3
 
154
0.00
1915.00
0.00
26814.00
28729.00
Y
5
 
3
 
155
0.00
0.00
0.00
26666.00
26666.00
Y
5
 
3
 
156
0.00
0.00
0.00
22567.00
22567.00
Y
5
 
2
 
157
19142.14
17541.33
0.00
23989.36
41530.69
Y
5
 
3
 
158
0.00
26661.00
0.00
0.00
26661.00
Y
4
 
3
 
159
 
-708.00
 
38208.00
37500.00
Y
5
 
2
 
160
17251.00
0.00
0.00
37311.00
37311.00
Y
5
 
3
 
161
10750.00
0.00
0.00
88862.00
88862.00
Y
5
 
3
 
162
0.00
0.00
0.00
12190.00
12190.00
Y
5
 
2
 
163
 
20104.33
 
26338.00
46442.33
Y
5
 
3
 
164
0.00
6666.67
0.00
39166.67
45833.34
Y
5
 
3
 
165
0.00
39765.00
0.00
0.00
39765.00
Y
5
 
3
 
166
0.00
0.00
0.00
64750.00
64750.00
Y
5
 
3
 
167
0.00
2528.00
0.00
56198.00
58726.00
N
5
 
3
 
168
0.00
-27423.00
0.00
45832.00
18409.00
Y
5
 
3
 
169
0.00
0.00
0.00
23338.34
23338.34
Y
5
 
3
 
170
0.00
0.00
0.00
91913.00
91913.00
Y
5
 
3
 
171
0.00
-1168.00
0.00
51250.00
50082.00
Y
5
 
3
 
172
0.00
0.00
0.00
27918.00
27918.00
Y
5
 
2
 
173
0.00
0.00
0.00
35004.00
35004.00
Y
5
 
3
 
174
0.00
0.00
0.00
38542.00
38542.00
Y
5
 
3
 
175
19000.00
-2935.00
0.00
32666.00
29731.00
Y
5
 
3
 
176
0.00
-5247.00
0.00
63182.00
57935.00
Y
5
 
3
 
177
0.00
693.00
0.00
27679.00
28372.00
Y
5
 
3
 
178
15417.00
0.00
0.00
29067.00
29067.00
Y
5
 
3
 
179
54475.00
0.00
0.00
221141.00
221141.00
Y
5
 
2
 
180
0.00
16700.00
0.00
22917.00
39617.00
Y
5
 
3
 
181
0.00
0.00
0.00
54522.00
54522.00
Y
5
 
3
 
182
17683.00
0.00
0.00
31868.00
31868.00
Y
5
 
2
 
183
0.00
0.00
0.00
47917.00
47917.00
Y
5
 
3
 
184
0.00
2010.00
0.00
71602.00
73612.00
Y
5
 
2
 
185
17782.34
8367.00
0.00
17960.34
26327.34
Y
5
 
2
 
186
0.00
-430.00
0.00
18190.00
17760.00
Y
5
 
3
 
187
0.00
2050.00
0.00
16666.67
18716.67
Y
5
 
3
 
188
0.00
0.00
0.00
46268.00
46268.00
Y
5
 
2
 
189
0.00
43726.00
0.00
0.00
43726.00
Y
5
 
2
 
190
7008.00
0.00
0.00
86175.00
86175.00
Y
5
 
2
 
191
0.00
0.00
0.00
49546.00
49546.00
Y
5
 
2
 
192
0.00
0.00
0.00
25459.00
25459.00
Y
5
 
3
 
193
0.00
666.00
0.00
15833.00
16499.00
Y
4
 
2
 
194
0.00
0.00
0.00
26817.00
26817.00
Y
5
 
2
 
195
0.00
103711.00
0.00
0.00
103711.00
Y
5
 
2
 
196
 
0.00
 
70779.00
70779.00
Y
5
 
2
 
197
0.00
59779.00
0.00
 
59779.00
Y
5
 
2
 
198
0.00
0.00
0.00
93697.00
93697.00
Y
5
 
2
 
199
 
-2045.00
 
26547.00
26547.00
Y
5
 
3
 
200
5000.00
10416.67
2110.00
5000.00
17526.67
Y
5
 
2
 
201
 
0.00
 
58403.00
58403.00
Y
5
 
2
 
202
0.00
0.00
0.00
45147.00
45147.00
Y
4
 
2
 
203
 
49638.00
   
49638.00
Y
5
 
3
 
204
 
49638.00
   
49638.00
Y
5
 
3
 
205
2790.00
0.00
0.00
70786.00
70786.00
Y
5
 
3
 
206
0.00
9374.00
0.00
16229.00
25603.00
Y
5
 
3
 
207
0.00
133333.34
0.00
0.00
133333.34
Y
5
 
2
 
208
38354.00
9669.00
0.00
57104.00
66773.00
Y
5
 
2
 
209
3025.00
6563.00
0.00
52548.00
59111.00
Y
5
 
2
 
210
0.00
3633.00
0.00
23335.00
26968.00
Y
5
 
3
 
211
0.00
0.00
0.00
24794.00
24794.00
Y
5
 
2
 
212
0.00
2071.00
0.00
49036.00
51107.00
Y
5
 
3
 
213
0.00
68447.00
0.00
0.00
68447.00
Y
5
 
3
 
214
0.00
44289.00
0.00
22568.00
66857.00
Y
5
 
2
 
215
 
0.00
 
92769.00
92769.00
Y
5
 
2
 
216
0.00
0.00
0.00
22929.17
22929.17
Y
5
 
2
 
217
0.00
860.00
0.00
15488.42
16348.42
Y
5
 
2
 
218
8333.00
0.00
0.00
18333.00
18333.00
Y
5
 
2
 
219
7750.00
644.00
0.00
16392.00
17036.00
Y
5
 
2
 
220
7506.00
1875.00
0.00
21256.00
23131.00
Y
5
 
2
 
221
0.00
17525.00
0.00
0.00
17525.00
Y
5
 
3
 
222
0.00
44889.00
0.00
0.00
44889.00
Y
4
 
2
 
223
0.00
48442.00
0.00
0.00
48442.00
Y
5
 
2
 
224
0.00
2360.00
0.00
53352.00
55712.00
Y
5
 
2
 
225
0.00
34267.17
0.00
0.00
34267.17
Y
5
 
3
 
226
0.00
7485.83
0.00
12500.00
19985.83
Y
5
 
3
 
227
0.00
7023.05
0.00
3914.83
10937.88
Y
5
 
2
 
228
10350.00
0.00
0.00
27850.00
27850.00
Y
5
 
2
 
229
0.00
0.00
0.00
52515.67
52515.67
Y
5
 
2
 
230
0.00
0.00
0.00
17482.02
17482.02
Y
5
 
2
 
231
0.00
63863.00
0.00
0.00
63863.00
Y
5
 
3
 
232
0.00
12047.33
0.00
25447.00
37494.33
Y
5
 
2
 
233
0.00
59716.00
0.00
0.00
59716.00
Y
5
 
2
 
234
0.00
1036.00
0.00
69584.00
70620.00
Y
5
 
2
 
235
0.00
14166.00
0.00
 
14166.00
Y
5
 
3
 
236
12780.46
0.00
0.00
50938.06
50938.06
Y
5
 
2
 
237
0.00
23637.00
0.00
0.00
23637.00
Y
5
 
2
 
238
0.00
6088.00
0.00
16725.00
22813.00
Y
5
 
2
 
239
0.00
45666.00
0.00
24167.00
69833.00
Y
5
 
2
 
240
0.00
0.00
0.00
21458.00
21458.00
Y
5
 
2
 
241
0.00
46014.00
0.00
0.00
46014.00
Y
5
 
2
 
242
16666.67
18951.83
0.00
16666.67
35618.50
Y
5
 
2
 
243
 
23198.00
 
0.00
23198.00
N
5
 
3
 
244
0.00
88239.00
-2073.00
0.00
86166.00
Y
5
 
3
 
245
0.00
0.00
0.00
56250.00
56250.00
Y
5
 
2
 
246
0.00
0.00
0.00
71250.00
71250.00
Y
5
 
3
 
247
0.00
178567.00
0.00
 
178567.00
Y
5
 
3
 
248
0.00
0.00
0.00
88555.00
88555.00
Y
5
 
2
 
249
0.00
28720.00
19519.00
0.00
48239.00
Y
5
 
3
 
250
0.00
227.00
0.00
39029.00
39256.00
Y
5
 
2
 
251
0.00
42785.00
0.00
0.00
42785.00
Y
5
 
3
 
252
7174.00
3106.00
0.00
19674.00
22780.00
Y
5
 
3
 
253
0.00
65169.00
0.00
 
65169.00
Y
5
 
2
 
254
0.00
96692.00
0.00
0.00
96692.00
Y
5
 
3
 
255
0.00
0.00
0.00
37500.00
37500.00
Y
5
 
2
 
256
0.00
32640.42
0.00
13852.32
46492.74
Y
5
 
2
 
257
37463.08
32352.00
0.00
76733.96
109085.96
Y
5
 
3
 
258
 
0.00
 
118550.83
118550.83
Y
5
 
2
 
259
10567.00
399.16
0.00
20983.66
21382.82
Y
5
 
3
 
260
 
0.00
 
42750.00
42750.00
Y
5
 
3
 
261
7618.00
0.00
0.00
40951.33
40951.33
Y
5
 
2
 
262
0.00
0.00
0.00
66666.67
66666.67
Y
5
 
3
 
263
0.00
28281.00
0.00
8957.00
37238.00
Y
5
 
3
 
264
0.00
0.00
0.00
23752.61
23752.61
Y
5
 
3
 
265
 
27980.83
 
0.00
27980.83
Y
5
 
3
 
266
12038.00
65714.00
0.00
12038.00
77752.00
Y
5
 
3
 
267
12610.00
-1050.00
-472.00
53176.00
51654.00
Y
5
 
2
 
268
0.00
0.00
0.00
33333.33
33333.33
Y
4
 
3
 
269
 
2290.00
 
31250.00
33540.00
Y
5
 
3
 
270
 
0.00
 
41666.00
41666.00
N
5
 
3
 
271
38498.34
8795.00
0.00
76993.68
85788.68
Y
5
 
2
 
272
 
0.00
 
58850.00
58850.00
Y
5
 
2
 
273
 
18907.00
 
0.00
18907.00
Y
5
 
3
 
274
0.00
2071.00
0.00
35476.00
37547.00
Y
5
 
3
 
275
0.00
800.91
0.00
30509.23
31310.14
Y
5
 
3
 
276
0.00
25980.41
20150.70
21042.00
67173.11
Y
5
 
3
 
277
 
5608.00
 
25000.00
30608.00
Y
5
 
2
 
278
0.00
0.00
0.00
33333.34
33333.34
Y
5
 
3
 
279
0.00
57183.00
0.00
54147.00
111330.00
Y
5
 
2
 
280
0.00
0.00
0.00
28667.00
28667.00
Y
5
 
3
 
281
0.00
218.00
0.00
46364.00
46582.00
Y
5
 
3
 
282
0.00
0.00
0.00
20625.00
20625.00
Y
5
 
3
 
283
0.00
2577.00
0.00
16667.00
19244.00
Y
5
 
2
 
284
0.00
59632.46
0.00
53229.18
112861.64
Y
5
 
2
 
285
0.00
0.00
0.00
22536.17
22536.17
Y
5
 
2
 
286
1863.00
-10183.00
2923.00
26713.00
19453.00
Y
5
 
3
 
287
1050.00
5955.00
0.00
11230.00
17185.00
Y
5
 
3
 
288
0.00
1971.00
0.00
42425.00
44396.00
Y
5
 
3
 
289
0.00
0.00
0.00
90000.00
90000.00
Y
5
 
3
 
290
0.00
2478.00
0.00
28750.00
31228.00
Y
5
 
3
 
291
0.00
-3310.00
0.00
32527.00
29217.00
Y
5
 
2
 
292
0.00
0.00
0.00
44598.00
44598.00
Y
5
 
3
 
293
0.00
231667.00
0.00
0.00
231667.00
Y
4
 
2
 
294
0.00
0.00
0.00
27426.00
27426.00
Y
5
 
2
 
295
0.00
39312.00
0.00
12528.00
51840.00
Y
5
 
2
 
296
 
914.00
 
34145.00
35059.00
Y
5
 
3
 
297
0.00
40028.00
0.00
 
40028.00
Y
5
 
3
 
298
 
0.00
 
34546.00
34546.00
Y
5
 
3
 
299
 
0.00
 
14063.00
14063.00
Y
5
 
3
 
300
0.00
0.00
0.00
60593.00
60593.00
Y
5
 
3
 
301
16552.00
0.00
0.00
30089.00
30089.00
Y
4
 
3
 
302
19562.00
0.00
0.00
19562.00
19562.00
Y
5
 
3
 




 
111
112
113
114
115
116
117
118
119
120
KEY
Borrower Asset
Verification
Co-Borrower Asset
Verification
Liquid / Cash
Reserves
Monthly Debt All
Borrowers
Originator DTI
Fully Indexed Rate
Qualification
Method
Percentage of Down
Payment from
Borrower Own
Funds
City
State
1
4
 
213942.34
5585.31
0.119537
 
1
0.000000
CHAPIN
SC
2
4
 
182688.87
15604.46
0.267145
 
1
0.000000
PARKER
CO
3
3
 
499760.62
5634.14
0.275526
 
1
0.000000
FEDERAL WAY
WA
4
4
 
62939.20
7606.06
0.234704
 
1
0.000000
OREGON CITY
OR
5
4
 
602675.00
6407.14
0.152630
 
1
100.000000
LA QUINTA
CA
6
4
 
112340.19
7315.31
0.179000
 
1
0.000000
ANN ARBOR
MI
7
3
 
32804.78
8681.84
0.260041
 
1
0.000000
SEATTLE
WA
8
4
 
803437.35
27968.83
0.281856
 
1
0.000000
CANNON BEACH
OR
9
4
 
905429.56
9572.23
0.189300
 
1
0.000000
WOODINVILLE
WA
10
4
 
104792.62
5137.88
0.255616
 
1
0.000000
FALMOUTH
ME
11
4
 
141329.01
6673.75
0.401000
 
1
0.000000
SOLON
OH
12
4
 
56775.72
12198.39
0.330800
 
1
0.000000
BRUNSWICK
ME
13
4
 
72591.40
11238.05
0.373300
 
1
0.000000
WOODINVILLE
WA
14
4
 
154999.83
19686.87
0.250700
 
1
0.000000
PORTLAND
OR
15
4
 
631624.63
8270.61
0.292920
 
1
0.000000
BELLINGHAM
WA
16
4
 
114488.08
7266.28
0.311412
 
1
0.000000
BELLEVUE
WA
17
4
 
903958.50
11865.80
0.382400
 
1
0.000000
WEST LINN
OR
18
4
 
187438.83
6483.44
0.153100
 
1
0.000000
ISSAQUAH
WA
19
4
 
234386.29
6595.94
0.116900
 
1
0.000000
STEILACOOM
WA
20
4
 
700864.26
10420.70
0.394400
 
1
100.000000
HINCKLEY
OH
21
4
 
525488.61
14366.62
0.375200
 
1
0.000000
MERCER ISLAND
WA
22
4
 
574091.55
4587.44
0.148648
 
1
0.000000
   CHERRY HILLS VILLAGE
CO
23
3
 
358252.69
9667.59
0.246900
 
1
100.000000
GIG HARBOR
WA
24
4
 
2013483.23
11807.23
0.266036
 
1
100.000000
SEATTLE
WA
25
4
 
101923.26
5492.65
0.254100
 
1
0.000000
SEATTLE
WA
26
4
 
354557.59
17337.49
0.370900
 
1
91.660000
LAKE LEELANAU
MI
27
4
 
176546.62
8728.33
0.225757
 
1
0.000000
AUSTIN
TX
28
4
 
682318.22
12526.07
0.302800
 
1
0.000000
LOUDON
TN
29
4
 
310460.51
8121.26
0.242900
 
1
100.000000
HENDERSONVILLE
TN
30
4
 
146889.50
6784.96
0.172870
 
1
0.000000
COLLIERVILLE
TN
31
4
 
581146.19
11273.21
0.189529
 
1
100.000000
CHATHAM
NJ
32
4
 
197875.98
5237.09
0.229200
 
1
100.000000
PALM HARBOR
FL
33
4
 
55910.82
6962.98
0.309668
 
1
0.000000
EDWARDS
CO
34
4
 
282560.60
6762.97
0.330175
 
1
0.000000
FREMONT
CA
35
3
 
645197.53
6218.97
0.349926
 
1
0.000000
PLANO
TX
36
3
 
111296.70
5554.64
0.376969
 
1
100.000000
AUSTIN
TX
37
4
 
509851.70
15255.74
0.245215
 
1
100.000000
SACRAMENTO
CA
38
4
 
125423.79
5703.71
0.148200
 
1
0.000000
ATLANTA
GA
39
4
 
2473202.94
5571.68
0.374542
 
1
100.000000
SEVERNA PARK
MD
40
4
 
397810.21
8059.60
0.381004
 
1
100.000000
TEMPE
AZ
41
4
 
82162.55
7811.03
0.390552
 
1
100.000000
LEAWOOD
KS
42
4
 
493414.45
4687.91
0.321457
 
1
100.000000
SEATTLE
WA
43
4
 
960057.34
10034.90
0.403469
 
1
33.330000
EL DORADO HILLS
CA
44
3
 
290687.23
7582.18
0.355637
 
1
0.000000
NAPERVILLE
IL
45
4
 
453538.33
4832.53
0.362449
 
1
100.000000
SEATTLE
WA
46
4
 
111055.99
5414.08
0.366683
 
1
0.000000
ANNAPOLIS
MD
47
4
 
171504.31
7091.52
0.383918
 
1
100.000000
SEVERNA PARK
MD
48
4
 
129077.02
4145.87
0.276391
 
1
100.000000
GOLDEN
CO
49
4
 
517824.82
9965.31
0.087044
 
1
0.000000
ATHERTON
CA
50
4
 
112075.56
8316.12
0.295559
 
1
100.000000
LUTZ
FL
51
4
 
2049651.10
7704.52
0.224777
 
1
0.000000
SOLANA BEACH
CA
52
4
 
961047.36
6442.57
0.201966
 
1
100.000000
CAREFREE
AZ
53
4
 
193675.62
5468.96
0.144800
 
1
0.000000
TULSA
OK
54
4
 
866551.47
11462.23
0.343870
 
1
100.000000
CLYDE HILL
WA
55
4
 
195234.29
11536.95
0.389973
 
1
0.000000
ARCADIA
CA
56
3
 
379303.09
4427.38
0.297140
 
1
100.000000
CARMEL
IN
57
3
 
222233.52
4633.44
0.300541
 
1
0.000000
ANN ARBOR
MI
58
4
 
387226.72
4752.73
0.025114
 
1
0.000000
TOMBALL
TX
59
4
 
548362.78
6300.45
0.197866
 
1
100.000000
NEWBURYPORT
MA
60
4
 
4207001.47
9664.99
0.370079
 
1
100.000000
RANCHO SANTA FE
CA
61
4
 
237928.33
8486.37
0.270600
 
1
100.000000
VESTAVIA
AL
62
4
 
114064.47
5584.91
0.151904
 
1
0.000000
GREENWOOD VILLAGE
CO
63
4
 
448869.64
6522.45
0.175500
 
1
100.000000
GARDEN RIDGE
TX
64
4
 
209552.97
5197.86
0.223479
 
1
0.000000
PHILADELPHIA
PA
65
4
 
74275.72
4368.99
0.265592
 
1
100.000000
NASHVILLE
TN
66
4
 
1332858.66
6408.04
0.333006
 
1
0.000000
ORCHARD LAKE
MI
67
4
 
368704.83
7336.10
0.258924
 
1
77.060000
SCARSDALE
NY
68
4
 
1158246.89
26567.85
0.325700
 
1
0.000000
HARBOR SPRINGS
MI
69
4
 
262503.58
4655.58
0.238600
 
1
100.000000
CHARLESTON
SC
70
4
 
464243.14
25544.54
0.337257
 
1
100.000000
ARVADA
CO
71
4
 
324295.21
7012.35
0.308000
 
1
0.000000
NOVATO
CA
72
3
 
758651.59
12300.47
0.398938
 
1
0.000000
GREENWICH
CT
73
4
 
97686.40
7136.09
0.327400
 
1
0.000000
BOULDER
CO
74
4
 
338841.50
5966.82
0.354500
 
1
0.000000
MOORESVILLE
NC
75
4
 
210459.00
4345.04
0.216900
 
1
0.000000
DENVER
CO
76
3
 
153816.84
13516.07
0.383005
 
1
0.000000
SAN FRANCISCO
CA
77
4
 
648002.77
29392.92
0.167800
 
1
100.000000
DALLAS
TX
78
4
 
153454.17
4351.37
0.427876
 
1
100.000000
YARDLEY
PA
79
4
 
200617.72
5070.28
0.373900
 
1
100.000000
PRINCETON JUNCTION
NJ
80
4
 
90926.30
6968.96
0.305700
 
1
0.000000
TUCSON
AZ
81
3
 
437559.45
11059.15
0.217533
 
1
0.000000
ANAHEIM HILLS
CA
82
4
 
382703.42
5010.18
0.354400
 
1
100.000000
RENO
NV
83
4
 
166034.88
8194.80
0.374696
 
1
100.000000
RIVER FOREST
IL
84
4
 
363195.64
5650.22
0.386800
 
1
100.000000
HONOLULU
HI
85
3
 
102060.23
5219.72
0.243400
 
1
0.000000
CLAYTON
MO
86
4
 
356168.35
6088.35
0.358900
 
1
0.000000
SHAVER LAKE
CA
87
4
 
2219964.70
25865.75
0.261200
 
1
100.000000
MONTVILLE
NJ
88
4
 
1411860.88
11091.18
0.181285
 
1
0.000000
ARLINGTON
VA
89
4
 
168631.67
6106.14
0.386900
 
1
100.000000
BOLTON
MA
90
3
 
312050.13
7431.36
0.197500
 
1
0.000000
OAKTON
VA
91
4
 
32633.35
8188.10
0.251942
 
1
100.000000
AUSTIN
TX
92
4
 
876056.19
7206.90
0.311200
 
1
0.000000
SAN MARINO
CA
93
4
 
70065.96
7293.56
0.404333
 
1
0.000000
SAN JOSE
CA
94
4
 
348570.37
6567.30
0.262700
 
1
0.000000
PLAYA DEL REY
CA
95
4
 
532708.23
23862.21
0.286800
 
1
100.000000
LUDLOW
VT
96
4
 
130898.64
4518.84
0.398200
 
1
0.000000
SUPERIOR TOWNSHIP
MI
97
4
 
103875.40
4591.57
0.286454
 
1
0.000000
DOWNINGTOWN
PA
98
4
 
234751.03
4435.49
0.272953
 
1
80.760000
NEW ORLEANS
LA
99
3
 
51293.31
11617.87
0.368800
 
1
0.000000
WAYZATA
MN
100
3
 
1016033.80
6464.02
0.293679
 
1
0.000000
SEATTLE
WA
101
4
 
1145411.51
8169.99
0.372700
 
1
0.000000
WOODSIDE
CA
102
3
 
893555.13
8120.75
0.243622
 
1
0.000000
WINNETKA
IL
103
4
 
382577.62
23090.39
0.328478
 
1
100.000000
LONGMONT
CO
104
4
 
818682.50
6792.84
0.303400
 
1
0.000000
MUNDELEIN
IL
105
4
 
343793.85
7743.23
0.388000
 
1
100.000000
KIRKLAND
WA
106
4
 
2504941.49
6065.98
0.370400
 
1
0.000000
ASPEN
CO
107
4
 
200151.26
8319.69
0.314200
 
1
0.000000
SAN DIEGO
CA
108
4
 
50290.28
8390.77
0.178152
 
1
0.000000
VASHON
WA
109
4
 
214579.91
9746.09
0.141800
 
1
0.000000
SHORT HILLS
NJ
110
4
 
272508.04
6009.69
0.220539
 
1
0.000000
THORNWOOD
NY
111
4
 
73991.84
5926.41
0.215005
 
1
0.000000
RANCHO CUCAMONGA
CA
112
4
 
89954.11
4144.96
0.347900
 
1
100.000000
WESTFORD
MA
113
4
 
1921542.08
9654.98
0.362200
 
1
100.000000
EASTON
MD
114
3
 
1050873.17
4624.25
0.309500
 
1
0.000000
MENDOCINO
CA
115
4
 
297841.69
5112.48
0.390800
 
1
100.000000
PALMETTO BAY
FL
116
4
 
3847995.00
13038.54
0.264208
 
1
0.000000
OKLAHOMA CITY
OK
117
4
 
71637.32
6150.01
0.325161
 
1
0.000000
SUDBURY
MA
118
3
 
253996.00
6148.18
0.229778
 
1
0.000000
SEATTLE
WA
119
4
 
1421270.12
13712.19
0.285486
 
1
0.000000
ACTON
MA
120
4
 
177506.04
7613.86
0.308200
 
1
0.000000
FOREST HILLS
NY
121
3
 
2419140.81
7979.65
0.205300
 
1
0.000000
WINNETKA
IL
122
4
 
1188854.89
8869.03
0.264900
 
1
0.000000
LAFAYETTE
CA
123
4
 
182281.81
4758.58
0.205625
 
1
100.000000
SCOTTSDALE
AZ
124
4
 
718080.52
21705.89
0.297284
 
1
100.000000
SAN ANTONIO
TX
125
4
 
2137462.91
4869.29
0.338500
 
1
100.000000
SCOTTSDALE
AZ
126
4
 
924004.83
4574.77
0.163618
 
1
100.000000
BOISE
ID
127
3
 
1008459.80
15622.00
0.131636
 
1
0.000000
SAN FRANCISCO
CA
128
3
 
5300451.00
12968.09
0.379869
 
1
0.000000
HILLSBOROUGH
CA
129
3
 
750606.12
9899.63
0.296125
 
1
100.000000
KENWOOD
CA
130
3
 
2242477.50
9104.21
0.296474
 
1
100.000000
LOS ALTOS HILLS
CA
131
3
 
2268380.00
28225.69
0.202251
 
1
0.000000
SAN FRANCISCO
CA
132
3
 
3533931.34
8397.76
0.244975
 
1
100.000000
NEW YORK
NY
133
3
 
120869.03
8698.19
0.493396
 
1
0.000000
TIBURON
CA
134
3
 
1166592.10
9510.56
0.326076
 
1
100.000000
MENLO PARK
CA
135
4
 
476915.30
10380.80
0.353545
 
1
0.000000
SAN FRANCISCO
CA
136
4
 
505569.20
9643.59
0.318782
 
1
0.000000
PIEDMONT
CA
137
3
 
2966535.70
7928.18
0.216223
 
1
100.000000
PORTLAND
OR
138
3
 
544164.26
11910.74
0.263869
 
1
0.000000
ATHERTON
CA
139
3
 
797542.72
9232.96
0.210943
 
1
0.000000
LOS ALTOS
CA
140
4
 
449643.88
14676.91
0.396084
 
1
100.000000
NEWTON
MA
141
3
 
439918.66
10269.20
0.351985
 
1
0.000000
LOS ANGELES
CA
142
3
 
391532.39
11740.18
0.245387
 
1
0.000000
PIEDMONT
CA
143
3
 
454550.02
27832.78
0.422727
 
1
0.000000
NEWPORT BEACH
CA
144
3
 
625180.54
7875.42
0.322548
 
1
0.000000
SAN FRANCISCO
CA
145
3
 
862921.24
7121.97
0.411785
 
1
63.760000
SAN FRANCISCO
CA
146
3
 
157999.12
8252.46
0.330059
 
1
0.000000
BERKELEY
CA
147
3
 
805308.93
7724.74
0.329015
 
1
100.000000
NEW YORK
NY
148
3
 
3968038.04
11132.09
0.353570
 
1
100.000000
NEW YORK
NY
149
3
 
1279796.66
7391.40
0.391545
 
1
0.000000
PHOENIX
AZ
150
4
 
813985.45
12263.46
0.392883
 
1
100.000000
SAN FRANCISCO
CA
151
4
 
407300.26
7418.33
0.221889
 
1
0.000000
SAN FRANCISCO
CA
152
3
 
4194652.87
23855.84
0.299606
 
1
0.000000
SAN FRANCISCO
CA
153
4
 
822022.59
7875.29
0.157560
 
1
0.000000
SAN FRANCISCO
CA
154
3
 
1320244.51
12472.20
0.434133
 
1
100.000000
NAPA
CA
155
3
 
741639.65
6567.30
0.246280
 
1
59.010000
SAN MATEO
CA
156
4
 
1010635.74
8895.47
0.394180
 
1
100.000000
LOS GATOS
CA
157
3
 
1166013.76
9604.13
0.231254
 
1
100.000000
CALISTOGA
CA
158
3
 
6467131.39
11660.88
0.437376
 
1
0.000000
RYE
NH
159
3
 
142523.48
9086.40
0.242304
 
1
0.000000
BOSTON
MA
160
3
 
1141005.44
15533.33
0.416320
 
1
42.850000
PIEDMONT
CA
161
3
 
988067.80
13143.76
0.147912
 
1
0.000000
LOS ANGELES
CA
162
4
 
261356.20
4446.14
0.364737
 
1
100.000000
BEDFORD
MA
163
4
 
230273.83
9731.11
0.369470
 
1
0.000000
SUNOL
CA
164
3
 
1039925.78
16447.95
0.358864
 
1
100.000000
LOS GATOS
CA
165
3
 
177260.83
9128.55
0.230000
 
1
0.000000
HILLSBOROUGH
CA
166
4
 
1928951.76
9185.18
0.141856
 
1
100.000000
RYE
NY
167
4
 
586094.02
22456.67
0.396075
 
1
0.000000
PORTOLA VALLEY
CA
168
3
 
1108842.63
8132.69
0.441778
 
1
0.000000
MILL VALLEY
CA
169
3
 
520672.04
8749.02
0.374878
 
1
0.000000
LOS ALTOS
CA
170
3
 
699177.64
9730.28
0.110000
 
1
0.000000
DUXBURY
MA
171
4
 
738514.90
12382.56
0.247246
 
1
0.000000
HILLSBOROUGH
CA
172
3
 
270131.78
8096.47
0.290009
 
1
0.000000
HILLSBOROUGH
CA
173
3
 
310473.57
7063.83
0.201801
 
1
0.000000
OAKLAND
CA
174
4
 
582954.47
13229.17
0.343240
 
1
100.000000
NAPA
CA
175
3
 
2873632.43
13253.20
0.445770
 
1
100.000000
NEWPORT BEACH
CA
176
3
 
544118.96
8765.10
0.151292
 
1
0.000000
SAUSALITO
CA
177
3
 
465237.42
8422.85
0.296872
 
1
0.000000
HILLSBOROUGH
CA
178
3
 
1236318.66
9173.07
0.315584
 
1
100.000000
PORTOLA VALLEY
CA
179
3
 
3807175.06
28626.33
0.100000
 
1
100.000000
BRIDGEHAMPTON
NY
180
4
 
421949.63
9654.91
0.272607
 
1
100.000000
ROSS
CA
181
3
 
869636.39
12186.35
0.223513
 
1
0.000000
SANTA MONICA
CA
182
4
 
749222.69
9055.17
0.284146
 
1
0.000000
LAGUNA BEACH
CA
183
3
 
2137265.01
9164.98
0.191268
 
1
0.000000
MILL VALLEY
CA
184
3
 
498381.00
8091.40
0.109920
 
1
0.000000
WENHAM
MA
185
3
 
1292695.08
8883.47
0.417626
 
1
0.000000
LOS ALTOS HILLS
CA
186
4
 
408385.82
7862.64
0.450000
 
1
0.000000
LOS ANGELES
CA
187
4
 
1256363.47
6814.16
0.364069
 
1
100.000000
MENLO PARK
CA
188
4
 
1805671.00
17026.08
0.370000
 
1
100.000000
LOS ANGELES
CA
189
3
 
3546691.00
14775.09
0.350000
 
1
0.000000
BELVEDERE TIBURON
CA
190
3
 
2002375.00
9937.92
0.120000
 
1
0.000000
LOS ALTOS
CA
191
3
 
569468.00
7570.67
0.150000
 
1
0.000000
WELLESLEY
MA
192
3
 
241085.58
4673.88
0.190000
 
1
0.000000
DARIEN
CT
193
3
 
366437.00
4755.08
0.290000
 
1
0.000000
SAN DIEGO
CA
194
3
 
2543920.00
9005.00
0.340000
 
1
0.000000
HIDDEN HILLS
CA
195
3
 
13214478.00
19020.67
0.190000
 
1
0.000000
BURLINGAME
CA
196
3
 
274986.10
6802.69
0.090000
 
1
0.000000
DARIEN
CT
197
3
 
475274.00
10524.76
0.170000
 
1
0.000000
LOS ANGELES
CA
198
3
 
901080.29
8003.84
0.090000
 
1
0.000000
NANTUCKET
MA
199
3
 
2960248.48
11469.48
0.432000
 
1
0.000000
SAN FRANCISCO
CA
200
3
 
844080.30
6906.50
0.400000
 
1
0.000000
MILL VALLEY
CA
201
3
 
295894.00
6258.75
0.130000
 
1
0.000000
NEW YORK
NY
202
3
 
1462693.35
11536.83
0.260000
 
1
0.000000
GREENWICH
CT
203
3
 
3163218.82
12937.40
0.390000
 
1
0.000000
SAN FRANCISCO
CA
204
3
 
3158317.20
12910.87
0.400000
 
1
0.000000
STINSON BEACH
CA
205
4
 
771015.30
14686.42
0.320000
 
1
0.000000
NEW YORK
NY
206
3
 
7410159.00
17281.65
0.537400
 
1
0.000000
PIEDMONT
CA
207
3
 
11636069.00
16094.25
0.120000
 
1
0.000000
KENTFIELD
CA
208
3
 
2378539.53
9905.18
0.150000
 
1
0.000000
WELLESLEY
MA
209
3
 
2027583.05
18765.67
0.320000
 
1
100.000000
LOS ANGELES
CA
210
3
 
635742.26
12101.80
0.380000
 
1
0.000000
NEEDHAM
MA
211
3
 
45405.20
5069.54
0.260000
 
1
0.000000
MOUNTAIN VIEW
CA
212
3
 
2997238.12
10350.51
0.202526
 
1
0.000000
BROOKLYN
NY
213
3
 
13260424.57
14477.76
0.211518
 
1
0.000000
MANHATTAN BEACH
CA
214
3
 
1784159.00
12936.84
0.190000
 
1
0.000000
SANTA MONICA
CA
215
3
 
729067.98
10107.85
0.120000
 
1
0.000000
EAST HAMPTON
NY
216
3
 
2950384.00
7837.03
0.390000
 
1
0.000000
BURLINGAME
CA
217
3
 
2357610.00
6590.84
0.400000
 
1
100.000000
PIEDMONT
CA
218
3
 
963572.63
5221.50
0.280000
 
1
100.000000
CARLSBAD
CA
219
3
 
1801444.00
6149.63
0.380000
 
1
0.000000
SAN FRANCISCO
CA
220
3
 
799145.00
7460.87
0.320000
 
1
100.000000
SAN MATEO
CA
221
3
 
2344901.00
8117.67
0.463205
 
1
0.000000
DOVER
MA
222
3
 
4252327.76
13855.97
0.308672
 
1
100.000000
CARMEL
CA
223
3
 
4027518.00
7492.75
0.150000
 
1
0.000000
BOSTON
MA
224
3
 
6236201.63
21378.65
0.383735
 
1
0.000000
SAN FRANCISCO
CA
225
3
 
4517214.65
12246.01
0.357400
 
1
0.000000
SAN FRANCISCO
CA
226
3
 
2411383.71
13251.84
0.557200
 
1
0.000000
KINGS POINT
NY
227
3
 
3841938.00
3968.54
0.360000
 
1
0.000000
SAN FRANCISCO
CA
228
4
 
734863.26
8374.46
0.360000
 
1
100.000000
MOUNTAIN VIEW
CA
229
3
 
7291359.00
10999.83
0.210000
 
1
0.000000
SAN MATEO
CA
230
3
 
1169001.00
5926.48
0.339004
 
1
0.000000
LONG BEACH
CA
231
3
 
5240221.00
20197.96
0.316270
 
1
100.000000
SANTA MONICA
CA
232
3
 
4058030.00
8817.03
0.235156
 
1
0.000000
ORINDA
CA
233
3
 
975357.00
7134.76
0.120000
 
1
0.000000
OAKLAND
CA
234
3
 
3521409.57
17021.50
0.241029
 
1
100.000000
WOODSIDE
CA
235
3
 
12106046.71
3878.29
0.310000
 
1
0.000000
ATHERTON
CA
236
3
 
3702139.00
7617.25
0.150000
 
1
0.000000
SAN FRANCISCO
CA
237
3
 
454096.00
5336.30
0.230000
 
1
100.000000
LOS ANGELES
CA
238
3
 
5876747.00
8700.87
0.380000
 
1
0.000000
PEBBLE BEACH
CA
239
3
 
14976169.00
26176.48
0.370000
 
1
0.000000
SAN FRANCISCO
CA
240
4
 
1134653.00
6635.07
0.330000
 
1
100.000000
SAN FRANCISCO
CA
241
3
 
3921470.67
7892.75
0.170000
 
1
100.000000
NEW YORK
NY
242
3
 
6286304.29
9415.18
0.260000
 
1
0.000000
ROSS
CA
243
3
 
6710190.00
7872.58
0.584300
 
1
100.000000
SAN FRANCISCO
CA
244
3
 
10439022.00
21787.11
0.254178
 
1
0.000000
KETCHUM
ID
245
4
 
2249235.00
9916.17
0.180000
 
1
100.000000
DANVILLE
CA
246
3
 
2878619.00
8038.44
0.112820
 
1
0.000000
LOS ALTOS
CA
247
3
 
20759565.31
24982.81
0.139907
 
1
0.000000
SANTA MONICA
CA
248
3
 
11535754.00
12404.67
0.140000
 
1
0.000000
SAN FRANCISCO
CA
249
3
 
4814144.00
20052.89
0.413630
 
1
0.000000
HOMEWOOD
CA
250
3
 
2243904.00
16288.13
0.410000
 
1
100.000000
LOS ANGELES
CA
251
3
 
6582350.00
11790.30
0.275571
 
1
0.000000
NOVATO
CA
252
3
 
3294813.00
8716.08
0.382620
 
1
0.000000
SAN FRANCISCO
CA
253
3
 
1854289.99
13769.67
0.210000
 
1
100.000000
SAN FRANCISCO
CA
254
3
 
5795732.00
9303.91
0.096221
 
1
100.000000
SAN FRANCISCO
CA
255
3
 
3586868.00
7612.50
0.190000
 
1
0.000000
MENLO PARK
CA
256
4
 
1455656.13
18513.82
0.398209
 
1
100.000000
NEW CANAAN
CT
257
3
 
6485324.00
25422.92
0.233054
 
1
100.000000
SAN FRANCISCO
CA
258
3
 
4693412.00
20936.37
0.176602
 
1
100.000000
NEW YORK
NY
259
4
 
874850.96
6236.00
0.291636
 
1
100.000000
NEW YORK
NY
260
3
 
489755.72
12626.62
0.295360
 
1
0.000000
LOS GATOS
CA
261
4
 
740515.51
10946.01
0.267293
 
1
100.000000
NEW YORK
NY
262
3
 
321383.78
27792.64
0.416890
 
1
100.000000
SAN FRANCISCO
CA
263
3
 
762452.40
10310.47
0.380000
 
1
0.000000
SAN DIEGO
CA
264
4
 
399491.04
6032.18
0.253959
 
1
100.000000
LOS ALTOS
CA
265
3
 
492536.21
6080.75
0.376223
 
1
100.000000
SAN FRANCISCO
CA
266
4
 
1914178.00
21385.42
0.275047
 
1
0.000000
SAN FRANCISCO
CA
267
4
 
1160993.06
16765.13
0.324566
 
1
100.000000
MILL VALLEY
CA
268
4
 
1203948.48
9988.11
0.299643
 
1
100.000000
MENLO PARK
CA
269
3
 
5526449.28
10692.07
0.318786
 
1
0.000000
SAN DIEGO
CA
270
4
 
2517427.34
15234.66
0.365638
 
1
100.000000
PIEDMONT
CA
271
3
 
497697.05
13488.25
0.157226
 
1
0.000000
LOS ANGELES
CA
272
3
 
1444987.45
6030.50
0.100000
 
1
100.000000
NEW CANAAN
CT
273
3
 
1203617.64
4375.77
0.231437
 
1
0.000000
GRASS VALLEY
CA
274
3
 
528182.96
9091.04
0.256259
 
1
100.000000
POWAY
CA
275
3
 
415235.61
9656.95
0.308429
 
1
0.000000
TIBURON
CA
276
3
 
1621114.91
9682.30
0.144140
 
1
0.000000
LOS ANGELES
CA
277
3
 
4901836.26
10568.77
0.345294
 
1
100.000000
SAN FRANCISCO
CA
278
3
 
1097016.98
9126.83
0.273805
 
1
0.000000
MENLO PARK
CA
279
3
 
11724363.13
14892.83
0.133772
 
1
0.000000
MENLO PARK
CA
280
3
 
1335424.93
9792.17
0.341583
 
1
100.000000
LOS ANGELES
CA
281
4
 
935423.17
7357.01
0.157937
 
1
0.000000
SAN FRANCISCO
CA
282
4
 
361276.54
7282.50
0.353091
 
1
0.000000
BURLINGAME
CA
283
4
 
696531.21
8034.16
0.417489
 
1
100.000000
SCARSDALE
NY
284
3
 
36766383.15
44042.29
0.390000
 
1
0.000000
ATHERTON
CA
285
3
 
450434.57
8190.50
0.363438
 
1
0.000000
PORTOLA VALLEY
CA
286
3
 
836014.46
9672.61
0.497230
 
1
0.000000
WINCHESTER
MA
287
3
 
861247.05
5981.12
0.467677
 
1
100.000000
LAFAYETTE
CA
288
4
 
1736906.56
15558.73
0.350000
 
1
0.000000
BEDFORD CORNERS
NY
289
4
 
1277599.58
21683.00
0.240922
 
1
0.000000
SANTA MONICA
CA
290
3
 
1666536.95
13786.67
0.441484
 
1
100.000000
PLEASANTON
CA
291
3
 
9109740.00
10470.25
0.360000
 
1
0.000000
GLEN ELLEN
CA
292
3
 
1991045.01
10075.22
0.200000
 
1
0.000000
NEW YORK
NY
293
3
 
3695154.41
14880.90
0.064234
 
1
0.000000
LOS ALTOS HILLS
CA
294
3
 
1355981.39
8081.03
0.294649
 
1
0.000000
NEWPORT BEACH
CA
295
3
 
3498914.00
9660.33
0.250000
 
1
0.000000
NEW YORK
NY
296
3
 
3018687.00
6096.75
0.167162
 
1
0.000000
TOPANGA AREA
CA
297
4
 
1358267.00
 
0.435866
 
1
0.000000
BOCA GRANDE
FL
298
4
 
337773.60
11143.96
0.322600
 
1
100.000000
QUINCY
WA
299
4
 
128338.77
5158.04
0.360200
 
1
0.000000
GIG HARBOR
WA
300
4
 
183970.91
6495.39
0.123100
 
1
0.000000
LOOKOUT MOUNTAIN
TN
301
4
 
836387.01
10488.71
0.343400
 
1
0.000000
ANN ARBOR
MI
302
3
 
1850455.34
8485.19
0.367800
 
1
0.000000
ORLEANS
MA




 
121
122
123
124
125
126
127
128
129
130
KEY
Postal Code
Property Type
Occupancy
Sales Price
Original Appraised
Property Value
Original Property
Valuation Type
Original Property
Valuation Date
Original Automated
Valuation Model
(AVM) Model Name
Original AVM
Confidence Score
Most Recent
Property Value2
1
29036
7
1
 
1150000.00
3
20100614
     
2
80134
7
1
 
2700000.00
3
20100722
     
3
98023
1
1
 
900000.00
3
20100622
     
4
97045
1
1
 
875000.00
3
20100716
     
5
92253
7
2
970000.00
1000000.00
3
20100709
     
6
48104
1
1
 
1050000.00
3
20100803
     
7
98199
1
1
 
1475000.00
3
20100726
     
8
97110
1
2
 
2000000.00
3
20100721
     
9
98072
1
1
 
1760000.00
3
20100809
     
10
04105
1
1
 
840000.00
3
20100803
     
11
44139
1
1
 
820000.00
3
20100811
     
12
04011
7
1
 
1150000.00
3
20100810
     
13
98077
1
1
 
1500000.00
3
20100811
     
14
97210
1
1
 
2800000.00
3
20100824
     
15
98229
1
1
 
1750000.00
3
20100819
     
16
98006
1
1
 
1500000.00
3
20100831
     
17
97068
1
1
 
1700000.00
3
20100902
     
18
98027
1
1
 
1345000.00
3
20100901
     
19
98388
7
1
 
1050000.00
3
20101004
     
20
44233
7
1
1080000.00
1080000.00
3
20100929
     
21
98040
1
1
 
3500000.00
3
20101004
     
22
80113
7
1
 
980000.00
3
20101019
     
23
98335
1
1
872000.00
890000.00
3
20101014
     
24
98199
1
1
2120000.00
2200000.00
3
20101021
     
25
98118
1
1
 
1050000.00
3
20101110
     
26
49653
1
1
1500000.00
1500000.00
3
20101107
     
27
78732
7
1
 
950000.00
3
20100726
     
28
37774
1
1
 
1375000.00
3
20100908
     
29
37075
1
1
1200000.00
1290000.00
3
20100929
     
30
38017
7
1
 
950000.00
3
20101025
     
31
07928
1
1
1093220.00
1128000.00
3
20100816
     
32
34683
1
1
739000.00
750000.00
3
20100729
     
33
81632
7
1
 
1337000.00
3
20100526
     
34
94539
1
1
 
1270000.00
3
20100607
     
35
75093
7
1
 
730000.00
3
20100605
     
36
78734
1
1
675000.00
715000.00
3
20100607
     
37
95864
1
1
1260000.00
1260000.00
3
20100610
     
38
30327
1
1
 
825000.00
3
20100621
     
39
21146
7
1
950000.00
995000.00
3
20100616
     
40
85284
7
1
599000.00
600000.00
3
20100615
     
41
66224
7
1
1250000.00
1280000.00
3
20100616
     
42
98144
1
1
1060000.00
1075000.00
3
20100614
     
43
95762
7
1
1410000.00
1435000.00
3
20100616
     
44
60540
1
1
 
955000.00
3
20100413
     
45
98115
1
1
765000.00
765000.00
3
20100929
     
46
21401
1
1
 
970000.00
3
20100624
     
47
21146
1
1
975000.00
985000.00
3
20100628
     
48
80401
7
1
650000.00
686000.00
3
20100628
     
49
94027
1
1
 
1575000.00
3
20100702
     
50
33558
7
1
900000.00
900000.00
3
20100630
     
51
92075
1
1
 
1800000.00
3
20100629
     
52
85377
1
1
1300000.00
1300000.00
3
20100629
     
53
74137
7
1
 
910000.00
3
20100709
     
54
98004
1
1
2500000.00
2500000.00
3
20100713
     
55
91007
1
1
 
1745000.00
3
20100707
     
56
46032
7
1
700000.00
725000.00
3
20100713
     
57
48104
1
1
 
700000.00
3
20100711
     
58
77377
1
1
 
1000000.00
3
20101006
     
59
01950
1
1
950000.00
953000.00
3
20100720
     
60
92067
7
1
2950000.00
2950000.00
3
20100719
     
61
35243
7
1
743021.00
775000.00
3
20100716
     
62
80121
1
1
 
1085000.00
3
20100728
     
63
78266
7
1
688000.00
695000.00
3
20100730
     
64
19118
1
1
 
825000.00
3
20100723
     
65
37205
1
1
915000.00
915000.00
3
20100730
     
66
48324
7
1
 
1200000.00
3
20100726
     
67
10583
1
1
1090000.00
1160000.00
3
20100727
     
68
49740
1
2
 
2200000.00
3
20100924
     
69
29492
7
1
785000.00
790000.00
3
20100803
     
70
80007
7
1
1115000.00
1118000.00
3
20100728
     
71
94945
7
1
 
1150000.00
3
20100803
     
72
06830
1
1
 
2550000.00
3
20100728
     
73
80302
1
1
 
1400000.00
3
20100728
     
74
28117
7
1
 
1920000.00
3
20100806
     
75
80220
1
1
 
1050000.00
3
20100804
     
76
94118
1
1
 
2900000.00
3
20100808
     
77
75220
1
1
2310000.00
2320000.00
3
20100808
     
78
19067
1
1
585000.00
585000.00
3
20100806
     
79
08550
1
1
633000.00
670000.00
3
20100810
     
80
85749
1
1
 
745000.00
3
20100810
     
81
92808
1
1
 
1395000.00
3
20100811
     
82
89511
1
1
755000.00
759000.00
3
20100810
     
83
60305
1
1
1070000.00
1100000.00
3
20100810
     
84
96825
7
1
1258000.00
1258000.00
3
20100804
     
85
63105
1
1
 
725000.00
3
20100808
     
86
93664
7
1
 
1000000.00
3
20100903
     
87
07045
1
1
2800000.00
2450000.00
3
20100824
     
88
22207
1
1
 
1600000.00
3
20100617
     
89
01740
1
1
700000.00
700000.00
3
20100817
     
90
22124
7
1
 
1240000.00
3
20100818
     
91
78746
1
1
765000.00
765000.00
3
20100819
     
92
91108
1
1
 
1475000.00
3
20100826
     
93
95120
1
1
 
1240000.00
3
20100825
     
94
90293
1
1
 
925000.00
3
20100819
     
95
05149
1
3
1050000.00
1050000.00
3
20100827
     
96
48198
3
1
 
660000.00
3
20100819
     
97
19335
1
1
 
762500.00
3
20100827
     
98
70115
1
1
650000.00
650000.00
3
20100825
     
99
55391
1
1
 
1750000.00
3
20100824
     
100
98112
1
1
 
1720000.00
3
20100830
     
101
94062
1
1
 
2125000.00
3
20100909
     
102
60093
1
1
 
1300000.00
3
20100902
     
103
80503
7
1
1200000.00
1200000.00
3
20100920
     
104
60060
7
1
 
1100000.00
3
20100910
     
105
98033
1
1
1305000.00
1415000.00
3
20100902
     
106
81611
1
1
 
5700000.00
3
20100917
     
107
92130
7
1
 
1450000.00
3
20101001
     
108
98070
1
1
 
1250000.00
3
20100907
     
109
07078
1
1
 
2300000.00
3
20100911
     
110
10594
1
1
 
1000000.00
3
20100914
     
111
91737
1
1
 
845000.00
3
20100908
     
112
01886
1
1
728000.00
728000.00
3
20101019
     
113
21601
7
1
685000.00
685000.00
3
20100916
     
114
95460
1
1
 
1100000.00
3
20101102
     
115
33158
7
1
580000.00
575000.00
3
20100923
     
116
73142
7
1
 
2200000.00
3
20101020
     
117
01776
1
1
 
1100000.00
3
20101006
     
118
98115
1
1
 
1500000.00
3
20101015
     
119
01720
1
1
 
1050000.00
3
20101015
     
120
11375
1
1
 
1175000.00
3
20101027
     
121
60093
1
1
 
1200000.00
3
20101026
     
122
94549
1
1
 
2075000.00
3
20101101
     
123
85255
7
1
624000.00
650000.00
3
20101104
     
124
78261
7
1
800000.00
825000.00
3
20101129
     
125
85259
7
2
693000.00
735000.00
3
20101126
     
126
83712
7
1
890000.00
840000.00
3
20101117
     
127
94115
13
1
 
3750000.00
3
20100601
     
128
94010
1
1
 
3100000.00
3
20100521
     
129
95452
1
2
1149000.00
1150000.00
3
20100528
     
130
94024
1
1
1679000.00
1679000.00
3
20100528
     
131
94115
1
1
 
4650000.00
3
20100623
     
132
10007
4
1
1875000.00
1875000.00
3
20100614
     
133
94920
1
1
 
2200000.00
3
20100622
     
134
94025
1
1
1695888.00
1695888.00
3
20100621
     
135
94117
13
1
 
1600000.00
3
20100618
     
136
94611
1
1
1470000.00
1470000.00
3
20100625
     
137
97229
6
1
892500.00
900000.00
3
20100701
     
138
94027
1
1
 
2395000.00
3
20100710
     
139
94022
1
1
 
1575000.00
3
20100708
     
140
02467
1
1
1124000.00
1135000.00
3
20100708
     
141
90049
1
1
 
1700000.00
3
20100714
     
142
94611
1
1
 
2000000.00
3
20100714
     
143
92660
6
1
 
5600000.00
3
20100722
     
144
94117
1
1
 
1425000.00
3
20100720
     
145
94115
1
1
1640000.00
1640000.00
3
20100722
     
146
94707
1
1
 
1560000.00
3
20100809
     
147
10128
2
1
1121250.00
1125000.00
3
20100804
     
148
10021
2
1
2395000.00
1950000.00
3
20100804
     
149
85021
1
1
 
1300000.00
3
20100803
     
150
94123
3
1
1975000.00
1975000.00
3
20100729
     
151
94114
1
1
 
1225000.00
3
20100730
     
152
94123
1
1
 
5000000.00
3
20100816
     
153
94114
1
1
 
1475000.00
3
20100803
     
154
94558
7
1
2200000.00
2200000.00
3
20100819
     
155
94402
1
1
1510000.00
1510000.00
3
20100810
     
156
95032
1
1
1825000.00
1825000.00
3
20100809
     
157
94515
1
2
965000.00
975000.00
3
20100817
     
158
03870
1
1
 
2200000.00
3
20100830
     
159
02116
4
1
 
1480000.00
3
20100825
     
160
94611
1
1
2100000.00
2100000.00
3
20100817
     
161
90064
1
1
 
2650000.00
3
20100827
     
162
01730
1
1
682000.00
690000.00
3
20100821
     
163
94586
1
1
 
1100000.00
3
20100909
     
164
95032
1
1
2325000.00
2200000.00
3
20100820
     
165
94010
1
1
 
2250000.00
3
20100909
     
166
10580
1
1
1799000.00
1800000.00
3
20100827
     
167
94028
1
1
 
4000000.00
3
20100901
     
168
94941
1
1
 
2100000.00
3
20100823
     
169
94022
1
1
 
1925000.00
3
20100903
     
170
02332
1
1
 
1750000.00
3
20101006
     
171
94010
1
1
 
2050000.00
3
20100915
     
172
94010
1
1
 
2500000.00
3
20100921
     
173
94611
1
1
 
1150000.00
3
20100928
     
174
94558
1
2
1450000.00
1475000.00
3
20100910
     
175
92657
6
1
3195000.00
3600000.00
3
20100909
     
176
94965
1
1
 
1850000.00
3
20100925
     
177
94010
1
1
 
1850000.00
3
20100928
     
178
94028
1
1
1565000.00
1565000.00
3
20100915
     
179
11932
1
2
4000000.00
4000000.00
3
20101012
     
180
94957
1
1
1375000.00
1375000.00
3
20100924
     
181
90402
1
1
 
3600000.00
3
20100929
     
182
92651
1
1
 
2200000.00
3
20100920
     
183
94941
1
1
 
1800000.00
3
20100929
     
184
01984
1
1
 
1100000.00
3
20101015
     
185
94022
1
1
 
1950000.00
3
20101105
     
186
90049
1
1
 
2750000.00
3
20101013
     
187
94025
1
1
1250000.00
1250000.00
3
20101109
     
188
90272
1
1
2600000.00
2600000.00
3
20090330
   
2453000
189
94920
1
1
 
3000000.00
3
20081230
   
2500000
190
94024
1
1
 
2800000.00
3
20090109
   
2550000
191
02481
1
1
 
1380000.00
3
20081223
   
1243000
192
06820
1
1
 
1275000.00
3
20090129
   
1220000
193
92037
1
1
 
1400000.00
3
20090117
   
1262000
194
91302
1
1
 
2100000.00
3
20090127
   
1901000
195
94010
1
1
 
2600000.00
3
20090126
   
2375000
196
06820
1
1
 
1600000.00
3
20090211
   
1500000
197
90049
1
2
 
1200000.00
3
20090130
   
1483000
198
02554
1
2
 
1540000.00
3
20090122
   
1540000
199
94123
1
1
 
3600000.00
3
20090210
   
3000000
200
94941
1
1
 
1900000.00
3
20090129
   
1822000
201
10013
2
1
 
2100000.00
3
20090202
   
2170000
202
06830
1
1
 
8500000.00
3
20090216
   
8000000
203
94115
1
1
 
2300000.00
3
20090724
   
2104000
204
94970
6
2
 
1835000.00
3
20090223
   
1961000
205
10011
4
1
 
5100000.00
3
20090212
   
4650000
206
94610
1
1
 
3950000.00
3
20090130
   
3300000
207
94904
1
1
 
2200000.00
3
20090213
   
1750000
208
02481
1
1
 
2200000.00
3
20090223
   
2062000
209
90069
1
1
3700000.00
4150000.00
3
20090220
   
3750000
210
02492
1
1
 
1612000.00
3
20090213
   
1705000
211
94040
1
1
 
1450000.00
3
20081021
   
1350000
212
11215
13
1
 
2400000.00
3
20090306
   
2363000
213
90266
1
1
 
2500000.00
3
20090226
   
2339000
214
90402
1
1
 
4750000.00
3
20090305
   
4500000
215
11937
1
2
 
1250000.00
3
20090220
   
1184000
216
94010
1
1
 
2000000.00
3
20090223
   
1850000
217
94611
1
1
1617500.00
1625000.00
3
20090212
   
1550000
218
92009
6
1
810000.00
825000.00
3
20090220
   
784000
219
94121
1
1
 
1400000.00
3
20090224
   
1375000
220
94402
1
1
1450000.00
1450000.00
3
20090220
   
1309000
221
02030
1
1
 
2500000.00
3
20090228
   
2500000
222
93923
1
1
2250000.00
2000000.00
3
20090223
   
2464000
223
02127
4
1
 
1725000.00
3
20090305
   
1631000
224
94121
1
1
 
3800000.00
3
20090309
   
3900000
225
94123
1
1
 
3500000.00
3
20090226
   
3450000
226
11024
1
1
 
3300000.00
3
20090304
   
3200000
227
94122
3
1
 
950000.00
3
20090331
   
908000
228
94041
1
1
1370000.00
1370000.00
3
20090129
   
1371000
229
94402
1
1
 
3400000.00
3
20090319
   
3300000
230
90803
1
1
 
960000.00
3
20090303
   
959000
231
90402
1
1
2995000.00
2995000.00
3
20090311
   
2700000
232
94563
1
1
 
1800000.00
3
20090309
   
1800000
233
94618
1
1
 
1450000.00
3
20090323
   
1449000
234
94062
1
1
2525000.00
2525000.00
3
20090311
   
2500000
235
94027
1
1
 
3750000.00
3
20090318
   
3500000
236
94105
4
1
 
1450000.00
3
20090325
   
1285000
237
90066
1
1
1044000.00
1044000.00
3
20090320
   
999000
238
93953
1
1
 
4900000.00
3
20090404
   
3800000
239
94118
1
1
 
5250000.00
3
20090329
   
5300000
240
94107
1
1
1249000.00
1249000.00
3
20090326
   
1200000
241
10013
1
1
3335000.00
3350000.00
3
20090326
   
3050000
242
94957
1
1
 
2850000.00
3
20090331
   
2500000
243
94127
6
1
2150000.00
2150000.00
3
20090327
   
2027000
244
83340
1
2
 
3050000.00
3
20090414
   
2887900
245
94526
1
1
1500000.00
1500000.00
3
20090326
   
1504000
246
94024
1
1
 
1550000.00
3
20090413
   
1400000
247
90402
1
1
 
4800000.00
3
20090519
   
4500000
248
94103
4
1
 
4700000.00
3
20090925
     
249
96141
3
2
 
2000000.00
3
20091027
     
250
90005
1
1
1875000.00
1875000.00
3
20091130
     
251
94947
1
2
 
1000000.00
3
20100104
     
252
94123
1
1
 
2500000.00
3
20100105
     
253
94109
2
2
1405000.00
1405000.00
3
20100225
     
254
94109
2
1
3215000.00
3215000.00
3
20100317
     
255
94025
1
1
 
2800000.00
3
20100513
     
256
06840
1
1
3825000.00
3950000.00
3
20100607
     
257
94121
1
1
3850000.00
3850000.00
3
20100513
     
258
10028
4
1
2500000.00
2500000.00
3
20100601
     
259
10021
2
1
975000.00
975000.00
3
20100625
     
260
95032
1
1
 
2600000.00
3
20100604
     
261
10128
8
1
3475000.00
3475000.00
3
20100630
     
262
94118
1
1
2950000.00
2950000.00
3
20100621
     
263
92130
6
1
 
2000000.00
3
20100625
     
264
94022
1
1
1294000.00
1294000.00
3
20100628
     
265
94109
2
1
1260000.00
1260000.00
3
20100614
     
266
94115
1
1
 
9600000.00
3
20100611
     
267
94941
1
1
2225238.00
2240000.00
3
20100630
     
268
94025
6
1
2250000.00
2250000.00
3
20100420
     
269
92130
6
1
 
2125000.00
3
20100715
     
270
94611
1
1
5150000.00
5150000.00
3
20100708
     
271
90049
1
1
 
3300000.00
3
20100722
     
272
06840
1
1
1612500.00
1615000.00
3
20100731
     
273
95949
6
1
 
1025000.00
3
20100719
     
274
92064
1
1
1717500.00
1725000.00
3
20100726
     
275
94920
1
1
 
2100000.00
3
20100726
     
276
91423
1
1
 
4500000.00
3
20100802
     
277
94117
3
1
994000.00
1000000.00
3
20100727
     
278
94025
1
1
 
2850000.00
3
20100812
     
279
94025
1
1
 
3600000.00
3
20100802
     
280
90064
1
1
2100000.00
2100000.00
3
20100809
     
281
94116
6
1
 
1650000.00
3
20100820
     
282
94010
1
1
 
1720000.00
3
20100825
     
283
10583
1
1
2002000.00
2050000.00
3
20100923
     
284
94027
1
1
 
11500000.00
3
20100902
     
285
94028
1
1
 
2350000.00
3
20100823
     
286
01890
1
1
 
1550000.00
3
20100831
     
287
94549
1
1
1375000.00
1375000.00
3
20100823
     
288
10549
1
1
 
2600000.00
3
20100923
     
289
90405
3
2
 
1000000.00
3
20100903
     
290
94566
6
1
1720000.00
1750000.00
3
20100907
     
291
95442
1
2
 
2200000.00
3
20100907
     
292
10075
2
1
 
2850000.00
3
20100928
     
293
94022
1
1
 
6750000.00
3
20100917
     
294
92660
6
1
 
2200000.00
3
20100922
     
295
10028
3
1
 
2250000.00
3
20101013
     
296
90290
1
1
 
1500000.00
3
20101027
     
297
33921
7
1
 
1825000.00
3
20101105
     
298
98848
1
1
625000.00
633000.00
3
20101207
     
299
98335
1
1
 
1045000.00
3
20100826
     
300
37350
1
1
 
1400000.00
3
20100811
     
301
48103
1
1
 
826000.00
3
20101108
     
302
02653
1
2
 
960000.00
3
20101117
     




 
131
132
133
134
135
136
137
138
139
140
KEY
Most Recent
Property Valuation
Type
Most Recent
Property Valuation
Date
Most Recent AVM
Model Name
Most Recent AVM
Confidence Score
Original CLTV
Original LTV
Original Pledged
Assets
Mortgage Insurance
Company Name
Mortgage Insurance
Percent
MI: Lender or
Borrower Paid?
1
       
0.764540
0.764540
0
0
0
 
2
       
0.648100
0.602590
0
0
0
 
3
       
0.737780
0.737780
0
0
0
 
4
       
0.800000
0.800000
0
0
0
 
5
       
0.750000
0.750000
0
0
0
 
6
       
0.790480
0.790480
0
0
0
 
7
       
0.799930
0.637210
0
0
0
 
8
       
0.633750
0.633750
0
0
0
 
9
       
0.750000
0.750000
0
0
0
 
10
       
0.664390
0.664390
0
0
0
 
11
       
0.788720
0.715550
0
0
0
 
12
       
0.696430
0.696430
0
0
0
 
13
       
0.530000
0.530000
0
0
0
 
14
       
0.521360
0.521360
0
0
0
 
15
       
0.401310
0.401310
0
0
0
 
16
       
0.750000
0.416670
0
0
0
 
17
       
0.800000
0.550000
0
0
0
 
18
       
0.672790
0.672790
0
0
0
 
19
       
0.691430
0.691430
0
0
0
 
20
       
0.800000
0.800000
0
0
0
 
21
       
0.464290
0.342860
0
0
0
 
22
       
0.689290
0.556630
0
0
0
 
23
       
0.800000
0.800000
0
0
0
 
24
       
0.542450
0.542450
0
0
0
 
25
       
0.750000
0.750000
0
0
0
 
26
       
0.800000
0.666670
0
0
0
 
27
       
0.800000
0.800000
0
0
0
 
28
       
0.750000
0.750000
0
0
0
 
29
       
0.750000
0.666670
0
0
0
 
30
       
0.649470
0.649470
0
0
0
 
31
       
0.700000
0.700000
0
0
0
 
32
       
0.800000
0.800000
0
0
0
 
33
       
0.747940
0.747940
0
0
0
 
34
       
0.730420
0.595900
0
0
0
 
35
       
0.727120
0.727120
0
0
0
 
36
       
0.800000
0.800000
0
0
0
 
37
       
0.793650
0.793650
0
0
0
 
38
       
0.770110
0.770110
0
0
0
 
39
       
0.678950
0.678950
0
0
0
 
40
       
0.800000
0.800000
0
0
0
 
41
       
0.660000
0.660000
0
0
0
 
42
       
0.636790
0.636790
0
0
0
 
43
       
0.680850
0.680850
0
0
0
 
44
       
0.798325
0.798325
0
0
0
 
45
       
0.800000
0.800000
0
0
0
 
46
       
0.723710
0.723710
0
0
0
 
47
       
0.800000
0.800000
0
0
0
 
48
       
0.750000
0.750000
0
0
0
 
49
       
0.799479
0.628690
0
0
0
 
50
       
0.800000
0.800000
0
0
0
 
51
       
0.800000
0.530000
0
0
0
 
52
       
0.461540
0.461540
0
0
0
 
53
       
0.774250
0.774250
0
0
0
 
54
       
0.550000
0.550000
0
0
0
 
55
       
0.744990
0.744990
0
0
0
 
56
       
0.800000
0.800000
0
0
0
 
57
       
0.706710
0.706710
0
0
0
 
58
       
0.600000
0.600000
0
0
0
 
59
       
0.750000
0.750000
0
0
0
 
60
       
0.322030
0.322030
0
0
0
 
61
       
0.740200
0.740200
0
0
0
 
62
       
0.735900
0.735900
0
0
0
 
63
       
0.782000
0.782000
0
0
0
 
64
       
0.727270
0.727270
0
0
0
 
65
       
0.612020
0.612020
0
0
0
 
66
       
0.450700
0.450700
0
0
0
 
67
       
0.800000
0.800000
0
0
0
 
68
       
0.624050
0.624050
0
0
0
 
69
       
0.800000
0.800000
0
0
0
 
70
       
0.582960
0.582960
0
0
0
 
71
       
0.800000
0.739130
0
0
0
 
72
       
0.510530
0.412490
0
0
0
 
73
       
0.614300
0.614300
0
0
0
 
74
       
0.501500
0.501500
0
0
0
 
75
       
0.663600
0.663600
0
0
0
 
76
       
0.597900
0.597900
0
0
0
 
77
       
0.649350
0.649350
0
0
0
 
78
       
0.794900
0.794900
0
0
0
 
79
       
0.789900
0.789900
0
0
0
 
80
       
0.648590
0.648590
0
0
0
 
81
       
0.735700
0.664000
0
0
0
 
82
       
0.750000
0.750000
0
0
0
 
83
       
0.719630
0.719630
0
0
0
 
84
       
0.721800
0.721800
0
0
0
 
85
       
0.748970
0.748970
0
0
0
 
86
       
0.700000
0.700000
0
0
0
 
87
       
0.700000
0.700000
0
0
0
 
88
       
0.684690
0.684690
0
0
0
 
89
       
0.711400
0.711400
0
0
0
 
90
       
0.683600
0.683600
0
0
0
 
91
       
0.750000
0.750000
0
0
0
 
92
       
0.714440
0.646640
0
0
0
 
93
       
0.776200
0.776200
0
0
0
 
94
       
0.784300
0.784300
0
0
0
 
95
       
0.650000
0.650000
0
0
0
 
96
       
0.800000
0.800000
0
0
0
 
97
       
0.673300
0.673300
0
0
0
 
98
       
0.800000
0.800000
0
0
0
 
99
       
0.422710
0.422710
0
0
0
 
100
       
0.512780
0.512780
0
0
0
 
101
       
0.517600
0.517600
0
0
0
 
102
       
0.740920
0.625540
0
0
0
 
103
       
0.781300
0.781300
0
0
0
 
104
       
0.619090
0.619090
0
0
0
 
105
       
0.689660
0.689660
0
0
0
 
106
       
0.175440
0.157890
0
0
0
 
107
       
0.775170
0.670340
0
0
0
 
108
       
0.749517
0.668320
0
0
0
 
109
       
0.521740
0.521740
0
0
0
 
110
       
0.500000
0.500000
0
0
0
 
111
       
0.800000
0.800000
0
0
0
 
112
       
0.800000
0.800000
0
0
0
 
113
       
0.800000
0.800000
0
0
0
 
114
       
0.556590
0.556590
0
0
0
 
115
       
0.800000
0.800000
0
0
0
 
116
       
0.499550
0.499550
0
0
0
 
117
       
0.727300
0.727300
0
0
0
 
118
       
0.560770
0.560770
0
0
0
 
119
       
0.696190
0.696190
0
0
0
 
120
       
0.756550
0.756550
0
0
0
 
121
       
0.545750
0.504080
0
0
0
 
122
       
0.530120
0.530120
0
0
0
 
123
       
0.750000
0.750000
0
0
0
 
124
       
0.750000
0.750000
0
0
0
 
125
       
0.700000
0.700000
0
0
0
 
126
       
0.750000
0.750000
0
0
0
 
127
       
0.558960
0.357330
0
0
0
 
128
       
0.609680
0.448390
0
0
0
 
129
       
0.750000
0.750000
0
0
0
 
130
       
0.592610
0.592610
0
0
0
 
131
       
0.532690
0.427310
0
0
0
 
132
       
0.700000
0.700000
0
0
0
 
133
       
0.500000
0.500000
0
0
0
 
134
       
0.796040
0.796040
0
0
0
 
135
       
0.700000
0.700000
0
0
0
 
136
       
0.800000
0.800000
0
0
0
 
137
       
0.800000
0.800000
0
0
0
 
138
       
0.700000
0.700000
0
0
0
 
139
       
0.666670
0.666670
0
0
0
 
140
       
0.800000
0.800000
0
0
0
 
141
       
0.750000
0.670590
0
0
0
 
142
       
0.700000
0.550000
0
0
0
 
143
       
0.625000
0.160710
0
0
0
 
144
       
0.771930
0.701750
0
0
0
 
145
       
0.579270
0.579270
0
0
0
 
146
       
0.700000
0.533330
0
0
0
 
147
       
0.750000
0.750000
0
0
0
 
148
       
0.614100
0.614100
0
0
0
 
149
       
0.692310
0.538460
0
0
0
 
150
       
0.750000
0.556960
0
0
0
 
151
       
0.733060
0.733060
0
0
0
 
152
       
0.332000
0.182000
0
0
0
 
153
       
0.657630
0.657630
0
0
0
 
154
       
0.700000
0.700000
0
0
0
 
155
       
0.596030
0.596030
0
0
0
 
156
       
0.698630
0.698630
0
0
0
 
157
       
0.750000
0.750000
0
0
0
 
158
       
0.550000
0.550000
0
0
0
 
159
       
0.608110
0.405410
0
0
0
 
160
       
0.666670
0.476190
0
0
0
 
161
       
0.547170
0.415090
0
0
0
 
162
       
0.800000
0.800000
0
0
0
 
163
       
0.750000
0.750000
0
0
0
 
164
       
0.750000
0.750000
0
0
0
 
165
       
0.622220
0.622220
0
0
0
 
166
       
0.699830
0.699830
0
0
0
 
167
       
0.700000
0.375000
0
0
0
 
168
       
0.600000
0.471430
0
0
0
 
169
       
0.592210
0.540260
0
0
0
 
170
       
0.700000
0.700000
0
0
0
 
171
       
0.700000
0.541460
0
0
0
 
172
       
0.400000
0.360000
0
0
0
 
173
       
0.739130
0.739130
0
0
0
 
174
       
0.750000
0.750000
0
0
0
 
175
       
0.532080
0.532080
0
0
0
 
176
       
0.600000
0.540540
0
0
0
 
177
       
0.631680
0.526270
0
0
0
 
178
       
0.800000
0.800000
0
0
0
 
179
       
0.250000
0.250000
0
0
0
 
180
       
0.800000
0.800000
0
0
0
 
181
       
0.427780
0.427780
0
0
0
 
182
       
0.636360
0.590910
0
0
0
 
183
       
0.522220
0.522220
0
0
0
 
184
       
0.631820
0.631820
0
0
0
 
185
       
0.597130
0.597130
0
0
0
 
186
       
0.396360
0.360000
0
0
0
 
187
       
0.700000
0.700000
0
0
0
 
188
7
20110101
   
0.673170
0.480770
0
0
0
 
189
5
20110101
   
0.483300
0.483300
0
0
0
 
190
5
20110101
   
0.500000
0.500000
0
0
0
 
191
7
20110101
   
0.752900
0.752900
0
0
0
 
192
7
20110101
   
0.588200
0.588200
0
0
0
 
193
7
20110101
   
0.700000
0.700000
0
0
0
 
194
7
20110101
   
0.571490
0.476190
0
0
0
 
195
5
20110101
   
0.661580
0.423080
0
0
0
 
196
9
20110101
   
0.687500
0.687500
0
0
0
 
197
7
20110101
   
0.367500
0.367500
0
0
0
 
198
9
20110101
   
0.506490
0.506490
0
0
0
 
199
5
20110101
   
0.388960
0.305560
0
0
0
 
200
7
20110101
   
0.410526
0.410526
0
0
0
 
201
7
20110101
   
0.547619
0.547619
0
0
0
 
202
9
20110101
   
0.235294
0.235294
0
0
0
 
203
7
20110101
   
0.441300
0.441300
0
0
0
 
204
7
20110101
   
0.613090
0.613090
0
0
0
 
205
5
20110101
   
0.401960
0.401960
0
0
0
 
206
5
20110101
   
0.569600
0.443000
0
0
0
 
207
5
20110101
   
0.500000
0.500000
0
0
0
 
208
7
20110101
   
0.675000
0.675000
0
0
0
 
209
5
20110101
   
0.567568
0.567568
0
0
0
 
210
7
20110101
   
0.699750
0.699750
0
0
0
 
211
9
20110101
   
0.679310
0.679310
0
0
0
 
212
7
20110101
   
0.520833
0.416700
0
0
0
 
213
7
20110101
   
0.510000
0.372000
0
0
0
 
214
9
20110101
   
0.242100
0.242100
0
0
0
 
215
7
20110101
   
0.600000
0.480000
0
0
0
 
216
5
20110101
   
0.565000
0.315000
0
0
0
 
217
5
20110101
   
0.686200
0.686200
0
0
0
 
218
7
20110101
   
0.800000
0.800000
0
0
0
 
219
3
20110216
   
0.667860
0.667860
0
0
0
 
220
7
20110101
   
0.758600
0.689655
0
0
0
 
221
5
20110101
   
0.440000
0.400000
0
0
0
 
222
7
20110101
   
0.750000
0.750000
0
0
0
 
223
7
20110101
   
0.579700
0.579700
0
0
0
 
224
9
20110101
   
0.600000
0.347360
0
0
0
 
225
5
20110101
   
0.492860
0.492860
0
0
0
 
226
9
20110101
   
0.471200
0.471200
0
0
0
 
227
7
20110101
   
0.749470
0.749470
0
0
0
 
228
7
20110101
   
0.795600
0.722628
0
0
0
 
229
5
20110101
   
0.441200
0.352900
0
0
0
 
230
7
20110101
   
0.800000
0.800000
0
0
0
 
231
9
20110101
   
0.700000
0.500800
0
0
0
 
232
9
20110101
   
0.563890
0.563890
0
0
0
 
233
7
20110101
   
0.689660
0.689660
0
0
0
 
234
9
20110101
   
0.700000
0.700000
0
0
0
 
235
9
20110101
   
0.172000
0.145300
0
0
0
 
236
5
20110101
   
0.758660
0.689660
0
0
0
 
237
7
20110101
   
0.800000
0.800000
0
0
0
 
238
5
20110101
   
0.272400
0.201000
0
0
0
 
239
3
20110101
   
0.571430
0.190476
0
0
0
 
240
9
20110101
   
0.800000
0.800000
0
0
0
 
241
5
20110101
   
0.449780
0.449780
0
0
0
 
242
5
20110101
   
0.473680
0.473680
0
0
0
 
243
7
20110101
   
0.511600
0.465100
0
0
0
 
244
7
20110101
   
0.573770
0.573770
0
0
0
 
245
7
20110101
   
0.733370
0.666670
0
0
0
 
246
9
20110101
   
0.599200
0.548380
0
0
0
 
247
5
20110101
   
0.460833
0.421880
0
0
0
 
248
       
0.144680
0.144680
0
0
0
 
249
       
0.225000
0.225000
0
0
0
 
250
       
0.800000
0.800000
0
0
0
 
251
       
0.700000
0.700000
0
0
0
 
252
       
0.460000
0.340000
0
0
0
 
253
       
0.516014
0.516014
0
0
0
 
254
       
0.342100
0.342100
0
0
0
 
255
       
0.371400
0.300000
0
0
0
 
256
       
0.481050
0.481050
0
0
0
 
257
       
0.649350
0.519480
0
0
0
 
258
       
0.750000
0.750000
0
0
0
 
259
       
0.748460
0.748460
0
0
0
 
260
       
0.700000
0.700000
0
0
0
 
261
       
0.575540
0.575540
0
0
0
 
262
       
0.700000
0.508470
0
0
0
 
263
       
0.700000
0.660000
0
0
0
 
264
       
0.800000
0.800000
0
0
0
 
265
       
0.700000
0.700000
0
0
0
 
266
       
0.364580
0.208330
0
0
0
 
267
       
0.674090
0.449390
0
0
0
 
268
       
0.644440
0.644440
0
0
0
 
269
       
0.470590
0.470590
0
0
0
 
270
       
0.291260
0.291260
0
0
0
 
271
       
0.666670
0.606060
0
0
0
 
272
       
0.744186
0.744186
0
0
0
 
273
       
0.750000
0.750000
0
0
0
 
274
       
0.799770
0.582240
0
0
0
 
275
       
0.688100
0.688100
0
0
0
 
276
       
0.222220
0.222220
0
0
0
 
277
       
0.703220
0.703220
0
0
0
 
278
       
0.438600
0.438600
0
0
0
 
279
       
0.650000
0.555555
0
0
0
 
280
       
0.700000
0.700000
0
0
0
 
281
       
0.666670
0.606060
0
0
0
 
282
       
0.655690
0.655690
0
0
0
 
283
       
0.549450
0.549450
0
0
0
 
284
       
0.328800
0.171570
0
0
0
 
285
       
0.574470
0.574470
0
0
0
 
286
       
0.516130
0.451610
0
0
0
 
287
       
0.654550
0.436360
0
0
0
 
288
       
0.580769
0.407690
0
0
0
 
289
       
0.600000
0.600000
0
0
0
 
290
       
0.800000
0.581400
0
0
0
 
291
       
0.454500
0.454500
0
0
0
 
292
       
0.333330
0.333330
0
0
0
 
293
       
0.148148
0.148148
0
0
0
 
294
       
0.500000
0.500000
0
0
0
 
295
       
0.684444
0.684444
0
0
0
 
296
       
0.733333
0.733333
0
0
0
 
297
       
0.598900
0.598900
0
0
0
 
298
       
0.750000
0.750000
0
0
0
 
299
       
0.749950
0.693970
0
0
0
 
300
       
0.799900
0.511330
0
0
0
 
301
       
0.750000
0.750000
0
0
0
 
302
       
0.622990
0.622990
0
0
0
 




 
141
142
143
144
145
146
147
148
149
150
KEY
Pool Insurance Co.
Name
Pool Insurance Stop
Loss %
MI Certificate
Number
Updated DTI
(Front-end)
Updated DTI
(Back-end)
Modification
Effective Payment
Date
Total Capitalized
Amount
Total Deferred
Amount
Pre-Modification
Interest (Note) Rate
Pre-Modification P&I
Payment
1
                   
2
                   
3
                   
4
                   
5
                   
6
                   
7
                   
8
                   
9
                   
10
                   
11
                   
12
                   
13
                   
14
                   
15
                   
16
                   
17
                   
18
                   
19
                   
20
                   
21
                   
22
                   
23
                   
24
                   
25
                   
26
                   
27
                   
28
                   
29
                   
30
                   
31
                   
32
                   
33
                   
34
                   
35
                   
36
                   
37
                   
38
                   
39
                   
40
                   
41
                   
42
                   
43
                   
44
                   
45
                   
46
                   
47
                   
48
                   
49
                   
50
                   
51
                   
52
                   
53
                   
54
                   
55
                   
56
                   
57
                   
58
                   
59
                   
60
                   
61
                   
62
                   
63
                   
64
                   
65
                   
66
                   
67
                   
68
                   
69
                   
70
                   
71
                   
72
                   
73
                   
74
                   
75
                   
76
                   
77
                   
78
                   
79
                   
80
                   
81
                   
82
                   
83
                   
84
                   
85
                   
86
                   
87
                   
88
                   
89
                   
90
                   
91
                   
92
                   
93
                   
94
                   
95
                   
96
                   
97
                   
98
                   
99
                   
100
                   
101
                   
102
                   
103
                   
104
                   
105
                   
106
                   
107
                   
108
                   
109
                   
110
                   
111
                   
112
                   
113
                   
114
                   
115
                   
116
                   
117
                   
118
                   
119
                   
120
                   
121
                   
122
                   
123
                   
124
                   
125
                   
126
                   
127
                   
128
                   
129
                   
130
                   
131
                   
132
                   
133
                   
134
                   
135
                   
136
                   
137
                   
138
                   
139
                   
140
                   
141
                   
142
                   
143
                   
144
                   
145
                   
146
                   
147
                   
148
                   
149
                   
150
                   
151
                   
152
                   
153
                   
154
                   
155
                   
156
                   
157
                   
158
                   
159
                   
160
                   
161
                   
162
                   
163
                   
164
                   
165
                   
166
                   
167
                   
168
                   
169
                   
170
                   
171
                   
172
                   
173
                   
174
                   
175
                   
176
                   
177
                   
178
                   
179
                   
180
                   
181
                   
182
                   
183
                   
184
                   
185
                   
186
                   
187
                   
188
                   
189
                   
190
                   
191
                   
192
                   
193
                   
194
                   
195
                   
196
                   
197
                   
198
                   
199
                   
200
                   
201
                   
202
                   
203
                   
204
                   
205
                   
206
                   
207
                   
208
                   
209
                   
210
                   
211
                   
212
                   
213
                   
214
                   
215
                   
216
                   
217
                   
218
                   
219
                   
220
                   
221
                   
222
                   
223
                   
224
                   
225
                   
226
                   
227
                   
228
                   
229
                   
230
                   
231
                   
232
                   
233
                   
234
                   
235
                   
236
                   
237
                   
238
                   
239
                   
240
                   
241
                   
242
                   
243
                   
244
                   
245
                   
246
                   
247
                   
248
                   
249
                   
250
                   
251
                   
252
                   
253
                   
254
                   
255
                   
256
                   
257
                   
258
                   
259
                   
260
                   
261
                   
262
                   
263
                   
264
                   
265
                   
266
                   
267
                   
268
                   
269
                   
270
                   
271
                   
272
                   
273
                   
274
                   
275
                   
276
                   
277
                   
278
                   
279
                   
280
                   
281
                   
282
                   
283
                   
284
                   
285
                   
286
                   
287
                   
288
                   
289
                   
290
                   
291
                   
292
                   
293
                   
294
                   
295
                   
296
                   
297
                   
298
                   
299
                   
300
                   
301
                   
302
                   




 
151
152
153
154
155
156
157
KEY
Pre-Modification
Initial Interest Rate
Change Downward
Cap
Pre-Modification
Subsequent Interest
Rate Cap
Pre-Modification
Next Interest Rate
Change Date
Pre-Modification I/O
Term
Forgiven Principal
Amount
Forgiven Interest
Amount
Number of
Modifications
1
             
2
             
3
             
4
             
5
             
6
             
7
             
8
             
9
             
10
             
11
             
12
             
13
             
14
             
15
             
16
             
17
             
18
             
19
             
20
             
21
             
22
             
23
             
24
             
25
             
26
             
27
             
28
             
29
             
30
             
31
             
32
             
33
             
34
             
35
             
36
             
37
             
38
             
39
             
40
             
41
             
42
             
43
             
44
             
45
             
46
             
47
             
48
             
49
             
50
             
51
             
52
             
53
             
54
             
55
             
56
             
57
             
58
             
59
             
60
             
61
             
62
             
63
             
64
             
65
             
66
             
67
             
68
             
69
             
70
             
71
             
72
             
73
             
74
             
75
             
76
             
77
             
78
             
79
             
80
             
81
             
82
             
83
             
84
             
85
             
86
             
87
             
88
             
89
             
90
             
91
             
92
             
93
             
94
             
95
             
96
             
97
             
98
             
99
             
100
             
101
             
102
             
103
             
104
             
105
             
106
             
107
             
108
             
109
             
110
             
111
             
112
             
113
             
114
             
115
             
116
             
117
             
118
             
119
             
120
             
121
             
122
             
123
             
124
             
125
             
126
             
127
             
128
             
129
             
130
             
131
             
132
             
133
             
134
             
135
             
136
             
137
             
138
             
139
             
140
             
141
             
142
             
143
             
144
             
145
             
146
             
147
             
148
             
149
             
150
             
151
             
152
             
153
             
154
             
155
             
156
             
157
             
158
             
159
             
160
             
161
             
162
             
163
             
164
             
165
             
166
             
167
             
168
             
169
             
170
             
171
             
172
             
173
             
174
             
175
             
176
             
177
             
178
             
179
             
180
             
181
             
182
             
183
             
184
             
185
             
186
             
187
             
188
             
189
             
190
             
191
             
192
             
193
             
194
             
195
             
196
             
197
             
198
             
199
             
200
             
201
             
202
             
203
             
204
             
205
             
206
             
207
             
208
             
209
             
210
             
211
             
212
             
213
             
214
             
215
             
216
             
217
             
218
             
219
             
220
             
221
             
222
             
223
             
224
             
225
             
226
             
227
             
228
             
229
             
230
             
231
             
232
             
233
             
234
             
235
             
236
             
237
             
238
             
239
             
240
             
241
             
242
             
243
             
244
             
245
             
246
             
247
             
248
             
249
             
250
             
251
             
252
             
253
             
254
             
255
             
256
             
257
             
258
             
259
             
260
             
261
             
262
             
263
             
264
             
265
             
266
             
267
             
268
             
269
             
270
             
271
             
272
             
273
             
274
             
275
             
276
             
277
             
278
             
279
             
280
             
281
             
282
             
283
             
284
             
285
             
286
             
287
             
288
             
289
             
290
             
291
             
292
             
293
             
294
             
295
             
296
             
297
             
298
             
299
             
300
             
301
             
302
             


               
KEY
Cash To/From Brrw at Closing
Brrw - Yrs at in Industry
CoBrrw - Yrs at in Industry
Junior Mortgage Drawn Amount
Maturity Date
Primary Borrower Wage Income (Salary)
Primary Borrower Wage Income (Bonus)
1
-4101.02
3
0
0
20400801
0
0
2
-50453.77
20
 
121915
20400901
58412
0
3
2738.37
40
0
0
20400901
17579
0
4
-16139.47
15.7
15.3
0
20401001
18289
0
5
-184790.97
30
0
0
20400801
0
0
6
-60040.05
15
 
0
20401001
20000
17041
7
-21158.93
30
0
156150
20401001
33386.41
0.00
8
0
35
35
0
20401001
87315
0
9
-337329.48
12
12
0
20401001
25092.08
0.00
10
-8332.68
2
0
0
20401101
0
0
11
-15000.06
19
21
59694
20401001
10875
0
12
204.8
25
 
0
20401101
36416
0.00
13
-844.82
13.3
20
0
20401001
18361
0.00
14
-6512.36
25
0
0
20401101
20417
0.00
15
1537.31
21.6
0
0
20401201
23198
0.00
16
-175000
15
15
500000
20401101
13750
0
17
-20640.28
29.5
29.5
425000
20401101
28958
0.00
18
-1654.36
16
0
0
20401101
46700.08
0.00
19
-7484.98
20
0
0
20401101
19500
0.00
20
-227023.47
25
 
0
20401101
19670
9511
21
81387.41
28
0
425000
20401201
38233
0.00
22
-13504.25
15.5
15
86646
20401201
22371
0.00
23
-247216.48
20
0
0
20401201
43233
0.00
24
-975666.75
28
0
0
20401201
44382
0.00
25
-67183.1
17.2
11
0
20410101
12126
0.00
26
-307059.99
23.4
 
200000
20410101
45746
0.00
27
-19571.29
10.51
0
0
20400901
16666.67
0
28
-218116.65
10.4
10.4
0
20410101
1663
0.00
29
-307300.68
10
 
100000
20401001
25618
0.00
30
812.8
3.67
0
0
20401201
24997
0.00
31
-326641.93
4.4
0
0
20401101
9167
50313
32
-153733.58
10
0.4
0
20400901
19166.67
3678.01
33
-11937.21
24
 
0
20400801
19056
0.00
34
-19132.42
23
 
0
20400801
20483
0.00
35
0
21
 
0
20400801
13600
4172.26
36
-128728.83
0
0
0
20400701
7500
0
37
-269523.21
1.7
3.5
0
20400801
41666.66
0
38
-14587.83
31.5
 
0
20401001
36667
0
39
-327962.79
28
0
0
20400701
12500
0
40
-114987.96
20.5
 
0
20400801
4166.66
0
41
-410744.32
21
0
0
20400801
20000
0
42
-392158.72
25.1
0
0
20400801
14583.33
0
43
-459218
0
9.1
0
20400801
0
0
44
-6463.06
20
0
0
20400801
10583.43
8333
45
-155492.22
22
 
0
20401001
13333
0
46
100.83
3
3
0
20400901
6250
0
47
-217333.83
12.1
 
0
20400801
18471.46
0
48
-145481.22
10
 
0
20400801
15000
0
49
0
51
 
3002.28
20400901
117126
0
50
-176882.65
6
0
0
20400901
28749.98
0
51
10095.32
0
15.3
14000
20400801
0
0
52
-702779.42
2.6
2.6
0
20400801
0
0
53
-393.32
0
16
0
20401001
0.00
0.00
54
-1073989
10
0
0
20400801
33333
0
55
-2595.29
15
 
0
20400901
29652
0
56
-129648.36
22.6
 
0
20400801
14900
0
57
1779.21
0
4
0
20401101
0
0
58
-15486.99
20
0
0
20401201
189124
0.00
59
-213607.1
26
5
0
20401001
22175
0
60
-2009001.2
13
0
0
20400901
26116
0
61
-212857.72
25.6
0
0
20400901
22897
8461.49
62
-724.47
22.3
0
0
20401001
36681
0.00
63
-141036.06
10
10
0
20401001
23342.69
0.00
64
-202910
13
0
0
20401001
23258.78
0
65
-350896.72
13.9
 
0
20400901
16450
0
66
-24558.04
32
0
0
20400901
12944
0.00
67
-272663.41
19.2
 
0
20401001
28333
0.00
68
-20059.2
30
 
0
20401101
21677
0.00
69
-163076.23
3.3
0
0
20400901
7500
0.00
70
-440351.87
15
8.6
0
20401001
29575
1891
71
-18148.56
6.5
15
68580
20401001
12083.07
0.00
72
-17172.82
20
25
250000
20401001
30833
0
73
7135.46
3.8
20
0
20401201
0.00
0.00
74
-5390.69
99
0
0
20401201
0.00
0.00
75
-5549.24
2.3
0
0
20401001
20833.34
0.00
76
-15701.77
0
10.5
0
20401001
0.00
0.00
77
-778848.17
0
22
0
20401001
0
0
78
-123402.44
13.1
0
0
20400901
10169.7
0.00
79
-137845.58
3
2
0
20400901
12466.44
0
80
56.91
3.1
 
0
20401001
18278
0.00
81
-16054.56
31
 
100000
20401101
50839
0.00
82
-197867.93
27.7
0
0
20401001
14136.4
0.00
83
-248669.85
20
10.59
0
20400901
10416.67
0
84
-352321.76
22
2.5
0
20400901
10790.78
0.00
85
-58656.54
8.2
 
0
20401101
20833
0
86
-7994.43
0
35
0
20401101
0
0
87
-1132255.2
20
 
0
20401001
58333.34
58333
88
-10545.24
6
0
0
20401101
61181
0
89
-205505.58
8
0
0
20401001
12995.65
0.00
90
-200133.51
3.6
 
0
20401201
37625.46
0.00
91
-189216.17
15
0
0
20400901
32500
0
92
-3723.51
13
 
90846
20401201
23311
0.00
93
-3596.64
16.7
 
0
20401001
18038.52
0.00
94
-257.48
10
0
0
20401201
25000.02
0.00
95
-289840.32
11.2
8.3
0
20401001
8458.33
0.00
96
-107375.35
99
0
0
20401201
0.00
0.00
97
-13.57
3.2
 
0
20401001
16029.02
0
98
-141045.45
15
0
0
20401001
16250
0.00
99
777.33
12.5
0
0
20401101
31232
0.00
100
121
5
 
0
20401101
19180
2830.47
101
-221001.93
8.7
5.7
0
20401001
16683
0.00
102
-1252.62
0.7
0
150000
20401201
33333.34
0.00
103
-284183.72
10
10
0
20401001
96147
0.00
104
-3215.06
28
0
0
20401101
21142.86
0
105
-394002.6
7.9
0
0
20401001
16557
5430.85
106
1290.81
6
0
100000
20401201
8900
9304
107
-3349.83
22
0
149609
20401101
25300
0.00
108
-4615.72
33
0
82092
20401201
47099
0.00
109
-55728.46
14
 
0
20401101
16666.67
52046
110
946.84
28
0
0
20401101
27250
0.00
111
-14457.39
20
 
0
20401101
27379
0.00
112
-154810.83
7.3
0
0
20401201
11913.28
0.00
113
-152744.68
99
0
0
20401101
0.00
0.00
114
97.3
99
0
0
20410101
0.00
0.00
115
-141171.33
12
 
0
20401201
13083.33
0.00
116
-48919.15
11.67
0
0
20410101
18242.46
19708.13
117
22632.01
4.1
 
0
20401201
15047.06
3866.67
118
6
7.09
 
0
20401201
10976
15781
119
8016.81
11.76
0
0
20410101
41250
6781
120
-21887.26
8.5
0
0
20410101
23954.88
0.00
121
20607.19
20.9
3
50000
20410101
35635
0.00
122
-25552.14
5.09
0
0
20410101
19461
15169
123
-158618
20
20
0
20410101
14767
0
124
-199868.58
18
 
0
20401201
73014
0.00
125
-215021.09
99
0
0
20410101
0.00
0.00
126
-221469.48
10
0
0
20410101
16667
10674
127
-10239.34
19
0
756110
20400801
118676
0.00
128
3943.18
41
0
165000
20400701
30154.42
0.00
129
-289172.59
13
0
0
20400701
31723.54
0.00
130
-677961.17
27
0
0
20400701
19958.33
10750
131
95
24
0
490000
20400801
33333
103865.5
132
-624566.07
8
 
0
20400801
10833
25096
133
-13791.9
5
 
0
20400801
13812.67
0
134
-307588.57
10
0
0
20400801
29166.66
0
135
-72755.2
15
16
0
20400801
15998
0
136
-316836.62
9.5
0
0
20400801
14583.34
0.00
137
-174209.81
15
15
0
20400901
18333.33
0
138
-122530.79
13
0
0
20400901
45138.9
0
139
9377.63
20
14
0
20400901
43770
0
140
-184839.06
17
10
0
20400901
18055
0
141
239
8
0
135000
20400901
27689
0
142
-10000
18
0
137709.36
20400901
51417.25
0
143
-596.15
14
4
1280865.4
20400901
0
76579
144
-7742.34
15
0
100000
20400901
0
0
145
-700566.08
8
7
0
20400901
7916.66
0
146
1466.16
34
22
260000
20401001
17039
0
147
-295041.5
11
0
0
20400901
16667
6111
148
-1275830.8
12
 
0
20401001
16667
13173
149
-33887.11
44
0
0
20400901
8750
0
150
-505630.47
42
29
381250
20400901
15607
0
151
-5515.5
15
15
0
20400901
21872.93
0
152
22.5
19
0
750000
20400901
62500
14978
153
-3562.98
33
0
0
20400901
49278.13
0
154
-686135.25
15
0
0
20400901
26814
0
155
-615605.36
5
0
0
20400901
20833
5833
156
-554746.37
12
0
0
20401001
16883
5684
157
-229469.05
19
42
0
20400901
4847.22
0
158
-10140.08
31
0
0
20401001
0
0
159
-2889.52
19
 
0
20401101
8333
0
160
-720509.09
11
14
400000
20401001
16250
3810
161
-323107.85
15
10
350000
20401001
78112
0
162
-106046.91
16
0
0
20401001
12190
0
163
-79959.84
17
 
0
20401101
16667
9671
164
-696518.16
25
0
0
20401001
25833.34
13333.33
165
-41689.4
99
0
0
20401201
0
0
166
-494819.05
6
0
0
20401001
21145
43605
167
-56577.98
20
0
1300000
20401001
56198
0
168
-9445.73
20
0
0
20401001
45832
0
169
-4588.3
28
0
100000
20401101
23338.34
0
170
-258910.91
13
0
0
20401201
91913
0
171
1128.45
20
0
0
20401001
14583
36667
172
5594.49
15
0
100000
20401101
27918
0
173
-6050.65
14
0
0
20401101
35004
0
174
-377946.15
33
0
0
20401101
38542
0
175
-1886737.4
18
21
0
20401001
13666
0
176
-2157.32
22
0
110000
20401101
63182
0
177
-6229.39
4.7
0
0
20401101
16250
11429
178
-331946.04
4
3
0
20401001
13650
0
179
-2741111.4
12
14
0
20401101
33333
133333
180
-277701.85
12
0
0
20401101
22917
0
181
-4802.45
42
0
0
20401101
54522
0
182
-13970.01
23
15
0
20401101
14185
0
183
-10192.54
20
0
0
20401101
16667
31250
184
-2418.14
22
0
0
20401201
0
0
185
-93608.86
25
25
0
20401201
178
0.00
186
105844.3
31
0
100000
20401201
18190
0
187
-382020.59
14
0
0
20401201
16666.67
0
188
-874723.55
14
0
500000
20390501
46268
0
189
378375.72
14
0
0
20390501
0
0
190
-71779.32
29
19
0
20390301
27334
51833
191
-36594.21
3
0
0
20390301
49546
0.00
192
-6525.2
16
0
0
20390301
19167
6292
193
-32090.19
13
0
0
20390301
15833
0.00
194
-121544.22
6
0
200000
20390301
26817
0.00
195
-9055.5
14
0
100000
20390801
0
0
196
-8867.03
10
 
0
20390401
20833
49946
197
-1536.68
28
24
0
20390301
0.00
0.00
198
10239.27
14
0
0
20390401
14337
79360
199
39607.08
3
 
300000
20390401
28592
0.00
200
-2157.1
12
15
0
20390401
0.00
0.00
201
-20741.31
9
 
0
20390401
12500
45903
202
1462693.4
17
0
0
20390401
45147
0.00
203
0
99
 
0
20390401
0.00
0.00
204
-4901.62
99
 
0
20390401
0.00
0.00
205
30629.81
25
20
0
20390401
67996
0.00
206
0
14
14
500000
20390401
16229
0
207
-10082.98
16
0
0
20390501
0
0
208
-167318.39
14
8
0
20390401
18750
0.00
209
-1646938
3
13
0
20390401
49523
0.00
210
-2737.76
19
0
0
20390401
23335
0.00
211
500
3
0
0
20390401
24794
0.00
212
-10913.67
15
0
110761.31
20390601
25000
24036
213
-18342.57
99
0
0
20390401
0
0
214
-218879.82
1
0
0
20390401
22568
0
215
-36302.52
13
 
150000
20390401
15000
77769
216
-13346.71
30
4
500000
20390401
22929.17
0
217
-542893.43
12
0
0
20390401
15488.42
0
218
-182145.96
9
8
0
20390501
10000
0
219
-3817.68
16
8
0
20390501
8642
0
220
-387134.18
22
19
100000
20390401
13750
0.00
221
-13390.44
3
0
0
20390501
0
0
222
-755335.24
30
0
0
20390401
0
0
223
-12538.8
27
0
0
20390501
0
0
224
0
15
0
0
20390401
39781
13571
225
32188.41
20
0
0
20390501
0
0
226
-7684.66
12
0
0
20390501
12500
0
227
-20682.95
4
0
0
20390501
3914.83
0
228
-400197.4
15
16
100000
20390401
17500
0.00
229
-15956.97
10
0
300000
20390501
29349
23166.67
230
-18251.89
15
0
0
20390501
8750.02
0
231
-860962.92
11
0
596500
20390401
0
0
232
-4652.54
10
0
0
20390401
0
0
233
-85068.37
15
2
0
20390501
0
0
234
-788711.5
8
0
0
20390401
8334
0
235
-5157.25
99
0
100000
20390501
0.00
0.00
236
-369357.99
28
24
100000
20390501
25657.6
12500
237
-217627.09
7
0
0
20390501
0
0
238
-122726.12
37
0
0
20390501
14625
2100
239
15.33
10
0
0
20390501
24167
0
240
-270239.8
11
0
0
20390501
15000
6458
241
-1250432.3
18
0
0
20390501
0
0
242
-11143.75
10
16
0
20390501
0
0
243
-1170157.5
99
 
100000
20390501
0
0
244
-1145719.4
3
4
0
20390601
0
0
245
-368593.5
20
0
100000
20390501
18750
37500
246
-14891.41
22
0
78750
20390601
71250
0
247
-7252.37
30
0
187000
20390701
0.00
0.00
248
-9835.72
36
0
0
20400201
88555
0.00
249
-40972.71
15
18
0
20391201
0
0
250
-374940.14
15
0
0
20400201
17029
22000
251
-17197.66
99
0
0
20400301
0
0
252
174567.94
27
9
300000
20400201
12500
0
253
-696546.01
24
20
0
20400401
0.00
0.00
254
-2147449.8
13
0
0
20400501
0
0
255
-78826.68
20
0
200000
20400701
37500
0
256
-1620634.5
14
0
0
20400701
13852.32
0
257
-1372690.7
6
15
500000
20400701
39270.88
0
258
-710135.41
11
 
0
20400701
118550.83
0
259
-249485.98
9
8
0
20401001
10416.66
0
260
545
5
 
0
20400701
42750
0
261
-1234067.3
15
12
0
20401101
33333.33
0
262
-950000
20
0
565000
20400801
66666.67
0.00
263
-315.68
23
0
80000
20400801
8957
0
264
-263564.68
25
0
0
20400801
23752.61
0
265
-433005.62
99
 
0
20400701
0
0
266
38
99
3
1500000
20400701
0
0
267
-1236976.8
18
20
500000
20400801
12500
0
268
-860848.12
11
0
0
20400901
33333.33
0
269
-7865.17
4
 
0
20400901
31250
0
270
-3551624.6
24
 
0
20400901
41666
0
271
-147387.71
9
16
156583.78
20400901
13333.34
25162
272
-431051.59
9
 
0
20401001
7500
0
273
202932.9
99
 
0
20400901
0.00
0.00
274
-358591.29
15.7
0
373600
20400901
35476
0
275
-19721.79
23.4
0
0
20400901
17500
13009.23
276
289328.46
40.5
40
0
20400901
21042
0
277
-307890.26
18
 
0
20400901
25000
0
278
-10226.6
6
0
0
20400901
33333.34
0
279
-41802.05
19
0
340000
20400901
54147
0
280
-623518.26
10
0
0
20401001
28667
0
281
-67359.19
27
0
0
20401001
46364
0
282
-17603.77
16
0
0
20401001
20625
0
283
-759963.15
14
0
0
20401101
16667
0
284
-11285.3
29
0
0
20401001
41666.68
11562.5
285
-20241.55
17
0
0
20401001
16666.67
5869.5
286
-194678.12
30
12
100000
20401001
24850
0
287
-13144.18
10
10
300000
20401001
8500
1680
288
-13144.18
29
0
428996
20401201
42425
0
289
-11315.65
20
0
0
20401001
90000
0
290
-3574.33
20
0
376000
20401101
25000
3750
291
-3574.33
35
0
0
20401001
32527
0.00
292
-7839.04
27
0
0
20401201
44598
0
293
-9066.76
30
0
0
20401101
0
0
294
-9446.28
16
0
0
20401101
18750
8676
295
-137818.06
19
0
0
20401201
12528
0.00
296
-97441.06
5
 
0
20401201
34145
0.00
297
40487
99
0
0
20410101
0
0
298
-161700.71
20
 
0
20410101
34546
0.00
299
-7803.67
20
 
25979
20410101
14063
0.00
300
-12940.09
8
0
402917
20401201
60593
0.00
301
753.98
28.77
28.6
0
20410101
13537
0.00
302
-6894.33
0
39
0
20410101
0
0




               
KEY
Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary)
Co-Borrower Wage Income (Bonus)
Co-Borrower Wage Income (Commission)
Originator Doc Code
RWT Income Verification
RWT Asset Verification
1
0
0
0
0
Full
2 years
Y
2
0
     
Full
2 years
Y
3
0
0
0
0
Full
2 years
Y
4
0
0
0
0
Full
2 years
Y
5
0
0
0
0
Full
2 years
Y
6
0
     
Full
2 years
Y
7
0
0
0
0
Full
2 years
Y
8
0
7583
0
0
Full
2 years
Y
9
0.00
25092.08
0
0
Full
2 years
Y
10
0
0
0
0
Full
2 years
Y
11
0
5768.5
0
0
Full
2 years
Y
12
0.00
     
Full
2 years
Y
13
0.00
16864
0
0
Full
2 years
Y
14
0.00
0.00
0.00
0.00
Full
2 years
Y
15
0.00
0.00
0.00
0.00
Full
2 years
Y
16
0
9583.35
0
0
Full
2 years
Y
17
0.00
3500
0.00
0.00
Full
2 years
Y
18
0.00
0.00
0.00
0.00
Full
2 years
Y
19
0.00
0.00
0.00
0.00
Full
2 years
Y
20
0.00
     
Full
2 years
Y
21
0.00
0.00
0.00
0.00
Full
2 years
Y
22
0.00
8490
0.00
0.00
Full
2 years
Y
23
0.00
0.00
0.00
0.00
Full
2 years
Y
24
0.00
0.00
0.00
0.00
Full
2 years
Y
25
0.00
6875
0.00
0.00
Full
2 years
Y
26
0.00
     
Full
2 years
Y
27
21995.77
0
0
0
Full
2 years
Y
28
0.00
39914
0.00
0.00
Full
2 years
Y
29
0.00
     
Full
2 years
Y
30
0.00
0.00
0.00
0.00
Full
2 years
Y
31
0.00
0.00
0.00
0.00
Full
2 years
Y
32
0.00
0.00
0.00
0.00
Full
2 years
Y
33
0.00
     
Full
2 years
Y
34
0.00
     
Full
2 years
Y
35
0.00
     
Full
2 years
Y
36
0
0
0
0
Full
1 year
Y
37
0.00
20547
0.00
0.00
Full
2 years
Y
38
0
     
Full
2 years
Y
39
0.00
0
0.00
0.00
Full
1 year
Y
40
0
     
Full
2 years
Y
41
0.00
0
0.00
0.00
Full
2 years
Y
42
0
0
0
0
Full
2 years
Y
43
0.00
24871.58
0.00
0.00
Full
2 years
Y
44
0
0
0
0
Full
2 years
Y
45
0
     
Full
2 years
Y
46
3515
5000
0
0
Full
2 years
Y
47
0
     
Full
2 years
Y
48
0
     
Full
2 years
Y
49
0
     
Full
2 years
Y
50
0
0
0
0
Full
2 years
Y
51
0
10415.6
0
23860.71
Full
2 years
Y
52
0
0
0
0
Full
2 years
Y
53
0.00
35733.1
0.00
0.00
Full
2 years
Y
54
0
0
0
0
Full
2 years
Y
55
0
     
Full
2 years
Y
56
0
     
Full
2 years
Y
57
0
15417
0
0
Full
2 years
Y
58
0.00
0.00
0.00
0.00
Full
2 years
Y
59
0
9667
0
0
Full
2 years
Y
60
0
0
0
0
Full
2 years
Y
61
0.00
0.00
0.00
0.00
Full
2 years
Y
62
0.00
0.00
0.00
0.00
Full
2 years
Y
63
0.00
14650.24
0.00
0.00
Full
2 years
Y
64
0
0
0
0
Full
2 years
Y
65
0
     
Full
2 years
Y
66
0.00
0.00
0.00
0.00
Full
2 years
Y
67
0.00
     
Full
2 years
Y
68
0.00
     
Full
2 years
Y
69
0.00
0.00
12500.00
0.00
Full
2 years
Y
70
0
21133.34
5915
0
Full
2 years
Y
71
0.00
8366
0.00
0.00
Full
2 years
Y
72
0
0
0
0
Full
2 years
Y
73
0.00
0.00
0.00
0.00
Full
2 years
Y
74
0.00
0.00
0.00
0.00
Full
2 years
Y
75
0.00
0.00
0.00
0.00
Full
2 years
Y
76
0.00
0.00
0.00
0.00
Full
2 years
Y
77
0
57500
114925
0
Full
2 years
Y
78
0.00
0.00
0.00
0.00
Full
2 years
Y
79
0
666.67
0
0
Full
2 years
Y
80
0.00
     
Full
2 years
Y
81
0.00
     
Full
2 years
Y
82
0.00
0.00
0.00
0.00
Full
2 years
Y
83
0
11453.86
0
0
Full
2 years
Y
84
0.00
3815.42
0.00
0.00
Full
2 years
Y
85
0
     
Full
2 years
Y
86
0
10444
0
0
Full
2 years
Y
87
0
     
Full
2 years
Y
88
0
0
0
0
Full
2 years
Y
89
0.00
0.00
0.00
0.00
Full
2 years
Y
90
0.00
     
Full
2 years
Y
91
0
0
0
0
Full
2 years
Y
92
0.00
     
Full
2 years
Y
93
0.00
     
Full
2 years
Y
94
0.00
0.00
0.00
0.00
Full
2 years
Y
95
15067
43627.66
0.00
0.00
Full
2 years
Y
96
0.00
0.00
0.00
0.00
Full
2 years
Y
97
0
     
Full
2 years
Y
98
0.00
0.00
0.00
0.00
Full
2 years
Y
99
0.00
0.00
0.00
0.00
Full
2 years
Y
100
0
     
Full
2 years
Y
101
0.00
5240.75
0.00
0.00
Full
2 years
Y
102
0.00
0.00
0.00
0.00
Full
2 years
Y
103
0.00
-26260
0.00
0.00
Full
2 years
Y
104
0
0
0
0
Full
2 years
Y
105
0.00
0
0.00
0.00
Full
2 years
Y
106
0.00
0
0.00
0.00
Full
2 years
Y
107
0.00
0.00
0.00
0.00
Full
2 years
Y
108
0.00
0.00
0.00
0.00
Full
2 years
Y
109
0.00
     
Full
2 years
Y
110
0.00
0.00
0.00
0.00
Full
2 years
Y
111
0.00
     
Full
2 years
Y
112
0.00
0.00
0.00
0.00
Full
2 years
Y
113
0.00
0.00
0.00
0.00
Full
2 years
Y
114
0.00
0.00
0.00
0.00
Full
2 years
Y
115
0.00
     
Full
2 years
Y
116
0.00
0.00
0.00
0.00
Full
2 years
Y
117
0.00
     
Full
2 years
Y
118
0.00
     
Full
2 years
Y
119
0.00
0.00
0.00
0.00
Full
2 years
Y
120
0.00
0.00
0.00
0.00
Full
2 years
Y
121
0.00
1100
0.00
0.00
Full
2 years
Y
122
0.00
0.00
0.00
0.00
Full
2 years
Y
123
0.00
8375
0.00
0.00
Full
2 years
Y
124
0.00
     
Full
2 years
Y
125
0.00
0.00
0.00
0.00
Full
2 years
Y
126
0.00
0.00
0.00
0.00
Full
2 years
Y
127
0.00
0.00
0.00
0.00
Full
2 years
Y
128
0.00
0.00
0.00
0.00
Full
2 years
Y
129
0.00
0.00
0.00
0.00
Full
2 years
Y
130
0.00
0.00
0.00
0.00
Full
2 years
Y
131
0.00
0.00
0.00
0.00
Full
2 years
Y
132
0
     
Full
2 years
Y
133
0.00
     
Full
2 years
Y
134
0.00
0.00
0.00
0.00
Full
2 years
Y
135
0.00
13364
0.00
0.00
Full
2 years
Y
136
0
0
0.00
0.00
Full
2 years
Y
137
0
18333.33
0
0
Full
2 years
Y
138
0
0
0.00
0.00
Full
2 years
Y
139
0
0
0
0
Full
2 years
Y
140
0
19000
0
0
Full
2 years
Y
141
0
0
0
0
Full
2 years
Y
142
0
0
0
0
Full
2 years
Y
143
0
-7
0
0
Full
2 years
Y
144
23365.27
0
0
0
Full
2 years
Y
145
0
8083.34
1295.34
0
Full
2 years
Y
146
0
7089
0
0
Full
2 years
Y
147
0
0
0
0
Full
2 years
Y
148
0
     
Full
2 years
Y
149
0
0
0
0
Full
2 years
Y
150
0
15607
0
0
Full
2 years
Y
151
0
11559.66
0
0
Full
2 years
Y
152
0
0
0
0
Full
2 years
Y
153
0
0
0
0
Full
2 years
Y
154
0
0
0
0
Full
2 years
Y
155
0
0
0
0
Full
2 years
Y
156
0
0
0
0
Full
2 years
Y
157
0
19142.14
0
0
Full
2 years
Y
158
0
0
0
0
Full
1 year
Y
159
29875
     
Full
2 years
Y
160
0
17251
0
0
Full
2 years
Y
161
0
10750
0
0
Full
2 years
Y
162
0
0
0
0
Full
2 years
Y
163
0
     
Full
2 years
Y
164
0
0
0
0
Full
2 years
Y
165
0
0
0
0
Full
2 years
Y
166
0
0
0
0
Full
2 years
Y
167
0
0
0
0
Full
2 years
Y
168
0
0
0
0
Full
2 years
Y
169
0
0
0
0
Full
2 years
Y
170
0
0
0
0
Full
2 years
Y
171
0
0
0
0
Full
2 years
Y
172
0
0
0
0
Full
2 years
Y
173
0
0
0
0
Full
2 years
Y
174
0
0
0
0
Full
2 years
Y
175
0
19000
0
0
Full
2 years
Y
176
0
0
0
0
Full
2 years
Y
177
0
0
0
0
Full
2 years
Y
178
0
15417
0
0
Full
2 years
Y
179
0
33333
21142
0
Full
2 years
Y
180
0
0
0
0
Full
2 years
Y
181
0
0
0
0
Full
2 years
Y
182
0
17683
0
0
Full
2 years
Y
183
0
0
0
0
Full
2 years
Y
184
71602
0
0
0
Full
2 years
Y
185
0.00
17782.34
0
0
Full
2 years
Y
186
0
0
0
0
Full
2 years
Y
187
0
0
0
0
Full
2 years
Y
188
0
0
0
0
Full
2 years
Y
189
0
0
0
0
Full
2 years
Y
190
0
7008
0
0
Full
2 years
Y
191
0.00
0.00
0.00
0.00
Full
2 years
Y
192
0
0
0
0
Full
2 years
Y
193
0.00
0.00
0.00
0.00
Full
2 years
Y
194
0.00
0.00
0.00
0.00
Full
2 years
Y
195
0
0
0
0
Full
2 years
Y
196
0.00
     
Full
2 years
Y
197
0.00
0.00
0.00
0.00
Full
2 years
Y
198
0.00
0.00
0.00
0.00
Full
2 years
Y
199
0.00
     
Full
2 years
Y
200
0.00
5000
0.00
0.00
Full
2 years
Y
201
0.00
     
Full
2 years
Y
202
0.00
0.00
0.00
0.00
Full
2 years
Y
203
0.00
     
Full
2 years
Y
204
0.00
     
Full
2 years
Y
205
0.00
2790
0.00
0.00
Full
2 years
Y
206
0
0
0
0
Full
2 years
Y
207
0
0
0
0
Full
2 years
Y
208
0.00
38354
0.00
0.00
Full
2 years
Y
209
0.00
3025
0.00
0.00
Full
2 years
Y
210
0.00
0.00
0.00
0.00
Full
2 years
Y
211
0.00
0.00
0.00
0.00
Full
2 years
Y
212
0
0
0
0
Full
2 years
Y
213
0
0
0
0
Full
2 years
Y
214
0
0
0
0
Full
2 years
Y
215
0
     
Full
2 years
Y
216
0
0
0
0
Full
2 years
Y
217
0
0
0
0
Full
2 years
Y
218
0
8333
0
0
Full
2 years
Y
219
0
7750
0
0
Full
2 years
Y
220
0.00
7506
0
0
Full
2 years
Y
221
0
0
0
0
Full
2 years
Y
222
0
0
0
0
Full
2 years
Y
223
0
0
0
0
Full
2 years
Y
224
0
0
0
0
Full
2 years
Y
225
0
0
0
0
Full
2 years
Y
226
0
0
0
0
Full
2 years
Y
227
0
0
0
0
Full
2 years
Y
228
0.00
10350
0
0
Full
2 years
Y
229
0
0
0
0
Full
2 years
Y
230
8732
0
0
0
Full
2 years
Y
231
0
0
0
0
Full
2 years
Y
232
25447
0
0
0
Full
2 years
Y
233
0
0
0
0
Full
2 years
Y
234
61250
0
0
0
Full
2 years
Y
235
0.00
0.00
0.00
0.00
Full
2 years
Y
236
0
12780.46
0
0
Full
2 years
Y
237
0
0
0
0
Full
2 years
Y
238
0
0
0
0
Full
2 years
Y
239
0
0
0
0
Full
2 years
Y
240
0
0
0
0
Full
2 years
Y
241
0
0
0
0
Full
2 years
Y
242
0
16666.67
0
0
Full
2 years
Y
243
0
     
Full
2 years
Y
244
0
0
0
0
Full
2 years
Y
245
0
0
0
0
Full
2 years
Y
246
0
0
0
0
Full
2 years
Y
247
0.00
0.00
0.00
0.00
Full
2 years
Y
248
0.00
0.00
0.00
0.00
Full
2 years
Y
249
0
0
0
0
Full
2 years
Y
250
0
0
0
0
Full
2 years
Y
251
0
0
0
0
Full
2 years
Y
252
0
7174
0
0
Full
2 years
Y
253
0.00
0.00
0.00
0.00
Full
2 years
Y
254
0
0
0
0
Full
2 years
Y
255
0
0
0
0
Full
2 years
Y
256
0
0
0
0
Full
2 years
Y
257
0
37463.08
0
0
Full
2 years
Y
258
0
     
Full
2 years
Y
259
0
10567
0
0
Full
2 years
Y
260
0
     
Full
2 years
Y
261
0
7618
0
0
Full
2 years
Y
262
0
0
0
0
Full
2 years
Y
263
0
0
0
0
Full
2 years
Y
264
0
0
0
0
Full
2 years
Y
265
0
     
Full
2 years
Y
266
0
12038
0
0
Full
2 years
Y
267
28066
12610
0
0
Full
2 years
Y
268
0
0
0
0
Full
1 year
Y
269
0
     
Full
2 years
Y
270
0
     
Full
2 years
Y
271
0
13333.34
25165
0
Full
2 years
Y
272
51350
     
Full
2 years
Y
273
0
     
Full
2 years
Y
274
0
0
0
0
Full
2 years
Y
275
0
0
0
0
Full
2 years
Y
276
0
0
0
0
Full
2 years
Y
277
0
     
Full
2 years
Y
278
0
0
0
0
Full
2 years
Y
279
0
0
0
0
Full
2 years
Y
280
0
0
0
0
Full
2 years
Y
281
0
0
0
0
Full
2 years
Y
282
0
0
0
0
Full
2 years
Y
283
0
0
0
0
Full
2 years
Y
284
0
0
0
0
Full
2 years
Y
285
0
0
0
0
Full
2 years
Y
286
0
1863
0
0
Full
2 years
Y
287
0
1050
0
0
Full
2 years
Y
288
0
0
0
0
Full
2 years
Y
289
0
0
0
0
Full
2 years
Y
290
0
0
0
0
Full
2 years
Y
291
0.00
0.00
0.00
0.00
Full
2 years
Y
292
0
0
0
0
Full
2 years
Y
293
0
0
0
0
Full
2 years
Y
294
0
0
0
0
Full
2 years
Y
295
0.00
0.00
0.00
0.00
Full
2 years
Y
296
0.00
     
Full
2 years
Y
297
0
0
0
0
Full
2 years
Y
298
0.00
     
Full
2 years
Y
299
0.00
     
Full
2 years
Y
300
0.00
0.00
0.00
0.00
Full
2 years
Y
301
0.00
16552
0.00
0.00
Full
2 years
Y
302
0
19562
0.00
0.00
Full
2 years
Y

 
 
 
 

--------------------------------------------------------------------------------

 
ASF RMBS DISCLOSURE PACKAGE


The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.
 
Field Number
Field Name
Field Description
Type of Field
Data Type
Sample Data
Format
When Applicable?
Valid Values
Proposed Unique Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Current Loan Amount
Mortgage loan outstanding principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Interest Paid Through Date
The date through which interest is paid with the current payment, which is the
effective date from which interest will be calculated for the application of the
next payment.
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
   
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
   
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
   
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
   
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of properties owned by the borrower that currently secure mortgage
loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
   
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
   
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income-- which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
UNK = Unknown
   
144
Updated DTI
 
 
 
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
 
 
 
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year -- YYYY Format).
Required only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 
 
 
Schedule A-1

--------------------------------------------------------------------------------

 
 